                                                                            E-FILED; Anne Arundel Circuit Court
~             Case
              Case1:21-cv-00772-SAG
                   1:21-cv-00772-ELH Document
                                     Document     17
                                                  2 Filed
                                                       Filed03/25/21
                                                              03/25/21
                                        ____..-_.___D.ocket:_.2/22/2021    Page
                                                                            Page
                                                                        2:.14     41ofof365
                                                                                         171 2/22/2021 2:14 PM
                                                                              P.M;.Submission:




                                 IN THE CIRCUIT COURT FOR
                              ANNE ARUNDEL COUNTY, MARYLAND

     CITY OF ANNAPOLIS,                                       Civil Action No.:
                                                                                  C-02-CV-21-000250
     MARYLAND;
     A Municipal Corporation and Public Entity
_.   160. Duke of Gloucester-Street .                         Complaint
     Annapolis, MD 21401

                         Plaintiff,

        vs.

     BP P.L.C.
     1 St James's Square
     London,
     SW1Y 4PD

     BP AMERICA, INC.
     501 Westlake Park Blvd.
     Houston, TX 77079

     BP PRODUCTS NORTH AMERICA INC.
     7 St. Paul Street, Suite 820
     Baltimore, MD 21202

     CROWN CENTRAL LLC
     100 Light Street, Suite 2500
     Baltimore, MD 21202

     CROWN CENTRAL NEW HOLDINGS LLC
     100 Light Street, Suite 2500
     Baltimore, MD 21202

     ROSEMORE, INC.
     100 Light Street, Suite 2500
     Baltimore, MD 21202

     CHEVRON CORP.
     6001 Bollinger Canyon Road
     San Ramon, CA 94583

     CHEVRON U.S.A. INC.
     6001 Bollinger Canyon Road
     San Ramon, CA 94583
                       Case
                       Case1:21-cv-00772-SAG
                            1:21-cv-00772-ELH Document
                                              Document 17
                                                       2 Filed
                                                          Filed03/25/21
                                                                03/25/21 Page
                                                                          Page52ofof365
                                                                                     171



                EXXON MOBIL CORP.               T  ^



                1251 Avenue of the-.Americas - ---- - -
                New York, NY 10020

                 EXXONMOBIL OIL CORPORATION
                 5959 Las Colinas-Boulevard
                -Irving, TX 75039

                ROYAL DUTCH SHELL PLC
                Carel van Bylandtlaan 16,
                2596 HR The Hague,
                The Netherlands

                SHELL OIL COMPANY
                P.O. Box 2463
                Houston, TX 77252

                CI'I'GO PETROLEUM CORP.
                1293 Eldridge Parkway
                Houston, TX 77077

                CONOCOPHILLIPS
                600 North Dairy Ashford
                Houston, TX 77079

                CONOCOPHILLIPS COMPANY
                600 North Dairy_ Ashford
                Houston, TX 77079

                PHILLIPS 66
                2331 CityWest Blvd
                Houston, TX 77042

       _        P_HILLIPS66COMPANY------------- ----                   ------------          -----   — -------
-               23-31CityWest Blvd
                Houston, -TX 77042                                                                           -

----       --   ---MARA-T-HON-OIL-COMPANY                       -- -   ---- -         - ---
                  5555 San Felipe Street
                  Houston, TX 77056-2723

                MARATHON      OIL CORPORATION_-._
                                     -. .. _              . .                            .               -
-                ------- - -
                5555 San Felipe Street
                Houston, TX 77056-2723
                    Case
                    Case1:21-cv-00772-SAG
                         1:21-cv-00772-ELH Document
                                           Document 17
                                                    2 Filed
                                                       Filed03/25/21
                                                             03/25/21 Page
                                                                       Page63ofof365
                                                                                  171



       ^T       MARATHON PETROLEUM CORPORATION
-- -        ---539 South Main Street ---- - - - -- —       - - --   - -— -    - -   --   - - - -       --
               Findlay, OH 45840
                                .                                                                  -
               SPEEDWAYLLC
              -5.00 Speedway Dr ..
               Enon, OH 45323-1056

              HESS CORP.
              1185 Avenue of the Americas
              40th Floor
              New York, NY 10036

              CNX RESOURCES CORPORATION
              1000 Consol Energy Drive
              Canonsburg, PA 15317

              CONSOL ENERGY INC.
              1000 Consol Energy Drive
              Canonsburg, PA 15317

              CONSOL MARINE TERMINALS LLC
              1000 Consol Energy Drive
              Canonsburg, PA 15317

              AMERICAN PETROLEUM INSTITUTE
              1_220 L Street, Suite 900-
              Washington, D.C. 20005

                               Defendants.
                               .             .                  _                                                                                    .
                      Case
                      Case1:21-cv-00772-SAG
                           1:21-cv-00772-ELH Document
                                             Document 17
                                                      2 Filed
                                                         Filed03/25/21
                                                               03/25/21 Page
                                                                         Page74ofof365
                                                                                    171
                                                                                                                ms


                                                          ------•----              ---- -..__         . ____         .        ,     .r       _. —..._         ,
--•----------------_------------------
                                                               TABLE OF CONTENTS

            I.     INTRODUCTION..........................................:.........................:........:.................................. 1

 --         II.    PARTIES ..............................................................................................................,..................7
                          .                                             _                                       .. . .                                            . ...
                   A : Plamtiff .:::.:::.:.:.::...:::::.:.                                                                        ..:............:.::......
                   B. Defendants ....................................................................................................................... 9
                   C. Relevant Non-Parties: Defendants' Agents and Front Groups ...................................... 38
            III.   AGENCY ............................................................................................................................ 41
            IV. JURISDICTION AND VENUE ........................................................................................ 41
            V.     FACTUAL BACKGROUND ......................................................................................:..... 44 _
   .
                   A. Defendants A.re Responsible for Causing and Accelerating Climate Change. .............. 44
                   B. Defendants Went to Great Lengths to Understand, and Either Knew or
                      Should Have Known About, the Dangers Associated with Their Fossil
                      FuelProducts. .................................:.............................................................................. 49
                   C. Defendants Did Not Disclose Known Harms Associated with the Extraction,
                      Promotion, and Consumption of Their Possil Fuel Products, and Instead
                      Affirmatively Acted to Obscure Those Harms and Engaged in a Campaign
                      to Deceptively Protect and Expand the Use of Their Fossil Fuel Products. .................. 73
                   D. In Contrast to Their Public Statements, Defendants' Internal Actions
                      Demonstrate Their Awareness of and Intent to Profit from the Unabated
                      Use of Fossil Fuel Products. .......................................................................................... 94
                   E. Defendants' Actions Have Exacerbated the Costs of Adapting to and
                      Mitigating the Adverse Impacts--of the Climate Crisis..................:................................ 96
                   F. Defendants Continue to Mislead About the Impact of Their Fossil Fuel
                      Products on Cliinate Change Through Greenwashing Campaigns and
                      Other Misleading Advertisements in Annapolis and Elsewhere. ................................ 106
                                                                                                    ----------
                                                                                     --•- --- - :....................             -------
                                                                  ---         C-ampargns—                                .:. 110—
                      i.- -Exxon's Misleading-and=Deceptive-Gr-eenwasliing=
                         ii. Shell's Misleading and Deceptive Greenwashing Campaigns .............................. 114
                         iii. BP's Misleading and Deceptive Greenwashing Campaigns.................................. 116
---        --
                          iv. Chevron's Misleading and Deceptive Greenwashing Carnpaigns ......................... 120
                          v. Marathon's Misleading and Deceptive Greenwashing Campaigns ....................... 124
                          vi.- ConocoPhillips's Misleading and Deceptive-Greenwashing Campaigns .............. 1.24 .
                       vii. API's Misleading and Deceptive Greenwashing Campaigns ................................ 125
                    G. Defendants Also Made Misleading Glaims About_Speci_fic "Green"_or.
                       «Greener" Fossil Fuel Products. .............................................................. ......... ......... 129

                                                                                    ii
                        Case
                        Case1:21-cv-00772-SAG
                             1:21-cv-00772-ELH Document
                                               Document 17
                                                        2 Filed
                                                           Filed03/25/21
                                                                 03/25/21 Page
                                                                           Page85ofof365
                                                                                      171


----•--~------      -----...._..------------              ____------------              --~------                           —~,__.._---•-•----..~.-_—~._........__.--
                    H. Defendants Intended for. Consumers to Rely on their.Concealments and
                  --_ _-_Omissions Regarding_the Dangers of Their Fossil Fuel Produets. .............................. 132
                   I. Defendants' Deceit Only Recently Became Discoverable, and Their
                      MisconductIs Ongoing................................................................................................ 134
             ..    J. .-. The City Has Suffered; Is.Suffering, and Wi11:Suffer Injuries-from Defendants'                                                               -- _--_.
                          Wrongful Conduct. ...................................................................................................... 136
            VI. CAUSES OF ACTION ....................................................................................................145
                   FIRST CAUSE OF ACTION
                   (Public Nuisance)............................................................................................................... 145
                   SECOND CAUSE OF ACTION
                   (Private Nuisance).............................................................................................................. 150
                   THIRD CAUSE OF ACTION
                   (Strict Liability Failure to Warn) ................:..:.........................................:.............:........... 153
                   FOURTH CAUSE OF ACTION
                   (Negligent Failure to Wai-n)............................................................................................... 155
                   FIFTH CAUSE OF ACTION
                   (Trespass) ..... .. ....................... ............................................................ ............. .. ............. ..... 158
                   SIXTH CAUSE OF ACTION
                   (Consumer Protection Act) .....................................................................................:.......... 160
            VII. PRAYER FOR RELIEF..................................................................................................164




                                                                                     iii
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page96ofof365
                                                                                           171



                                                                           COMPLAINT

                                                                        Jury Trial Requested
--• - - - - - -    -     - -- --- - - - --- -- ---- - -   . .._   .   . -- --- . . - - _   . .__ .   . .. .-   --- ._. .._ ..-.. . - -   .   -- -   .. ._ . . - . _ . _. ..._
                   I.       INTRODUCTION

-- --------             - - -1:---- Defendants,-major- corporate--members- of-the fossil-fuel--industry,-have known-for-                                     - ~-

                   nearly half a century that unrestricted production and use of fossil fuel products create greenhouse

                   gas pollution that warms the planet and changes our climate. Climate change will have and has

                   already had. devastating economic, social, and cultural iinpacts throughout the City of Annapolis,
      . . ..
                   =and will disproportionately impact people of color; people living in poverty, and other vu era e- --.

                   communities. Defendants have known for decades that climate change impacts could be

                   catastrophic, and that only a narrow window existed to take action before the consequences would

                   be irreversible. They have nevertheless engaged in a coordinated, multi-front effort to conceal and

                   deny their own knowledge of those threats, to discredit the growing body of publicly available

                   scientific evidence, and to persistently create doubt in the ininds of customers, consumers,

--- _ -----regulators; -the -media; j ournalists,- teachers; -and the -public about the reality and consequences of ---

                   the impacts of their fossil fuel products. This campaign was intended to, and did, target and

                   influence the public and consumers, including in Annapolis.

                            2.         At the same time, Defendants have promoted and profited from a massive_increase_—
—--            —       __
                   in the extraction, production, and constimption of oil, coal, and natural gas, which has in turn

                   caused an enon-nous, foreseeable, and avoidable increase in global greenhouse gas pollution and a

                   concomitant increase in the concentration of greenhouse gases,' particularly carbon dioxide

           =       ("COz") and methane; in the Earth's atmosphere. Those disruptions of the Earth's otherwise


               1 As. used in this Complaint, the term "greenhouse gases" refers collectively to carbon dioxide, methane,
          -
   -------.-aiid-nitrous--oxide:   Wliere a-cited-source-refers -to a-specific-gas or-gases;-or wheri aprocess relates only=to ----                                      --
               a specific gas or gases, this Complaint refers to each gas by name.
                                                                                      1
                        Case 1:21-cv-00772-SAG
                             1:21-cv-00772-ELH Document 217 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page107 of 365
                                                                                        171



                balanced carbori cycle have -substantially contributed to a wide range of dire climate-related

                effects, including, but not limited to, global atmospheric and ocean warming, ocean acidification,

.    ~       ^ inelting polar ice caps and glaciers, more extreme and volatile weather, drought, and sea level rise.

         ------ -- 3:------P-laintiff,--the--City of-Annapolis,-2 along with-Annapolis-'s residents,-infrastructure; ---

                and natural and historic resources, suffer the consequences of Defendants' campaign of deception.

                        4.     Defendants are extractors, producers, refiners, manufacturers, distributors,

                promoters, marketers, and/or sellers of fossil fuel products, each of which contributed to-deceiving

                the public- and,corisumers;-in and outside of Annapolis,-about the tole of tlieir products iri causing

                the global climate crisis. Decades of scientific research has shown that pollution from Defendants'.

                fossil fuel products plays a direct and substantial role in the unprecedented rise in emissions of

                greenhouse gas pollution and increased atmospheric CO2 concentrations that have occurred since

                the mid-20th centary. This dramatic increase in atmospheric COz and other greenhouse gases is the

                main driver of the gravely dangerous changes occurring to the global climate.

          - ---- - --- -- - -5------- --Anthropogenic-greenhouse gas-pollution;-primarily in-the form-of CO2Js-far-and- - --- --- --

                away the dominant cause of global warmirig,3 resulting in severe impacts including, but not-lirriited--

                to: sea level rise, disruption to the hydrologic cycle, more frequent and intense extreme

                precipitation events and associated flooding, more frequent and intense heatwaves, more frequent__

                and intense droughts, and associated consequences of those physical and environmental changes.

                These impacts, the consequences of Defendants' longstanding deceptive and deceitful actions,

                disproportionately impact communities of color and other vulnerable communities in Annapolis.


---_   _--= -2 In this Complauit;-the-terms-"City"=arid-"Plaintiff'- refer to the City of Annapolis; unless otherwise=stated:
                                                                                                                          .
                                                                                                                             - --
         -
              The word "Annapolis" refers to the area falling within Plaintiff's geographic boundaries, excluding federal
              land, unless otherwise stated.
--- -- - - =- 3 See INTERGOVERNIv1ENTAL-PANEL-ON-CL-IMATE GHANGE (-̀`IPCG'-');CLIMATE-GHANGE 2014-SI'NTHESIS= ----•--- --- -- -
              REPORT (2014), https://www.ipcc.ch/site/assets/uploads/2018/02/SYR ARS FINAL full.pdf.
                                                                  2
                        Case 1:21-cv-00772-SAG
                             1:21-cv-00772-ELH Document 217 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page118 of 365
                                                                                        171



               The priinary cause-of the climate crisis is the combustion of coal, oil, and natural gas;4 referred 'to

               collectively in this Cornplaint as "fossil fuel products."

                       6.       The rate -at which Defendants have extracted and sold fossil fuel products has

- - ----exploded-since-the-Seeond-World W-ar,—as have-emissions-from--thoseproducts:--The--substantial- --- - -=

               majority of all anthropogenic greenhouse gas emissions in history has occurred since the 1950s, a

               period known as the "Great Acceleration.i5 About three-quarters of all industrial CO2 emissions

               .in history have occurred since the 1960s,6 and more than.half have occurred since.the late 1980s.7

               The:annual "rate of COz emissions-frorn exttactiori; production; and consumption of fossil fuels has
                                                           .          ... _...
               increased substantially since 1990.g

                       7.       Defendants have known for more than 50 years that greenhouse gas pollution from

               their fossil fuel products would have significant adverse impacts on the Earth's climate and sea

               levels. Defendants' awareness of the negative impacts of their actions corresponds almost exactly

               witli the Great Acceleration, and with skyrocketing greenhouse gas emissions. With that

 ---------knowledge; Defendants tooksteps to-protect their-own assets -from -those-threats through immense------ -- --

--             internal - investment -in research; --infrastructure improvements, and -plans to exploit new              ---

               opportunities in a warming world.

                       8.       Instead of warning of those known consequences following from the intended and_ _—

               foreseeable use of their products and working to minimize the damage associated with the use and



               4 See Pierre Friedlingstein et al., Global Carbon Budget 2019, 11 EARTH SYST. SCi. DATA 1783 (2019),
               https://www.carth-syst-sci-data.net/1 1 /1783/2019.
               5 Will StefPen et al., The Trajecto.ry of the Anthropocene: The Great Acceleration, 2 THE ANTHROPOCENB

     - - - ---=REVIEw 81, 81(2015).. ---- - -- -                 -- --- -- - -        - ---- - -- - -       ------ -
           -- - 6 -R.J. Andres et - al:, A - Synthesis - of -Carbon Dioxide Emissions from Fossil=Fuel Combustion,
                9 BIOGEOSCIENCES 1845, 1851 (2012).                                                       -
               _'..Id.
               g Friedlingstein et al., supra note 4, at 630.

                                                                  3
                                    Case 1:21-cv-00772-SAG
                                         1:21-cv-00772-ELH Document 217 Filed
                                                                         Filed03/25/21
                                                                               03/25/21 Page
                                                                                         Page129 of 365
                                                                                                    171



                            combustiori of such praducts, Defendaiits concealed the dangers, promoted false and misleading

                            information, sought :to underrnine public support for greenhouse gas regulation, and engaged in
                                         .       _   .-   ----...._._.___.._...._.._ _ rt   ----- _____. ._ _.. -,.. - - -   ..-   -- -   -   --- •--            __. .. _ _.,.._._ _.
-        -- --   - -
                            massive campaigns to promote the ever-increasing use of their products at ever-greater volumes.

---------------T-hese campaignswere-intended-to-and-did-target-the-people of-Maryland; including Annapolitans------ ---

                            All Defendants' actions in concealing the dangers of, promoting false and misleading information

                            about, and engaging in massive cainpaigns to promote increasing use of their fossil fuel products,

                            have contributed substantially to the.buildup.of COz in the atmosphere that drives.global warming.

                            and its physical,- environmental; -and-socioeconomic consequences; -iricluding tliose affecting-the
    ._                         ..                                    . .. .                                                                             .~   .
                            City.

                                    9.       Defendants are directly responsible for the substantial increase in all COz emissions

                            between 1965 and the present. Defendants individually and collectively played leadership roles in

                            denialist campaigns to misinform and confuse consumers and the public and obscure the role of

                            Defendants' products in causing global warming and its associated impacts. But for such

                         ---- campaigns,- climate--crisis -impacts --in- Annapolis would- have been substantially mitigated- or-------- -- --

    -                -       eliminated altogether. Accordingly; Deferidants are directly responsible for a substantial-portion-

                             of the climate crisis-related impacts in Annapolis.

                                    10.      As a direct and proximate consequence of Defendants' wrongful conduct described

                             in this Complaint, the environment in and around Annapolis is changing, with devastating adverse

                             impacts on the City and its residents, particularly communities of color and other vulnerable

                             communities. Because Annapolis is situated on the eastern seaboard in the Mid-Atlantic region,

                 -           features 17 miles of waterfront land, and is experiencing local land subsidence, it is particularly

                             vnlrierable to sea level rise and tidal flooding. Over-tlie past 50-years; Annapolis has experiericed --_                                            -

                          - ._-the.-greatest~recorded.-increase.-.in-~average-annual-nuisance -flooding_events- of -any -city-in--the - -.                             -         , _:

                                                                                             4
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page13
                                                                                     10ofof365
                                                                                            171



                                                                                                               tourism,
                     nation=nearly terifold:9 In addition, the Annapolis Historic District and its significant
                                                                                                                        c
                     restaurant; and retail iridustries already experience regular flooding and the associated econoini
                                                                                                                           and its
                   .'impacts due to lost revenue and property damage. As a result, Annapolis, its infrastructure,
                                                                                                       -change                 -impacts-------
         - -- ---population-are-highly-_vulner-able-to-the impacts of sea-level-rise-and-other-climate
                                                                                                                   along
                     For instance, the average sea level has already risen and will continue to rise substantially
                                                                                                                   r
                     Annapolis's coast, causing flooding, inundation, infrastructure and property damage, saltwate
                                                                                                                tion,
                     intrusion, erosion, and tidal wetland losses; extreme weather, including extreme. precipita
                                                                                                                                           .- .
                                                                                                                  more                     --
                     lieatwaves;-storms,=and other extreme 6ventswill become more froqqejlt, longer lastirig; and
                                                                                                            other
                     severe; and the cascading.social, economic, and other consequences of those and myriad
                                                                                                    and
                     environmental changes—all due to anthropogenic global warming—will increase in

                     around Anrlapolis.

                                 11.   As a direct result of those and other climate crisis-caused environmental changes,
                                                                                                                   to:
                     the City has suffered and will continue to suffer severe injuries, including, but not limited
                                                                                                                      ,- and -
-- -          - - - --inundation-and -loss -of City-property;inundation--of -historic --properties, --private property
                                                                                                                        --
                     businesses, with associated-loss of-tax-revenue; -injury or destruction of City=owned or -operated

                      infrastructure critical for operations and utility services, as well as other historical and cultural

                      assets• increase d costs of maintaining public- infrastru
                                                                          -
                                                                                cture-,- _increased_planning_and-pr_eparation_—_
                      - - - '-  -- - - - - - ---- - ----

                      costs for -community adaptation and resiliency to the effects of the climate crisis; population
                                                                                                                              City;
                      displacement and/or disruption and loss of or damage to homes, with associated harm to the




                                                  - - - --_     ---    - --   --            - -- --  ------- -- ----- - - ------ _ •--
                             --_-- _ - - - - - --
           -. - •. - .--- -9 City,Doc                                                                              ,l6/ `CitY7Dock-
, _ _.                          y     k Flood Mitigation_Project, CITY OF ANNAPOLIS, https-//www.annapoli-s-.gov/-l4   -
                                                                                                            an Increasing
                      Flood-Mitigation-Project (last visited Feb. 3, 2021) (citing NOAA: Nuisance flooding'
                                                                                                ADMIN.   (7uly 28, 2014),
                      Problem as Coastal. Sea Levels Rise, NAT'L OCEANIC & ATMOSPHERIC
                                                                                                                     =sea=levels=--=--
         ~- ------_------https://www:rioaa:gov/media-release/noaa=nuisance=floodiiig=increasing=problem=as=coastal
                         rise.
                                                                           5
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page14
                                                                                     11ofof365
                                                                                            171



                   decreased tax reveriue diie to impacts on Annapolis's tourism-based economy; and others. lo

                             12.        Defendants' individual and collective conduct, including, but not limited to, their
---._~._..._. ..._   ---...----T-~---_._-_   _.-   -   - ---n --   -   -   -._   _   ---       --   --------       -..._. -   ---- ~ ---   .--~-~~--~--~-~--   ----   - --
                   introduction of fossil fuel products into the stream of commerce while knowing but failing to warn

----         - ---of-the-threats--posed-to-the-wor-ld'-s-climate;-their-wrongful promotion-of-their- fossil fuel products-----------------

                   and concealment of known hazards associated with the use of those products; their public

                   deception campaigns designed to obscure the connection between their products and global

                  warming and the environmental, physical, social, and economic.consequences flowing from it; and

                 : tlieir failure . to -- pursue less hazardous alternatives; actually-_ and - proximately - caused w4he .
             .                         .                                                                       .                                           _.
                   City's injuries. In other words, Defendants' concealment and misrepresentation of their products'

                   known dangers—and simultaneous promotion of their unrestrained use—drove consumption, and

                  thus greenhouse gas pollution, and thus the climate crisis.

                             13.        Accordingly, the City brings this action against Defendants for Public Nuisance,

                  Private Nuisance, Strict Liability for Failure to Warri, Negligent Failure to Warn, Trespass, and

---- ---          violations of-the-Maryland Consumer--Protection Act, Md.- Code Ann.; -Comm. L. §-13-301.-------- ---- ---

                             -14:       The City -hereby disclaims injuries arising on federal property. It also disclaiins

                   injuries arising from special-formula fossil-fuel products that Defendants designed specifically for,

                   and provided exclusively to, the federal government for use by the military. The City seeks no

                   recovery or relief attributable to such conduct.




                   'o See, e.g., Danielle Ohl, Annapolis Installs Temporary Flood Solution on City Dock, CAPITAL GAZETTE
                   (May_3,     2019), https://www.capitalgazette.com/maryland/annapolis/ao-cn-city-dock-pumps-20190503-
-    - - -                                      - -   -                                                                   - -
                   story:html;City, Dock Flo'od Matzgation;-CITY OF ANNAPOLIS (Nov.;. 2018), _https://www:annapoli"s:gov/:
                   DocumentCenter/View/11348/City-Dock-Flood-Mitigation-general-presentation-November-2018-PDF;
                   Miyuki Hino et al., High-Tide Flooding Disrupts Local Economic Activity, 5 SCI. ADVANCES 1-2, 5(2019),
~- _.---== - ---- --https://advancessciencemag:org/content/5/2/eaau2736;-Annapolis- in 2040;-CTR.--FOR-C-L-IMATE INTEGRITY; --- --=--------
                   https://www.climatecosts2040.org/costs/maryland-annapolis (last visited Feb. 3, 2021).
                                                                                           6
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page15
                                                                                       12ofof365
                                                                                              171



                               '15:      The City seeks to ensure that the parties who have profited from externalizing the

                       consequences and costs of dealing with global warming aiid its physical, environinental, social,
 ----_. -......._ -•                                           .     - --    - --._. -... _._~._.---~-••- --- ~ - -- --•   -- --- -_--___ _,.--    ---•--    ..--   ---.,__r.
                       and economic consequences bcar the costs of those impacts on Annapolis, rather than the City,

------------- taxpayers; -residents; or-broader-segments-of-the-public.------_-.------• -- . ---- -                              -----            —-        --_-___—

                       II.     PARTIES

                               A.        Plaintiff

                               16.       Plaintiff the. City of Annapolis is a municipality of the State of Maryland with the

                       power..to sue and-be sued- pursuant- to- Md. Code Ann., Local Gov-'-t..§..4-103. The City brings.this= :.

                       actiori iri its sovereign capac'ity for the public benefit and to prorriote the welfarc of the public. The

                       City also brings this action as an exercise of its police power, which includes, but is not limited to,

                       its power to prevent pollution of Annapolis's property and waters, to prevent and abate nuisances,

                       and to prevent and abate hazards to public health, safety, welfare, and the environment.

                               17.       The City is the state capital of Maryland and provides many services for its

                     - -residents, _including public health, _public_assistance, and law.enforcement, police, _fire_and-rescue,- - __ _ --- ----

                       -and emergency services.

                               18.       The City also holds a unique place in the annals of American history. It was one of

                       the first planned cities in Ainerica, and it served as the national capital of the United States from                                               _

                       November 1783 to August 1784. The Maryland State House in Annapolis, completed in 1779; is

                       the oldest worlcing capitol building in the nation. General George Washington resigned his

                        commission as commander-in-chief of the Continental Army there on December 23, 1783, before

    _.                 becoming the first President of the United States. The United States Congress of the .Confederation -
                 -               - --- - - - -            -   -- -   -   - . .. -                -- ------    -                     ---    -- -   ..   .-           .--- ---
----- --                -
  -                     also ratified -the Treaty of Paris there on January 14; 1784; 'officially marlc'irig the erid of tlie                                       -`     --

   - - - - .- American-Revolutionary._War. _Today; ,the-_State.,~Iouse is part of_the-Annapolis.Historic_District,:

                                                                                    7
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page16
                                                                                        13ofof365
                                                                                               171



                     -which has been -designated as a National Historic Landmark by the Secretary of the Interior for-its

                      exceptional value in illi.istrating or interpreting the heritage of the United States. Importantly, the
_ ----~__._ -•----.... _.. __.: ___-.__ -- - , - ..-- --   - - -------- ---~-- -- - --       --.. _.._..-----_... .----   -        -   _ .. . -. .._.-
                      District contains a number of sites and structares that convey the African-American experience

------------from-slavery-to-the-C-ivil=Rights-movement,-such as-•the Maynard-Burgess -House~- home-to-two --- - - - ----

                      successive African-American families from 1847 to 1990, and the home of William H. Butler, who

                      served on the Annapolis City Council from 1873 to 1875, becoming the first known African-

                     American in Maryland to be elected to public office. Unfortunately, due to Defendants' wrongful

                     -- conduct and tlie ensuirig -clirriate crisis, the Histor'ic District; like rriuch of Annapolis;- is -now
                         .                                                                        .                           ..
                      threatened by tidal flo.oding, natural disasters, and sea level rise as a result of climate change.

                                19.        As a waterfront city, Annapolis is home to significant maritime and tourism

                      industries. The City features four maritime zoning districts designated for water=dependent uses

                      including boatyards, yacht centers, and marinas. Access to the City's scenic waterfront is essential

                      for both inaritime industrial activity and a broad range of recreational water uses enjoyed by

   -- - - -----residents--and-tourists--alike.--Annapolis's-maritime- industries-include; but--are-not -limited to,---- -------

                      recreational boating-,=fishing; sailirig, and racing, arid several yacht clubs are situated in the City's

                      harbor. The internationally acclaimed Annapolis Boat Shows, ainong the world's largest boat

                      shows, attract numerous visitors to the City each year and generate more than $112 million in
 ----
                      annual economic activity.11 The area surrounding the Annapolis City Dock is also a commercial

                      hub for tourism, restaurant, and retail businesses that generate significant economic revenue.




                 -
                      '-I See- WEATHER IT- TOGET'HER:
                                           ------
                                                      A CULTURAL
                                                             —  -
                                                                  RESOURCES HAZARD MITIGATION PLAN FOR THE CITY OF
                                                                    - - -          - - -----    -      - -                                           -
                                 l f2; CITY oF`ANNAPOLis (Apr:2018), littps`://www.arinapolis.gov/DocumentCenter̀/View/ --` `                   —~
                      10064/Consolidated-CRHMP-Report-April-2018.
                                                                                         8
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page17
                                                                                      14ofof365
                                                                                             171



                             '20.         Annapolis is already experiencing sea level rise and assoc•iated'impacts. The mean

                 sea level has already risen nearly one foot since 1950, arid Annapolis will experience significant
•- -   -- -   -- --    - -._.- -- - - - - - - ---   -   - ---- -   - --- -T --- --- -   -- -- -   -• - - -- - - -~ ----- •   - - -- - - - ..--   -- ---~-12- •-- -- - -- •             ,--
-_               additional sea level rise over the coming decades through at least the end of the century.

-- -----       ----- --2-1-.-----T-he-sea level-rise-impaets-to-Annapolis associated-with-an-increase-in-average-mean----------_-_._-

                 sea level height adjacent and near to Annapolis include, but are not lii-nited to, increased permanent

                 inundation and temporary flooding with higher tides and intensified storm surge events, as well as

                 damage and destruction of built structures.and infrastructure.

                 :--          22.         In - addition; Annapolis and the surrounding areas are and w'ill contiiiue -to -he

                 impacted by increased temperatures and disruptions to the hydrologic cycle, including extreme .

                 precipitation; extreme heat events, and storms. These changes have led to increased property

                 damage and economic injuries, while jeopardizing irnportant historical and cultural assets in

                 Annapolis. The City has already spent significant funds to mitigate and adapt to the effects of

                 global warming, and will need to continue doing so, including by installing purrips to mitigate

 - - --- — - --- -flooding.impacts-and-building-seawalls to protect against sea level-rise-and-storm surge:13                                                   --- - --           -

                              B.          Defendants                                                                                                              -          - —

                              23.         Defendants are responsible for a substantial portion of the total greenhouse gases

                 emitted since 1965. Defendants, individually and collectively, are responsible for extracting,

                 refining, processing, producing; promoting, and -marketing fossil fuel products, the normal and

                 intended use of whicli has led to the ernission of a substantial percentage of the total volume of

                 greenhouse gases released into the atmosphere since 1965. Accounting for their wrongful

                -promotion and marketing activities, Defendants-bear a-dominant responsibility for global warming


                 12 Hino et al., supra note 10, at 5; Surging Seas Risk Finder:Annapolis, Maryland, USA, CLIMATE CENTRAL,
                             finderclimatecentral.org/place/annapolis_m_d,us_(_1_ast visited__
                 13 See Ohl, supra note 10; City Dock Flood Mitigation, supra note 10; Annapolis in 2040, supra note 10.
                                                                                            9
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page18
                                                                                    15ofof365
                                                                                           171



                    generally, -and for the City's injuries in particular. Defendants' responsibility is even greater

                    considering their inarketing, promotion, and sales activities in the wholesale and retail markets for
-       -   ~--
                    their products. .

------------------------ 24----- When•-reference--in--this-Cornplaint-is-.made--to--an aet or-omission-of-Defendants;------- --

                    unless specifically attributed or otherwise stated, such references should be interpreted to mean

                    that the officers, directors, agents, employees, or representatives of Defendants committed or

                    authorized such an act or omission, or failed to adequately supervise or properly control or direct

                                             a- -ed iri the irianagerrierit-, direction ~' oPeration ~ or control of the affairs
                                ees while eng.g
                    tlieir-emploY.                                                                                                   =
                                          ..
                    of Defendants, and did so while acting within the scope of their employment or agency. -

                            25.     BP Entities: BP P.L.C., BP America, Inc., and BP Products North America, Inc.
                                    a.         Defendant BP P.L.C. is a multinational, vertically integrated energy and

                     petrochemical public limited company, registered in England and Wales with its principal place of

                     business in London, England. BP P.L.C. consists of three main operating segments: (1) exploration

    -       -     -- and-production; (2)-refining-and-marketing,-and-(3) gas-power and-renewables.-BP-R:L-.C.--is--the ----

                    -ultimate parent compariy of numerous subsidiaries, referred to collectively as-the-"BP Group," -

                     which explore for and extract oil and gas worldwide; refine oil into fossil fuel products such as

                     gasoline; and market and sell oil, fuel, other refined petroleum -products,              and natural_gas_

                     worldwide. BP P.L.C.'s subsidiaries explore for oil and natural gas under a wide range oflicensing,

                     joint arrangement, and other contractual agreements.

                                     b.        BP P.L.C. controls and has controlled companywide decisions about the

                     quantity and extent of fossil -fuel production and sales, including those of its subsidiaries. BP P:L:C.-

                     determines whether arid to what exterit its ho ings rriar cet, pro uce~ an or istri ute ossi fue

--. .----. -- - . --.--products:Forinstance;=BP-P:L-:C.-reported-that-in 2016-17--it.brought-online-thirteen-major-fossil.=-==_ ------..

                                                                         10
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page19
                                                                                         16ofof365
                                                                                                171




                     fuel exploratiori and production projects. These contributed to a 12% increase in the BP Group's

                     overall fossil fuel product production. These projects were carried out by BP P.L.C.'s subsidiaries.
                                                                                                              -       - -- -- -                .
                               ---- _-_-...__ --- -- . ..----- -------                               -   --       -
- -------•- --                                                           ---
                     Based on these projects, BP P.L.C. expects the BP Group to deliver to customers 900,000 barrels -'
                  ---- ~ - -                                                                                                                       T

                                                                                                                      - - --
     --- --of-new-product per day-by 2021-.--BP-P-:L-:C:-fur-ther-reported-that-in 20-17-it-sanctioned-three--new=---

                     exploration projects in Trinidad, India, and the Gulf of Mexico.

                                            C.         BP P.L.C. controls and has controlled companywide decisions, including

                     those of its subsidiaries, related to marketing, advertising, climate change and greenhouse gas
                                                                                                                                       .               - --
             _.
                      emissions -from .its dssi               el products; an cominuiiications~ strategies~ concernmg c imate c ange       -
             -

                      and the link between fossil fuel use and climate-related impacts. on the environment and

                      communities. BP P.L.C. makes fossil fuel production decisions for the entire BP Group based on

                      factors including climate change. BP P.L.C.'s Board of Directors is the highest decision-making

                      body within the company, with direct responsibility for the BP Group's climate change policy. BP

                      P.L.C.'s chief executive is responsible for maintaining the BP Group's systein of internal control

                      that governs-the-BP---Group'-s-business-conduct:-BP-P-:L:C:'-s-senior-leadership directly-oversees-a------                       -
     -

                      carbon steering group; which manages climate-related matters -and consists of two committees                                     -

                      overseen directly by the board that focus on climate-related investments.

                                           _ d._ __ Defendant BP Ame_r_ica Inc._is-a wholty owned_subsidiary_ofBP-P.L.C.-that_ _ _ — —

                       acts on BP P.L.C.'s behalf and subject to BP P.L.C.'s control. BP America Inc. is a vertically

                       integrated energy and petrochemical company incorporated in the State of Delaware with its

                       headquarters and principal place of business in Houston, Texas. BP America Inc. consists of

                       numerous divisions and affiliates in all aspects of the fossil f-uel industry, including exploration for                        -
                                                                                                                                                   .
         .
                     ~~aiid pro uctiori ~o              cru e oi an            riatura gas; rrianu acture o petro eum pro ucts; an

      ~__~~_.~ansportation, marketing;-and=sale-of.crude.oil;-natural-gas; and-petroleum-products..BP--America--=

                                                                                       11
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page20
                                                                                      17ofof365
                                                                                             171



                      Inc. has been qiialified to do business in Maryland. BP Ainerica Ine. was formerly known as, did

                      or does business as, and/or is tlie successor in liability to Ainoco Corporation; Arrioco Oil
--- - .. - _ .. .._   _         - - - -- - - - -_. -_-.-. ..._
                                                       -         -. - .. ..--
                                                                 -              - - --    - -, -   - --- - -   _   ..- ..   _   -     ---_.._. . :. --       . -•   - - -- - -- -   _ _ - --- - -
                      Company; ARCO Products Company;. Atlantic Richfield. Delaware Corporation; Atlantic

- - - -, =•- ----ich-field-Company;BP---Exploration &-Oil,-Inc:;BP---P-roduets- North Amer-ica-Inc.•, BP--Amoco-------- --

                      Corporation; BP Amoco Plc; BP Oil, Inc.; BP Oil Company; Sohio Oil Company; Standard Oil of

                      Ohio ("SOHIO"); Standard Oil (Indiana); The Atlantic Richfield Coinpany and its division, the

                      Arco Chemical Company. BP. America Inc. is qualified to do business in Maryland and has a

                      registered agent for service of process in Lutherville-Timoniuin; Mary an .                                              -         -                          --        -
                                                                 .                                                                         .                         .                            .
                                      e.       Defenda.nt BP Procluets loTor.th America Inc. is a subsidiary.of BP P.L.C.

                      that acts on BP P.L.C.'s behalf and subject to BP P.L.C.'s control. BP Products North America

                      Inc. is engaged in fossil fuel exploration, production, refining, and marketing. It is formed under

                      the laws of Maryland and domiciled in Maryland. BP Products North America Inc. maintains its

                      principal office at 351 West Camden Street, Baltimore, Maryland, 21201, and has a registered

   - - --- - agent-for service--of process--in-Lutherville-Timonium; -Maryland.-                                                - -                - -- -                -

                                    - f- - - - Defendants BP P:L.C:, BP America; Inc., BP Products North America, Inc.,

                      and their predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively

                      referred to herein as "BP."

                                      g.       The City's claims against BP arise out of the acts and omissions of BP in

                      Maryland and BP's actions elsewhere that caused the injuries in Maryland.

                                      h.       BP has and continues to purposefully direct its tortious conduct toward

                      Maryland by intentionally and -wrongfully distributing, marketing, advertising, promoting, and
           ..         ----.    ..          .
    .... - .                                                                                                                                                                                      -
                      supplying its fossil fuel products in Maryland,- witli knowledge that those pro ucts ave cause

                      and-w-ill-continue-to-cause climate-crisis=related.injuries=in 1Vlaryland; including the-City's .injuries: =----~-----_-

                                                                                         12
                           Case
                           Case1:21-cv-00772-SAG
                                1:21-cv-00772-ELH Document
                                                  Document 17
                                                           2 Filed
                                                              Filed03/25/21
                                                                    03/25/21 Page
                                                                              Page21
                                                                                   18ofof365
                                                                                          171



                    BP's stateinents in and outside of 1Vlarylarid made in furtherance of its campaign of deception and

                    denial; and its chronic failure to warn consumers of global -warming-related hazards when it
-- --- •• --__ - - ..         ----T.- -
                     - -- -----    -- _          - --~-- -- ---   --_ -------~_ • - ---- --- ----   - --...---- ~ - ----- --- — - ---. _ ...   ----   -- • ----- ----•_   .- --- - -..
                    marketed, advertised,- and sold..its products both in and outside of 1Vlaryland, were intended to

------ -----conceal-and--mislead-consumers-and--the--public; -including-the City-and--its-residents;-aboutthe--                                                           --- --

                    serious adverse consequences from continued use of BP's products. That conduct was intended to

                    reach and influence the City, as well as its residents, among others, to continue unabated use of

                    Defendants' fossil fuel products in and outside of Maryland, resulting in the City's injuries.
                              - ..    .     ..     .
                                     -i:-        -- From'-1995 to-2019, BP, alid specifically:BP P:I,:C.;-spent at least 7 iru ion-                                          --

                    on advertising.reaching consumers in the Annapolis and greater Maryland market related.to its

                    fossil fuel products. Tliese advertisements contained no warning commensurate with the risks of

                    BP's products. Moreover, these advertiseinents also contained false or misleading statements,

                    misrepresentations, and/or material omissions obfuscating the connection between BP's fossil fuel

                    products and climate change, and/or misrepresenting BP's products or BP itself as environmentally

--         - — -- -friendly: --- - - - -----              - - ---        -    - ---- - -- -- -- ---- - - - -- ---

                                                   A-siibstantial portiori of BP's fossil fuel products- are or have                                       een

                    transported, traded, distributed, marlceted, manufactured, promoted, sold, and/or consmned in

                    Maryland, from which BP derives and has derived substantial revenue. For example,-BP owns-a --__

                    substantial interest in a fossil fuel terminal in Curtis Bay, Maryland, with the capacity to store and

                    distribute approximately 21,840,000 gallons of oil. BP has over 260 employees in Maryland as of

                    2018, and it spent nearly $12 million on vendors in Maryland in that same year. Additionally, BP

                    marlcets and/or has promoted and marlceted gasoline and other fossil fuel products to consumers,
  -   ..    .                                                                                                                                                                .    . ..
                -   iricluding throiigh Mrrierous BP= and Ariioco-brarided petroleum service stations iri Maryland. -



                                                                                        13
                                     Case
                                     Case1:21-cv-00772-SAG
                                          1:21-cv-00772-ELH Document
                                                            Document 17
                                                                     2 Filed
                                                                        Filed03/25/21
                                                                              03/25/21 Page
                                                                                        Page22
                                                                                             19ofof365
                                                                                                    171



                                     26.        Crown Central - Entitiesi Crown Central LLC, - Crown Central New

                         Holdings, LLC, and Rosemore; Inc.
 --   -       ---. . __ ...~. -_-...._ _     _ :... -----   - --_   _._- -   -_.- _.-   -- -- --   -------   - •-- -   .._ ...._- .._...... -   -- -   --- --- -   ...- -- ---- - ------_-~ -------   --_.__
                                                a. .        Defendant Crown Central LLC, a successor in liability by merger to-

~- --- --- - --Crown-Centr-al-P-etroleum-Corporation,--has -been -among- the- -largest--independent-refiners-and----- ------

                        marketers of petroleum products in the United States. Crown Central LLC was formerly known

                         as, did or does business as, and/or is the predecessor in liability to Defendant Crown Central New

                        Iioldings, LLC. Defendant-Rosemore, Inc. is the parent company of Crown Central LLC and has
          _    .   .
                        -assumed certa'in liabilities- frorri -Crowii- Central Petroleurii Corporatiori; it a so-- as- ot er                                                                -

                         subsidiaries that perfonm oil and gas exploration, production; and transportation. Rosemore, Inc.

                         traces its roots back to 1931 when the original founders of the American Oil Company

                         ("AIVIOCO") formed a corporation to consolidate, expand, and diversify their business activities.

                                                b.          Crown Central LLC was formed in Maryland and converted to a Delaware

                         limited liability coinpany in 2018. Crown Central LLC has its principal offices in Baltimore,

---- -             --- Maryland,-is qualified-to do business-in Maryland; and has a-registered-agent for-service of process -                                                                    ---

                         in Maryland. Crown -Central -New Holdirigs; LLC is incorporated in Maryland, has its principal

                         offices in Baltimore, Maryland, and has a registered agent for service of process in Maryland.

                         Rosemore, Inc. is incorporated in Maryland, has its principal officesin Baltimore, Maryland,_and

                         has a registered agent for service of process in Maryland.

                                                C.          Defendants Crown Central LLC, Crown Central New Holdings, LLC,

                         Rosemore, Inc., and their predecessors, successors, parents, subsidiaries, affiliates, and divisions

                         are collectively referred to herein as "Crown Central."                                                                                                                      _
          .   ..   .    .-       _     . _                                                                                                                                                            . ...
                                                d.          Crown Ceritral lias'and contiriues to purposefi.illy-direct its tortious con uct

                       .._ toward Maryland-by--intentionallyand-wrongfullydistributing; .marketing,-advertising;-promoting; - - . ----- -- --d

                                                                                                      14
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page23
                                                                                         20ofof365
                                                                                                171



                        and supplying its fossil fuel products in Maryland, with knowledge that those products liave caused

                        and will continue to cause climate crisis-related injuries in Maryland,-including the City's injuries.
._---     ----   ----    -  -   -.._.._
                                 _----      ....._----•------       ---       ---   ~-   -   __.--   --   ---   - -   -   -...__..-   ---------------•--   -- --   ~— -----
                        Crown Central's statements in and outside of Maryland made in furtherance of its campaign of

--          -- --deception -and-denial;- and-its- chr-onicfai-lure-to warn-consumers of global -warming-related-hazards----------------

                        when it marketed, advertised, and sold its products both in and outside of Maryland, were intended

                        to conceal and mislead consumers and the public, including the City and its residents, about the

                        serious adverse consequences from continued use of Crown Central's products. That conduct was

                        intended to reach -and :influerice -tlie -City; as well as- its residentsi- amorig othets, ,to ~coritinue
                                                        ..:..   .    .    .
                        unabated use of Defenda
                                             . nts' fossil
                                                     _     fuel products in. and outside of Maryland, resulting in the

                        City's injuries.

                                           C.        Crown Central transacts and/or has transacted substantial fossil fuel-related

                        business in Maryland. A substantial portion of Crown Central's fossil fuel products are or have

                        been extracted, refined, transported, traded, distributed, marlceted, manufactured, sold, and/or

--        -- ----consumed-in Maryland,-from which-Crown Central derives-and-has der-ived substantial-revenue.--- -- -                                                     ---

                        For =example, - Crown Central inarketed or markets gasoline and other fossil fuel products -to

                        consurners in Maryland through Crown-branded petroleum service stations in Maryland.

                                  27.      Chevron Entities_ Chevron Corporation and Chevron U.S.A. Inc.

                                           a.        Defendant Chevron Corporation is a multinational, vertically integrated

                        energy and chemicals company incorporated in the State of Delaware, with its global headquarters

                        and principal place of business in San Ramon, California.

                            =              b:        Chevron Corporation operates through a web of United States and
. -- --    --    -
                        -iriterriational subaidiaries at all levels of the fossil fuel supply chairi. C evron Corporation s-an

                     -_its subsidiaries'.-operations-consist-of-:--1)-exploring-for, developing;-and-producing-crude=oil=and-:------:---_--_..

                                                                                             15
                                    Case
                                    Case1:21-cv-00772-SAG
                                         1:21-cv-00772-ELH Document
                                                           Document 17
                                                                    2 Filed
                                                                       Filed03/25/21
                                                                             03/25/21 Page
                                                                                       Page24
                                                                                            21ofof365
                                                                                                   171



                                                                                                                                                   liquefied           -
                         natura.l gas; 2) processing, liquefaction, transportation, and regasification associated with
                                                                                                                          ting,
                         riataral gas; 3) transporting crude oil by major international oil export pipelines; 4) transpor
                                                                                     -- -    -----   --- - - --   - _.~   --- - --- _.__   - - ---.. ..-. .- T-__ _   --- -    - -- -
-- - ----. . _ . -                                    - -- - - -- -- - - ----- - -                            and marketing
                         storage, and marketing of natural gas; 5) refining erude oil into petroleum produets
                          -- -- _--_. __-_,_ .-----


                                                                                                                           ucts-by-pipeline,-mar-ine-----•- =--
- ----- - — - of crude-oil-and-refined-products;-6)-transporting- crude-oi1 and-refned-prod
                                                                                                                    c fields
                          vessel, motor equipment, and rail car; 7) basic and applied research in multiple scientifi
                                                                                                               commodity
                          including chemistry, geology, and engineering; and 8) manufacturing and marketing of

                          petrochemicals, plastics for industrial uses, and.fuel and lubricant additives.
           .         .
                                                c:    -"-Chevrori Corporation con"tro s and . as controlled companywi e decisions
                     _                                                                                                                                      ries.
                          about the quantity. and extent of fossil fnel production and sales, including those of its subsidia
                                                                                                                                                      , and/or
                          Chevron Corporation determines whether and to what extent its holdings market, produce

                          distribute fossil fuel products.

                                                d.      Chevron Corporation controls and has controlled companywide decisions,
                                                                                                                  and
                           including those of its subsidiaries, related to marketing, advertising, climate change
                                                                                              strategie                                      s concerning-- - -- -
-    ----- -- -- greenhouse-gas-emissions from -its -fossil-fuel products;-and communications
                                                                                                                      envirori                             rnent
                         - climate cliange and the link between -fossil fuel use and climate-related irripacts on the

                           and comrnunities.

                                              __ _e._ ____D_efendant_Chevron U.S.A. _Inc.- is a Pennsy_lvania corporation_ with
                                                                                                                                its                                        ,

                                                                                                                qualified to
                           principal place of business located in San Ramon, California: Chevron U.S.A. Inc. is
                                                                                                                d. Chevron
                           do business in Maryland and has a registered agent for service of process in Marylan
                                                                                                     on Chevron
                           U.S.A. Inc. is a wholly owned subsidiary of Chevron Corporation that acts
                                                                                                                 Inc. was
                     =      Corporation's .behalf- and subject to Chevron Corporation's control. Chevron- U.S.A.
                                                                                                                     Gulf Oil
                            forrrierly kriown as, did or does business as; aiid/or is the successor iri liability to



                                                                                        16
                                                                                      _ ...   ..                            . .   _                  ..
                      ..
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page25
                                                                                     22ofof365
                                                                                            171




                 Corporation;- Gulf Oil Corporation of Pennsylvania, Chevron Products Company; and Chevron

                 Chemical Company.
                                                                                     ~---- ---     --__-. .._..._-------•- --------------   ---~--- --.__.
                                 -- -   ------- •--._._T-.         --- - •----------
                                                             -•-- •-~ --- --
                                                   Defendants Chevron Corporation, Chevron U.S.A. _ Inc., . and- their
---- ---------•----        ---
                                        £

__..._—_.T.--predecessorssuccessor-s,-parents; -subsidiar-ies,-affiliates;-and divisions-are collectively referred to - -----~-

                 herein as "Chevron."

                                        g.          Chevron has and continues to purposefully direct its tortious conduct toward

                 Maryland by intentional ly and wronguy           i
                                                    f ll distributng,   k i
                                                                      maretng, avertising
                                                                                d       ..
                                                                                          , promoting, and
                              .


             =- supplyiiig-its 'fossil -fuel-products in Maryland, with -knowledge that those products liave caused

                 and will contiriue to cause climate crisis-related injuries in 1Vlaryland, including the City's injuries.

                 Chevron's statements in and outside of Maryland made in furtherance of its campaign of deception

                 and denial, and its chronic failure to warn consumers of global warming-related hazards when it

                 marketed, advertised, and sold its products both in and outside of Maryland, were intended to

                  conceal and mislead consumers and the public, including the City and its residents, about the

  - -        - --serious-adverse-consequences-from -continued use-of--Chevron'-s- products: -T-hat conduct-was --

         -        intended to reach and influence the City, as well -as its residents, among others, to continue ---

                  unabated use of Defendants' fossil fuel products in and outside of Maryland, resulting in the

                 _City's injuries, — — -                     - — -        — - — — -- — — — — — — —

                                         h.         From 1995 to 2019; Chevron spent at least hundreds of thousands of dollars

                  on advertising related to its fossil fuel products reaching consumers in the Annapolis and greater

                  Maryland marlcet. These advertisements contained no warning commensurate with the risks of

                  Chevron's products. -Moreover, -these advertisem
                                                           -
                                                                   ents also contained false or- misleading-
                                                              .                                                                              -   -
                  statements, misrepresentations~ and or m-aterial -omissions obfuscating the coniiecti-on between



                                                                               17
                                    Case
                                    Case1:21-cv-00772-SAG
                                         1:21-cv-00772-ELH Document
                                                           Document 17
                                                                    2 Filed
                                                                       Filed03/25/21
                                                                             03/25/21 Page
                                                                                       Page26
                                                                                            23ofof365
                                                                                                   171



                         Chevrori's fossil fuel products and cliinate cliange and/or misrepresenting Chevron's products or

                         Chevron itself as environmeiitally friendly.
                                                                                                _ ._ .... _._                            -   -   -- --        -       - ---
-- _ ... --   --     _    - -- • --. .-- -- - - ---    -    -   --          -- - -   - -                        ---- - -   ---- -- - -
                                                 i.        Chevron transacts and has transacted substantial fossil fuel-related business

  ---~ ---r-in-Maryland.-A substantial--portion-•of-Chevron's fossil fuel-products-are-or-have been-extracted; ----- --

                         refined, transported, traded, distributed, promoted, marketed, manufactured, sold, and/or

                         consumed in Maryland, from which Chevron derives and has derived substantial revenue. For

                         example, Chevron owned and o.perated a petroleum and asphalt refinery and fossil fuel-product

                     --terininal=iii Baltimore -directly=and/or througli its subsidiaries and predecessors-in=interest'for a---                                   -
               _..       . . .
                          period spanning at least 1948 to 2003. Additionall.y, Chevron markets and/or has marketed .

                          gasoline and other fossil fuel products to consumers, including through Chevron-branded

                          petroleum service stations in Maryland. Chevron has also promoted its gasoline and other fossil

                          fuel products, as well as its Chevron U.S.A. Inc. National Travel Card gasoline credit card, to

                          Maryland consumers through print advertisements in Maryland publications, including the

                   - - -Baltimore-Sun:- -                                                                                                                --

                                    -28. -        Exxon Eritities: Exxon Mobil Corporation and ExxonMobil Oil Corporation

                                                  a.       Defendant Exxon Mobil Corporation is a multinational, vertically

              _           integrated energy and chemicals company incorporated in the State_of New Jersey- with_its _

                          headquarters and principal place of business in Irving, Texas. Exxon Mobil Corporation is among

                          the largest publicly traded international oil and gas companies in the world. Exxon Mobil

                          Corporation was formerly known as, did or does business as, and/or is the successor in liability to

                          ExxonMobil Refining =and Supply Company;- Exxon Chemical U.S:A:, ExxonMobil Chemical

                          Corporation~ ExxorilVlobil Chemical U.S.A., ExxonMobil Refiniiig & Supply Corporation, Exxoii

                     =-_Company~ -U:S.A., -Exxon=-Corporation,-and.-Mobil--Corporation.- Exxon--Mobil. Corporation.-is                                                 ----

                                                                                           i:
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page27
                                                                                          24ofof365
                                                                                                 171



                      qualified - to do busiriess in Maryland and has a registered agerit for service of process iri

                      Baltimore, Maryland.
     . - --- - -- ---- - - - - -- -_ . _.        _..                       _---
                                                            _ - -. _ - - -- __, _ -•. _..
                                                                                  -- _.     -- .   -   -   -   __ .: . .. _ --- - -   ----- -- --- - • - --• -
                                            b.         Exxon Mobil Corporation controls and has .controlled companywide

 ~      t---   --------decisions-about-the-quantity-and-extent-of-fossil-fuel-production-and-sales~including-those-of-its-----•------

                      subsidiaries. Exxon Mobil Corporation's 2017 Form 10-K filed with the United States Securities

                      and Exchange Commission represents that its success, including its "ability to mitigate risk and

                      provide attractive returns to shareholders, depends on [its] . ability to successfully manage [its]

                      overall portfolio, iiicluding diversification amorig types and locations of-[its] -projects:" -- Exxon
: ...      -. _ ..       ..                                   __......-_                                       _
                      Mobil Corporation determines whether and to what extent its subsidiaries market, produce, andlor

                       distribute fossil f-uel products.

                                            C.         Exxon Mobil Corporation controls and has controlled companywide

                       decisions, including those of its subsidiaries, related to marketing, advertising, climate change and

                       greenhouse gas emissions froin its fossil fuel products, and communications strategies concerning

               -- - - ---climate change and-the-linkbetween-fossil-fuel use and climate-related impacts on the-environment--- --- --- ----- -

--         -           and cominunities: Exxon Mobil Corporation's Board of Directors holds the highest level of direct                                --=

                       responsibility for climate change policy within the company. Exxon Mobil Corporation's

                       Chairman of the Board and Chief Executive Officer; its President and the othermembers_of its

                       Manageinent Committee are actively engaged in discussions relating to greenhouse gas emissions

                       and the risks of climate change on an ongoing basis. Exxon Mobil Corporation requires its

                       subsidiaries to provide an estimate of greenhouse gas-related emissions costs in their economic

                      -projections when seelcing funding.for capital investments:



                       14 -E-XXON1VIOBIL--C-ORPORATION; -FORM=IO=K:-ANNUAL REPORT-PURSUANT--TO SECTION -13 OR-15(D) OF----=
                       THE SECURITIES EXCHANGE ACT OF 1934 3--4 (Feb. 28, 2018).
                                                                                   19
     -                -                      ...                ... ..                   .     -   ...   _              ..
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page28
                                                                                    25ofof365
                                                                                           171



                                    d.     Defendant ExxonMobil 0i1 Corporation is a wholly owned subsidiary of

         ..         Exxon Mobil _Corporatiori that acts on Exxon 1VIobi1 Corporation's
                                                                          .            behalf and subject
                                                                                                   _      to Exxon

                    Mobil Corporation's control. ExxonNlobil Oil Corporation is incorporated in the State. of New

---- ----•------Yor-kwith-its-principal-place-of-business in-Ir-vingi Texas:-E-xxonMobil Oil-Corporationis qualified-----,-------

                    to do business in Maryland and has a registered agent for service of process in Maryland.

                    ExxonMobil Oil Corporation was formerly known as, did or does business as, and/or is the

                    successor in liability to Mobil Oil Corporation.
                                                                                                                   ~. . .
                                    e:      ~Defendarits Exxori Mobil Corporation, ExxonMobil Oil Corporation~
              .             ,.            .                               .                                                    . ..
                    their. predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively.

                    referred to herein as "Exxon."

                                   f.      Exxon consists of numerous divisioris and affiliates fn all areas of the fossil

                    fuel industry, including exploration for and production of crude oil and natural gas; manufacture

                    of petroleum products; and transportation, promotion, marketing, arid sale of crude oil, natural gas,

                  ---- and--petroleum -products: --Exxon --is - also -- a major- manufacturer and marlceter - of -commodity—   ---- ----
                                                   .. .                                                                               _
                    petrochemical-products:                                                                        -                  -

                                    g.     Exxon has and continues to purposefully direct its tortious conduct toward

                    Maryland by intentionally and wrongfully marketing, advertising, promoting, and supplying its__               _
—__
                    fossil fuel products in Maryland; with lcnowledge that those products have caused and will continue

                    to cause climate crisis-related injuries in Maryland, including the City's injuries. A substantial

                    portion of Exxon's fossil fuel products are or have been extracted, refined, transported, traded,

                    distributed, promoted, marketed, manufactured, sold, and/or consumed in Maryland, from which

                    Exxon derives aiid has derived substaritial revenue. For example; Exxori directly and -through its

---- .:-------.:l.subsidiaries-and/or_predecessors-in-interest-owned and-operated an oil-refinery in Baltimore-from-===-_~_..=--. _

                                                                         20
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page29
                                                                                  26ofof365
                                                                                         171



                   1893 to the mid-1950s. In the mid-1950s, the facility was converted to a petroleum storage and

                   marketing facility which Exxon operated until 1998:
---    --   --• -               ,-     - ---__--•------ --_...----   - --       - -----...----------•----•   -   _ - --   ---   --------.._...--------•---
                                  h.         Exxon's statements in and outside of Maryland made in furtherance of its

---             — - campaign-of=deception_and- denial;-and-its ehronic -failure-to -warn consuiners -of-global--warming- ----- -- --

                   related hazards when it marketed, advertised, and sold its products both in and outside of Maryland,

                   were intended to conceal and mislead consumers and the public, including the City and its

                   residents, about.the serious adverse consequences from continued use of Exxon's products. That -

 =               _ conduct was iritended to reach and-irifluence the City, as well-as its residents;-amorig otliers;ao

                   continue unabated use of Defendants' fossil fuel products in and outside of Maryland, resulting in

                   the City's injuries. Exxon markets or has marketed gasoline and other fossil fuel products to

                   consumers, including through at least 250 Exxon-branded and at least 40 Mobil-branded petroleum                            -

                   service stations in Maryland. Exxon maintains an interactive website that allows consuiners to

                   locate Exxon-branded gas stations in Maryland. Exxon has also advertised its gasoline and other

      ---- -- fossil fuel-products,--as-well as-Exxon-branded credit-cards--such-as-"Exxon-Card" and--loyalty--

                   programs including Exxon's "Thrifty Thursday Coupon Book'' and coupons for gasoline and                                            -

                   airline ticket discounts, to consurners in Maryland tlirough print advertisements in the

                   Baltimore Sun.      --   -      -   --   -    -- ---     -        - --- -- - - -- --- -- -      -

                                  i.            Between approximately 1998 and 2009, Exxon contributed - at least $1

                  .million to the Annapolis Center for Science-Based Public Policy, a non-partisan public advocacy

                   organization headquartered in Annapolis that published numerous reports, pamphlets, and other

                   documents emphasizing the supposed "uncertainty" of climate change and climate science. From                                   -
                                                                                                                                                      7-7
 -
            -      1995 to 2019, Exxon also spent inore thari-$5 milliori ori advertising related to - its fossil fuel

                  -products-r-eaching-consumers.in-the Annapolis-and-.greater Maryland-market.-.-=----.

                                                                            21
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page30
                                                                                      27ofof365
                                                                                             171




                              29:        Shell Entities: Royal Dutch Shell PLC and Shell Oil Company

                                          a.         Defendant Royal Dutch Shell PLC is a multinational, vertically iritegrated
                                                                                     - ----~-__.- ~- --   -- --   -   - -- -_:. .-- ~-,-, -   _ -- ._~. __ r_-- -- _-------- ----
-- _ -_.._-. _----------_ - -- -- --- - --- - -   ---__..~._--- - --~------- - - -                     -and Wales,
                    energy and petrochemical company. Royal Dutch Shell PLC is incorporated in England
                                                                                                                    oyal--Dutch--- --                                               -
-----              - with-its-headquarters --and -pr-incipal--place--of -business -in-T-he --Hague; Nether-lands.-R
                                                                                                                                                  all aspects
                    Shell PLC consists of over a thousand divisions, subsidiaries, and affiliates engaged in
                                                                                                             cturing, as
                    of the fossil f-uel industry, including exploration, development, extraction, and manufa

                    well as energy production,-transport, trading, marketing, and sales.

                                                      Royal Dutc-h-Shell PLC controls -dnd has contro le companywi e- ecisions                                                  -
                                          b:-
                                    -.
                                                                                                                                                           ries.
                     about the quantity and extent of fossil fuel production and sales, including those of its subsidia
                                                                                                      Shell
                     Royal Dutch Shell PLC's Board of Directors determines whether and to what extent
                                                                                                            fossil fuel
                     subsidiary holdings around tlie globe market, produce, and/or distribute Shell-branded
                                                                                                  admitted in a
                     products. For instance, in 2015, a Royal Dutch Shell PLC subsidiary employee
                                                                                                                                                         drill a
                     deposition that Royal Dutch Shell PLC's Board of Directors made the decision whether to

            - --- ---particular--oil deposit off the coast-of -Alaska: ---- - - - — -- -                                 - -        - - --- - -
---

           -----                           c.          Royal Dutch Shell PLC controls and has controlled companywide decisions- -
                                                                                                             and
                     including those of its subsidiaries, related to inarketing, advertising, climate change
                                                                                                                                                  concerning
                     greenhouse_gas emissions from its fossil fuel products, and communications strategies
                                                                                                                                                          ment
                      climate change and the link between fossil fuel use and climate=related impacts on the environ
                                                                                                                                                   companies
                      and communities. Overall accountability for climate change witliin the Shell group of
                                                                                                      Committee.
                      lies with Royal Dutch Shell PLC's Chief Executive Officer ("CEO") and Executive
                                                                                                          carbon                                                           --
-- -                  Additionally, in November 2017; Royal Dutch Shell PLC announced it would-reduce the
                                                                                                                                                                      -   --
                                                                                                                  effort -is
   -                - footpriiit of "its energy prodiiet.s" by "ar"oiirid" half by -2050. Royal Dutch Shell PLC's
                                                                                                                      se==of---.its                                        -- -
       -   - -      ---inclusive-.of=a1l=.:fossil -fuel--products--produced-under--the..-Shell-=brand;-including--tho

                                                                                           22
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page31
                                                                                       28ofof365
                                                                                              171




                  subsidiaries. Royal Dutch Shell PLC's CEO stated tliat Royal Dutch Shell PLC would reduce the

                  carbon footpririt of its products, including tliose of its subsidiaries, "by
                                                                                             -
                                                                                               reducing the net carbon
                                       -
                                                             .___... _                          -- -- --- - - •- - - --- "--- - - - - -
                                                                         - - - - -- - - ----__ ._ _ _ _ __ _ -                            ----   - --- -- —_
                         _ _ r_.. --•--_ ---- -
                 - - _ ~. __                    - - - . __ _ -- __-----.
                  footprint of the fall range of Shell emissions, firom our operations and from the consumption of..
- ---- -



--- --         ----our-products.'—Additionally,-atleast-as-early-as 1988,--Royal-Dutch-Shell -P--L-C-; -by-andthrough-its--------------

                  subsidiaries, was researching companywide COz emissions and concluded that the Shell group of

                  coinpanies accounted for "4% of the COz emitted worldwide froin combustion," and that climatic

                                                                                              . to
                                                                                   _ Shell PLC,
                  changes could compel the Shell group, as controlled by Royal Dutch               "examine the
                                       ..                   .
                                                                                   1 »is -
                                                                  busmess accordingY~
                                                                                                   ._.
               -=Possibilities of-exP"andin g and contracting~its~-.~

                                     d.    Defendant Shell Oil Company is a wholly owned subsidiary of Royal

                  Dutch Shell PLC that acts on Royal Dutch Shell PLC's behalf and subject to Royal Dutch Shell

                  PLC's control. Shell Oil Company is incorporated in Delaware and with its principal place of

                   business in Houston, Texas. Shell Oil Company is qualified to do business in Maryland and has a

                   registered agent for service of process in Maryland. Shell Oil Coinpany was formerly known as,

 ------        ----did-or does business-as,-and/or is-the-successor in-liability to Deer-P-ark-Refining-LP,-Shell--Oil,--- -- -

           -       Shell Oil Products; Shell-Chemical; Shell Trading US, Shell Trading (US) Company, Shell-Energy

                   Services, Texaco Inc., The Pennzoil Company, Shell Oil Products Company LLC, Shell Oil

               —Pr.oducts_Compan_y_,_ Star_ Enterprise,__LLC,_Star_Enterprise_ LLC, _and P_ennzoil-Quaker_State_ -                                     —

                    Company.

                                      e.    Defendants Royal Dutch Shell PLC, Shell Oil Company, and their

                    predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively referred to

                    herein as "Shell-."



-----_-_- -_- -•_--- 15 Shell-InternatiorialePetroleiun Maatschappij B:V., The GreenhouseEffect 29-(1988)-(prepared forShell-------------~---
                     Environinental Conservation Cominittee).
                                                                         23
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page32
                                                                                      29ofof365
                                                                                             171



                                       f:      Shell has purposefully directed, and purposefully directs fossil fuel products

                      into Maryland, and it has conducted substantial fossil fuel busiriess.in Maryland. In particular;
, --- -__ ._ - -- -   -._ .. - -- -   - - -- - .. _ _.      ..       .   - ----- ----- - - --- -- ----- ------ -_ - ---- -- ---..---------..-._~.__
                      Shell has- marketed and continues to market gasoline and other fossil fuel products to consumers .

- ---------through-over-100 -Shell-branded-petroleum service-stations -in-Maryland Shell-tightly controls-the--- -----•-= --•--

                      marketing, branding, and appearance of franchisees operating Shell-branded stations, which may

                      not, for exainple, display any unapproved signage. Prior to March 2017, Royal Dutch Shell PLC

                      also solely operated two petroleum. storage and. distribution terminals in Baltimore in which it

            =--- m- " owned a 50% stake;=at Which it trarisferred arid stored distillate-oils, _various gra&8'6f gaso ine; _
                                                           .   _ . ..                 .          .                         ..   .
                       liquid gasoline additives, and distillate products.

                                       g.      Shell has and continues to purposefully direct its tortious conduct toward

                      Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting, and

                      supplying its products in Maryland, with lcnowledge that those products have caused and will

                       continue to cause climate crisis-related injuries in Maryland, including the City's injuries. Shell's

- - - - --- ---- -statements-in and outside of Maryland-made in furtherance of its-campaign of-deception and-denial,------- ---

                       and its chronic failure to warn consumers of global -warming-related hazards wheri it marketed,-                  -     -

                       advertised, and sold its products both in and outside of Maryland, were intended to conceal and

                       mislead consumers and the public, including the City and its residents, about the serious adv-erse _

                       consequences from continued use of Shell's products. That conduct was intended to reach and

                       influence the City, as well as its residents, among others, to continue unabated use of Defendants'

                       fossil fuel products in and outside of Maryland, resulting in the City's injuries. From 1995 to 2019,

                      --Shell spent more than $14 million on-advertising related to its-fossil fuel products reaching

                       consurriers in the Annapolis arid greater 1Vlaryland marlcet.



                                                                           24
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page33
                                                                                         30ofof365
                                                                                                171



                                        h.      Shell transacts and has transacted substantial fossil fuel-related business in

                        Maryland. A substantial portion of Shell's fossil fiiel products are or-have been extracted, refined,
    --•   -         _        _ __ -  -- -- ------- -- - -- - ---- -       ---
                                                                    ------R -       -
                                                                              •-- -•-   ---   --   - - --T . _-.. ---- - - -   ----~-----•--- -n---•- -   ----       .__-
                        tra.nsported, traded, distributed, promoted, marketed, -manufactured, sold, and/or consumed in

    = — - ---           -Maryland; from which Shell- der-ives-and-has-derived-substantial•-revenue -- • ---- - — • -- ----                            --- - - - -

                                 30.    Citgo Petroleum Corporation

                                        a.      Defendant Citgo Petroleum Corporation is a multinational energy

                        company that is a direct, wholly owned subsidiary of PDV America, Incorporated, which is a

-             _   -- wholly owned - subsidiary : 6f PDV Holding, " Tncorporated. Citgo Petroleum Corporation - is --,__

                        incorporated in .Delaware and .maintains its headquarters in Houston, Texas. Citgo Petroleum

                        Corporation is qualified to do business in Maryland and has a registered agent for service of

                        process in Maryland.

                                        b.      Citgo Petroleum Corporation controls and has controlled companywide

                        decisions about the quantity and extent of fossil fuel production and sales, including those of its

- -       -- -- --subsidiar-ies:-Citgo Petroleum-Corporation-determines-whether-and-to what extent -its- holdings-----------
                                                                                                                          ..
                        market, produce, and/or distribute fossil-f-uel products:                                                                         -

                                        C.       Citgo Petroleum Corporation controls and has controlled companywide

                         decisions, including those of its subsidiaries, related to marlceting, advertising, cliinate change and

                         greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

                         climate change and the link between fossil fuel use and climate-related impacts on the environment

                         and communities.

                   _-                    d.   = Defendant Citgo Petroleum Corporation and its predecessors;-successors,
                                                                                                                                                --.              _
                         parents, siibsi iaries, a filiates, aiid ivisioris are col ectively re erre to ereiii as "Citgo."



                                                                           25
                                                           Case
                                                           Case1:21-cv-00772-SAG
                                                                1:21-cv-00772-ELH Document
                                                                                  Document 17
                                                                                           2 Filed
                                                                                              Filed03/25/21
                                                                                                    03/25/21 Page
                                                                                                              Page34
                                                                                                                   31ofof365
                                                                                                                          171



                                                                               e.                 Citgo has and continues to purposefully direct its tortious conduct toward

                                      Maryland by intentionally and wrorigfully distributing, marketing, advertising, ptomotirig, and
            .   _                                           .                                          .   ..            ..   _   ..   ._ -. .                                        .         ..   _.P._
                                                                                                                                                 -           -   --   -   -   -

                                      supplying its fossil fuel products in Maryland, with knowledge that those products have caused .
  _                      t---         ----   .   _-_   _        .--   --   -   -    --   ------                                                      -•---




 --- -----and-will-continue to cause-climate cr-isis-related injuries in Mar-yland,-including the City'-s--injur-ies.-                                                                - n            --

                                      Citgo's statements in and outside of Maryland made in furtherance of its campaign of deception

                                      and denial, and its chronic failure to warn consumers of global warming-related hazards when it

                                      marketed, advertised, and sold its products both in and outside .of Maryland, were intended to

                                  - coilceal ' arid riiislead consumers and the :public, includirig the- City - and its : residents; about the- -                                          -

                                      serious adverse consequences from continued use of Citgo'.s products. That conduct.was intended

                                      to reach and influence the City, as well as its residents, among others, to continue unabated use of

                                      Defendants' fossil fuel products in and outside of Maryland, resulting in the City's injuries. From

                                      1995 to 2019, Citgo spent at least $2 million on advertising related to its fossil fuel products -

                                      reaching consuiners in the Annapolis and greater Maryland market.

      ---           --          ---               -        ----                £    -       -     Citgo transacts and/orhas-transacted substantial -fossil -fuel-related-business -        - —

                                      in Maryland.- A substantial portion of-Citgo's fossil fuel products are or have been transported, ---

                                      traded, distributed, promoted, marlceted, manufactured, sold, and/or consuined in Maryland, firom

                                      which Citgo derives and has derived substantial revenue. For instance, the Citgo Terminal_-at the

                                      Port of Baltimore distributes more than 430 million gallons of gasoline and diesel and other fossil

                                      fuel products annually to retail service stations across the northeastern United States, including

                                      Maryland. The Citgo Terminal is also a major supplier of ethanol, a gasoline additive, to the mid-

                                - Atlantic region, including Maryland. Additionally, Citgo marketed or markets gasoline and other.

  -                                   fossil `fuel pfoducts to consurriers in 1Vlaryland, including througli approximately 150 Citgo-

---.....--                            branded.petroleum service=stations.in Maryland:. Citgo has also posted job listings for--its Baltimore                                              -...--- -- -.-

                                                                                                                                  26
                         Case
                         Case1:21-cv-00772-SAG
                              1:21-cv-00772-ELH Document
                                                Document 17
                                                         2 Filed
                                                            Filed03/25/21
                                                                  03/25/21 Page
                                                                            Page35
                                                                                 32ofof365
                                                                                        171



                facility iri the Baltimore Sun. Citgo owns and operates an ititeractive webpage that allows

                    consumers to locate Citgo-branded gas stations iri Maryland.
-    -..._. .. _.._~_. .. . .           -- =-- : -_ . -.. .--- ~- - - - -- ------ • -- : ,_. ..- --
                          - 31.   _ConocoPhilhps Entities: ConocoPhilhps, ConocoPhiIli.p- s ComP an~Y PhilliPs

- ~ ---•- - ---- = 66,-and Phillips-66 Company--- --- - - =-- .__- -- -        -- -----.._ .. .. . __ _ _ ..— ---   - -- ---- .._ _.._ _ --        ----

                                 a.       Defendant ConocoPhillips is a multinational energy company incorporated

                in the State of Delaware and with its principal place of business in Houston, Texas. ConocoPhillips

                consists of numerous divisions, subsidiaries, and affiliates that carry- out ConocoPhillips's
                                                                                                                                              ..
        =       fundainental decisions related to all' aspects of the fossil fuel indiistry, iricluding- exp oratiori;

                extraction, production, manufacture, transport, and marketing.

                                 b.       ConocoPhillips controls and has controlled companywide decisions about

                the quantity and -extent of fossil fuel production and sales, including those of its subsidiaries.

                ConocoPhillips's most recent annual report subsumes the operations of the entire ConocoPhillips

                group of subsidiaries under its name. Therein, ConocoPhillips represents that its value—for which

         -- .- ---ConocoPhillips -maintains -ultimate-responsibility—is- a -function of -its--decisions-to direct -

                siibsidiai-ies to explore for and produce- fossil fuels: "Unless we successfully add to our existing

                proved reserves, our future crude oil, bitumen, natural gas and natural gas liquids production will

                          resulting
                decline,L — -- --
                                    in an adverse
                                             -
                                                  i-mpact
                                                     -
                                                          to
                                                          -
                                                             our business." ConocoPhillips optimizes the

                ConocoPhillips group's oil and gas portfolio to fit ConocoPhillips's strategic plan. For example;

                in Novernber 2016, ConocoPhillips announced a plan to generate $5 billion to $8 billion of

                proceeds over two years by optimizing its business portfolio, including its fossil fuel product

                business, to focus on low cost-of_supply fossil fuel production projects that strategically fiit its
               -------
                development plans. CoriocoPhillips deterrriiries whether and to what exteiit its holdings market;

                produce, =and/or-.distribute.-fossil-fuel products.---

                                                                          27
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page36
                                                                                      33ofof365
                                                                                             171




                                                 -ConocoPhillips controls and has controlled coinpanywide decisio
                                                                                                                  ns,
                                     C.

                                                                                                  climate change and
                     iricluding .those- of "its subsidiaries, telated to marketing, advertisirig,
                                                                                                        ies     concerning
                     greenhouse gas emissions from its fossil fuel products, and communications strateg
                                                                                                         n-the-environment---------------
                     climate change and-the-linkbetween-fossil-fuel-use andclimate-related-impacts-o
                                                                                                   highest level of direct
                     and communities. f or instance, ConocoPhillips's Board of Directors has the
                                                                                                 has developed and
                     responsibility for climate change policy within the company. ConocoPhillips
                                                                                                 . decision-making
                     implements. a corporate Climate Change Action Plan to govern climate change
                                                                                                                    -
                     ' across al1 entities in "the ConocoPhillips g"roup.
                                                                                    - . ... - . .
        ..                                   .
                                                 Defendant ConocoPhillips Company is a wholly owned subsidiary of
             .            .
                                      d. .
                                                                                             oPhillips's control.
                     ConocoPhillips that acts on ConocoPhillips's behalf and subject to Conoc
                                                                                                    office in Bartlesville,
                     ConocoPhillips Compa.ny is incorporated in Delaware and has its principal
                                                                                                   has a registered
                      Oklahoma. ConocoPhillips Company is qualified to do business in Maryland and

                      agent for service of process in Maryland.
                                                                                                              hemical
—                -                - -e.---- -Defendant--Phillips- 66 is a-multinational ener-gy---and -petroc
                                                                                                         Houston, T-exas: It
                      cornpany iricorporated in Delaware- and with its principal -place of business in
                                                                                                     ing       segments that
                      encompasses downstream fossil fuel processing, refining, transport, and market
                                                                                                   --- ---=--- —                     --
— -- ---- =were former-ly-owned-and/or-contr-olled by-ConocoP-hillips.— -----=
                                       f.         Defendant Phillips 66 Company is a wliolly owned subsidiary of Phillips
                                                                                                         s 66 Company is
                      66 that acts on Phillips 66's behalf and subject to Phillips 66's control. Phillip
                                                                                                       s 66 Company is
                      incorporated in Delaware and has its principal office in Houston, Texas. Phillip
                                                                                                              s in Maryland. .
-                      qualified to do business in Maryland and has a registered agent for service of proces
                                                                                                                                 .-_..
    _... ._ _
                       Pliillips 66 'Compa:ny was formerly kriown as, did or does business as, arid/or
                                                                                                       is the successor iri



                                                                            W.
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page37
                                                                                          34ofof365
                                                                                                 171




                      liability-to Phillips Petroleurri Company, Conoco; Inc:,- Tosco Corporation; arid Tosco Refining

                      Co.
-- --- -       ---.•.- •-- - - -- -- .. -          - - -• - - ---- -.. _ .. ._,--- . _._ - - = - - •- _- ----- --_-- •- - -- _-- - -- --• -- - - -. __ .- - __ _...-_.,___
                                            g.   Defendants ConocoPhillips, ConocoPhillips Company, Phillips 66, Phillips
                                                                                                                                     ------
—          -- -- -- 66 -Company,-and-their. predecessors,-successors; parents;- subsidiaries;raffiliates; -and-divisions- are-------

                      collectively referred to herein as "ConocoPhillips."

                                            h.   ConocoPhillips has and continues to purposefully direct its tortious conduct

                      toward Maryland by intentionally and-wrongfully distributing, marketing, advertising, promoting,
                -
                       an 'siipp ying-its fossil fuel pro ucts in Mary ari , wit                 ow e ge.t at t ose pro ucts ave cause                               -

                       and will continue to cause climate crisis-related injuries in 1Vlaryland, including the.City's injuries.

                       ConocoPhillips's statements in and outside of Maryland made in furtherance of its campaign of

                       deception and denial, and its chronic failure to warn consumers of global warming-related hazards

                       when it marketed, advertised, and sold its products, were intended to conceal and mislead

                       consumers and the public about the serious adverse consequences from continued use of
                                                                                                                                                                  --- -
-     ------ConocoP-hillips'-s products:-That-conduct-was intended to-reach and-influence-the--City; as well-as

                    --- its residents, among others; to continue unabated use of Defendants' fossil fuel products, resulting-

                       in the City's injuries. From 1995 to 2019 ConocoPhillips, and specifically Phillips 66 Company,

                        spent at least tens of tliousands of dollars on advertising related to its fossil fuel prodtiets-reaching_

                        consumers in the Annapolis and greater Maryland market.

                                            i.    ConocoPhillips transacts and has transacted substantial fossil fuel-related

                        business in Maryland. A substantial portion of ConocoPhillips's fossil fuel products are or have

           -            been extracted;- refined; transported, traded, distributed; prorrioted, -marketed, manufactured, sold, -

                     - and/or consuriied iri Maryland, frorri wfiich ConocoPhillips derives and has derived substantial

                                                  .ConocoP-hillips:marketed-or--mar-kets -gasoline-and other -fossilfuel products--. .. --•--.---.- - -_

                                                                                     29
                                       Case
                                       Case1:21-cv-00772-SAG
                                            1:21-cv-00772-ELH Document
                                                              Document 17
                                                                       2 Filed
                                                                          Filed03/25/21
                                                                                03/25/21 Page
                                                                                          Page38
                                                                                               35ofof365
                                                                                                      171



                        to consumers in Maryland, iricluding through ConocoPhillips= and Phillips 66-brarided petroleum

                        service stations located in Maryland.                                                                    -
--•.._ ......_~ ..-..   ....._ _ .._ _.__.._. .- ~_---~ ------• . .-
                                                            -------         .     ....._
                                                                                  -- - ~   . _. ..   -~   ~ --   -   --- . -   - --   -- -   -- - .._._...--          -- •- -   -
                                       32.        Marathon. Entities: Marathon Oil Corporation, Marathon Oil Company,

--- --- - - Marathon-Petroleum Cor-porationf and-Speedway-LLC- --- -~- -                                              - - --          --- -~- - - — -                       ——

                                                  a.           Defendant Marathon Oil Corporation is engaged in the exploration and

                        production of crude oil, natural gas, and oil sands. Marathon Oil Corporation is incorporated in

                        Delaware with its. corporate-headquarters in Houston, Texas.
                                  ..
    -                                             b:           1Vlaratlion Oil Corporation controls and has controlled companywi- e : '
                             _                                                                                                                             -.   .   .. ..
                        decisions about the quantity.and extent of its fossil fuel production and sales, including those of.. .

                        its subsidiaries. Marathon Oil Corporation determines whether and to what extent its holdings

                        marlcet, produce, and/or distribute fossil fuel products.

                                                  C.           Marathon Oil Corporation controls and has controlled companywide

                        decisions, including those of its subsidiaries, related to marlceting, advertising, climate change and

     — - - - --greenhouse-gas-emissions -from -its -fossil -fuel-products, and communications strategies concerning---

                        climate change and the lirik between fossil fuel use and climate-related impacts on the environmerit--

                        and communities.

                                               _d. _           Defendant - Marathon Oil Company_is -a_wholty_o_wned_subsidiary_of _—__—

                        Marathon Oil Corporation that acts on Marathon Oil Corporation's behalf and subject to Marathon

                        Oil Corporation's control. Maratlion Oil Company is engaged in the exploration and production of

                        crude oil, natural gas, and oil sands. Marathon Oil Company is incorporated in Ohio with its

                        principal place of business in Houston, Texas.                                                     _
            ...   . .                                                                                                                                                 -
                                   -
                                                   e.           Defendant Maratlion Petroleum --Corpotatiori is 'a riiultiriational energy

                        _company-incorpor-ated-in-Delaware with.its principal place-ofbusiness in-Findlay;-Ohio:Marathon--- -.- --=- --=

                                                                                           30
                                       Case
                                       Case1:21-cv-00772-SAG
                                            1:21-cv-00772-ELH Document
                                                              Document 17
                                                                       2 Filed
                                                                          Filed03/25/21
                                                                                03/25/21 Page
                                                                                          Page39
                                                                                               36ofof365
                                                                                                      171




                           Petroleum Corporatiori was spun off from the operatioris of 1Nlarathon Oil Corporation in 2011. "It

                           consists of inultiple subsidiaries and affiliates involved in fossil fuel product refiriing, marketing,
                                                           - ----  -- - -- -- -.
                                                                            -- - --- - -    . _--- ._.. ------ --_ _ . - --   - - - -- ----   ---- _ . - ...   -   -   - -- . __ ...~_ .._
    - ---•       --•- --- - -- _ _---_-- ----   -~-                   ---
                           retail, and transport, including both petroleum and. natural gas products. Marathon Petroleum

---- ------- ----Corpor-ation-merged--in October-20-1-8--with Andeavor-Corpor-ation;-former-ly-known--as Tesoro-------

                           Corporation.

                                                a.              Marathon Petroleum Corporation controls and has controlled companywide

                           decisions. about the quantity and extent of its .fossil fuel production and sales,.including those of

                           its,subsidiaries:-Marathon Petro eum Corporation 'determiries and-has deterrnined whether and to '-
             .                                        ._
                           what extent its holdings market, produce, and/or distribute fossil fuel products.

                                                b.              Defendant Speedway LLC is a wholly owned subsidiary of Marathon

                           Petroleum Corporat'ion that acts on Marathon Petroleum Corporation's behalf and subject to

                           Marathon Petroleum Corporation's control. Speedway LLC is incorporated in the State of

                            Delaware with its principal place of business in Enon, Ohio. Speedway LLC is qualified to do

                  — -----business -in-Maryland-and-has a registered- agent -for service of-process -in Maryland:-------- ---- - —                                        --

                                                 c:        I-Defendants Marathon Oil Corporation, Marathon-Oil Company, Marathon-

                            Petroleurn Corporation, Speedway LLC, and their predecessors, successors, parents, subsidiaries,

                            affiliates, and divisions are collectively referred to herein as "Marathon."

                                                 d.                 Marathon has and continues to purposefully direct its tortious conduct

                            toward Maryland by intentionally and wrongfully distributing, marketing, advertising, proinoting,

                            and supplying its fossil fuel products in Maryland, witli knowledge that those products have caused

                            and will continue to cause climate crisis-related injuries in Maryland, including the City's injuries.                                                 - --=-

-                           A substaritial- porlion of Maratfioii's 'fossil fuel -products are or have - beeri ektracted, refiiied;

                            transported;-.traded;a=distributed,.-.promoted, -marketed,..-manufactured,-sold; andlor--consumed -in-.. --                                        - -. -~

                                                                                           31
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page40
                                                                                         37ofof365
                                                                                                171



                      Maryland, from - which Marathon derives and has derived substantial revenue. For, - example,

                      1Vlaratlion inarketed or markets gasoline and other fossil fuel products to consumers in Maryland,
--    - ---                                                   -    - ------   - - - ---   --- - -_~.            ----      --         _---   _ . ...   .
               -- -   T= - --,                       ---                                                   --                  --_
                      including through a number of Marathon-branded petroleum service-stations.in Maryland.

         _----- -        --------33.- - - Hess Cor-poration       - - ---                 - -      — -   - -     - — -=    - ---- ----- -----

                                       a.      Defendant Hess Corporation, formerly known as Amerada Petroleum

                      Corporation and Amerada Hess Corporation, is a multinational fossil fuel company engaged in

                      exploration, development, production, transportation, purchase, sale, marketing, and promotion of

              -- --crude oil, natural-gas -liquids; arid natural'gas.=Hess Corporation is iricorporated iri Delaware arid - - -

                      maintains its principal.executive office in New York, New York.

                                       b.      Hess Corporation controls and has controlled companywide decisions

                      about the quantity and extent of its fossil fuel production and sales, including those of its

                      subsidiaries. Hess Corporation determines whether and to what extent its holdings market,

                      produce, and/or distribute fossil fuel products.

                            -- -       c—    -- Hess -Corporation -controls --and -has controlled companywide-decisions,---

                   - including=-those of its -subsidiaries; related to marketing,- advertising, climate change and

                      greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

                      climate change and the link between fossil f-uel use and climate_related impacts on the environment                    --

                      and communities.

                                       d.      Defendant Hess Corporation and its predecessors, successors, parents,

                      subsidiaries, affiliates, and divisions are collectively referred to herein as "Hess."

                                      - e.     Hess -has and continues to purposefully direct its tortious- conduct -toward
- ---- -- -   --                                                                                                                      - .       --
                      Maryland by intentionally and wrongfully distribiiting, inarketirig, advertisirig, promoting; an

                   --Ysupplying.-its-fossil -fueL=products-in-Maland,:with knowledge .that-those products -have-caused-------.----

                                                                                32
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page41
                                                                                          38ofof365
                                                                                                 171



                     and will continue to cause climate crisis=related injuries iri Maryland, including the City's injuries.

                     Hess's statemerits in and outside of Maryland made iri furtherance of its campaign of deception
- --      - -       - r    -~   - ------~--- ------ --            --.   - ___ -   --- - --   ---   -- --- -- - --   -- ---   -- - -   -       --       -------~--   - ---   -   - --------
                     and denial, .and its chronic failure to warn consumers of global warming-related. hazards when it

-- ----- - - --mar-keted,---advertised,- and-sold- its-products-both -in - and--outside-of-Maryland, -were intended--to -- ,                                                         ---

                     conceal and mislead consumers and the public, including the City and its residents, about the

                     serious adverse consequences from continued use of Hess's products. That conduct was intended

                     to reach and influence the City, as well as its residents, among others, to continue unabated use of
                                                                                                                                                                                      _.       .
                     Defendants' fossil-"fiiel -products iri and outside of Marylaiid, resulting in the City's irijuries: From

                     1995 to 2019, Hess spent over $2.7 million on advertising related to its fossil fuel products reaching

                     consumers in the Annapolis and greater Maryland market.

                                               f.        Hess transacts and/or has transacted substaiitial fossil fuel-related business

                     in Maryland. A substantial portion of Hess's fossil fuel products are or have been extracted,

                     refined, transported, traded, distributed, marketed, manufactured, sold, and/or consumed in

--- ---             -Maryland,--from which-Hess-derives and-has derived substantial revenue.For-example;-dur-ing the                                                             -

                     time relevant to this complaint,-Hess owned, operated; and/or franchised Hess-branded service - -

                     stations in Maryland at which it marketed and sold its fossil fuel products.

                                   34.         CONSOL Entities: CNX Resources Corporation, CONSOLEnerg-y-Inc.,-and_ _

                     CONSOL Marine Terminals LLC

                                               a.        Defendant CNX Resources Corporation is a vertically integrated energy

                         company that is or has been involved in coal mining, oil and natural gas exploration and

                         production, fossil -fuel product distribution, and fossil fuel product marlceting. CNX Resources
                .... .                                   _   .                                              - -                           .        .                                       .
                                                                                        -
                         Corporation is incorporated~ in Delaware with its principal place of business m Canons urg,

                                              -CNX=.Resources----Corporation--was --former-ly--known- as--CONSOL- Energy---Inc.=- . -- -                                                   --~-

                                                                                     33
                                      Case
                                      Case1:21-cv-00772-SAG
                                           1:21-cv-00772-ELH Document
                                                             Document 17
                                                                      2 Filed
                                                                         Filed03/25/21
                                                                               03/25/21 Page
                                                                                         Page42
                                                                                              39ofof365
                                                                                                     171



                                                                                                                     In
                         CONSOL Eneigy Inc. and its predecessors iri interest rriined and sold coal since the 1860s.
                                                                                                                                                                     ns into a
                         2017, CNX Resources Corporation split its coal rriinirig and related downstream opeiratio
                                                                                            --.. ._ _-_ _ . _.. _.. . -   - -   -----_ . . . . . ._ . -.-   - -   -- - . ~- - ..._. - _ - •   •- - •--
._ ._._ -• -- ---• - -   ----- - - - --- - -   - • - -. .. . . ~_-. -- -... -- --   --- -
                         new entity, also called CONSOL Energy Inc.
                                                                                                                      ywide------- - --
  --- ----                   - ---_ - - b.----------C-NX-Resources -Corporation- controls- and-has-controlled- compan
                                                                                                                                                                   g those of
                         decisions about the quantity and extent of fossil fuel production and marketing, includin

                         its subsidiaries.

                                                    C.           CNX Resources Corporation controls and has . controlled companywide
                                                                                                                      change and
                         decisioris; including those of-its subsidiaries; related to marketirig; advertising; climate
                                                                                                                                                                  concerning
                         greenhouse gas emissions from its fossil fuel products, and communications strategies
                                                                                                                                                                           ment
                         climate change and the link between fossil fuel use and climate-related impacts on the environ

                         and communities.

                                                     d.          Defendant COlVSOL Energy Inc. is an energy company involved in coal
                                                                                                                   l
                         mining and production. CONSOL Energy Inc. is incorporated in Delaware and has its principa
                                                                                                         y -known--as,— - --
-- -          - - - --place -of -business in- Canonsburg;-P-ennsylvania: CONSOL- Energy Inc:was former-l
                                                                                                                                                                   tion and/or          -
  --             -       - did or does business as, and/or-is the successor in liability to CONSOL Mining Corpora

                          CNX Resources Corporation.

                                         --e.                     C-ONSOL- Ener-g-y Inc.-controls-and has-controlled companywide-decisions ----_
                                                                                                          g those of its
                          about the quantity and extent of fossil fuel production and marketing, includin

                          subsidiaries.

                                                      f.          CONSOL Energy Inc. controls and has controlled companywide decisions,
                                                                                                                  and
                           including those of its subsidiaries, related to marketing, advertising, climate change
                                                                                                                                                                                                         -
                                                                                                                      s coricernirig
                 -
                         -greenhouse-gas emissions frorri its fossil fiiel products, dnd coiniriuriications strategie



                                                                                                         34
                                               Case
                                               Case1:21-cv-00772-SAG
                                                    1:21-cv-00772-ELH Document
                                                                      Document 17
                                                                               2 Filed
                                                                                  Filed03/25/21
                                                                                        03/25/21 Page
                                                                                                  Page43
                                                                                                       40ofof365
                                                                                                              171




                              climate change and the link between fossil fuel use and clirriate=related impacts on the environment

                              and coniinunities.                       -
                                                                                  - --            -    -        - • -- - ._.. ...._ --- - -----, - - -
._. ~ ._.    _~. - . _       . --- - -- -• -   -- v.               -       -
                                                       g.   . Defendant CONSOL_1VIarine Terminals LLC is a subsidiary of CONSOL
                                                                                                                  - = --
- - ---- • -- --Energy-Inc:--that-acts-on-CONSOL-Energy Inc-.--'s-behalf -and -subject to-CONSOL Energy-Inc.-'s--

                               control. CONSOL Marine Terminals LLC is incorporated in the State of Delaware and has its

                               principal place of business in Canonsburg, Pennsylvania. CONSOL Marine Terminals LLC is

                               qualified to do business in Maryland and has a registered agent for service of process in Maryland.
                                                                                                                                                                .
                               CONSOL- 1Vlaririe- Teriniva s L-,L -- owris aild operates a coal export terminal at: tlie-Porrt. o
         .      _. .     .


                                 .                           ...
                               Baltimore. .

                                                       h.     Defendants CNX Resources Corporation, CONSOL Energy Inc., CONSOL

                               Marine Terminals LLC, and their predecessors, successors, parents, subsidiaries, affiliates, and

                                divisions are collectively referred to herein as "CONSOL."

                                                       i.     CONSOL has and continues to purposefully direct its tortious conduct

                       --- -toward Maryland by-intentionally and wrongfully-distr-ibuting, marketing,-advertising,-promoting,- ---- ---- ---

         -- =            =- and supplying-its fossil fuel products in Maryland, witli knowledge that those products have caused

                                and will continue to cause climate crisis-related injuries in Maryland, including the City's injuries.
                                                                                                                                                         -__
                                CONSOL's statements in and outside of Maryland made in furtherance of its campaign_of _

                                deception and denial, and its chronic failure to warn consumers of global warming-related hazards

                                when it marketed, advertised, and sold its products, .were intended to conceal and mislead

                                 consumers and the public about the serious adverse consequences from continued use of

                                 CONSOL's products: That conduct was- intended to reach and influence the City,--as well as its
                                                                                                                                                          ...
_
                                 residerits, among otliers, to contiriue uuabated use of Defendarits' fossil fuel products, resultiug in "
                                             . . .
-- ..-       ---                 the-City,-s-m~uries .

                                                                                     35
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page44
                                                                                    41ofof365
                                                                                           171



                                   j.     CONSOL transacts and has transacted substantial fossil fuel-related

                   business in Maryland. A substantial portion of CONSOL's fossil fuel products are or have been
                                                              -- .. .
                   extracted, refned, transported, traded, distributed, promoted, marketed,manufactured, sold, a.nd%or

    --       -- -- consumed--in-Maryland;-from-which CONSOL- derives and has derived substantial-revenue:For------                       -

                   instance, CONSOL owns and operates one of the largest coal export terminals on the Eastern

                   Seaboard, located in the Port of Baltimore. In 2017, CONSOL shipped approximately 14.3 million

                   tons of coal froin its terminal in Baltimore, 53% of which came from CONSOL's coal mines in

                   Appalachia. -

                            35.    Defendants BP, Crown Central, Chevron, Exxon, Shell, Citgo, .ConocoPhillips,

                   Marathon, Hess, and CONSOL are collectively referred to herein as "Fossil Fuel Defendants."

                            36.    American Petroleum Institute

                                   a.     Defendant American Petroleum Institute ("API") is a nonprofit

                   corporation incorporated in Washington, D.C., that is qualified to do business in Maryland and has

-         ---      a registered agentfor service-of-process-in-Maryland.-AP-I has a division-located-in-Mat-yland called --

                   the Maryland Petroleum Council.

                                   b.     API was created in 1919 to represent the American petroleuin industry as a

                 —whole.- _W__ith mor_e_than--600_ members, AP_I_is -the_countr-y's-largest_oil trade_association. AP_L's_ _         _           _

                   purpose is to advance its individual members' collective business interests, which includes

                   increasing consumer consumption of oil and gas to Fossil Fuel Defendants' financial benefit.

                   Ainong other f-unctions, API also coordinates among members of the petroleum industry, gathers

-                  informat'ion of interest to the-industry, and disseminates that information to its members.
                                                                                                                                -            -
         _ ---      -   -     -
                                    c:    Acting on ehal of an ~ under the supervisiori and coritro of Fossil Fuel ~

_.--•- .--- ------Defendants,..API-has participated-in and led-several_coalitions,-front-groups;.and or-ganizations that _.-----__

                                                                        we
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page45
                                                                                     42ofof365
                                                                                            171




                    have promoted disiriformation about fossil fuel products to - corisumers, -including the Global

                    Climate Coalition, Partnership for a Better Energy Future, Coalitiori for American Jobs, Alliarice
                                                                                                                   - -- - -- -   ---   - --• -
 -. _ _ . .... _. - -    -                              _a_ ---- ---------_.. , ._- _ . . - - . - - - - - -•- -- -
                    for Energy and Economic Growth, and Alliance for Climate Strategies. These front groups were
                                                                                                                  ---- --
- ---- - ----formed--to -provide-climate-disinformation- and--advocacy from--a misleadingl-y-objective -sour-cei-

                    when, in fact, they were financed and controlled by Fossil Fuel Defendants. Fossil Fuel Defendants

                    have benefited from the spread of this disinformation, because, among other things, it has ensured

                    a thriving consumer market for oil and gas, resulting in substantial profits.-for Fossil Fuel .

                    Defen ants.
                                                  ..                                    ..
                                      d.       API's stated mission includes ."influenc[ing] public policy.in support of a

                    strong, viable U.S. oil arid natural gas industry,"16 which includes increasing consumers'

                    consumption of oil and gas to Fossil Fuel Defendants' fmancial benefit. In effect, API acts and has

                    acted as a marlceting arm for its member companies. Over the last fifteen years, API spent

                    substantial amounts on television, newspaper, radio, and internet advertiseinents in the

                                             - - . .. - -   -     ----   -      -- --          -- - -   ---        - ----- - -              --
         — Maryland -market

                                               -Member companies participate-in API strategy, -governance, arid operation-
               _.
                                     -e:--

                    tlirough membership dues and by contributing company officers and other personnel to API

                    boards,-committees,_and-task forces. Fossil Fuel Defendants have collectively steered the policies_

                     and trade practices of API through membership, Executive Committee roles, and/or budgetary

                     funding of API. Fossil Fuel Defendants used their control over and involvement in API to further

                     their goal of influencing consumer demand for their fossil fuel products through a long-term

           -         advertising and communications -campaign centered on- climate change denialism. Fossil Fuel _




                     16   American Petroleum Institute, AboutAPl, https://www.api.org/about.
                                                                          37
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page46
                                                                                         43ofof365
                                                                                                171



                      Defendants directly supervised and - participated in API's misleading messaging regarding

                      climate change.                                       -
-      •- .. _...    -._ - --•------ -           -   - -- --- - ---   - -       -    - - -   - ---   - _--- - -- ... -- - -- -. --   ---
                                         -f    _ The following Fossil Fuel Defendants and/or their predecessors-in-interest

— ---           - -are -and/or-have-been core-API-members -at times relevant-to -this -litigation:- BP-,-C-rown-Gentral3- ---

                      Chevron, Exxon, Shell, Citgo, ConocoPhillips, Marathon, and Hess. Executives from some Fossil

                      Fuel Defendants served on the API Executive Committee and/or as API Chairman, which is akin

                      to serving as a corporate officer. -For example, Exxon's CEO served on API's Executive

                      Comrriittee for 15. of 25 years between 1991 and 2016: (1991, 1996-97; 2001-, -arid- 2005-2016).
                                          :                                     ..                                                         .
                      BP's CEO served as API's Chairman in 1988, 1989, and 1998. Chevron's CEO served as API

                      Chairman in 1994, 1995, 2003, and 2012. Shell's President served on API's Executive Committee

                      from 2005 to 2006. ConocoPhillips Chairman and CEO Ryan Lance was Board President froin

                      2016 to 2018, and Exxon President and CEO Darren Woods was Board President from 2018 to

                      2020. In 2020, API elected Phillips 66 Chairman and CEO Greg Garland to serve a two-year term

----                ----as the chair-of-AP-I's Board of-Directors.- Executives from Crown Central;-ConocoPhillips; Hess; --                    -

                      Marathon; and Citgo also served as members of API's Board of Directors at various tinies.

                                         g.      Relevant information was shared arnong API and Fossil Fuel Defendants

                      and their predecessors-in-interest through (-1-)-API distributing-information-it_held_to__its_~nembers_

                      and/or (2) participation of officers and other personnel from Fossil Fuel Defendants and their

                      predecessors-in-interest on API boards, coirnnittees, and task forces.

                                  C.     Relevant Non-Parties: Defendants' Agents and Front Groups

                                  37: - _ As set - forth in greater: detail below; .each. Fossil Fuel Defendant . had actual                   _.

                      knowledge- that -its fossil fuel products -were hazardous. Fossil Fuel Defendants obtained
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page47
                                                                                  44ofof365
                                                                                         171



                   knowledge of the hazards -of their 'products -independently and through their niembership arid

                   involvement in trade associations and other groups as described herein.

                           38.     Fossil Fuel Defendants employed and financed several industry associations, such

-- -------- asAPI; and--industry-create-d-front-groups-to-serve-their- climate- change disinformation-and-denial- -

                   mission. These organizations, acting on behalf of and under the supervision and control of Fossil

                   Fuel Defendants, assisted the deception campaign by implementing public advertising and

                   outreach campaigns to discredit climate science, funding scientists .to cast doubt upon climate
..
                - sc'ience; denying tlie connection between fossil fuels and cliinate charige,-and overall erigaging -in

                   a significant marketing campaign that misrepresented, omitted, and concealed the dangers of Fossil

                   Fuel Defendants' fossil fuel products with the aim of protecting or enhancing Fossil Fuel

                   Defendants' sales to consumers, including consumers in Maryland. Defendants actively

                   supervised, facilitated, consented to, and/or directly participated in the inisleading messaging of

                   these front groups, from which Fossil Fuel Defendants profited significantly, including in the form

                   of -increased sales -in Maryland:   --        -    --        - --                         ---    - --     -- —

            -         -    39 -    The National 1Vlinirig -Association -("NMA") is a natiorial trade association--

                   incorporated in Delaware and headquartered in Washington, D.C., representing more than 250

            _      corporations and_ozganizations _in_the- mining industry. NMA_was-forined_in_1995. _thr-ough-the-

                   merger of the National Coal Association, which was founded in 1917, and the American Mining

                   Congress, which was founded in 1897. Both predecessor organizations were members of the

                   Global Climate Coalition, and the National Coal Association was linked to the 1991 Information

       =           Council for-the Environment- campaign. CONSOL and the Pittsburg and Midway Coal Mining
-- -   _.
                   Coriipany (Chevron) and/or their predecessors-in=interest are arid/or have been NMA members at
                - _.---times-.relevant-to-this=litigation..-CONSOL'-spresident..and-CEO currently.serves as-Chairman.of- ---- _-..---.

                                                                     39
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page48
                                                                                    45ofof365
                                                                                           171




                  - tlie Board for NMA. NMA and API have been co-members of various organizations that

                  participated in Defendants' campaign of deception; including the Global Climate Coalition
                                                                                                                             -         -          --    ..
            - -   -    -     ---- -     -  - - .  -- --       -   --                                 - -
                   1VI
                  (NA's  predecessor, the National Coal Association was a founding member),17 Alliaace for

                  Cl-imate -Strategies,-18-and Aartnership -for-a Better--Energy-Future.19 Moreover; Jack Gerar-d; who-- --                      ----

                  served as API's President and CEO until 2018, previously served as the CEO for NMA.20

                             40.    The Information Council for the Environment ("ICE") was formed by coal

                  companies and their allies, including Western Fuels Association and the National Coal

                  Association. Associated coinpanies included Pittsburg-and Midway CoallVlining (Chevron): ---
                                                                                                                             -. . ..       ,..
         . ...
                             41.    The Global Climate Coalition ("GCC") was an industry group formed to oppose

                      greenhouse gas emission reduction initiatives. GCC was founded in 1989 shortly after the first

                      meeting of the Intergovernmental Panel on Climate Change ("IPCC"), the United Nations body

                      for assessing the science related to climate change. GCC disbanded in or around 2001. Founding

                      meinbers included API and the National Coal Association, a predecessor of NMA. Over the coi.irse

- - - - - - of its--existence,- GCC corporate members -included Amoco (BP-),-ARCO (BP); API; Chevron,----- - -

     -            -Exxon, Shell -Oil, Texaco (Chevron), CONSOL (as Consolidation Coal Company); and Phillips =

                      Petroleum (ConocoPhillips).




                 See Global Clinzate Coalition Membership, CLIMATEFILES (1989), http://www.climatefiles.com/denial-
                      17
---          groups/global=climate=coalition=collection/1989=membership- ----                        --     --              --
             18 Caroline Jones et al., Countermovement Coalitions: Climate Denialist Organizational Profzles, BROWN
                                                                                                                         UNIv.
             CLIIv1ATE & DEv.              LAB    (2018),    http://www.clim atedevlab.brow n.edu/uploads/2 /8/4/0/2840160  9/
             covercountermovementcoalitions.2.2019.pdf     .
             19-
                HermariK:=Trabish;-Industry asks EPA=to=recons       ider new emissions rule; UTILITYDIVE (July-24;  ._
                                                                                                                        -2014);_   -       -`
                                                                                                                                 --.........
                                                           -
   ---  -
             https:~/www.utilitydive.com/news/industry-asks-epa-t      o-reconsider-new-emissions-  rule/290259.
             20 Press Release, American Petroleum Institute, API President and CEO Jack Gerard To Depart
                                                                                                                    in August
- _ -- - — =--(Jari.--17~201-8),-https://www:api:org/news-policy=and=issuesfnews/2018/01/17/api-    presideiit=and= ceb jack= -~ -- --
              gerard-to-depart-in-august.
                                                                      40
                        Case
                        Case1:21-cv-00772-SAG
                             1:21-cv-00772-ELH Document
                                               Document 17
                                                        2 Filed
                                                           Filed03/25/21
                                                                 03/25/21 Page
                                                                           Page49
                                                                                46ofof365
                                                                                       171




                        42.     The Annapolis Center for Science=Based Public Policy ("Annapolis Center")

                was a national; nonprofit education organization founded in 1993 with the inissioii of "support[ing]

                and promot[ing] responsible energy, -environmental, health, and safety decision-making," which.

- --- —ceased--operations-in-or--about=-2009:-T-he-Annapolis- Center-received--substantial-funding from,------------------

                Defendant Exxon, and Exxon staff participated directly in the Annapolis Center's activities,

                 including as members of strategic planning committees. The Annapolis Center also received

                funding from Defendant API. Its activities included publishing reports, pamphlets, and other
                                                                                         .            .                     ._
...     .   .
                 documerits emphas'izing tlie supposed "uncertainty'-' o-c miate c ange an c imafe science;
                                                                                                         ~  as we       -

                 as hosting conferences and other events that emphasized that supposed uncertainty and advocated .

                 for a continued reliance on fossil fuels.

                M.     ' AGENCY

                        43.     At all times herein mentioned, each of the Defendants was the agent, servant,

                 partner, aider and abettor, co-conspirator, and/or joint venturer of each of the remaining

    - - -- -----Defendants-herein-and-was at-all-times operating -and- acting-within- the-purpose-and-scope-of-said--

                 agency; service, employment, partnership, conspiracy, and joirit venture and-ren ered substantial               --

                 assistance and encouragement to the other Defendants, knowing that their conduct was wrongful

                 andLor_constituted-a_breach-of duty.

                IV.      JYTI2ISDICTION AND VENITE

                         44.     This Court has subject matter jurisdiction over this matter under § 1-501 of the

                 Courts and Judicial Proceedings Article of the Maryland Code.

                         45.     This - Court has personal - jurisdiction over Defendants because they either =are
-
                 domiciled in Marylarid; were served with process in Marylan ; are organize under t e laws o                -

                 .Maryland;-maintaintheir pr.incipal place=of-business-in-Maryland;=transact-business--in.-Maryland; - = -~-~— -

                                                                 41
                                      Case
                                      Case1:21-cv-00772-SAG
                                           1:21-cv-00772-ELH Document
                                                             Document 17
                                                                      2 Filed
                                                                         Filed03/25/21
                                                                               03/25/21 Page
                                                                                         Page50
                                                                                              47ofof365
                                                                                                     171




                               perform work in 1Vlaryland; contract to supply- goods, matiufactured products, or services - in

                               Maryland; caused -tortious injury in Maryland; engage in- persistent courses of conduct in
__      .                 _                    .  -- ---.--- - -   -_  ------- - -----    ----- --- - .   _ . . .----- - .----   •   -- -- - -- -- --- -~• - -    ---...
                              1Vlaryla.nd•, derive substantial revenue. from manufactured goods, products, or services used or

                  ---          consumed in-Maryland;-and/or•have interests-in,-use;-or-possess-real-property-in Maryland.--- -- --- - r---

                                      46.     With respect to its subsidiaries, each Defendant parent controls and has controlled

                               decisions about the quantity and extent of its fossil fuel production and sales; determines whether

                               and_to what extent to market, produce, and/or distribute its fossil fuel products; and controls and

                               has coritrolled decisious related-to its marketing and advertising; and specifically conimunicatioris -                                -

                               strategies concerning climate change and the link between fossil fuel use and impacts on the

                               environment. Each Defendant parent has the power to direct and control the resident subsidiaries

                               naned here. Thus, the subsidiaries are agents of the parent. As agents, the subsidiaries of each -

                               non-resident Defendant conducted activities in Maryland at the direction of their parent companies

                               and for the parent companies' benefit. Specifically, the subsidiaries furthered the parents'

                  --- -- -- campaign-of-deception-and-denial-through-misrepresentations; omissions3 and failures to -warn,-- --                                  ----- -

                               which resulted in clirriate injuries in Annapolis and iricreased sales to the parents: Therefore; the -                                    -

                               subsidiaries' jurisdictional activities are properly attributed to the parents and serve as a basis to

=                              assertjurisdiction-over-the Defendant parents.-Each-Defendant parent would-have--p-erformed-the-

                               acts and omissions alleged herein itself if its subsidiary did not exist.

                                       47.    Additionally, jurisdiction is proper over non-resident Defendants BP P.L.C., BP

                               America, Inc., Chevron Corp., Chevron U.S.A. Inc., Exxon Mobil Corp., ExxonMobil Oil

                          - -Corporation, Royal Dutch Shell PLC;-Shell Oil Company, Citgo Petroleum Corp., ConocoPhillips;-
                        ----                                                                                                                                       . . ..
    .       _ .            _
                               CoriocoPhillips Compariy, Phillips 66, Phillips 66 Corripany, Marathon Oil Company, 1Vlarathon

                               Oi1.-Corporation,-Marathon Petroleum-Corporation,--Speedway L-LC; Hess-.Corp.; CNX-Resources:- . ----- - — -

                                                                                         42
                                   Case
                                   Case1:21-cv-00772-SAG
                                        1:21-cv-00772-ELH Document
                                                          Document 17
                                                                   2 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page51
                                                                                           48ofof365
                                                                                                  171




                      Corporation; CONSOL-Energy Inc., and CONSOL 1Vlarine Terminals LLC because each of them;

                      along witli Crown Central, by and through API and other organizations like NMA, ICE, GCC, and
---- ---- -- -. .. -. . .------ -- --- --_ _ ,- - -   -    -            -        -   - - - - -- - - -. . _.. _—_- - -   - .   _ _ _- - - -~ --- -- ---~ -- - --   -- - - ~   •-..__   •--- -•-
                      the Annapolis Center, conspired ui a coordinated campaign to conceal and misrepresent the known

 -- --•-----------danger-s-of-fossil-fuelsi-to-knowinglywithhold-information-regarding-the-effects-ofusingfossil-fuel--- - --------

                      products, to discredit climate change science and create the appearance that such science is

                      uncertain, and to engage in massive campaigns to promote heavy use of their fossil fuel products,

                      which they knew would result in injuries to Maryland and Annapolis. Through their own actions

                       and through- tlieir -meinbership - and 'participation in - organizations like - API and - NMA; eacli .                                                   --
                                   -
                       Defendant was and is a member of that conspiracy. Defendants committed substantial.acts to

                       further the conspiracy in Maryland by making misrepresentations and omissions to Maryland

                       consumers, including in Annapolis, and'failing to warn them about the disastrous effects of fossil

                       fuel use. A substantial effect of the conspiracy has also and will also occur in Maryland and in

                       Annapolis, which have suffered and will suffer injuries from Defendants' wrongful conduct

              -- - - including,-butnot-limited-to,-sea level-r-ise; flooding,-erosion;-loss of wetlands and beaches; ocean---------- --

                       acidification,--"and other - social and= economic - consequences of these environmental = changes.

                       Defendants knew or should have known, based on information passed to them from their internal

             _ __--research-divisions-and-_affiliates,-trade associations;-and-industry_groups;_that their-actions-in--
                                                                                                                     -                                                        ---

                       Maryland and elsewhere would result in these injuries in and to Maryland. The climate effects

                       described herein are direct and foreseeable results of Defendants' conduct in furtherance of the

                       conspiracy. Accordingly, at the time each Defendant agreed to participate in the conspiracy, it had

                      -a -reasonable expectation- that -acts to be done in -furtherance of the conspiracy by another co---
                                                          ------ -- -       --
                                                                                                                                                                                       -   -
 -    •- -
                       conspirator D~eferidant or organizatiori—i.e.; concealirig and~misrepresenting the kriown darigers



                                                                                                   43
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page52
                                                                                        49ofof365
                                                                                               171



                    of fossil fuels arid discrediting climate change science~ ainong other things—would be sufficient

                    to subject that other co=conspirator to personal jurisdiction in Maryland.
- -•--- --   ---__ __._ _ ---   --------_   - -- -       --     - -   - -----   --   ---- -- -~.- -- • - -     -      --   -    - - - - - -... . ~ .. -   -- --- -       -- -- - -
                                48.         Venue.in this Court is proper because the. City's causes of action arose in Annapolis.

---------- --------V-:---=---FAC-TUAL-BAC-KGROiTND -- -._, .-- -- -------- -                                 ------ - -        - ---- . - . ._.._.__----- ---               -=--

                                A.          Defendants Are Responsible for Causing and Accelerating Climate Change.

                                49.         Human-caused warming of the Earth is unequivocal. As a result, the atmosphere

                    and oceans are warming, sea level is -rising, snow and ice cover is diminishing, oceans are

      ..            acidifYing~ and hYdrolog ic
                                             • s Ystems have been altered~ among other-environmental.chang es:


                                50.         The mechanism by which human activity causes global warming and climate

                    disruption is well established: Ocean and atmospheric warming is overwhelmingly caused by

                    anthropogenic greenhouse gas emissions:

                                51.         Greeiihouse gases are largely byproducts of humans combusting fossil fuels to

                    produce energy and using fossil fuels to create petrochemical products.

                                52._._ _Prior-to World WarlI,.most anthropogenic COz-emissions were-caused by_land-use___—________.____

                    practices, such as forestry and agriculture, which altered the ability of the land and global biosphere

                    to absorb CO2 from the atmosphere; the irnpacts of sucli activities on Earth's climate were

                    relatively-ninor._Since_that time, however_,-botli-the-annual-rate-and-total volume-of-anthropogenic                                             -         _

                    COa emissions have increased enormously following the advent of major uses of oil, gas, and coal.

                                53.         The graph below illustrates that fossil fuel einissions are the dominant source of

                    increases in atmospheric COa since the mid-twentieth century:
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page53
                                                                                       50ofof365
                                                                                              171




                               ~d~                                    Global anthropogenic COZ emissions                                                 Cumulative CO2
_               _____                              Quantitatnie-information-of CH4and M1lZO-emission time ser9es from 1850 to1970 is limited-   --`--     erpissiOtls
                                      40 ...
                                      35 _ ~_ Fossil  fueik cement and fla~ing:_ ._...
                                                _ - -_...._._ .............-_.._..,..._.  - --`----
                                                                                              _._ _._._ . -_. ...--
                                                                                                               -------__-        --
                                                                                                                    -•-. ...._... --_.
                                                                                                                                       --             2000 -----._ -..-..    .-,
- -   -     --     _____ -- •---- -. _30 _~` ® _Fores
                                                . try:_arid.otfiei'land a .use "         -- - - -"   " -. - - -• -
                                                                                                                 _  -   •   -       _            - --- -- -       _                    ---- - ._-- - •- -   -
                                         25 -.-_- _ __-:-      _. _     .. _..... --
                                                                        -_-..=..s:       -•-_     -. =_ ~-        ; _ _                                    - _-
                                                                                                                                                    C)
                                              _._ .._.. ...          _ ,.
                                                         -_, .. •.-.._.      ._. -.._                                                                 1000 ._ ..                   -----      — - ---
                                             ._.                                         - -. ..- . ._
                                ~
                                »        15: -- - --- - -                                                                                           V

                                            `::- ----=`. . ; :_-;--:-._. _:.: ___-: . ._
                                         10                                                                                                             500         ,       ~.
                                             _
                                               ~            -_~~ -- ~       ~
                                                                                            im
                                                                                            ;~.
                                           0
                                               1850                         1900                        1950                       2000                        1750 1750
                                                                                          Year
                                                                                                                                                               1970 2011

                                                                 Figure 1: Global anthropogenic CO2 emissions21
                         w.



                                54.             The recent acceleration of fossil fuel emissions has led to a correspondingly sharp

                   spike in atmospheric concentration of CO2. Since 1960, the concentration of CO2 in the atmosphere

                   has gone from under 320 parts per niillion ("ppm") to approximately 415 ppm.22 The rate of growth

                    of atmospheric CO2 is also accelerating. From 1960 to 1970, atmospheric CO2 increased by an

                    average of approximately 1 ppm per year; in the last five years, it has increased by more than 2.5

---- ..-    -     ---ppm per year-.23

                                55:             The-graph below indicates the tight nexus between the-sharp increase in emissions

                    from the combustion of fossil fuels and the steep rise of atmospheric concentrations of CO2.




      ---       --- ---- --         --         ----     --- - -- -_ -               - - -                 --    ---     -         -    ---      -                           -- -- --- --    --         —
                    21 IPCC-, supra.note 3, at I.
                    22 NOAA Global Monitoring Laboratory, Trends in Atmospheric Carbon Dioxide (last visited Sept. 4,
                             .4ww.w.;es-r.l.no.aa-.gQy/gindLc—cgg/trends-.-
                    23
                         Id.
                                                                                                   45
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page54
                                                                                        51ofof365
                                                                                               171




                        CO2 in the atmasphere and annuat emissions (fi.750=2019;)
                        ---- ----         -         ------------------          ----------        ----------------
                                ~zc                                                                                                                     .-to

                                4oc                                                                                                                       -3a-             -    --   --
                        ~
                    . . .~ . ...
   . ... . . ....
                        ;R ~ac
                        ~
                        ~       abC
                        ~
                            N   3`tt
                        ~
                        U                                                                                                                                           O
                        L        32t                                                                                                                       15       ~
                         m                                                                                                                                          91     ..
                        .~
                                 30C                                                                                                                       10      ~
                        E                                                                                                                                          YL
                        t
                                ~8C                                                                                                                          5

                                 2bC                                                                                                                         0
                                   1750           1780       `3810       1840   1870           1904       1930       1960          1990           2020
                                                                                       yeeBP                                                NCJi4A l:l I171'-~l+?.!jiJk'
                                                                                                                     rjua: id{5,:t-, UK, Oisr 14lciI"lel :il ~'raCa
                                                                                                          24
                                              Figure 2: Atmospheric CO2 concentration and annual emissions

                                56.       Because of the increased burning of. fossil fuel products, concentrations of
                                                                                                                    25
                    greenhouse gases in the atmosphere are now at a level unprecedented in at least 3 million years.

                                57.       As greenhouse gases accumulate in the atmosphere, the Earth radiates less energy

                    back to space. This accumulation and associated disruption of the Earth's energy balance have

                    myriad environmental and physical consequences, including, but not limited to, the following:

                                          a.            Warming of the Earth's average surface temperature both locally and
- -- - .- __.- --    -      - --- ---         ------..-...                          -                 ------ -   -                - -       -
 -- ----            globally; and - increased frequency -and intensity of heatwaves; - to - date, global average -air




'-     -- .- - - -- . - . ---24—Rebecca==LindseY ~ -NOAA-~ ~ Climate -- Chang e: - Atmosp hexic- Carbon Dioxide--( Aug.:: _.14~ = 2020)---
 ----.. --- - ---                                                                                                                      ,   - --` -
   ..... .. .                                                                                                                                  -•- --•
                             https://www.climate.gov/news-features/understanding-climate/cli  rriate-change-a tinospheri c-carbon- -
                             dioxide.
                                 CO2-than=ever-before-in=-:3 million=years, -shoivs unprecederited-computer-simulation,--SCIENCE--
                    DAILY (Apr. 3, 2019), https://www.sciencedaily.com/releases/2019/04/190403155436.htm.
                                                                     46
                                           Case
                                           Case1:21-cv-00772-SAG
                                                1:21-cv-00772-ELH Document
                                                                  Document 17
                                                                           2 Filed
                                                                              Filed03/25/21
                                                                                    03/25/21 Page
                                                                                              Page55
                                                                                                   52ofof365
                                                                                                          171




                              temperatures have risen approxirriately 1°C (1.8°F) above preindustrial temperatures; temperatures
                                                                            _.
                              in particular locations-have risen more;
-- - -------       -                         -   - -                                                      -- --- -- ~   -   - -   -   -- - - ---    - .. -• -   --- --- --   •    •- -- ...---
                                                       b.     Sea level rise, due to the thermal expansion of warming ocean waters and .-.

- - - —~ - - -runoff-fr-om melting-glacier-s -and ice-sheets;—                              - —   ----- --- - -•. _ . . -                  - - - ,,- - - r ^....- -                          —

                                                       C.     Flooding and inundation of land and infrastructure, increased erosion,

                              higher wave run-up and tides, increased frequency and severity of storm surges, saltwater

                              intrusion, and other impacts of higher sea lev.els;

           --           -                   --         d. --- Chariges":to the global c imate, and generally toward longet periods- of                                           "-

                              drought interspersed with fewer and more.severe periods of precipitation, and associated impacts

                              on the quantity and quality of water resources available to both human and ecological systems;

                                                       e.     Ocean acidification, due to the increased uptake of atmospheric carbon

                              dioxide by the oceans;

                                                       f.     Increased frequency and intensity of extreme weather events due to the

   - ----                   ----increase in the-atmosphere'-s-ability-to hold moisture-and-increased evaporation;                                  --               ---          -

                                      =                g.   -- - Changes to terrestrial and marine ecosystems, and consequent impacts on -

                              the range of flora and fauna; and

                                                             -Adverse=iinpacts=on—huirian=healtli=associatedwitli—extrenie--weatlier,=--

                              extreme heat; decreased air quality, and vector-borne illnesses.

                                           58.         As discussed below, these consequences of Defendants' conduct and its

                              exacerbation of the climate crisis are already impacting Annapolis, its community, and its

           -                  resources, and -will- continue to increase in severity in Annapolis.
                                __ .._ .                                                                                                                                              .     .
 -.._.. . . ....       ..
                                           59:         Without Defendarits' exacerbatiori of global warmirig caused by their 'coriduct as `

                        -._._--alleged-herein;--the-current.physical~and-enviromnental-changes caused-by-global-warming.-would=-=.-------- .----

                                                                                       47
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page56
                                                                                          53ofof365
                                                                                                 171




                   have been far less tlian those observed to date. Similarly; effects that will occur in the future would

                   also be far less severe; or would be avoided entirely.26 .
                                                                      .                                                                                       _.

- ----   - --•--- •-    - - --- - - - _- -- - ------• --   -------         - -- •   -- ---   -               -       -       --- -- ----------   -   ---- -        - -.. _..- ..
                                  -60.        Defendants' efforts between approximately 1965 and the present to deceive about

--- --        -----the-consequences-of-the norrnal--use-of- their--fossil -fuel -product-s;- conceal the-hazards-of-those - -- ---- -

                   products from consumers; promote use of their fossil fuel products despite knowing the dangers

                   associated with those products; doggedly campaign against regulation of those products based on

                   falsehoods, omissions, and deceptions; and failure to pursue less hazardous alternative.products

                   available to them uriduly-inflated the-market for fossil fuel produets. Consequently, substantially

                   more anthropogenic greenhouse gases have been emitted into the environment than would have

                   been absent that conduct.

                                  61.         By quantifying greenhouse gas pollution attributable to Fossil Fuel Defendants'

                   products and conduct, climatic and environmental responses to those einissions are also calculable

                   and can be attributed to Fossil Fuel Defendants on an individual and aggregate basis.

-         -- --         -- 62.----- Defendants'-conduct caused a-substantial-portion of global atmospheric-gr-eenhouse ----- -

                   gas concentrations, and- the attendant historical, projected, and committed--disruptions to tlie

                   environment—and consequent injuries to Annapolis, its community, and its resources—associated

                   there-with:               --                                                                                                                             --



                                  63.         Defendants, individually and together, have substantially and measurably

                   contributed to Annapolis's climate crisis-related injuries.




         _ ....-        .... ..      -   -        -             .    . .     ..-                 .   .   _       _       -    -   •        •--   .   . .. _..
                   26
                     See, e.g., Peter U. Clark, et al., Consequences of Twenty-First-Century Policy for Multi-Millennial
                   Climate and Sea-Level Change, 6 NATURE CLIMATE CHANGE 360, 365 (2016) ("Our inodelling suggests
                       the-human carbon footprint-of about [470-billiori-toris] by 2000 :-: has-aheady=committed Earth=to-a== -                                       _.__.-__
                   [global mean sea level] rise of -1.7in (range of 1.2 to 2.2 m).").
                                                                         48
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page57
                                                                                         54ofof365
                                                                                                171




                                 B.      Defendants Weiit to Great I;engths to Uriderstand, and Either Kriew or Should
       ----=                            —HaveKnownAbout,- tlre-DangersAssociated-with-`I'heir FossilFirel Products.                                       -

                                 64.        The fossil fuel industry has known about the potential warming effects of

      --`     -'    greenhouse ga's erriissioiis -sirice' `as -early -as'the 1950s: In-1954, geoclierri'isYHarrisori Brovvii and

~ Y                 his colleagues at the California lnstitute of Technology wrote to API, informing the trade

                    association that preliminary measurements of natural archives of carbon in tree rings indicated that

                    fossil fuels had caused atmospheric carbon dioxide levels to increase by about 5% since 1840.27

                    API funded the scientists for various research projects, and ineasurements of carbon dioxide

                    continued for at least one year and possibly longer, although the results were never published or

                    otherwise made available to the public.28

                                 65.        In 1957, H.R. Brannon of Humble Oil (predecessor-in-interest to ExxonMobil)

                    measured an increase in atmospheric carbon dioxide similar to that measured by Harrison Brown.

                    Brannon communicated this information to API. Brannon knew of Brown's measurements,

                    compared them with his, and foiind they agreed. Brannon published his results in the scientific
- - ---      -- — --     -   -         -- - -   - - - --       --   - - - - ------ -             --- --- ----- - - --- - -- - -   - -- -- - --- --- ---- ---
                    literature which was available to Fossil Fuel Defendants and/or their predecessors-in-interest.29

                                 66.        In 1959, API organized a centennial celebration of the American oil industry at

                    Columbia University in New York City.30 High-level representatives of Fossil Fuel Defendants

                    were in attendance. One of thekeynote speakers~ie~ear physicist Edward-Teller. Teller

                                        industr_y_that-"a-temperature -rise -corresp:onding -to a.-l0-per_cent- increase in _carbon-_--



                    27   See Benjamin Franta, Early Oil Industry Knowledge of COz and Global Warming, 8 NATURB CLIMATE
                    CHANGE 1024, 1024-25 (2018).
              za
  -- - --- - _ Id. - --- - - -                   --                                       --    - --       -         - - -- --- -
                                                                                                                               _-
                                                                                                                                             _--- - - -
                                                                                                                                              _..
  -       --- --      29 H.R. Bra _       _                    -
                                    .ri_n-on,-Jr. et al.; Radiocaf~bon Evidence on the- Dilution ofAtmosph
                                                                                                       - eric and Ocedn
                                                                                                                    - ic Ca~~bon by
                       Carbon from Fossil Fuels, 38 AMERICAN GEOPHYSICAL UNIoN TRANSACTIONs 643, 643-50 (1957).
-•----
                - - 30     --_.ALLAN--NEVINS~-&-ROBERT-G:~DiJNL
               •-•----- -See    : -                                       -OP;ENERGY AND-MAN:A SYNIPOSIUM-(AppltC-enuteon=        n'=- ___.__._.__—____.
                       Crofts, New York 1960); see also Franta, supra note 27; at 1024-25.
                                                                               49
                                        Case
                                        Case1:21-cv-00772-SAG
                                             1:21-cv-00772-ELH Document
                                                               Document 17
                                                                        2 Filed
                                                                           Filed03/25/21
                                                                                 03/25/21 Page
                                                                                           Page58
                                                                                                55ofof365
                                                                                                       171



                            dioxide will be sufficient to melt tlie"icecap and submerge ...[a]11 the coastal cities." Teller added

                            that-since "a -considerable percentage of the human race live's in coastal regions, I think that this
---- --- -------- --~--.__ . ... __._.._._..___._._...--~- ---- _.__...,......._----,~-- -
                                                                       --_ ----- ... --- ~- -..__-- - ~- ------
                            chemical contamination is more serious than most people tend to believe."31
                                                                                                                                                           -         •         -




                                                                           his-- speech; -Teller-was - asked to `°summarize-briefly-• the danger---from --- - -                        -

                            increased carbon dioxide content in the atmosphere in this centary." He responded that "there is a

                            possibility the icecaps will start melting and the level of the oceans will begin to rise."32

                                         68.           By 1965, concern over the potential for fossil fuel products to cause disastrous
     __..           .                                                                                                                                                    ...   .. _.
                            global warming reached the highest evels of t e Uilited States' scienti ic corririiunity: Iri t at year,

                            President Lyndon B. Johnson's Science Advisory Committee's Environmental Pollution. Panel

                            reported that a 25% increase in carbon dioxide concentrations could occur by the year 2000, that

                            such an increase could cause significant global warming, that melting of the Antarctic ice cap and

                            rapid sea level rise could result, and that fossil fuels were the clearest source of the pollution.33

                                         69.           Three days after President Johnson's Science Advisory Committee report was

          - -- --- ---published,-the- president--of-AP-I,--Rrank- Ikard;--addressed -leaders of -the- petroleum industry -in -- -                                         - - --

                -           Chicago at the- trade association's arinual meeting: Ikard relayed the findings - of- the- report to

                            industry leaders, saying,

                        _                T-he-substance of-the-reportis_thatthere_is-stilLtime-to-save-the--world'_s-peoples -                                       -         -- -
                                         froin the cata'strophic corisequence of pollution, but time is runnirig out.34

                -- - ----lkard-also-relayed-that "_b_y:the-_year-2000 the-heat.balance will be so modified-as-possibly to -cause----:

                            markedchanges-iriclimatebeyorid-local oreverinationalefforts"-andquoted-thereport'sfinding--
                            —                                                                                                                                                          —


                                                                                                                                                         -..
                            31
                           Edward Teller '                                                       :
                                                            Energy patterns of the future, in ENERGY AND MAN: A SYMPOSIUM 53-72 (1960)._
                     -..                                                                                                                                                           -
  . - -    -.       _ - -- - - ---- ----                     . --- --- - - -   -                                       -- --- -               - ------         ..-
                                      .. .   .   .... . .             -
                            32-Ill.

                            33 PRESIDENT'S SCIENCE ADVISORY COMMITTEE, Restoring the Quality of Our Environment: Report of the
                            Environ~nentalPollutioti-.Panel9,_119-24-.(No_v_..1965-), https;//hdl.handle,net/2027/ucl_b4315678.._._-.~____..:.
                            34 See Franta, supra note 27, at 1024-25.
                                                                                                 50
                                    Case
                                    Case1:21-cv-00772-SAG
                                         1:21-cv-00772-ELH Document
                                                           Document 17
                                                                    2 Filed
                                                                       Filed03/25/21
                                                                             03/25/21 Page
                                                                                       Page59
                                                                                            56ofof365
                                                                                                   171




                        tliat -"the pollution from internal cornbus'tion engines is so serious, and is growing so fast, that an

                        alternative nonpolluting rriearis of poweririg automobiles, buses, and trucics is lilcely 'to become a
      --                                                   -~ --~- -..   _ _    - -_   .._..                                                           - ---• -       - --~ ~
                          --- -    - •- ----- --- ~                                            ...—• --   • ••    --   --- •-- --       •-- - -- •--
                                       i ;i35
                        national necessty.                                                                                                                        _

           - -- -- T- --- -70.--- Thus; by1-965; Defendants -and -their -predecessor-s-in-interest-were-aware •that the-- --                                                -

                        scientific community had found that fossil fuel products, if used profligately, would cause global

                        warming by the end of the century, and that such global warming would have wide-ranging and

                        costly consequences.

                                   -7l: -- -" In 1968; API received a report frorri-the Stanford Research Institute, which it liad -                         :-

                        hired to assess the state of research on environmental pollutants, including carbon dioxide.36 The

                        assessment endorsed the findings of President Johnson's Scientific Advisory Council from three

                        years prior, stating, "Significant temperature changes are almost certain to occur by the year 2000,

                        and ... there seems to be no doubt that the potential damage to our environment coi.ild be severe."

                        The scientists warned of "melting of the Antarctic ice cap" and informed API that "[p]ast and

 ---              --    present-studies-of COz are-detailed and-seem to explain adequately the present-state of-COz-in the-

                       = atmospfiere." What -was missing;- the scientists said, was work on "air pollution- technology and

                        ... systems in which CO2 emissions would be brought under control."37

                                                      1-969_,-the_-Stanford-ResearchInstitute-delivered-a_supplemental-repor_ton-air                                   —

                        polhztion to API, projecting with alarming particularity that atmospheric CO2 concentrations




 ..        -- -                                   -------- ------              - --. . .       -   ----          ...                _
                        ss
                             Id.                                                                                                                                            _.

                        36Elmer Robinson & R.C. Robbins, Sources, Abundance, and Fate of Gaseous Atmospheric Pollutarits,
- -                     STA~FORD RESEAI~CH-INSTITUTE._(Feb:_1968), https://www~smokeand_fumes.org/docurnents/documentl6._
                        3' Id.

                                                                                                   51
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page60
                                                                                        57ofof365
                                                                                               171




                        would reacfi 370 ppin by 200038—alrriost exactly what it turned out to be (369 ppm).39 The report-

                        explicitly conriected the rise in CO2levels to the combustion of fossil fuels, finding it "unlikely
                                                                                                                  -        .__._._.. _.. -- --• ----r- -~ --~ •-- -
._, _ _ . ~ ._---                ---------- -       --.----~-   --_ -----   - --- -----------   - ---- ---- - -
                        _that the observed rise in atmospheric COz has been due to changes in the biosphere."

           ----- ---- 73.-----By--v-ir-tue-of--their rnembership and--participation- in API-at--that--time; -Fossil--Fuel---- -----

                        Defendants received or should have received the Stanford Research Institute reports and were on

                        notice of the reports' conclusions.

                                74.       In 1972, API members, -including Fossil Fuel Defendants, received a status report

     _-                 on all' envi-ronnieiital research projects -funded by API.-Tlie-report summari2ed the. 1968 Stariford                                    -
                                                                                                                                            .    .. .. .
          ..
                        Research Institute report describing.the impact of fossil fuel.products, including Defendants', on

                        the environment, including global warming and attendant consequences. Fossil Fuel Defendants

                        and/or their predecessors-in-interest that received this report include, but were not limited to:

                        Ainerican Standard of Indiana (BP), Asiatic (Shell), Ashland (1Vlarathon), Atlantic Richfield (BP),

                        British Petroleurn (BP), Chevron Standard of California (Chevron), Esso Research (ExxonMobil),

--        - --           Ethyl (formerly affiliated-with Esso;-which was subsumed by ExxonMobil),--Getty (ExxonMobil),------- -- - --

               -         Gulf (Chevron, amorig others), Humble Standard of New Jersey (ExxonMobil/Chevron/BP),

                         Marathon, Mobil (ExxonMobil), Pan American (BP), Shell, Standard of Ohio (BP), Texaco

     -- - -             (C-liev=ron),-Union=(C=he-vr-ori),-Sleell-y-(-ExxonMobil);-Coloiiial=P-ipeline-(owner-ship-has=included                            - - --


                         BP, ExxonMobil, and Chevron entities, among others), Continental (ConocoPhillips), DuPont
                                                                                                                      4o
                         (former owner of Conoco), Phillips (ConocoPhillips), and Caltex (Chevron).


                         38  Elmer Robinson & R.C. Robbins, Sources, Abundance, and Fate of Gaseous Atmospheric Pollutants
                        -Supplement, STANFORD RESEARCH INSTITUTE (June 1969).
                           -NASA GODDARD-INSTITUTE FOR=SPACE STUDIBS, Global Mean CO2Mixing Ratios-(ppm): Observations~== - -
                                                                                                     _ . .
                         Iftips://daf a- .-g-iss'.n'as"a.gov/niodelf6ic'e/ghga's e-s/Fig*1A:ext.txt.
                         40     AMERICAN PETROLEUM INSTITUTE, COMMITTEE FOR AIR AND WATER CONSERVATION,
 - -- -
 -
                   -- ---- --ENVIRONMENTAL• -RESEARCH:--A-s~ST-AT'Us -REPOR`P --(Jan: -1972), -bttp://files.eric.ed..gov/fullt6x-t/-
                         ED066339.pdf.
                                                                                  52
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page61
                                                                                    58ofof365
                                                                                           171




                            75.     In 1977, James Black of Exxon's Products Resedreh Division presented to the

                 Exxon Corporatioii 1Vlanagemerit Committee on the greenhouse effect. The next year, in 1978,
                                                                                                                    --__.-___..._-~   ----------        •---._.___
-         __------      -~---     ---•-_--   - _~.- --------•---   =   - -   ,---_    ---•------   -----   •-----
                 Black presented to another internal Exxon group, PERCC. In a letter to the Vice President of Exxon
    -._



-- --- -         -Research--and--Engineeringi- -Black-summarized--his presentations:41 He -reported -that--`-`current----------- —

                 scientific opinion overwhelmingly favors attributing atmospheric carbon dioxide increase to fossil

                     fuel consumption," and that doubling atmospheric carbon dioxide, according to the best climate

                     model available, would "produce a mean temperatare increase of about 2°C to 3°C over most of

                     the earth,'-' with two to three times as riiuch warming at the poles. The figure below;--reproduced                                     =-

                     from Black's memo, illustrates Exxon's understanding of the timescale and magnitude of global

                     warming its products would cause.




                                                                                                                                                   ..
                  41 Letter from J.F. Black, Exxon Research and Engineering Co., to F.G. Turpin, Exxon Research and
                  Engineering      Co.,      The      Greenhouse      Effect,  CLIMATEFILES        (June     6, 1978),
__«a            _.http://www:clim atefiles:eom/exxo nmobil/-1978-exx on=memo=on=gr eenhouse=effect- for=exxon-=
                  corporation-management-committee.
                                                                                     53
                                               Case
                                               Case1:21-cv-00772-SAG
                                                    1:21-cv-00772-ELH Document
                                                                      Document 17
                                                                               2 Filed
                                                                                  Filed03/25/21
                                                                                        03/25/21 Page
                                                                                                  Page62
                                                                                                       59ofof365
                                                                                                              171



                                                                                                          :__.:,             , ..:~ ..........:.....    .


                                                                                  ~-~          ,...        -  -                                 .                    .
                                     —_--
                                                                                0+~1l~p'J~#t~~` '~~TI i -'iiE~:~~~`
                                                             ~:.

--....               -...._                                 _.l~.,..-_.. _.-.-•:      { ~-~w-~=;r-~•~r~-~-~-~--r
                                               - — -          .~_         .      -.~
                                                                                  ::, . . , ..
                                           _                 ~~:,I~ :; - - -                              .•----- ~..--•-•~:_
                                                                                                              ~             ._     .                                                           .._      ~,, •:
                         . ...-.
                            :_.......__.        ._          _ Gra                                                              .... . _ ..                                                 -                     -             ..
           . ..                                                , .::r        --                       •         --•
                                                                                                                                                                                                                     . -
                                                                  ._..._ :                                                      .
-------             -.,_.. ,.....- 4---._ -     ---------    : ..:•
                                                                 aA _
                                                                        .... —      •.   .- • ------------~ ---~--=-•~----~-------  -    -               x ---•~ •.-~          O~'- -------•- -----• ----                    —T----
                                                                                                                                                               . : • --.                                             `
                                                             :~': ._ :
                                                                                                                        .          ,L       ,                              v
                                                                                                                            •~iit~at~d~~.oi~:~t~gians'~"$Itl~~Bf~~ - t,8<::~ .

                                                              ~:~.     •                                                                                                                       r;.
                                                             l ,,..•                                                                                                                   :.',/jh
                                                              ~1'      ~•                                                                                                                  a

                                                             1-~::     s'                                                                                                         •'!dz•
                                                                       ~..                                                              .               .                      •.v,..                      s.
                                                                                                                                                                                                           -
                                                                                                                                                                                                         ~ ~-.
                                                                                                                  ,
                                                             ~:



                                                                                                                                  (365$r+led
                                                                                                                      . ..
                                                                                 iikslufb~d,ir~oic-
                                                                                                                                                             7 :t
                                                                                                                                                                               _ : •           _     . _~ ~;.

                                                                       -.            ~     "              -   :.             ,-                 "`+~~a~.       ,                                            •"
                                                                                               ,                                                               .
                                                                                                                                                : , .  _ :
                                                                                                                                                       :            ".~.
                                                                                                                                                                    . ,                                   ,...
                                                                            t                                                                                                                             -
                                                                                                                                                              ..R! W                                 ?W'




                                                     Figure 3: Future global warming predicted internally by Exxon in 1977.42


                                               76.      The impacts of such global warming, Blacic reported, would include "more

                                rainfall," which would "benefit some areas and would harm others." "Some countries would

                                benefit,
                                  . _    but others          . - their agricultural output reduced or destroyed." "Even those nations
                                                  _ could. have


                                which are favored, however, would be damaged for a while since their agricultural and industrial

                                patterns have been established on the basis of the present climate." Black reported that "[i]t is

                                currently estimated that mankind has a 5-10 yr. time window to obtain the necessary information"
  -         - --------- - - -
---             -- --- --arid "establish- what must be done," at which-time,- "liard-decisioris-regarding chariges 'in eriergy--                                                                                             --

                                strategies might become critical.




_. _.- -    -          42 Id. The company predicted global-warrriirig of 3°C by 2050, with 10°C warming in polar regioris. The-                                                                                          •          --

                       difference between the dashed and solid curves prior to 1977 represents global warming that Exxon believed
.._.•.__.._.~ __:~._ , mayalready-.haye been_occurring._.. _. _.~._vm~v~_-_.:__"_ - ____--~. _._ _ .-_.. -- -         --- -                                                                                                    --
                                43
                                     Id.
                                                                                                                                  54
                                   Case
                                   Case1:21-cv-00772-SAG
                                        1:21-cv-00772-ELH Document
                                                          Document 17
                                                                   2 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page63
                                                                                           60ofof365
                                                                                                  171




                                   77.         Also iri 1977; Henry Shaw of the Exxon Research and Engineering Technology                                                     '

                        Feasibility
                            -
                                    Center attended a meeting of scientists and governmental- officials in Atlarita; Georgia'
- -       --•-- - ---- - ,. ._..,_ ----- ~   ---- --T. .e --- -- --_-------- -- - - --- - - - .... — -------   -,   -   . --   - - --- ---- -- -----__ -.____ .._.____
                        on developing research programs to study carbon.dioxide and global warming. Shaw'.s .internal

---------memo-to Exxon'-s-John-W.--Harr-ison-reported-that-``[t]he-climatic effects of-carbon-dioxide-release----------,----

                        may be the primary limiting factor on energy production from fossil fuels[.]"'

                                   78.         In 1979, Exxon's W. L. Ferrall distributed an internal memorandum.45 The memo

                        reported. that."The most widely held theory [about global warming] is that: The increase. [in carbon ..
                                                                                                                             .

           =      =-'-^dioxide] is due=to fossil-fuel combust'iori;- [i]ncreasing COi coriceritration-Will- cause a'warmirig of --
                                                                            .                                                                          , -               --
                        the earth's surface; [and t]he present trend of fossil fuel .consumption will. cause .dramatic

                        environmental effects before the year 2050. [...] The potential problem is great and urgent." The

                        memo stated that if limits were not placed on fossil fiiel production:

                              Noticeable temperature changes would occur around 2010 as the [carbon dioxide]
                              concentration reaclies 400 ppm [parts per million]. Significant climatic changes
                              occur around 2035 when the concentration approaches 500 ppm. A doubling of the
                              pre-industrial concentration [i.e., 580 ppm] occurs around 2050. The doublirig
    - ---             -- --- -would-br-ing- about -dramatic changes -in-the world'-s environment[:]46    -- ---                                                               - -

                  -     Those -proj ections -proved reinarkably=accurate: Annual average atrrlospheric COa concentrations                                                     -

                        surpassed 400 ppm in 2015 for the first time in millions of years.47 Limiting the carbon dioxide

               ---     -concentration--in-the-atmosphere-to-4-4_O-ppm,-or-a-5_0%--incr.ease-o-ver-preindustriaL-leVels;_which                                                     -



~     -                   __
                      -44-Henry   EnvironmentalEffectsof Carb-onDioxizle,- CLIMATE INVESTIGATIONS-CENTER- (Oct.- 31,--
                               Shaw,-
                 1977), https://www.industrydocuments.ucsf.edu/docs/tpw10228.
                 45
                     Letter from W.L. Ferrall, Exxon Research and Engineering Co., to Dr. R.L. Hirsch, Controlling
               : Atmospheric        CO2,     CLIMATE :- _INVESTIGATIONS        CENTER      (Oct.    - 16, . 1979);
             ____.__-https://www.industrydocuments.ucsfedu/docs/mqw10228.-
      - --..
           -46
                        47 Nicola Jones, How the Worid Passed a Carbon Threshold and Why It Matters, YALE ENVIRONMENT 360
                             '-26;-=-20-17),-Mhttp://e360:yale:edu/featiires/how-the-world=passed=a=carbon=thresho1d=400ppm=and=---a---
                        why-it-matters.
                                                                                          55
                                                                               --                -
                              -
                            Case
                            Case  1:21-cv-00772-ELH - Document
                                 1:21-cv-00772-SAG    -
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21  Page
                                                                                   Page64
                                                                                        61ofof365
                                                                                               171




                the merrio said was "assumed to be a relatively safe level for the environment," would 'require

                fossil fuel emissions to peak in the 1990s and non=fossil energy systems to be rapidly deployed.

                Eighty. percent of fossil fuel resources, the memo calculated, would have to be left in the ground

-   -      ----to-avoid--doubling-atmospheric-carbon-dioxide-concentr•ations:-Gertain-fossil -fuels; such-as-shale - —,-- - —

                oil, could not be substantially exploited at all.

                            79.    In November 1979, Exxon's Henry Shaw wrote to Exxon's Harold Weinberg

                urging "a very aggressive defensive program in ... atmospheric science and climate because there

                -is a good-probability that leg'islation affecting our business. will be passed:"48 -Shaw- stated that- an

                expanded research effort was necessary to "influence possible legislation on .environmental

                controls" and "respond" to environmental groups, which had already opposed synthetic fuels

                programs based on carbon dioxide emissions. Shaw suggested the formation of a"small task force"

                to evaluate a potential prograin in carbon dioxide and climate, acid rain, carcinogenic particulates,

                and other pollution issues caused by fossil fuels.49

        -----    - -- --    80.-   -In-1-979,-AP-I-and-its-members,--including Fossil-Fuel-Defendants, convened a-Task------- --

                =Force to monitor and share cutting edge climate research among the oil industry. The group was -

                initially called the COz and Climate Task Force, but in 1980 changed its name to the Climate and

                Energy-T-ask-Force-("GQ2Task For-ce").-Membership_included=senior_scientists-and-engineers-fi-om—                  -

                nearly every major U.S. and multinational oil and gas company, including Exxon; Mobil

                (ExxonMobil), Amoco (BP), Phillips (ConocoPhillips), Texaco (Chevron), Shell, Sunoco, Sohio

                (BP), as well as Standard Oil of California (BP) and Gulf Oil (Chevron), among others. The Task




                48.   Memoranduin from H. Shaw to H.N. Weinberg, Research in Atmospheric Science, CLIMATB
                                                  https.://www.industrydocuments:ucsfcdu/docs/yqw10228.--___
                49
                      Id.
                                                                    56
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page65
                                                                                      62ofof365
                                                                                             171



_ . ..- .
                   Force was -charged with monitoririg -governrrlent and academic research, evaluating the

                   implications of emerging science for the petroleum arid gas industries, and ideiitifying where
 -•-- ......_.— - -~- --- . . .- - •-- - --- _ • --- - -• - ---- -:-- :._____   -~----~ -- ~   — --~-~----,-   •   -   - -- ----   50-   --- - -----_.__. .
                   reductions in greenhouse gas emissions from Defendants; fossil fuel products. could be made.

--- ~-r--- ----               81.-•----In 1-979,-AP-I-prepared-a-background-paper-on carbon-dioxide and-clirnatefor-the-- -------_._

                   CO2 Task Force, stating that CO2 concentrations were rising steadily in the atmosphere, and

                   predicting when the first clear effects of global warming might be detected.sl API reported to its

                   members that .although global warming would occur, it would likely go undetected until                                   _

                  -approximately the year 2000;-because, API believed, its effects wete being teinporarily inasked-by-"--

                   a natural cooling trend. However, this cooling trend, API wamed its members, would reverse .

                   around 1990, adding to the warming caused by carbon dioxide.

                              82.        In 1980, API's CO2 Task Force invited Dr. John Laurmann, "a recognized expert

                   in the field of CO2 and climate," to present to its members.52 The meeting lasted for seven hours

                   and included a"complete technical discussion" of global warming caused by fossil fuels, including

-- --       - --- "the scientific - basis -and- -technical--evidence of CO2 buildup; impact on society, methods-of- - - - - ---

                   modeling-and their consequences; uncertainties, policy-implicatioris, and conclusions that can be - - - - - - -

                   drawn from present knowledge." Representatives from Standard Oil of Ohio (predecessor to BP),

— _         -     --T_exaco=(no_w_Chevron),-Exxon,_and=A.P_I=wer-e=pr-esent,-=and=the=nlinutes=of=the=meetin=g-were

                   distributed to the entire API CO2 Task Force. Laurmann informed the Task Force of the "scientific


--                      soNeela Banerjee, Exxon's Oil Industry Peers Knew About Climate Dangers in the 1970s, Too, INSIDE                             ~
                        CLIMATE NEWS (Dec. 22, 2015), https://insidecliinatenews.org/news/22122015/exxon-mobil-oil-industry-
                        peers-knew-about-climate-change-dangers-1970s-american-petroleum-institute-api-shell-chevron-texaco.
                        si -Memorandurri froin- R:J. 'Campion to J.T. Burgess, The API's Backgroiind_Paper on .COz Effects; -
                        CLIMATE --INVESTIGATIONS -- CTR; ---(Sept:= _- 6; -1979); https://www:iridustrydocuments.ucs£edu/
                                                                                       _
                                                                                                                                 _              _. . .    .
                                                                -                          --   --
   -                    docs/1qw10228.
                        52 Letter from Jimmie J. Nelson, American Petroleum Institute, to AQ-9 Task Force, The CO2 Problem; -
                    _ -
_-__ - _ _ ...- . _T._  Addressing-=--Research---Agenda - Developinent;- -CLIMATE- -INVESTIGATIONS -- C-TR. -(Mar:- 1-8; --1980);
                        https://www.industi-ydocuments.ucsf.edu/does/gfflO228.
                                                                           57
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page66
                                                                                       63ofof365
                                                                                              171




                 - conserisus on the potential for large future clirliatic response to increased COz levels" and that

                  tliere was "strong empirical evidenee that [the carbon dioxide] rise [was] caused by anthropogenic
..------- -•--- ----m------- •-----~- .._ _.------ ---.-_ __.--- -_-. ---- ----- -•----_.____..   _   -_-~.,_.-_--~- ---------   ---- ._.__...- ---
                  release of CO2, mainly from fossil fuel burning."-Unless fossil fuel production and use were--

--- -- - -------controlled,- atmospher-ic-carbon-dioxidewould-be- twice-preindustrial-levels-by-2038; with -"`likely----

                  impacts" along the following trajectory:

                               1°C RISE (2005): BARELY NOTICEABLE

                               2.5°C RISE (2038): MAJOR ECONOMIC CONSEQUENCES, STRONG
                               REGIONAL DEPENDENCE
                                     _
                               5°C RISE (2067): GLOBALLY CATASTROPHIC EFFECTS

                  Laurmann warned the CO2 Task Force that global warming of 2.5°C would "bring[] world.

                  economic growth to a halt[:]" Laurmann also suggested that action should be taken imlrlediately,

                  asking, "Time for action?" and noting that if achieving high market penetration-for new energy

                  sources would require a long time (e.g., decades), then there would be "no leeway" for delay. The

                  minutes of the CO2 Task Force's rrieeting show tfiat one of the Task Force's goals was "to help

                  develop gr.ound rules for [. ..] the cleanup of fuels as they relate to CO2 creation," and the Task .

                  Force discussed the requirements for a worldwide "energy source changeover" away from

                   fossil faels.s3

                               83.       In 1980, Imperial Oil Liriiited (a Canadian ExxonMobil subsidiary) reported to

--              ===-managers=arid erivironmental-staff at=niult•iple=affiliated=Esso arid-Exxon companies that

               —"no oubt"tha~fossilfuels were aggravatingthebuild-up of COzinthe~mosphere.54-Imperial— "-----



     _ . ..                                                                                                                           , .. . . . . ._ ...
                   53   ICl.
                   54
                          IMPERIAL OIL LTD., REVIEW; OF ENVIRONMENTAL PROTECTION ACTIVITIES FOR 1978-1979
                                                    ~v:docurrieritcloud:org/documents/2827784=-1980=Imperia1=0i1=Review=of--= ~ -~---- —
                        - =-6;.N--1980),----http://ww
                   Environmental.html.
                                                                         58
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page67
                                                                                        64ofof365
                                                                                               171




                    noted that "[t]echnology exists to remove COz from stack gases but removal of only 50% of tlie

                    CO2 would double the cost of power generation."ss
._ .._- _._.____. . _._—v __. --- - ---,-----   --- - ---•--   -   -- ---- -- ---- ---- -   ---   --_ ._-   --_------------- .. . ___ _._ _._...---_. _,..T----. _.. ... __,...._._.
                          _     84.   In December 1980, Exxon's Henry Shaw distributed a memorandum on the-"CO2

        -~- -- Greenhouse--Effeot.-"56 Shaw-stated--that- the-future-buildup -of carbon- dioxide-was -a function-of----------- --

                    fossil fuel use, and that internal calculations performed at Exxon indicated that atmospheric carbon

                    dioxide would double around the year 2060. According to the "most widely accepted" climate

                    models, Shaw reported, such a doubling of carbon dioxide would "most likely" result in global -.
               .                                                                                                                                                        . .. .
                   -warrriing -of-app"roximately-3°C,-with a greater effect-in -polar regions.. Calcu ations pre . icting a;

                    lower temperature increase, such as 0.25°C, were "not held in -high regard by the scientific ..

                    community," Shaw said. Shaw also noted that the ability of the oceans to absorb heat could delay

                    (but not prevent) tlie temperature increase "by a few decades," and that natural, random

                    teinperature -fluctuations would hide global warming from CO2 until around the year 2000. The

                    memo included the Figure below illustrates global warming anticipated by Exxon, as well as the

                   - company's understanding that-significant-global warming-would occur before-exceeding-the -range- -

           -        of natural variability-and being detected.




          -        - 55                                  -
                          Id.
                    56 Memorandum from Henry Shaw to T.K. Kett, Exxon Research and Engineering Company's
                   -Technological-Forecast:---COz=~~Greenhouse-, Effect•-(Dec:--18.--1980),-.https://www:docunientcloud:org/
                    documents/2805573-1980-Exxon-Memo-Summarizing-Current-Models-And.html.
                                                                                      59
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page68
                                                                                        65ofof365
                                                                                               171




                                                                        -
----~     -------      _         _ —,_ ~~                .~                             ..           ~ -- .--                             -.     _ _-             .                                    —   --           ------------------
                                        -           3.      _                  - ._          .
                                               .-
                                                                                                                         .•,..'...
                                              -         ,•            -                               -    -         ,...
                                                                                                                      •.r.•- '                     _-
--.. -   ,------- ----------- ~             . ...__-._, ..___~_.,.._...-..-_..._.._._..._._..._..~__._______.._..~         _._ ___._..---- -          ---- --- -- -- •--- - --                                                       -- - - -
                                            ....                              •                                                              - ~..
                                            ~-' _             _       - - - - "-- -                  - - -- -      _ --• -- --       ~..:       _

                                                                                                                                                                 -~
                                                                                                                                                                      /x -

                                                                                        ,                                            i n~li~Sn

                                                                                                                      ~l~sa~vcKl.pmst ~
                                                                                                       _

                                            ~"'                                                               ~`~,~ _~~.                         .n'3~u~a]..                           ~►:
                                                         • :- -:>       . f:                                       ''"°~~,,:                   - `ti'Fi~eti.iatians~:
-                                           ;~-     ~         .._ . -a. ... ,        _ ._             =•                                                                           _                                -
                                             ~+
                                             ~                  -                                " P~sRchan~s:tv6thoiit                          "(C7~matjc rioise]
                                                                               ... :;
                                                             _. ....: _ . .~. ....:                   -        .. ,. :
                                                                                                               ..:~~
                                                                                           ,                                                   ... :                                   ~        -~
                                                                                        --
                                        -         :_}; .::...."•.---                     -- -          w.._- • ---•._._                   . .....--~ -- _ ~-- ---._... r::~ ..:a:.                              .. ..



                                                                    .., : . •' . ~                               . . ..                                      -.              ,~_                  ;
                                                  ~ 2
                                                     . ;..                   .,. ..                        ... ..                    ..                 .                     . ._.              ,..
                                                                                                 ..                       •=:Yesr'                          _.                               ..~.i


                                    Figure 4: Future global warming predicted internally by Exxon in 1980.57

                    The memo reported that such global wanning would cause "increased rainfall[] and increased

                    evaporation," which would have a"dramatic impact on soil moisture, and in turn, on agriculture."

                    Some areas would turn to desert, and the American Midwest would become "much drier.".

                    "[W]eeds and pests," the inemo reported, "would tend to thrive with increasing global average

                    temperature.°" Other"s_erious global problems"could als.o__arise,_such_as the-rlelting-of-the_W_est

                    Antarctic ice sheet, which "could cause a rise in the sea level on the order of 5 meters." The memo
------ -- ---         .. .. -- - - --                                       - -• -- ----         -         - -                  - - - - •- -- ._                 . _                       -- • -------         -                            -
--- - -   .                  - - «- -• - ,~                                                                                                                                                                                   - --           -
                    called for    society to pay tlie-bill, estimatirig that some adaptive measureswould cost no more

                    than "a few percent" of Gross National Product (i.e., $400 billion in 2018).58 Exxon predicted that



-- -       --- 5'-=Id.=The=company anticipated _..
                                                   a-doubling-of-carbon=dioxide by-around -2060 and that the -oceans would-                                                                                                     --
            - -
                delay the warming effect by few decades, leading to approximately 3°C of warming by the end of the
                                               a
                century.
    -              Id.;==see Gross-National Product; FED: RESERVE BANK-OF ST. LoUIs (updated Mar: 26; 2020)
                https:Hfred.stlouisfed.org/series/GNPA.
                                                                                                                     60
                                       Case
                                       Case1:21-cv-00772-SAG
                                            1:21-cv-00772-ELH Document
                                                              Document 17
                                                                       2 Filed
                                                                          Filed03/25/21
                                                                                03/25/21 Page
                                                                                          Page69
                                                                                               66ofof365
                                                                                                      171




                       national policy action would not occur until around 1989, when the Department of Energy would

                       firiish a ten-year study of carbon dioxide and global warming.59 Shaw also reported that Exxon
                                                                                                                                   -- - ----.-
                       had studied various responses for avoiding. or reducing a carbon dioxide build-up, including

- ---- - - ---`-`stopping-allfossil--fiiel-combustion- at-the -1980 -rate" and-`-`investigat[ing] -the-rnarket-penetration                       -           - --

                       of non-fossil fuel technologies." The memo estimated that such non-fossil energy technologies

                       "would need about 50 years to penetrate and achieve roughly half of the total [energy] market."6o

                                        85. -   In February 1981, Exxon's Contract Research Office prepared
                                                                                                    .
                                                                                                            and distributed
                                                                                                                       .
                                                                                                                            a
                  . ... «                                                                                                                             _.
                            Seoping Study- on CO2" to ~tlie leadership of Exxon Research -and Engineefing• Company: 1 The
                                                ..      -                                      .         .                                           ..
                                       -
                       study reviewed Exxon's current research on carbon dioxide and .considered whether to expand .

                       Exxon's research on carbon dioxide or global warming further at that time. The study

                       recommended against expanding Exxon's research activities in those areas because its current

                       research programs were sufficient for achieving the company's goals of closely monitoring federal

                       research, building credibility and public relations value, and developing in-house expertise with

-- --- -- - -- ----regard-to--carbon- dioxide-and--global-warming.- However,-the- study recommended-that Exxon - - - - --

          -           -centralize its activities in-rrioriitoring, analyzirig, and disseminating outside research being done ori

                       carbon dioxide and global warming. The study stated that Exxon's James Black was actively

                       monitoring and keeping the companyapprised-of-outside-research_develo.pments,-includ=i=ng tliose --- =-
_
                       on cliinate modeling and "CO2-induced effects." The study also noted that other companies in the

                       fossil fuel industry were "auditing Government meetings on the subject." In discussing "options


                     59 Memorandum from Henry Shaw to T.K. Kett, Exxon Research and Engineering CompaTzy's
          -          Technological Forecast:-- COz Greenhouse- Effect. (Dec.- 18, 1980), https://www.documentcloud.org/
--- - -
                  -__documents/2805573-19.80-Exxon-1Vlemo-Summarizing-Current-Models-And.html._-, _ __ _-_ ----.-------=--_-_                                _
              .       . 60         . -..-             - -   -   -.- . ._ .. .   ..        -   ---            -     -   • -    --          -- -- ---        . _ .
                             Id.
                       61 Letter fi-om G.H. Long; Exxon Research and Engineering Co., to P.J. Lucchesi et al., Atmospheric COz
--            -   -
                                 Study; C-L-IMATE--INVESTIGATIONS--CTR:- (Feb: -5; 1981~; -https://www:mdust
                                                                                                       •
                                                                                                              rydocuments:ucsf-.----
                                                                                                                    -
                                                                                                                                     ---------.----:
                       edu/docs/yxfl0228.
                                                                                     61
                                          Case
                                          Case1:21-cv-00772-SAG
                                               1:21-cv-00772-ELH Document
                                                                 Document 17
                                                                          2 Filed
                                                                             Filed03/25/21
                                                                                   03/25/21 Page
                                                                                             Page70
                                                                                                  67ofof365
                                                                                                         171




                   -        for'reducing COa build=up in the atmosphere," the study noted that although capturing COz froin

                            flue gases was technologically possible; the cost was high, and "energy conservation or shifting to

      -'       -       ' -renewable energy sources[] represent the only options that might make sense."62

                           _..,..._.-__T86.      -Thus,-by-1-981; Exxon-and-other-fossil-fuel-companies•were-actively-monitoring-all----=.------------

                            aspects of carbon dioxide and global warming research both nationally and internationally, and

                            Exxon had recognized that a shift to renewable energy sources would be necessary to avoid a large

                            carbon dioxide build-up in the atmosphere and resultant global warming.
      -                                                                                                                                         .
          --                              87.= =- - Exxon - scientist Roger -:'Coheri_- warned hi"s colleagues- in a 1981 - internal                    -

                            memorandum that "future developments in global data gathering and analysis, along with advances

                            in climate modeling, may provide strong evidence for a delayed COz effect of a truly substantial

                            magnitude," and that under certain circumstatices it would be "very likely that we will

                            unambiguously recognize the threat by the year 2000."63 Cohen had expressed concern that the

                            memorandum understated the potential effects of unabated COa emissions from Defendants' fossil

                                         - is distinctlYp ossible-that LExxon P-lanning Division's].:~- scenario will --- --
           ------fuel products-~ saYing~ "it

                            produce effects which will indeed be catastrophic (at least for a substantial fraction of the world's-

                            population)."64

                              -    -=88— - In-1=981-; Exxori's=HenryShaw;the-companys-lead-cliinate-researcher-at-tlie=tiine,                       =

                            prepared a summary of Exxon's current position on the greenhouse effect for Edward David Jr.,

                            president of Exxon Research and Engineering, stating in relevant part:

                                              o"Atmospheric COa will double in 100 years if fossil fuels grow at 1.4%/a2

                            62
                                  Id. _                                                               -      - ---   -                 --
----- --               .                                   _       _                                                                    .                   _..
                                                                                                                                                    -
- -                        _63 _
                                 1Vlemorandum from R.W. Cohen ~ to W. Glass, CLIw1~,TEFiLEs (Aug. 18, 1981),
                            http://www.climatefiles.com/exxonmobiU1981-exxon-memo-on-possible-emission-consequences-of-
                           .fossil-fuel-consumption.
                            64 Id.

                                                                                   62
                           Case
                           Case1:21-cv-00772-SAG
                                1:21-cv-00772-ELH Document
                                                  Document 17
                                                           2 Filed
                                                              Filed03/25/21
                                                                    03/25/21 Page
                                                                              Page71
                                                                                   68ofof365
                                                                                          171




                    o 3°C global average temperature rise and 10°C at-poles if CO2 doubles
-_------=----------- - ---- •~Major shifts-in-rainfall/agriculture-- -------   ---------------`-                                        --         -----
                            ■ Polar ice may melt"6s
----------•       ----- - 89.-- In -1982, --another-report-prepared-for--API-by-scientists at".the--Lamont-Doherty------•-r---••-•

                  Geological Observatory at Columbia University recognized that atmospheric CO2 concentration

                  had risen significantly compared to the beginning of the industrial revolution from about 290 ppm

                  to about 340 ppm in 1981 and acknowledged that despite differerices in cliinate modelets'.

                  predictions, there was scientific consensus that "a doubling of atmospheric CO2 from [] pre-

                  industrial revolution.value would result in an average global temperature rise of -(3.0 1 1.5)°C [5.4 ..

                  ~ 2.7 °F]." It went fitrther, warning that "[s]uch a warming can have serious -consequences for

                  man's comfort and survival since patterns of aridity and rainfall can change, the height of the sea

                  level can increase considerably and the world food supply can be affected."66 Exxon's own

                  modeling research confirmed this, and the company's results were later published in at least three

                  peer-reviewed scientific papers.67




     ---    --------- ---     - - --------- ----             .   --------------    -       -----------------        --   ..------------._          _---
      - ---- -- ---65--Memotandum - from- Heriry  Shaw to- Dr. E.E David, CO2 -Position Statement (May -15;--1981);                                 _.-

                 _https://insideclimatenews.org/documents/exxon-position-co2-1981.                 -
                   66 AMERICAN PETROLEUM INSTITUTE, CLIMATE MODELS AND COZ WARMING: A SELECTIVE REVIEW AND
                     SUMIvIARY                   (Columbia                  University,               Mar.                  1982),
                     https://assets.documentcloud.org/documents/2805626/19 82-API-Climate-Models-and-0O2-Warming-
                     a.pdf.
     -- --. _-
 --. ..-•-----   - :.67 -- : -... . ------ - --- --=----- ---      - -- -=--- -- ---- ------ . - ~-. -- -- ---------=-      -- - ---      - ---- - ---
                        See Memoraridum-from Roger W. Coheri; Exxori Research arid Erigmeenng Co., to A:M.-Natkin; Exxon
                     Coip.         Office    of   Science    and     Technology,        CLIMATEFILES       (Sept.     2,    1982),
                     http://www.climatefiles.com/exxonmobil/1982-exxon-memo-summarizing-climate-modeling-and-co2-
 -       -       - _greerihotise-effect=research -(discussing--researcli=articles-and- summar•izing-the-=fnidings=of -research--=in~-= -------

                     climate modeling).
                                                                             63
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page72
                                                                                          69ofof365
                                                                                                 171




                                  90.               Also in 1982, Exxori's Environmerital Affairs Manager distributed a primer on"

                      climate chaiige to a"wide circulation [of] Exxon mariagement-[. ..] intended to familiarize Exxon
---- - --.__. _ ---' - - "- - -- --- -- ---------- ----
                                          -                          --                                                                                      - - - - ------                           --        -- -'---------- -- - -- - _.___..- -- - ~--- - ----   -------
                      personnel with the subject.768 The primer was "restricted to Exxon personnel and not to be

                      distribute-d-exter-nally."=The-pr-imer--compiled- science• on-climate--change~-confirmed fossil--fuel--

                      combustion as a primary anthropogenic contributor to global warming, and estimated a COa

                      doubling [i.e., 580 ppm] by 2070 with a"Most Probable Temperature Increase" of more than 2°C

                      over the 19791eve1, as shown in the figure below.
                                                                                                  GA0IYTH:{lF ATM[JSPhIEAIC C(
                                                                               •                 ' .. ,7'cYd~EiiA•fURL-~(JCFEJiS~j~

                                                                                                                                                                           . .
                                                                                                                                                             .. -
                                                                                                                                                                             ai

                                                                                                '2~si~Ctttsuiy'.Sd~!
                                                                                                      -         ;ti
                                                                                                 Ne..~... _ .. Fue4•L'rqiild
                                                                                                      Synfhedc,
                                                                                   :. l.=..~-.~. )1nd'Gm'~lel•  .._.. _      .~ ,•
                                                                                                              ~mces.Srmr„~ '~::~ _.
                                                                                                 !+: lh:27_sSCenw_  iy,S~dy=      . .•~;




                                                                      ~av


                                                               ~a-~j•                      -. . .                   . -            _     -                   1.;~~ ~        .
                                                                W.
                                                               :,~.'~=:~`                                             -                - -.       .; .,~ r' -                                     •-                           ,• .
                                                               :z.~ .                        ..
                                                                                          .....
                                                                                              •                                  ~,.         ~x`~~f -~_. :                                                     1.6.:~.r.
                                                                g= Q                                                               ,. ,.~' , 4~•           .                                     ._                 ~:
                                                                                                                                      „.
                                                                a~                . ,.._.. __         ~ .                                                     -                                                                                          . . . --_
                                            -                  -~          . ._~:..,__,.._,.~. ...-----••                                         -•'-----                            -        ---•. --              -          -----
                                                                                                                                                                                                                          t~
                                            _            .     I~• ^-               _   _!_- •                ..—          -       ~    :r^                                                     . .                       _L9.~. ,      .     .
                                                                                                                                                                    _ —                                          -

                                                               ~R''•~. +~{~
                                                                          rQ            • _• ,            ~.,,'u+—"-'—    -       ...._• .        .               _•                                           0•B. ~~




                                                                                                                                                                                          _.
                                                                                   --                     .                     •__-~®1i.._i                                                     —i    -+. -
                                                _    _       __—'~~Q-                                                                                    _~       ___ •_.                                      Q •~ _                                   __ _—
                                                                                   --       `.. r                          -.     —                                                                             _     .
                                                                                                                                         iF~_ - y.• •l:_ .                                            --
                                                                                                                                                                   -   .        ._-
                                                                                              . - .
                                                                           .~ ~ - '... ._~. , ~ -r '•-'-                                         _



                                                                                                                          ----~-20AaU ,                           '._~y,.         __~..~._.._ ..
                                                                                                                                                                                                       DD ~.
                                                    - -- --'- --------                                -                                                                                         --- -- ---.,..-- --.                        . .- -- -- ---- -- -`--
                                                                                                                                       • YNk_
                                                    Figure 5: Exxon's 1982 internal prediction of future CO2 increase
                                          —                   --- ---and global-warming.69



                     Memoraridum froin 1VI:B. Glasei', Exxon Research and Engineeririg Co., COz "Greenhouse" Effect (Nov-.
                      68
                                                   - _- - ------ - - -- ---          —
                                 _http://www:climatefles.com/exxonmobil/1982-memo=to=exxon-managemeiit=about=co2=
                 greenhouse-effect.
                 69 Id. The company predicted a doubling of atmospheric carbon dioxide concentrations above pre-industrial
                --        -   -                                                           -         -                      --
- ---- ---- -~-~levels by-arourid 2070 (left cu"rve); w'itlia"temperatureincrease"of morethari2°C "over tffe1979"level"(riglit--- ~~"~"---"--"--

                                                                                                                                         64
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page73
                                                                                       70ofof365
                                                                                              171




                       The report ' also warned of "uneven global distribution of increased rainfall and increased

                       evaporation;" that "disturbances iri the existing global water distribution balaiice would have-
------_.._---.~......_..
                       dramatic impact on soil moisture, and in turn, on agriculture,". and that the American Midwest .

            __T_r would- dry-out: -In--addition-to--effects-on-global-agriculture; Ahe =report-statedi- "°there-are-some--                       --- --

                       potentially catastrophic effects that must be considered." Melting of the Antarctic ice sheet could

                       result in global sea level rise of five meters, which would "cause flooding on much of the U.S.

                       East Coast, including the state of Florida and Washington, D.C."
                                                                                  .
                                                                                        Weeds and pests .would "tend.to

                       -thrive w'itli increasing global teniperature.'-' The primer warned-of "positive feedback mechanisms"

                       in polar regions, which could accelerate global warming, such as deposits of peat "containing large

                       reservoirs of organic carbon"-becoming "exposed to oxidation" and releasing their carbon into the

                       atmosphere. "Similarly," the primer warried, "thawing might also release large quantities of carbon

                       currently sequestered as methane hydrates" on the sea floor. "All biological systems would be

                       affected," and "the most severe economic effects could be on agriculture." The report

                  - recommended studying °soil- erosion,- salinization; or- the-collapse of irr-igation systems'-' in-order-                     -- --

                       to -understarid how society might-be- affected and might respond to global -warming; as -well as                    ---

                       "[h]ealth effects" and "stress associated witli climate related famine or migration[.]" The report

           -- =estimated=that-under-talcing"[s]ome-adapti-ve-measures"(not a11=of-thein)-would=cost"a=few percent=

                       of the gross national product estimated in the middle of the next century" (i.e., $400 billion in

                       2018).70 To avoid such impacts, the report discussed an analysis from the Massachusetts Institute

                       of Technology and Oalc Ridge National Laboratory, which studied energy alternatives and


               _ . .                                                -   --                                                                  -       -
                       curve). The same docuinent indicated that Exxon estimated -that by 1979 a glob~al warrriing effect of
                       approximately 0.25°C may already have occurred:
                                 Gross --National--Product,- FED.--RESERVE- -BANK- OF --ST. - L-oUis---(updated- -Mar.--26;- -2020);----------
                       https://fred.stlouisfed.org/series/GNPA.
                                                                             65
                    Case
                    Case1:21-cv-00772-SAG
                         1:21-cv-00772-ELH Document
                                           Document 17
                                                    2 Filed
                                                       Filed03/25/21
                                                             03/25/21 Page
                                                                       Page74
                                                                            71ofof365
                                                                                   171




            requirements for introducing them into widespread use, arid which recoriunended-that "vigorous
                                                                                                                             _

            development of non-fossil energy sources be initiated as soon as possible.j71 The primer also noted
. .. -        - - - - - ~- - ~... . .-- ---               -- --                 -         ._.. ..- - - --- - --- ~--- -- -- -• -     --
      ^     that other greenhouse gases related to fossil fuel production, such as methane, would contribute

                          to-global warming, and-that concerns-over carbon-dioxide-would-be-reduced-iffossil -----                   -;-

            fuel use were decreased due to "high price, scarcity, [or] unavailability." "Mitigation of the

            `greenhouse effect' would require major reductions in fossil fuel combustion," the primer stated.

                    91.     In.September 1982, the Director of Exxon's Theoretical and Matheinatical Sciences -

          --- La oratory; Roger o eii; wrote Alvin Ndtkin of Exxon's Offidb -of Scieiice and Tec o ogy-to                    =       -

            summarize Exxon's internal research on climate modeling.72 Cohen reported:

                    [O]ver the past several years a clear scientific consensus has emerged regarding the
                    expected climatic effects of increased atmospheric CO2. The consensus is that a
                    doubling of atmospheric CO2 from its pre-indltstrial revolution value would result
                    in an average.global temperature rise of (3.0 ± 1.5) °C. [... ] The temperature rise
                    is predicted to be distributed nonuniformly over the earth, with above-average
                    temperature elevations in the polar regions and relatively small increases near the
                    equator. There is unaniinous agreement in the scientific cominunity that a
                    temperature increase of this magriitude would bring about significant changes in
-- - -      --- -- -the earth'-s climate,-including-rainfall distribution-and alterations-of-the biosphere - -               - - —-
                    The time required for . doubling of atmospheric  .
                                                                           CO2 depends on future . world                         .
                    coiisumption of fossil fuels.

            Cohen described Exxon's own climate modeling experiments, reporting that they produced "a

          _global-average-temp_erature_ incr-ease-that=falls=well=withiii=tlie=range=of-the=scientific-eonsensus,"                   —-

            were "consistent with the published predictions of more complex climate models," and were "also




               7' Memorandum from M.B. Glaser, Exxon Research and Engineering Co., COz "Greenhouse" Effect"
               (Nov.                                                 12,                                     1982),
              https'//iiisidecliinatenews:org/sites/default/files/docurrients/1982%20Exxon%20Primer%20ori%20CO2% -
              -20Greenhouse%20Effect.pdf.
               72 Memorandum from Roger W. Cohen, Exxon Research and Engineering Co., to A.M. Natkin, Exxon
               Coip.       Office     of   Science      and       Technology,     CLIMATEFILES  (Sept.  -2,  1982),
 -- -----_-----http:-//www:climatefiles:com/exxonmobil/-1982-exxon-memo=summarizing=climate=inodeling-and=co2=-- ------------- --~ -
               greenhouse-effect-research.
                                                                66
                                   Case
                                   Case1:21-cv-00772-SAG
                                        1:21-cv-00772-ELH Document
                                                          Document 17
                                                                   2 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page75
                                                                                           72ofof365
                                                                                                  171




                       in agreement with estimates of the global temperature distribution during a certain-prehistoric

                       period when the'earth was much warmer than today." "In summary," Cohen wrote; "the results of

              _        our research are in accord with the scientific, consensus on the effect of increased atmospheric CO2

--, ~- --- -- on=climate:'-' -Cohen•-noted-that--the-results -would--be-presented -to -the -scientif c- community- by---

                       Exxon's collaborator Martin Hoffert at a Department of Energy meeting, as well as by Exxon's

                       Brian Flannery at the Exxon-supported Ewing Symposium, later that year.

                                   92. .   In October 1982, at the fourth biennial Maurice Ewing Symposium at the Lamont-
        ...       .-
    -                  Doherty-Geophysical.Observatory;-whicli:was atterided-by-members of API and Exxon Researc -                        -

                       and Engineering .Company, the Observatory's president E.E. David delivered a speech titled:

                       "Inventing the Future: Energy a.nd the CO2 `Greenhouse Effect."'73 His remarks included the

                       following statement: "Few people doubt that the world has entered an energy transition away from

                       dependence upon fossil fuels and toward some mix of renewable resources that will not pose

                       problems of CO2 accumulation." He went on, discussing the human opportunity to address

----- --- - - --anthropogenic climate change-before -the -point of no return:----- ------

                            - -    It is ironic that the biggest uncertainties about the CO2 buildup are not in predicting                    -
                                   what the climate will do, but in predicting what people will do. ... It appears we
                                   still have time to generate the wealth and knowledge we will need to invent the
                                   transition to a stable energy system.

                                  —93.     Throughout the early 1980s, at Exxon's direction, Exxon climate scientist Henry
_...-- ----- --
--                -    Shaw-=forecasted emissioris=of CO2frorri fossil fuel-use: -T ose estirriates=were_-mcorporate

-                                        energy projections and were distribute~ic among-Exxon'svariousdivisions.
                       Exxon's2TSt ceri~ ry

                       Shaw's conclusions included an expectation that atmospheric CO2 concentrations would double in



                      Dr. E.E: David, Jr., President, Exxon Research and Engineering Co., Remarks at the Fourth Annual
                       73
_---- --------- ---Ewirig-Syrriposiuin;Teiiafly;NJ;CL-IMATEF-IL-ES (Oct: 26;-1982);http://www:climatefiles:com/exxonmobil/-------~-_=----=- -- -
                   inventing-future-energy-co2-greenhouse-efPect.
                                                                             67
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page76
                                                                                       73ofof365
                                                                                              171




                  ' 2090 per the Exxori model, with ari attendant 2.3-5:6°F average global terriperature increase: Shaw

                   compared his inodel results -to those of the U.S. Environmental Protection Agency ("EPA"), the
--- --- -- _ _. _-- - - :- ----   ---~-    - -----.--- -_-- -   -     -- ------   -   ---------   -----~-- ----       _..- ------   - .   ._-   - - "----      _..__-._--- --       -
                  National Academy of Sciences, and the Massachusetts Institute of Technology, indicating that the

         ....---.-._,Exxon--model -predicted- a-longer--delay than--any ,of--the- other- models; -although -its temperature---•------, -

                   increase prediction was in the mid-range of the four projections.74

                               94.        During the 1980s, many Defendants formed their own research units focused on

                   climate modeling. API, .including the API CO2 Task Force, provided a forum for Fossil Fuel

                   Defendants to-sliare their rese.arch efforts and corroborate -their findings ' reldted to ant "opogeriic                                             -                 -
 ..                       --                                        .. .                                          .                              .            . . .             ... . .
                   greenhouse gas emissions.7s

                               95.        During this time, Defendants' statements expressed ' an understanding of their

                   obligation to consider and mitigate the externalities of unabated prolnotion, marketing, and sale of

                   their fossil fuel products. For example, in 1988, Richard Tucker, the president of Mobil Oil,

                   presented at the American Institute of Chemical Engineers National Meeting, the premier

-          - -- -educational fonim -for- chemical engineers;-where he-stated: -                                              -- -    -      -        -- ---      --

                             [H]umanity; -which has created the industrial system that has transformed --
                             civilization, is also responsible for the environment, which sometimes is at risk
                             because of unintended consequences of industrialization. ... Maintaining the health
                             of this life-support systeln is emerging as one of the highest priorities. ...[W]e
                          - inusta11 be-environmentaTists. -                 -                                                                                              -

                          The environmental covenant requires action on many fronts ... the low-atmosphere                                                                              -
----      --            -=ozone:problem; the upper=atmosphere ozone problem--and the greenhouse-effect,:to. -_                                                        ---       -
                          name a few. ... Our strategy must be to reduce pollution before it is ever
                    ---- generated=toprevent-prob-lemsat-tliesource-----               --       ---- --     -                                                                             -


                   74 NeelaBarierjee, ILlore Exxon Docufnents Show How Much It Knew About Climate 35 Years Ago, INSIDE     -
_- - - - -- - --CLINIATE=NEWS -(Dec.--1,-
     ...
                                           201-5), -https://insideclimatenews:org/news/01122015/documents=exxons=early==--
         --- --                          —
                 co2-position=senior-executives-engage-an  _ d-warming-forecast.

                 75 Neela Banerjee, Exxon's Oil Industry Peers Knew About Climate Dangers in the 1970s, Too, INSIDE
 - ----- --- — - CLIlMATE~NEWS-(Dea 22;201-5); https:%/insideclimatenews:org/news/22122015/exxon-mobil-oil=industry- - - ---=- ----
                 peers-knew-about-climate-change-dangers-1970s-american-petroleum-institute-api-shell-chevron-texaco.
                                                                                      68
                           Case
                           Case1:21-cv-00772-SAG
                                1:21-cv-00772-ELH Document
                                                  Document 17
                                                           2 Filed
                                                              Filed03/25/21
                                                                    03/25/21 Page
                                                                              Page77
                                                                                   74ofof365
                                                                                          171




                                         Preventiori -means engineering a new generat'ion of fuels, lubricants- and chemical
-~          ---------- pro-ducts:-.                . - .- Prevention-m`eans-desigriing--catalysts-and-processes-that-minimizeor -----  --- - -
                                         eliminate the production of -
                                                                       uriwanted byproducts. ... Preveiition on a global scale -
                                       _-.may even   require  a dramatic  reduction in our dependence on fossil fuels—and a
                                         shift towards solar, hydrogen, and safe nuclear power. It maybe possible    ..
                                                                                                                        that-just
.. .. .   .. ... . . ...... ..:_ _ ... .
                                         possible-that the ~eriergy industry will t`rarisform~itself so completely that obseivers   `-
                     ._T.__....___w.ill-declare it-a-new-industry.--.-: : Brute-forcerlow-tech-responses-and-money-alone-- - ---=-- ----
                                         won't meet the challenges we face in the eriergy industry.76

                           96.      Also in 1988, the Shell Greenhouse Effect Working Group issued a confidential

                  internal report, "The Greenhouse Effect," which acknowledged global warming's anthropogenic

                  nature: "Mari-made carbon dioxide released into and accumulated in the atrriosphere-is believed to

                  warm the earth through the so-called greenhouse effect." The authors also noted the burning of

                  fossil fuels as a primary driver of CO2 buildup and warned that warming would "create significant

                  changes in sea level, ocean currents, precipitation patterns, regional temperature and weather."

                  They further pointed to the potential for "direct operational consequences" of sea level rise on                  _

                  "offshore      installations,   coastal    facilities    and   operations     (e.g.,   platforms,     harbors,

                  refineries; depots)."77

                           97.      Similar to early warnings by Exxon scientists, the Shell report notes that "by the

                  time the global warming becomes detectable it could be too late to take effective countermeasures

                  to reduce the effects or even to stabilise the situation." The authors mention the need to consider

                  policy changes on multiple occasions, noting that "the potential implications for the world are .:.

     _- ------ . - -_so. large -that-polic_y-:options need-to-be-considered- much-earlier'.'.: and -that research_should be. - - ----: --

-          --     "directedmoretotheanalysis-of pol-icy-anderiergyoptionstharito-studiesof what-wewill

                  facing exactly."

_ .      .. .
 _ ... ....                -                                                                        _
                  76Richard E. Tucker; High Tech Frontiers iri the Energy Industry: The Challenge Ahead, AIChE National
                  Meeting (Nov. 30, 1988), https://hdl.handle.net/2027/pur1.32754074119482?urlappend=%3Bseq=522.
                  IL SHELL-INTERIVATIONALE= PETROL--EUM; -GREENHOUSE- EFFECT=-WORKING -GROUP; THE- GREENHOUSE- - -= - =- - -
                  EFFECT (May 1988), https://www.documentcloud.org/documents/4411090-Document3.html.
                                                                          69
                                    Case
                                    Case1:21-cv-00772-SAG
                                         1:21-cv-00772-ELH Document
                                                           Document 17
                                                                    2 Filed
                                                                       Filed03/25/21
                                                                             03/25/21 Page
                                                                                       Page78
                                                                                            75ofof365
                                                                                                   171




                                    98.       In- 1989; Esso Resources Canada (ExxonMobil) commissioned a report on the

                          impacts of climate change on existing and proposed natural gas facilities in -the Mackenzie River
--- --       --• -- -    --------     - .---- ~---   ~..__ ...-----•---• --        . ._...,___.._.._ .~____. --~ --..         ...---_--- ----..------....       _ _:. __----•-----~--------•--
                          Valley and Delta, including . extraction facilities on the Beaufort Sea. and a pipeline - crossing

~---- ---- -Canada'•s-Northwest--Territor-y:-78 Itreported-that-"-large-zones-of-the•Mackenzie-V-alley could--be-------_--

                          affected dramatically by climatic change" and that "the greatest concern in Norman Wells [oil

                          town in North West Territories, Canada] should be the changes in permafrost that are likely to

                          occur under conditions of climate warming."79 .The report concluded that, in light of climate .. .

                          inodels sliowirig -a "general tendericy towards .warriier and, wetter cliinate," operatiori of those.

                          facilities would be compromised.by increased precipitation, increase in air temperature, changes

                          in permafrost conditions, and, significantly, sea level rise and erosion damage.80 The authors

                          recommended factoring those eventualities into future development planning and also -warned that

                          "a rise in sea level could cause increased flooding and erosion da.mage on Richards Island:"

                                    99.       Ken Croasdale, a senior ice researcher for Exxon's subsidiary Imperial Oil, stated

    ----                 -to-an-audience-of engineers-in-1-991--that-greenhouse-gases are rising "due to the burning of fossil

                          fuels. Nobody disputes this fact:i81

                                    100.      Also in 1991, Shell produced a film called "Climate of Concern." The film advises

_                       =thatwllile` no-two-~limateeliange projection]=scenarios=fully-agree, . . . [they]-have-each-prompted

                          the same serious warning. A warning endorsed by a uniquely broad consensus of scientists in their

                          report to the UN at the end of 1990." The warning was an increasing frequency of abnormal



                          78 See Stephen- Lonergan & Kathy Young, An Assessment of the Effects of Climate Warming on Energy
               .                                                  -                                                                                                                           -    -
._.. -- --                Developments in the   Mackenzie River Yalley and .Delta, Canadian.     Arctic 7 ENERGY ExPLORATION & -•-                                                      --
               -- ---_    ---- - -           --- -- -----  - - ----.               _ --- -- -_ - . ...- -_.- ---- -- -- - - ----
                                                                                                                               - --- - -
                          ExPLOITATfON 359=81 (1989):
                          79   Id. at 369, 376.
_.:_,..:..M._~.... .:..._Id.._at, 360,_377-78:_~.__ _.:.._~___._.-.._ .~___:.: -.._.._-_ _ -... ..._._.._.. _ __. ...._.__. T..---- -,__ -•--- --._ _- ---..._....__------------_..____----_....._..
                          81   RONALD C. KRAMER, CARBON CRIMINALS, CLIMATE CRIMES 66 (lst ed. 2020).
                                                                                                70
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page79
                                                                                         76ofof365
                                                                                                171




                      weather, - and- -of sea level rise of about one meter over the coining century. Shell specifically

                      described the impacts of anthropogenic sea level rise on- tropical islands; "barely afloat even now,
__-._ .~~__~.. _ __--. _----~—. - - -.___-_,._....m_._.._.__-   ----------- _ -   --- - _ ___ _   _    - --   -   - --- -- _ _ _- ---- _-   - -- -• ---- - - -.. --_ ~--     _.._ _.r_.. -•-- --_ ---
                            [fJirst made uninhabitable and then obliterated beneath the waves. Wetland habitats destroyed

---         --~=by--intruding-salt.--Coastal--lowlands--suffer-ing-pollution-of-precious-groundwater.-'-' It warned-of--- --- —

                     "greenhouse refugees," people who abandoned homelands inundated by the sea, or displaced

                      because of catastrophic changes to the environment. The video concludes with a stark admonition:

                     ."Global warming . is not yet certain, but many think that the wait --for final proof would..be
                                                                                                                                                                                .. . ... .
                -=. -irrespon-sible. Action now is seen, as the only safe insurance." 2                                                                                ---
                                                           --     .                        _                                                                   ... .
                                                                       -                          --
                                  101.       Also in 1991, BP released a short film called ".`The Earth - What 1Vlakes Weather?"

                     In it, a narrator states: "Our ... dependence on carbon-based fuels is now a cause for concern.

                     When coal, - oil or gas are burned, they release carbon dioxide and other reactive gases." The

                     narrator then goes on to explain:

                             As the earth gives off heat, carbon dioxide, together with water vapor, absorbs and
                             radiates it back, acting like a blanlcet. ... If world population growth is matched by
--.--           - - ------energy-consumption,-even-more-carbon-dioxide will--be-released,-making--this- -- -- - -                                                                                  --
                            .greenhouse effect even stronger. An overall increase in temperature of even a few
                          = degrees could disrupt our-climate with devastating consequences. If t e oceans got -          -
                             warmer and the ice sheets began to melt, sea levels would rise, encroaching on
                             coastal lowlands. From warmer seas, more water would evaporate, malcing storms
                             and the havoc they cause more frequent. ... Catastrophic floods could become
                             corm,nonplace,—and- low=lying- countries- like- Bangladesh- wouid- be- defenseiess
                             against them. Too much water or too little. Away from the coasts we could see a
                             return to the conditions which devastated America's Midwest in the 1930s. Global
                      _                                                                                 .               -                                                                          --
                             warniing-cou - -repeat-bn a rriore - isastrous sca e t e ust ow p enonienon-w -ic -__-_-_ --                                                                           --
                             virtually destroyed farming on the Great Plains. ... The threat of such climatic
—                            change is now oneof our most urgent concerns.83


..      =      82 Jeliner 1Vlonuilers; -Shell Made a Film About Climate Chdnge in 1991 (Theri Neglected To Heed Its-Own -
-- -- --- - - Warning);- DE=CORRESPONDENT ~(Feb: 27;=2017),--=https://thecoi-respondent:com/6285/shell=inade=a=film=
                                                                        _. .-. .... -- ---• -• - -   -      - - _ . .                                                                -   -   ---    -
              ~about=climate-change-iri=1991-then-neglected=to-heed-its-own-warmng.
               83 Vatan Huzeir, BP Knew the Truth About Climate Change 30 Years Ago; FOLLOW THE MONEY (May 26,
                                                                                                   -
-- ---
   - --
            == 2020);-https://www:ffm:nl/artikelen/kip=video=climate-change=1990=engels;jsee- also-BP- Video Library, _-                                                                           --
               This Earth - WhatMakes Weather? (1991), https://www.bpvideolibrary.com/record/463.
                                                                                                  71
                         Case
                         Case1:21-cv-00772-SAG
                              1:21-cv-00772-ELH Document
                                                Document 17
                                                         2 Filed
                                                            Filed03/25/21
                                                                  03/25/21 Page
                                                                            Page80
                                                                                 77ofof365
                                                                                        171




                The filin was not widely distributed.

                         102.      The fossil fuel industry was at the forefront of carbon dioxide research for much of
 -- -------___ . _r.---..--- ---- - -------~-                      -- ---._._._.-- --,---------- -- --   .- -   _---   ,---- - -------•--_
                the latter half of the 20~' century. It developed cutting e.rdge and innovative technology and worked                        -

         —_ W ith-manyof the f eld's-top researchers-to-produce-exceptionally-sophisticated-studies andmodels.---•_ ---- ----

                For instance, in the mid-1990s Shell began using scenarios to plan how the company could respond

                to various global forces in the future. In one scenario published in a 1998 internal report, Shell

                paints an eerily prescient scene:

                 --      rn-2010; a- series-of violent stornis causes extensive damage to -the easterri. coast o        --
                           ._ ..U.S.
                         the     ._  Although it is not clear whether the storms are caused
                                                                                       ..     by climate change,
                         people- are not willing to take further chances. The insurance industry refuses to
                         accept liability, setting off a fierce debate over who is liable: the insurance industry
                         or the government. After all, two successive IPCC reports since 1993 have
                         reinforced the human connection to climate change ... Following the storms, a
                        coalition of environmental NGOs brings a class-action suit against the US
                         government and fossil-fuel companies on the grounds of neglecting what scientists
                         (including their own) have been saying for years: that something must be done. A
                         social reaction to the use of fossil fuels grows, and individuals become `vigilante
                         environmentalists' in the same way, a generation earlier, they had become fiercely
                         anti-tobacco. Direct-action campaigns against companies escalate. Young
--     - -            --consumers,-especially5- demand action:84         - - --- -- ---         - - -- - -

                         103. -_ Fossil fuel compariies did riot just consider climate change.impacts in scenarios. In

                the mid-1990s, ExxonMobil, Shell, and Imperial Oil (ExxonMobil) jointly undertook the Sable

                Offshor-e-Ener-g-y-P-roj ect-in-Nova-Scotia.=T-he-pr-oj ect's-own-Environmental_Impact_Statement

                declared:

                         The impact of a global warming sea-level rise may be particularly significant in
--                       Nova Scotia:-Thelorrg=terrrit'rdegaugerecordsat a numbcr of locationsalong-the
                         N.S. coast have shown sea level has been rising over the past century. ... For the
                         design of coastal and offshore structures, an estimated rise in water level, due to




        --- -~84- -ROY-AL- --DUTCH/SHEL-L-- • GROUP;- --- GROUP-- SCENARIOS - 1998-2020- ---115,----~-122- = (1998~; - --
              http://www.documenteloud.org/documents/443 0277-27-1-Compiled.html.
                                                                    72
                       Case
                       Case1:21-cv-00772-SAG
                            1:21-cv-00772-ELH Document
                                              Document 17
                                                       2 Filed
                                                          Filed03/25/21
                                                                03/25/21 Page
                                                                          Page81
                                                                               78ofof365
                                                                                      171




                      - g oba warming; of 0.5 rri [1.64 feet] may be assiinied for the proposed project life
------             -- ~25- years): 5---             --------   ---------                   ---- --                      ,— --------        - ----

                       104.          Climate change research conducted by Defendants and their industry associations
                                                                               -                                  _..                               _. ..
              frequently'ackffowlodged uricertainties iri their climate--rriodel'irig—those uricerta'irities,-howevex;--'-

              were merely with respect to the magnitude and timing of climate impacts resulting from fossil fuel                                        ~

              consumption, not that significant changes would eventually occur. Defendants' researchers and

              the researchers at their industry associations harbored little doubt that climate change was

              occurring and that fossil fuel products were, arid are, the primary cause.

                       105.          Despite the overwhelming information about the threats to people and the planet

              posed by continued unabated use of their fossil fuel products, Fossil Fuel Defendants failed to act

              as they reasonably should have to mitigate or avoid those dire adverse impacts. Fossil Fuel

              Defendants - instead adopted the position, as described below, that they had a license to continue

              the unfettered pursuit of profits from those products. This position was an abdication of Fossil Fuel

              Defendants' responsibility to consumers and the public, including the City, to act on their unique

              knowledge of the reasonably foreseeable hazards of unabated production and consumption of their
                                                                                                                  - . --

              fossil fuel products.

                       C.            Defendants Did Not Disclose Known Harms Associated with the Extraction,
                                     Promotion, and Consumption of Their Fossil Fuel_Products; and I-nstead
                                     Affirmatively Acted to Obscure Those Harms and Engaged in a Campaign to
                                     Deceptively Protect and Expand the Use of Their Fossil Fuel Products.
         ------- - _ - -    --   -       ----   -------         -   - - ----   -- ---- -       --    ----   --   --        -   —      - ----   -    -       -
                       106.          By 1988, Defendants had amassed a compelling body of knowledge about the role

              of anthropogenic greenhouse gases, and specifically those emitted from the normal use of

              Defendants' fossil fuel_products, in.causing global warming and its cascading impacts, including.



 ~_--- ------•-I85pE-XXONMOBIL,=-SABLE- PRO.IECT--DEVELOPIviENT—PL-•p,N;—VoL- 3;-4-77;--http://soep com/about=the=~=— -- _- ---
                project/development-plan-application.
                                                                          73
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page82
                                                                                      79ofof365
                                                                                             171




                  disruptions to the hydrologic cycle, extreme precipitation and drought, heattivaves; and associated--

                  consequences for hurrian communities arid the environment. On riotice that their products' were
                                                                                                          _ - ----- -- ----   - ---.-..r__       _        -
                  causing global . climate cha.nge and dire- effects on the planet, Defendants faced the decision of

- - - --- -whether-or notto-take-steps-to-limit-the-damages-their-fossil fuel-productswere-causing-and-would----------- -

                 continue to cause Earth's inhabitants, including the people of Maryland, and the City of Annapolis

                 and its inliabitants.

                              107.   Before or thereafter, Fossil Fuel Defendants could and reasonably should have
    ....   .
                 t en-any-num er of steps-to initigate=tlie darriages caused by-tlieir'fossil-fuel products; and their-                 --.           --.
      ..           , .. .-.                                                                                           . ..    _
                 own comments reveal an awareness .of what some of those steps should have been. Fossil Fuel

                 Defendants should have warned the public, regulators, and Annapolis consumers of the dangers

                 known to Defendants of the unabated consumption of their fossil fuel products, and they could and

                 should have taken reasonable steps to limit the potential greenhouse gas emissions arising out of

                 their fossil fuel products.

    -- -       - ----- -108.--But--several--key events-during--the period 1988-1992- appear to-have-prompted---- -- - - -
      ..                                                                                                                                     .
---              Defendants to c ange their tactics-from-general researcli and iriternal discussiori on clirriate cliange               -            --

                 to a public campaign aimed at deceiving consumers and the public, including those in Maryland

                 andin-Annapol-is,-and=evading-reguation-of~eirfossil=fuelpro-duct
                                                                               —s=an~cfor-emissions-therefrom.                                       --


                 These include:

                                     a.     In 1988, National Aeronautics and Space Administration ("NASA")

                 scientists confirmed that human activities were actually contributing to global warming.86 On June

-                23 -of that -year, NASA scientist James Hansen'- s -presentation of. this -information to Congress
                                                                                                           --
                                                                                                                    -



 == ----         86 SeePeter G-Frumhoff et=a1:;TheClimate Responsiliilities=oflndustrial Carbon=P~odueers;1=32-CL-IMATIC----== _-~ ----~-p--
                 CHANGE 161 (2015).
                                                                     74
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page83
                                                                                         80ofof365
                                                                                                171




                     -engen ered-significarit news coverage and publicity-for the anrlouncemerit, inc u ing coverage on --

                     the front page of the New York Times.

                                         b.       On July 28, 1988, Senator Robert Stafford and.four bipartisan co-sponsors

-------------        introdueed- S-. 2666;-"The-Global-Environmental-Protection Act,'-' to --regulate---COz-- and--other------•--- -

                     greenhouse gases. Four more bipartisan bills to significantly reduce CO2 pollution were introduced

                     over the following ten weeks, and in August, U.S. presidential candidate George H.W. Bush

                     pledged that his presidency would combat the greenhouse effect with "the White House effect."g7

                     Political -wd in -the-United States to re uce anthropogenic greenhouse gas emissions and rriitigate                                 =~-=

                     the harms associated with Defendants' fossil fuel products was gaining.momentum.

                                        C.        In December 1988, the United Nations formed the Intergovernmental Panel

                     on Climate Change ("IPCC"), a scientific panel dedicated to providing the world's governments

                     with an objective, scientific analysis of climate change and its environmental; political, and

                     economic impacts.

                -    - - --- - - -d. -- - -In-1990,-the-IP-CC-published-its-First Assessment Report-on anthropogenic------- - - -

                     climate change,88 in which it concluded that (1) "there is a natural greenhouse effect which already

                     lceeps the Earth warmer than it would otlierwise be," and (2) that

        -                    -           emissions-resultingfrom-humanactivities -are-substantial-ly-increasing-  - the -- - -                                  -    _
                                         atmospheric concentrations of the greenliouse gases carbon dioxide,
                                         methane; chlorofluorocarbons (CFCs) and nitrous oxide. These increases
---   --- -      -- -- ------- ----•---- - -                              --         -            ---- - - -- ---           - --- --                          - --   ----
--                      -- --- -- wi -en auce--t e=gfee ouse e ect~          =resu tirig ori average  m an a itiona         ----
                                         warining of the Earth's surface. The main greeouse gas, water vapour,
--              ---                    will-increase in response toglobal wanningandful~- herenhance                    ------


                                                                                                                  -                                  .   _.
                    g~_ The White. .. House--and--the   G eenh -.. ~-_-N.Y.
                                                       -rouse                 - TIMES
                                                                         ......_._.--        MaY -..9 > 1989)>.---P       -. . .nY-times.com/
                                                                                                              - htt _,//ww.w                  --- -- .------ -- _ _.
                                              - ----- - - - --                        -- . (                                               -- --- --
        -           - -1989/05/09/opinion/the-white=house-and-the-greenhouse.html.                               -                              --
                     88   See IPCC, Reports, ipcc.ch/reports.
                        IPCC-; C-L-IMATE-GHANGE:-THE-IPCCSCIENTIFICASSESSIvIENT
                     climate-change-the-ipcc-1990-and-1992-assessments.
                                                                                  75
                                     Case
                                     Case1:21-cv-00772-SAG
                                          1:21-cv-00772-ELH Document
                                                            Document 17
                                                                     2 Filed
                                                                        Filed03/25/21
                                                                              03/25/21 Page
                                                                                        Page84
                                                                                             81ofof365
                                                                                                    171




                             The IPCC reconfirriled those conclusions'in a 1992 supplement to the First Assessrrient report.90
         . ..
                      -- -
                                              e.      The
                                                       -
                                                          United Nations begari preparing for the 1992 Eart Summit
                                                                                                             -
                                                                                                                   in Rio - e
                                                                          --
 ----•------•-••--•--•------- -----.:_-•----• --_.._....----_:---._.~._....~...-   --._.__.- .,._-------------- --------~----        •     -• - ----~_-.
                             Janeiro, Brazil, a major, newsworthy gathering of 172 world governments, of which 1 sent              - ei--
                                                                                                                              ----th   r -____-.

----- •---heads-of-state:The-Summit-resulted-in-the-United-Nations Framewor-k--C-onvention on- Climate--=---- --- --

                             Change ("UNFCCC"), an international environmental treaty providing protocols for future

                             negotiations aimed at "stabiliz[ing] greenhouse gas concentrations in the atmosphere at a level that

                             would prevent dangerous anthropogenic interference with the climate system."9I

     -~                              109.     Those world everits=marked a sliift iri public discussiori of climate change; arid tlie       -     -

                             initiation of international efforts to curb anthropogenic greenhouse emissions—developments that

                             had stark implications for, and would have diminished the profitability of, Defendants' fossil

                             fuel products.

                                     110.     Rather than collaborating with the international cominunity by acting to forestall,

                             or at least decrease, their fossil fuel products' contributions to global warming, and its impacts,

                -------- -including-sea-level-rise,--disruptions -to--the-hydrologic--cycle; -and-associated-consequences--to - - - --

     =                       -Annapolis and other communities,-Defendants embarked on a decades-long campaign designed-to                              -

                             maximize continued dependence on their products and undermine national and international efforts

                             toreiningreenllousegasemissions.

                                     111.     Defendants' campaign, which focused on concealing, discrediting, and/or

                             misrepresenting information that tended to support restricting consumption of (and thereby

                             decreasing demand for) Defendants' fossil fuel products, toolc several forms. The campaign


..         .-.    .   .. ._ .._.         _                                                    -             -     --
                 IPCC, 1992 IPCC SUPPLEIvIENT TO THE FIRST ASSESSMENT REPORT (1992~,
                              90

            https://www.ipcc.ch/report/climate-change-the-ipcc-1990-and-1992-assessnients.
~_ -- --- --91 UNITEDNATIONS;UNITED NATIONS--F-RAIvIEWORK-CONVENTION-ON CLIMATE-CHANGE Art:- 2-(1-992);-----_---==e-~--=-
                             https://unfccc.int/resource/docs/convkp/conveng.pdf.
                                                                                   76
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page85
                                                                                          82ofof365
                                                                                                 171




                      enabled- Defendants to accelerate- their business practice of exploiting fossil fuel reserves; and

                      concurrently externalize the social and environmental costs of their fossil fuel products. Those
       ..____...    - _...._._------ ----
                                     -.--   -•-     -   -   - -_-• •---•- - -... ._. - ------- --....~-...   ---   ..: _._.._- ---- ~- - - ----   - - -- T - -- • --- ...---
                      activities stood in direct.contradiction to Defendants' own prior recognition that the science of

        ---        ---•-anthropogenic-climate--change-was-=clear---and-that,--action--was•-needed-to--avoid-or-mitigate •dire--                                                   --- -

                      consequences to the planet and communities like the City's.

                                  112.          Fossil Fuel Defendants—on their own and jointly through industry and front groups

                      such .as API and the GCC—funded, conceived, planned,. and carried out a- sustained. and

                      widespread cairipaign'of-denial arid-disiriformation about the existence of climate charige and their

                      products'. contribution to it. The campaign . included a long-term pattern . . of direct

                      misrepresentations and material omissions to consumers, as well as a plan to influence consumers

                      indirectly by affecting public opinion through the dissemination of misleading research to the

                      press, government, and academia. Although Fossil Fuel Defendants were competitors in the

                      marketplace, they cornbined and collaborated on this public campaign to inisdirect and stifle public

- --- -            --lcnowledge--in-order -to -increase-sales-and -protect profits.---T-he - effort-included -promoting -their                                                 - -- ----- -

                   ---liazardous --products tfiroiigh - advertising campaigns that failed - to warn -of the existential risks

                      associated with the use of those products and were designed to influence consumers to continue

           ____       usingDefendants'_fossil-fuel-products irrespective-of--those pr-oducts'-damage to-communities-and                                                           -      _

                      the environment:                                                                               -

                                  113.          For example, in 1988, Joseph Carlson, an Exxon public affairs manager, stated in

                      an internal memo that Exxon "is providing leadership through API in developing the petroleum

                      industry position''- on "the greenhouse effect."92 He then went-on to describe the "Exxori-Position;"



                                                                                                                                                 _
= --      --          92--Memoranduiri=~=--from -- -Joseph-~ -1V1:--= •Carlson--                     .fecf-- ~Aug~--=--3=> - -1988)--
                                                                             ~ The --Greenhouse-= -E.f                             > ---- ---=--- _ -_
                      https://assets.documentcloud.org/documents/3 024180/199 8-Exxon-Memo-on-the-Greenhouse-Effect.pdf.
                                                                                         77
                                      Case
                                      Case1:21-cv-00772-SAG
                                           1:21-cv-00772-ELH Document
                                                             Document 17
                                                                      2 Filed
                                                                         Filed03/25/21
                                                                               03/25/21 Page
                                                                                         Page86
                                                                                              83ofof365
                                                                                                     171




                        which included two important inessaging tenets among others: (1) "[e]mphasize the uncertainty in'

                                                                                                            ) "[ r] esist the
                        scientific conclusions regarding the potential enhanced Greenhouse Effect"; and ( 2..-         -
--•--------•--- --- •------- ---.___-_-._.--_------_.       --       ..--      - -- ---__---- --- -- --•- -- ..----'--,-------- .. .-- -- ----- -•-- -- __.__._..-..- --       ------
                        overstatement. and sensationalization [sic] of potential greenhouse effect which . could. lead to

---------•-_ •noneconomic-development-of non-fossil-fuel-r-esourees."93 -------- - - -,-- --                                                           --- ~ -- --_ _

                                      114. Reflecting on his time as an Exxon consultant in the 1980s, Professor Martin

                        Hoffert, a former New York University physicist who researched climate change, expressed regret

                        over Exxon's "climate science denial program campaign" in.his sworn testimony before Congress:
          ...        .- ... ... . .                                                                                                                                   . . . .. .
     - --               -_            [O]ur research -[at-.ExXon] was consistent " with findings of the=Unite Nations = -                                        `-
                                      Intergovernmental Panel on Climate Change on human impacts of fossil fuel
                                      burning, which is that they are increasingly having a perceptible influence on
                                      Earth's climate. ... If anything, adverse climate change from elevated CO2 is
                                      proceeding faster than the average of the prior IPCC mild projections and fully
                                      consistent with what we kiiew back in the early 1980's at Exxon. ... I was greatly
                                      distressed by the climate science denial program campaign that Exxon's front office
                                      launched around the time I stopped working-as a consultantbut not collaborator—
                                      for Exxon. The advertisements that Exxon ran in major newspapers raising doubt
                                      about climate change were contradicted by the scientific work we had done and
                                      continue to do. Exxon was publicly promoting views that its own scientists knew
                                      were wrong, and we lcnew that because we were the major group working on this.94

                                      115. A 1994 Shell report.entitled "The Enhanced Greenhouse Effect: A Review of the

                        Scientific Aspects" by Royal Dutch Shell environmental advisor Peter Langcake stands in stark

                        contrast to the company's 1988 report on the same topic. Whereas before, the authors

                 .      recommended - consideration of policy solutions early on, Langcake warried of the potentially
         _                .                  -- -
                     =dramatic -«.--__._-•--
                                 economic effects of ill-advised=policy measures:'' Wliilethe report recognize- t e=IPCC =                                                  ---~-

-                      conclusionsas~he mainstream view, Langcakes~illemphasizedsci~ific uncertainty, no~ing;for


             -           93
                              Id.           _
_'.~ .:.. __--=•_--.94:-----_ .-- - __--        : ------ ----- -------   --- - - - -   --- -----       -   --- -   - ---- --= -----       -----     -- -
                                                                                                                                               -------•-           ---------
                                          Oil Industt-y-',§'Effor:ts-to. Suppress_the-Ti^uth ~Aboiit :Clii?iate Change, Hea.ring Before. the-_
                        Subcomm. on Civil Rights and Civil Liberties of the Comm. on Oversight and Reform, 116th Cong. 7-8
                        (Oct. 23, 2019) (statement of-Martin Hoffert, Former Exxon Consultant, Professor Emeritus, Physics, New
                       =York-University);-https://oversight:house:gov/legislation/hearirigs/examining-the=oil-industry=s=efforts=to= ~ -----_- _~
                        suppress-the-truth-about-climate-change.
                                                                                           78
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page87
                                                                                        84ofof365
                                                                                               171




                    example; that "the postulated link betweeri any-observed temperature rise and hi.iman activities has

                    to be seeri iri relation to natural variability, which is sti111argely unpredictable." The -Shell Group
--- -- -   -     - -... .- - ..,._._.------ --.. -----r.. - ----- -• --- -...-------- -- - ---- - - ..   _ - --.-. _ --.~ --- --- __ _...-----------.   -   - -. .---~_--_
                    position is stated clearly in the report: "Scientific uncertainty and the evolution of energy systems

 --            ---indicate-that--policies-to-curb-greenhouse-gas-emissions-beyond°no•regrets'-measures-could-be =------ --

                    premature, divert resources from more pressing needs and further distort markets."9s

                                116.        In 1991, for example, the Information Council for the Environment ("ICE"), whose

                    members included affiliates, predecessors and/or subsidiaries-of Defendants, launched a national

                    cliinate'charige science deriial-canipaignwith=full-page.newspaperads, radio comiriercials; apublic

                   -relations tour schedule, "mailers," and research tools. to measure campaign success. Included

                    among the campaign strategies was to "reposition global warming as theory (not fact)." Its target

                    audience included older, less-educated males who are "predisposed to favor the ICE agenda, and

                    likely to be even more supportive of that agenda following exposure to new info."96

                                117.        A goal of ICE's advertising campaign was to change public opinion and avoid

--------- - -regulation:--Amemo --from-Richar-d-L-awson, president -of--the- National--Coal-Association, -a                                                  -- -

                    predecessor-to tlie National 1Vlining Associatiori ("MVIA'-'), aslced members to contribute to the ICE

                    campaign with the justification that "policymakers are prepared to act [on global warming]. Public

    _=              opinion polls reveal that 60% of-the-American-people-alread-y-b_elie~e-global=war-rni=ng=is=a-serious

                    environmental problem. Our industry cannot sit on the sidelines in this debate."97


---                 9s P. Langcake, SHELL INTERNATIONALE PETROLEUM, THE ENHANCED GREENHOUSE EFFECT: A REVIEW
                  OF THE SCIENTIFIC ASPECTS (Dec. 1994), https://www.documenteloud.org/documents/4411099-
                  Document1 l .html#document/p15/a411511.
                  96 Union of Concerned Scientists;-Deception Dossier #S: Codl's "Infoi-ination Council on-the Environment"
                                      http://www:ucsusa:org/sites/defaultlfiles/attach7201-5707/Climate=Deception-Dossier=      -` - -`- ---_
                                                                    _ ..                                                    .. ... _, . . .._ . .
                  5=ICE:pdf.
                  97. Naomi Oreskes, My Facts Are Better Than Your Facts: Spreading Good News About Global Warming
 --=-- --------.-={2010),-in-PETER-HOWLETT-ET-A•L-.,-$OWWELL-•-Do FACTS--TRAVEL-?:=THE-DISSEMINATION OF-RELIABLE                          ---- -
                  KNOWLEDGE 136-66 (Cambridge University Press, 2011).
                                                                                                79
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page88
                                                                                          85ofof365
                                                                                                 171




                                   118:        The following images - are -- exariiples ' of ICE-funded print advertisements

                      challenging the validity of climate science and intended'to obscure the scientif c consensus ori
--_-:_-.-_-.__.._ -- ------• --- --------- -------___._.__- --_. - -._. ...     ____.___,----- -------- -- -           -- --- -- --                              ----- --• --~.~---:____-_R-- ---
                      anthropogenic-climate change and-induce political inertia to address it.98 +

                                                                                                                             ---al!p.,r ..                                              .~..-
      -•— .-.                                                                                           -                                           -   ___— - .w~;ciLY..;ay.—_:^Y.N—




                                            Figure 6: Information Cour►cii for the Environment advertisements

                                   119.        In 1996, Exxon released a publication called "Global Warming: Who's Right?

                   _ Facts about a debate_ that's turned up more questions than answers." In the publication's preface-,- ----------                                                            - -


                      Exxon CEO --Lee Raymond inaccurately stated that -"taking drastic action immediately_ is                                                                              -

                      unnecessary since many scientists agree there's ample time to better understand the climate

                      s_y_stem."T-he-p.ublication-describ.ed=the-gre_enhouse-effect_as"unquestionably-reaL-and-definitel=y_a

                      good thing," while ignoring the severe consequences'that would result from the influence of tlie
                      -

                --------- --       -              -- -        ---     -_.     _._    - -   ----   -_    --     -   -         -      _ -      ----                       ---- --- --
                       increased CO2 concentration on the Earth's climate. Instead, it characterized the greenhouse effect

                      as simply "what makes the earth's atmosphere livable." Directly contradicting Exxon's own

                     _ knowledge and peer-reviewed science, the. publication ascribed- the rise. in temperature since. the _


            98 Union of Concerned Scientists, Deception Dossier #S: Coal's "Information Council on the Environment"
-- ----_-- -TSharra-47--49-(1991);-http://www:ucsusa:org/sites/default/tiles/attach/2015/07/Climate=Deception=Dossier=- ----~ -- ~-
            5_ICE.pdf.
                                                                80
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page89
                                                                                    86ofof365
                                                                                           171




                  late- 19th century -to "natural fluctuatioris that occur over loiig periods of time" rather'than to the
        ._
                  anthropogenic emissions that Exxon itself and other scientists liad confirmed were responsible. _-
-----.._----~-- - ---------~-----_-----v----..-_.-._.. - -- ---------•---~--------- --------
                  The publication. also falsely challenged the computer models that projected the future impacts of

----------------unabated-fossil-fuel-pr-oductconsumption; including-those-developed-by-Exxon'-s-own-employees,---=---~ -

                  as having been "proved to be inaccurate." The publication contradicted the numerous reports

                  prepared by and circulated among Exxon's staff, and by API, stating that "the indications are that

                  a warmer world would be far more benign than many. imagine ... moderate.warming would reduce
         _.                                                                                                              -      --
                   oality- tates - in the US; so -a slightly watmet climate -wou - be-rriore- . :ea t
                  mrt                                                                                      ,    aymon =----------- -
                                                                                                                   .                -
                  concluded his preface. by attacking advocates .for limiting .the. use of his. company's fossil_ fuel-_

                  products as "drawing ori bad science, faulty logic, or unrealistic assumptions"—despite the               -

                  important role tliat Exxon's own scientists had played in compiling tliose same scientific

                  underpinnings.99

                             120.      API published an extensive report in the same year warning against concern over

----              CO2--buildup-and--any--need--to-curb--consumption -or-- regulate- -the---fossil--fuel--industry-. The-        -----

                  introduction stated that "there is-no-persuasive basis for forcing Americans to dramatically change-              =-

                  their lifestyles to use less oil." The authors discouraged the further development of certain

                  alternative energy sources, writing that"government agencies haveadvocated-theincreased useof

                  ethanol and the electric car, without the facts to support the assertion that either is superior to

                  existing fuels and technologies" and that "policies that mandate replacing oil with specific .

                  alternative fuel technologies freeze progress at the current level of technology, and reduce the

.                = chance that-innovation will-develop better solutions." The paper also denied-the human connection-.



--   -;------- --=-99-=-ExXON-=GORP:;=GL-OBAL-:WARNIING:--WHO'-S-•RIGHT?---(1-996); https://www:docurrientcloud:or-g/-
                   documents/2805542=Exxon-Global-Warming-Whos-Right.html.
                                                                                   81
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page90
                                                                                         87ofof365
                                                                                                171




                         to cliinate change, by falsely statirig that no "scientific -evidence -exists that humaii activities are

                         significantly affecting sea levels; rainfall, surface teniperatures or the intensity and frequency of
- ~- -----•- ----~ --m- ------ --- -- - • ------- - --. __ -- • --. . . - ----- ._... _   -- -_   -_ -- - _--     - --- - -   --     -   -   -- -- --   - -- -   •------•
                         storms." The report's message _was false but clear: `.`Facts _don't support the arguments for
                                  ~,ioo
- • -- --- ---restraining-oil use.--  -                   ~_- - -- ••-... - .- •-•t -     _^ --- _ .. _. . __. . _ ~ ~ ..._...- -   -,.._.~~ -- ----._            .._. ~.

                                 121.      In a speech presented at the World Petroleum Congress in Beijing in 1997 at which

                         many of the Defendants were present, Exxon CEO Lee Raymond reiterated those views. This time,

                         he presented a false dichotomy between stable.energy marlcets and abatement of the marketing,

          `              proriiotion,-arid sale of fossil-fuel products Defendants knew to be hazafdous: He stated:                                               --
                                 : _....             ..       -
                                 Some people who argue that we should drastically curtail our use of fossil fuels for
                                 environmental reasons ... my belief [is] that such proposals are neither prudent nor
                                 practical. With no readily available economic alternatives on the horizon, fossil
                                 fuels will continue to supply most of the world's and this region's energy for the
                                 foreseeable future.

                                 Governments also need to provide a stable investment climate ..: They should
                                 avoid the temptation to intervene in energy markets in ways that give advantage to
                                 one competitor over another or one fuel over another.

     ---- --            ----     We-also have to keep -in mind that most of the greenhouse effect comes from-natural ---- ------
                                 sources ... Leaping to radically cut this tiny sliver of the greenhouse pie on the
                                 premise that-it-will affect clirriate defes coinmon sense and lacks foundation in our          -                                      --
                                 current understanding of the climate system.

                                 Let's  agree there's a lot we really don't know about how climate will change in the
                                 21stcenturyarid-beyond-=.=Yfis-liighly-unlikely=that-the=teinper-ature=in_the-middle- --- - - -                                   - -
                                 of the next century will be significantly affected whether policies are enacted now
                                 or 20 years from now. It's bad public policy to iinpose very costly regulations and
                                                                                       . .  _. . ----------_. . .. . -
--       - •
                        -"- J-- restfictions w eri-t eir-=riee as yet to -e proven.ioi               --                ---------~---- -----




------                   ioo SAI.LY BRAIN_ GENTILLE -ET AL.,.AMERICAN PETROLEUM INSTITUTE, REINVENTING ENERGY: MAKING
     — -'-                                 1996);
                   =THB RIGHT=CHOICES-(--._.       http://www:climatefiles.com/trade=group/american-petroleum=institute/1-996=
                                               _. . .-     . .    .        .. :.           ..    . . .      .   .               .....
                                                                                                                                        _-
                                                                                                                                      _. .
                                                                                                                                                    -.. -....-
     -    -    -   --
                    -- -•
                      reinventing-energy.
                      lol Lee R. Raymond, Chairman and Chief Executive Officer, Exxon Coip., Address at the World Petroleum
                                                                                 ---------https://assets:documentcloud.org/documerits/- ----_--_•-•.- --
                      2840902/1997-Lee-Raymond-Speech-at-China-World-Petroleum.pdf.
                                                                                           82
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page91
                                                                                     88ofof365
                                                                                            171




                              122.      Imperial Oil (ExxorilVlobil) CEO Robert Peterson falsely denied the established

                     - eonnectiori   between Defendants' fossil fuel products and arithropogenic climate charige in the
-----_: _--____- ----__-- --- -- _- -•-- - --- ~----r-• ---•-   _- __._-_.__..- - ---   ---..---•----• ---- ..._.- --------   ~   ..-----. _ .__._._ .-_..~__... ..._ ._------
                     Summer 1998 Imperial Oil Review, "A Cleaner Canada:"

  --     - --- --r---- ~-T-~ his --issue-[refer-r-ing--to -. climate
                                                               '     •-change]-has--absolutely--nothing--to--do with -- -- ----                                       - -
                      pollution and air quality. Carbon dioxide is not a pollutant but an essential
                       ingredient of life on this planet. ...[T]he question of whether or not the trapping
                       of `greenhouse' gases will result in the planet's getting warmer ... has no
                       connection whatsoever with our day-to-day weather.

                             There is absolutely no. agreement among climatologists on whether or not the planet
                             is getting warmer, or, if it is, on whether the warming is the result of man-made
           ... . .                                                                                                                                           .
-_                           factors or riatural variations in tlie elimate. .:-: I feel--very _safe iri saying that tlie
       .: . . -.             view.
                                   that. burning fossil fuels will result
                                                                      -.-    in global climate change remains an                                                 :_. . .
                             unproved hypothesis.l   oz

                             123.      Mobil (ExxonMobil) paid for a series of "advertorials," advertisements located in

                     the editorial section of the New York Times and meant to look like editorials rather than paid ads.

                     Those ads discussed various aspects of the public discussion of climate change and sought to

                     undermine the justifications for tackling greenhouse gas emissions as unsettled science. The 1997

                   ._advertorial_below103 _argued_that .economic..analysis-of.-emissions_restrictions was faulty_.

                     - inconclusive   and_therefore a justification for delaying action on climate change.




                 l02 .' Robert. _ Peterson, A'. -Cleaner Canada iri IMPERLAL - OIL REVIEw (1998), "
_---- -- •_ — -- https://www:desmogblog.-com/sites/beta.desmogblog:com/files/A%20Cleaner%20Canada%20Imperial%2===
                                                           __..        _.._... ..
                                                                                                                   __--;---•-..-
  -    -                                                           -                 -          -
                 OOil.pdf.
                 l03 Mobil; When Facts Don't Square with the Theory, Throw Out the Facts, N.Y. TIMEs, A31 (Aug.14,
- —          - - 1997); https://www:doeuirientcloud:org/documents/705550=mob=riyt=1997=aug=14=--
                 whenfactsdontsquare.html.
                                                                                83
                                        Case
                                        Case1:21-cv-00772-SAG
                                             1:21-cv-00772-ELH Document
                                                               Document 17
                                                                        2 Filed
                                                                           Filed03/25/21
                                                                                 03/25/21 Page
                                                                                           Page92
                                                                                                89ofof365
                                                                                                       171
_.=-~Yi•C-:?3=~..._Sz:._
   _.                                                                                                                                                             .         r=.S_._. __...__.. _. ....._... ._sxr_
                         _ . .. __....__-'rw._':.-:{.:_~~ ir :~..:. _. . . .__ -..=L_` ::.._.. .__......... _ti :Trr _ _.. wr~n;ss~spr:: =.~i•.__.:)9'" . . ____ •'.w:ur`:3.`:




                                                     ~757{S=]i~im~C 0~1C1K l ~d:. ~                               ~~~~_                      ~!C~•~3 ~•~                            w~4~ilr~~                             Om
                                                                     ..,..~ ~*a..+
                                                     Gt13L[1`'.~f'.Fa"..~.    wr . ~f
                                                                                   a, ~`..'~f~l1J~Ci~i~~~.~                                                                     ~~i•~i~4PC:"._`}                                                                  .
                                                                                            a,:        ,~
                                                         -.•_~•.+••_ •.!i'          - - '                 ^". ~ l.. n£•— L:;_-                                   c~.:       rn~G.::                 -•~s•-•t- K---                             -            :iS:                    .




    ..       . .     ..- —'•E~`C6[ii a .. •                       .. .-~..__ ......... ..... . . :x,.---.. .... . . - . -, . ..                                                                      . ..                 :. __.._ ... :                    i:_`. ... •: - - .._
                                                     ~--..-,.-. ..~_._..._-_.           ~..--,;~~~-'                                                                     .--'-- ••r ...--..,._-..-_~_                         —.-....-_• .-.,::....r_.._.~-^_..—...
                                                        .           . / ~~              r ~. .°'
                                                                                                 -~:-•:s:~:n,=:-                                        t-             =;••}a.,+                                                     ~,
                                                                                                                                                                                                                                    " . '~:_ .          .    •
                                                                        7~1
                                                                         • l.: •d
                                                                                   ■.i
                                                                                  ..s R.J
                                                                                         r~~~.~~~    L..  •, h                                     .1Ty~f
                                                                                                                                                                                1!~`7~~
                                                                                                                                                                                 ~       AK                                                                  J i


                                                          •                                          '-~~-~~:~~~                                                                                                 •                                 •        - .
                                                                                                                                                                                                                                                            ~I                                        .
                                                                                                        _      •,.~•..           •       .•T{.      •        .            . .                                                                                 t

                                                                             Rit
                                                                                 ~  M3 6ew.wi. {Q ' ~                FJY~~       .. : .~    ~/ Y!.~,`N1 4Y L.~           .afi / ' ~ ~ W i 1PIl~..W.i~LZ...
                                                                                                                                                                                                     N~ {
                                                                          l ~•.'                                                                                                      •
                                                                                   y           ~ ,~ 'j~~yy  ~/ ~ •~~      ~~ y ~       ~ y~ e /~y   ~ !.'~ tr . ,.. ~ • ~    ~~ ~y ~ y ~yy y ~ ~
                                                                         i~tl~iQ~        L.ri:•:61Y•fJ~C   a.q+y~RY.~ ~~wa.la • .~y~~'! i1        1tP.•VYP. V~Mq ~.4•V•1~n..lwti•1'.~                                                          •
                                                         -~
                                                                                                                                                                                        '                                                 ~
                                                           ~      ~i:~!ss~i~,i?! s1s:,~i.~V.tb!•~+;r+~l~±aVo~                                    •~:~ti~L N~+ta+'+><~=~~oris'iiaCl'odvaii0otlf~luei                                                          t.
                                                         aRuWi to a~t        w~1i~;.ii~:o~!f~ ?pnai!k
                                                                                    ►~                                                    a!tcs!!ho44.•!?~3:
         .   . .. ..... . ~~~
                          ~3                             ~2Y                                    '        = :._..•- - ._.: w,   IliT~3lf~il~ii~,: ,_"•~~rx -' a~,..,.,...3'u`i~~
                                                                                                                                                  '" •'"-~               ~~                                                                                 ~,                          ..                    .
                                                                                                                                  em~loy~i~~~` • , • ,_
                                                                                                                             ~i:_..
                                                                                                                          :{mML.Ca!C1wCA4•Pd1aGt_~.Ati~p'.~ltO~tl71
                                                                                                                                                  ._._._._.,,...`   ..                                                                                       i.
                                                     .. :~•,~i~ffi1f9~                                      b~~t5~:~'k: ' :~'i~'r•~tiq'7i[ii~-:='~.:
-            - - •     .                                 :~4'~G+~'~.        ''st'sirig~'?r~~i:siCi+~:
                                                                   ~,sss°,•_'
                                                                        ,e.~#
                          '1.'>~tirt~~                                                                                                                  ..~~t;~~7EJ7Ti~+~s`~.~.e~ `                                                                         -':            .
    _. _ . •              w:rrb.o.~
                 . . .. . c~tL~~?-7ee~~7k                                   ~i!~ r~~surir2i"r ~
                                                         V'sc~7d~B~s~d~af~j~_,......                                                                                    V'ti~ ~
                                                                                                                                                                       ii,
                                                         •~4~~.~..,.
                                                                                           e~:c+aIscrias t_iws            xb tosim                 amounx to s+OT1~ 2G0.o0~D bi
                                                                                                     y~. _ ~E '
                                                         ~•~.~ery..~.S~V7f•.~'y~'.~r.ly'..rR~}_~T~.!•M'~~.7x_                                      - i,.
                                                                                                                                                           Aw;yW,J.j.TS''~.9:~~~_
                                                                                                                                                                ~~. ~
                                                                                                                                       r~
                                                                                                                                   ,t~ _.l~aas
                                                                                                                         _.~S•r~Gt::"•'~   .{;,
                                                                                                                                              ~~~,~
                                                                                                                                                   ~ ~ •~~Q~~~b6~~:~a~i'~~~:
                                                              ':YC~•:Mr7Y~l$1~7R,'S'J~I~~!>~'TL~.
                                                                                     ..                                               ~      ;s,~ ~
                                                                                                  ►011177 ACOs~ .'~G~.nwxs•.y.r1f~•f•-0~+'IG~Y                   • 1FlG~t1G1O[IS~~-.. •
                                                         `fKJ(!'~'€!'~4~lr'~lẁ11?1~IAf~l~MD.!A~OSI: VMl'Ik'.
                                                                                                          , `_'.t!~S'lr: "D:~C1:I1~~T.•~f3'.{O(ild~:~'.'1~GC:1,/!1'i1,t~111' t~•. •                                                                          .
                                                          ~;oexx.'~e~lt~enpi~+ps~f.lra~+sr~rrr~r;;js
                                                          ~mra~~~~,e:;`
                                                                 -                eemt~H~e(n.~•                          '~rim~ca;s~welai~:;.a~_tiosiy .. .. .-                                                                                             ;:                                    . .
                                                     .
                                                              ~     ~
                                                                    ,
                                                         .`L-"A~C'."_'•..a .~.v~~
                                                                                     .` i'~ •aya~oqci~L!.~: _ /E~aT«_c,~to~,,{r,g,:n
                                                         ~/7«+~{~~i~s_c~e~.s~i+~Aa.ro~~             ~   ~~       ~ j,,,. ~ ~ ~     /{,,.g~.(ri~n~~_~_f•: +di~ -:t~a`:
                                                                                                         1 ..~,. .Y.`~^l`.~.Y.f !•`a:
                                                                                                »•~~-'-`-•
                                                                                                                                         ~                       ~ ~            ~     ~ ~    ~ ~
                                                                                                                                                 •.~1'~YS.Y~~~~J.L^:'.`F.1_!r~?Y,t^~~'~J.:llf.~MMJ.l~.•
                                                                                                                                                                                                         ~   ~       ~( ~ ~ y ~~
                                                                                                                                                                                                                                                   . .      ~`•' .
                                                         ~.~. r~~i'LS.~.'~t!~.~;~iAC.d."17.~~Q:Q..'~,,!~                                         ~.i]11~~~Qt7Qt17y''W~91~.~''~~: •¢~~.1.,1l~•.i'r
                                               ' ~- '~ ~'tv , ►~' ~s ~sr: rrs~ rr~n~ ~ t as'W :: e~i                                                   ~aams
                                                                                                                                         t~as ~ca~a a0~s't+rarn l~Isi~rrm~R+rseis : . -                                                                      ;:
                                                       ~p!t~Yfocljr~~,Ad..r»tty',+'r~?;rripa~:2s~, .. _ ... ~mist'san~a•l;~f~+,r,~Ar~~fbAdd!.tsl.Acftor~~~~~~: •                                                                                            _
                                                                            # P~             t;~flileititr~iq ► ~r .iatr •skcr5eas;p£:~e~r.~+e~+st~IrVa Ot►tnetiiei7ai
                                                                           ~ .~ yy ~                           •_ y(~1~ r+      j~ ,~ ~     (~~~        ~ ~ {~ ,                ..
                                                                     R~. P] N Qf 1r~1i
                                                                                                                          ~
                                                                                           .
                                                                                           {           ~6..~3- .i           . ..w...~~~F.Mr'Cyl    •~~ ~Lr47?1~~1~.        .
                                                                              ~~os                   1~~p ao.~ _              _ - ~`+~:9:~::g ^!csvaix+    .. y.....
                                                                                                                                                               ~7~:~:i1?~q',
                                               x       '~:e~+'cfi~ia%?a>~iyus'siiis~'!~e-t►i~r3cn`rt.~nta e+o.ytnp'vip~as"crea~+d.v.yHisls~~a,i7'r.ippct                                                                                                     s.
                                                   ,-:c'~!~ff+h.si~~           ?-ii•,d~•Ot!~'!4'f1iI~T~0~16:'~_'~d1't'• 1Y~.';bff^irJ4!'li!l,~~~'~•~
                                                                                       •                                                                             ~%P;~IR_w
                                                                                                                                                                          ~
                                                                                                                                                                               r,.`
                                                                                                                                                                                 ~'•1                                                  1 _-
                                                                                                                                                                                                                                                                  __--_-.                         ___
                                !~'f~ASltt                 ~ • '3~•'r~ ,-wc.~+~~t0"~Ilsf7L~~•s CC~I ~f► nti'l(Sb~~+.                                                                              (,~~                                                       ,
                                               F•                       ~ p ~
                                                                                                                                                  i 71 6'Iy a .̀O~                   1 ~ R ~'il Of.CW ~                     ~
                                                                                                                                                                                                                            ` '•~ .a
                                                                                                                                                                                                                                       1_P~'
                                                            ~~ ~ y ~,.~     ~ y          • ••• ~•t'   . w .~l~~                                     ~yy~ ~ ~ ~,.~ {                    ~.±   ,, y
                                                                                                                                                                                                ~jy
                                               i          :'f~1•~.lR1r.~Y' • •   _•                 ~1Ya1"                                         Lw.~,.11RCY     ;~                L~.,YLSr1yry~.W4'~Q~•                                              •    :{•                             •    •
     .              .__   • .                                                                                    ..   ..:.'..•       '                       ~ y~~                        !Y                                                           •    ~    .             ..                         _
                                                                                     S p                                                                                        yy                                                        ••
                         ~[!'t11tlJ' ~         1.         ~.C.l                            ✓-~~•~G~'                                              1~IR~~~~/.Y1ll~i4i
                                                                                                                                                      '                                 '~.'IR~        • ~AOF~
         -- '-•-- --•--• 1-                                                                                                                        +o0prxipOf~g~t.~~t~eti~:.-- t v -•,:-+,;:••_ ; - --                                                                                                    -
                         ~escYe~~              ~•     ~ti~~F-~~'!$•~~ iSo~!!~~9;~Itt~Ry
                                                                                    .,                                                                .. :V~s'eO~dtld'L~49,'?TS:ltlR`Cf;B:;~fP2~fS5'14:              ^`.
                                V~
                                P ~'i •        `•• 0: zG~:~ rno Cbr1;'taD ~at:s t4ok ~t7►Jk~Qt7~                                                   tiMd~oL~ ~+lt?0liR.CC4P PIQ !~9~A•'ii~tYto~-[i9~7!p~jlr
                                kY.a't. ks~W   R      fA S~ t~hhi~offat~li?~«~. ss 1b          azcapl                                              t~i►t t~1 f eiel nQroornqnt•ishiss .qu `Ra+ul~lu: Cdsl-
                                               r    ••~}~Deb7eitnt.~_+C,'
                                                                       }~?GLi~3~+fiit.#~I:~tli
                                                                                            .        .                                            •~fitf~:'Rjl~#li~::'&.h
                                                                                                                                                    .•. .•             . . ... `,-i$'Li-3l7tdF:&Id-'vll7tis;ii~ljr.J
                                                                                                                                                                                        .,                            +
                                               s: . 4v~m!!~i'Fx►iif 1►ll~a'~soie:~b~aEttf bX ~3eni~te
                                               .._                                                                                                 gStyOAt=~ atd6~'-~lS.~i~ wrt.bee                            fl!%   L
                                ~•:if'Sfi•:    -_ ••                          ?m7A Cl~IiAYJiESC~'Ott
                                                            ~ - • •~ -'C-i~Sitt~
                                                                          v                                                                                                                                  .lw      '
                                 ~
                                                         • ~..                                                                                    ~~                                  iIiEVCSs30X7 ~1 tllJ ~GMf~1ii0.
                                                                                                                                                                                     ..-.,._                                                                 _
                                .a•v.~exsr                                                                                              et~no~cm:a;sis:`['oSi~! i,•~'sl.~acit
                                ilets; a !                                                          tmqsr;                   :tq _air[spiy iqriOro titi:ca Yhora~Jsy cquo:~t rV~ili•
                                f!t3t1 `~N11             ..•ff±iQ~F.r~y''~r~i
                                                                          ' ,~                      ;~s~~:wiCai:i~i;diil?d;. .~Nq~o~i~t:;~itl~iGotiiiri~~ -            .. .          .                                                                      _.        ..



                                k.#:~q~TairdEa'''                                                                                ~sl>f~M1f 70S9~k19tQ~.                                                                                                      ~
                                ►s p11t17CXfS.'T+L                                                                                                .fl~~fi1~A~LR •
                                ~~)~:'1E4~                    i7~f±YA'hW'.f47E7~'                                                                                                                        '.lt%?q~Wti,:S15'+A.•'                              •
                                                                                                                            '




                                                                                               Figare 7: 1997 Mobil advertorial
                                                                                                                                                                                                                                                                                                 ----

                                                                                                                                     84
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page93
                                                                                      90ofof365
                                                                                             171




                            - 124.   Also in 1997, the Annapolis Center conducted a"Global Clirriate Change

                      Workshop," which culrriinated in a report titled "Global Climate Change: Policy Malting in the
                                                -          -   -.                               . . - - --   -   - --   --      - -------..
   _       -          Context of Scientific and Economic Uncertainty.7104 The report; which was distributed to members

- - --- - --of Congress-and-the media; deceptively-and-misleadingly--ernphasized the supposed"uncertainty''-= -                        --~- -

                      surrounding climate change, contradicting the science understood by the Annapolis Center's own

                      sponsors and advisors, including certain Defendants. The report stated, for exainple, that "[t]here

                      are numerous discrepancies among observed data, and between observations and predictions from

                - simulation:inodels;-that _also.lends uncertairity to'the assessment of-elimate-change;" and tliat "[a]t                     =-

                      both global and regional scales, the impacts of climate change remain highly uncertain ..-..

                      aggravated by the uncertainty about the capacities of societies to adapt to the natural variance in

                      temperature change." It further stated, falsely and inisleadingly, that "estimates of pre-historical

                      and historical global temperature indicate a pattern of significant climate variability; thus, shorter-

                      term ineasurements suggest little to no systeinatic change if natural variability is taken into

--.- --         — account.'-'-Based on those supposed-uncertainties; the report stressed-that participants could-not --                   ---

                  -reach conserisus on "to-what extent to delay taking action to reduce carbon dioxide emissions until

                      more infonnation develops," because several felt that "the uncertainty surrounding future warming

                      (for example over the next 30 years) validates dela_ying_action.'-'-T-lie_r-eportcontinued:---- --- -_                       -

                              We know that certain immediate mandates to curb emissions will be costly, and
-------   --•   ---        - --                                                                                                   -   ------ -- ---
 -- --- --            -       their ultimate effects are uncertain:However; if tliedecis'ion is ma e-to
                              it must be done deliberately and with knowledge that the consequences could be
----                    ----~-grave.-Thus,the importance of theissue arid the costof reinecialactions warranf-                                —
                              substantially inore study. The wrong action could have unnecessary as well as
                              costly consequences.



                    104 The Annapolis Center, Global Climate Change: Policy Making iri the Context ofScienti~c and Economic
—_ — -                                        _                                                                                                --
                  - ~certainly (Oct: 1997), htfps://web:arcfiive:org/web/20040161232408/http:~/www:aririapolisceriter.org/ -
                    Reports/globalclimatechangepolicy.pd£
                                                                        85
                    Case
                    Case1:21-cv-00772-SAG
                         1:21-cv-00772-ELH Document
                                           Document 17
                                                    2 Filed
                                                       Filed03/25/21
                                                             03/25/21 Page
                                                                       Page94
                                                                            91ofof365
                                                                                   171




             The report was released 'at a press conference at the National Press Club and -was widely

             disseminated. At a strategic planning meeting in 1998, the Annapolis Center boasted that "[s]tories
-- - ..._ _. _- --__- _ _-- ---- -- ----- -- --- -- - -- ------- -. ._.... --- - -- --- --- -- -. _..---- - -              -
               related to the Center's 1997 climate change report ran in 912 newspapers, with a readership of-         T
            __43;602; 944:"los The--Annapolis-Center-proposed holding-another-workshop-and-drafting--another - ----- - -

             report for 1999, which would conduct "a review of the sciences that affect climate change and the

             uncertainties of those scieiices on climate change." Employees of Defendants Exxon and API were

             members of the 1998 strategic planning committee. Defendant Exxon contributed at least..$1.

        -'- inillion to-the Anriapolis Ceriter during:its period of operations, arid Defendant API coritributed aV

             least $40,000. The statements by the Annapolis Center described above misrepresented the science

             of climate change as understood at that time by Exxon and API. Those misleading and deceptive

             statements likely reached tens of millioris of inembers of the public, by the Annapolis Center's

             own estimates.

                    125.      In 1998, API convened a Global Climate Science Communications Team

             ("GCSCT"-)- -whose--members included-Exxon'-s -senior environmental --lobbyist, - an- AP-I--public - --

             relations representative, and representatives from Chevron. There were no scientists on the "Global -

             Climate Science Communications Team." Steve Milloy (a key player in the tobacco industry's

            =front-group)=and=his=organization-T-heAdvancementof=Sound=S=cience-C-oalition-("T-ASSC")=wer-e

             founding members of the GCSCT. TASSC was a fake grassroots citizen group created by the

             tobacco industry to sow uncertainty by discrediting the scientific link between exposure to second-

             hand cigarette smoke and increased rates of cancer and heart disease. Philip Morris launched

--           TASSC on the advice of its public relations firm; which advised Philip Morris that the tobacco



                                                                                   -__,
                TheAnriapolisCente`r, Strategic Plan'riingCoirimittee DraftDiscussion Piece (Oct:29;`
             at DESMOGBLOG, https://www.desmogblog.com/annapolis-center-science-based-public-policy#s34.
                                                                86
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page95
                                                                                    92ofof365
                                                                                           171




                     company itself would not be a-credible voice -on the issue of smoking and public liealth. TASSC,                                 -

                 -through API and with the _approval of Fossil Fuel Defendants, also became a front group for the
 -._ -----~._—•-------- ._.,-.,------ . .------,-----,--   -------- - .._.-----•-----._- ----   -------__..._.~--- -- - ----- -----~------------^ —
                     fossil fuel industry, using the same tactics it had honed while operating on behalf of tobacco

--- --        -----companies -to spread-doubtaboutclimate-science: Although TASSC—posed- as--a-grassroots-group,-----;-----

                     of concerned citizens, it was funded by Defendants. For example, between 2000 and 2004, Exxon

                     donated $50,000 to Milloy's Advancement of Sound Science Center; and an additional $60,000 to

                     the Free Enterprise
                               . ..
                                         Education
                                              .
                                                   Institute, and $50,000 to the Free Enterprise Action Institute, both of
                                                                                                                        .


                 --wfi'ich =were registered to Milloy's -home address:i o6 The GCSCT represerited a coiitirivation--of                     `
                      _              . ..                     _                   . : ..        . _         ..: .. .-       ~ .    ... .       . ..... .. .
                     Defendants' concerted.actions to sow doubt and confusion about climate change in order to.further

                     Fossil Fuel Defendants' business interests.

                            126.    Starting in 1998, the GCSCT continued Defendants' efforts to deceive the public -

                     about the dangers of fossil fuel use by launching a campaign to convince the public that the

                     scientific basis for climate change was in doubt. The multi-million-dollar, multi-year plan

         -----included,-among-other elements;-plans to:-(a) "{d]evelop-and implement a -national -media-relations------ --- -

               --prograrri to inform the-rriedia=about uncertaiiities in climate science to -gerierate riatioiial, regional;                         --

                     and local media coverage on the scientific uncertainties"; (b) "[d]evelop a global climate science

                     information kitfor mediaincluding peer-reviewed papersthatundercut-tlZe`converitional-wisdom'

                 -   on climate science"; (c) "[p]roduce ... a steady stream of op-ed columns"; and (d) "[d]evelop and

                     implement a direct outreach program to inform and educate members of Congress ... and school

                     teachers/students about uncertainties in climate science" to "begin to erect a barrier against further




              io6 UNION OF CONCERNED SCIENTISTS, SMOKE, MIRRORS & HOT AIR: HOw EXXONMOBIL USES BIG
- -- -= _--_= TOBACCO'S- TACTICS =T0 MANiIFACTURE- UNCERT'AINT-Y-----ON- GLIMATE-wSCIEN(',E---(July--16,L -2007);
              https://www.ucsusa.org/resources/smoke-mirrors-hot-air.
                                                                          87
                                   Case
                                   Case1:21-cv-00772-SAG
                                        1:21-cv-00772-ELH Document
                                                          Document 17
                                                                   2 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page96
                                                                                           93ofof365
                                                                                                  171




                        efforts to'irnpose-Kyoto-like measures in the future"107=a blatant atteinpt to -disrupt international

                        efforts to negotiate any treaty eurbing greenhouse gas einissions to ensure a continued arid
---...   --- .~_ ..-   -- --._.__.-. -..----~~-----~-~- -- -- ~•-------- -------- ._....__------   --~------------- --------   ----- -----._   __.   - --,-~   .._.T.- _   ---------
                        unimpeded market for their fossil fuel products.

                                   _127.----E-x-x.on; Ghevron,-and AP-I contr-ibuted to the development-of-the plan;•which-plainly -- --- -- —~

                        set forth the criteria by which the contributors would know when their efforts to manufacture doubt

                        had been successful. "Victory," they wrote, "will be achieved when ...                                                  average citizens

                         `understand' (recognize) uncertainties in climate science" and "recognition of uncertainties.

                       -.beeorries part of the `convetitiorial'wisdorri:"'1°8 -In-othet words;-tlie-plaii was part of Deferidarits'- =                                                 -

                        goal to use disinformation to plant doubt about the reality of climate change in an effort to maintain

                        consumer demand for their fossil fuel products and their large profits.

                                   128.       Soon after, API distributed a memo to its members illuminating API's and Fossil

                        Fuel Defendants' concern over the potential regulation of their fossil fuel products: "Climate is at

                        the center of the industry's business interests. Policies limiting carbon emissions reduce petroleum

                        product-use:--That-is-why it is API's highest pr-iority-issue and-defined-as `-strategic "'109-Further,                                        ----- -

                        the API inemo stressed inany-of the strategies that Defendants-collectively utilized to combat the                                                  =

                        perception of their fossil fuel products as hazardous. They included:

                                              a.         Influericing-the-tenar-oftlre-climate-change`—`debate"—as-ameaiis=to-establisli -;

                        that greenhouse gas reduction policies like the Kyoto Protocol were not necessary to responsibly

                         address climate change;


                        lo' Email from Joe Walker to Global Climate Science Team, Draft Global Climate Science Communications
             . .        Plan (Apr. 3; 1998), https://assets:documentcloud.org/documents/784572/api-global-climate-science-
-                       communications-plajj.pdf.- - -.-
-              -
                         ios1d.
                         l09 Allegations of Political Interference with Government Climate Change Science, Hearing Before the
                _                      .
    - - -------          Comm:r---on-----Oversight---dnd '-=Government— Reform;--- 110th----Cong: 324- ---(Mar:------19,----2007) _--                                       ----
                         https://ia601904.us.archive.org/25/items/gov.gpo.fdsys.CHRG-110hhrg37415/CHRG-110hhrg37415.pdf.
                                                                                              88
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page97
                                                                                       94ofof365
                                                                                              171




                                            -b:          Maintaining strorig working relatioriships between government regulators

                    and commuriications-oriented organizatioris like the Global Climate -Coalition, the Heartland
    -----   --------------T---------       - -- ._----    --._.. .r.,---- ---- ..____----- - _._~-..._..-.-.___..-------------     -
                    Institute, and other groups carrying Defendants' message minimizing the haza.rds of the unabated                                                        `

    rt- — ---=---use-of-theirfossil-fuel-products-and-opposing-regulationthereof;==- --------~                                         -----             - -- --- -      --=~ -

                                            c.           Building the case for (and falsely dichotomizing) Defendants' positive

                    contributions to a"long-term approach" (ostensibly for regulation of their products) as a reason

                    for.society to reject short term fossil fuel emissions.regulations,.and engaging in climate.change
                 ........   -.. .      .     .                     ..        ..                              .    .              . .   ..   ..   . ...                          ....
                    science uncertamty -research; an .. ~- ~                                                                                                      --         --

                                            d.           Presenting Defendants' positions on . climate change in domestic and

                    international forums, including by preparing rebuttals to IPCC reports.

                               129.         In furtherance of the strategies described in these memoranda, Defendants made

                    misleading statements about climate change, the relationship between climate change and their

                    fossil fuel products, and the urgency of the problem. Defendants made these statements in public

- -- -           --fora--and-in-advertisements-published-in -newspapers -and -other- media with substantial circulation--                                              - -- --

                    to 1Vlaryland; including natiorial-publications such as the-New York Times, Wall Street Journal, and                                                    -

                     Washington Post.

-           --     — -- 130:== P1ii11.ip-Coone_y_,—_an-attome-y-_at_API- from--1-996—to 200-1;—testified--at_a_200.7

                    congressional hearing that it was "typical" for API to fund thinlc tanks and advocacy groups that

                    minimized fossil fuels' role in climate change. Among the groups to which API provided funding

                    were the Heartland Institute, Competitive Enterprise Institute ("CEI"), and the American Council

                   -=on Capital Formation, each of which issued publications challenging tlie scientifiic consensus that-- .




                                                                                          89
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page98
                                                                                          95ofof365
                                                                                                 171




                     -fossil      fuels were -causing climate- change and opposed restrictioris on Fossil Fuel Defendants'

:                    extraction, production; and sale of fossil fuels.l'o .
---    --- ----__ __ P---.- ---    - ------ -•------- ------~-•   .__                   -         -,.------   .__--              __ _ ._- . _:.___
                                  131.       Defendants, individually and through-trade associations and front groups like API

      ---------and GGC—,=mounted-a-deceptive-public-campaign-against-regulation-of-their-business practices-in-- ----                            ~

                     order to continue wrongfully promoting and marketing their fossil fuel products, despite their own

                     knowledge and the growing national and international scientific consensus about the hazards of

                     doing so. .

                               - 132:        The -G1oba1= Cliinate -Coalitiori ("GCC''); on behalf of Defendants and other- fos'sil     --

                     fixel companies, funded deceptive advertising campaigns and distributed misleading material to

                     generate public uncertainty around the climate debate, with the specific purpose of preventing U.S.

                     adoption of the Kyoto 'Protocol, despite the leading role that the U.S. had played in the Protocol

                     negotiations. i l i Despite an internal primer stating that various "contrarian theories" (i.e., climate

                     change skepticisin) do not "offer convincing arguments against the conventional model of

      --- -         -greenhouse--gas emission-induced-climate change,'—" GCC -excluded -this -section from-the-public                 - -- ----

.                    version of the-backgrounderiiz and -instead furided and promoted some of those sarrie contrarian

                     theories. Between 1989 and 1998, the GCC spent $13 million on advertiseinents as part of a

—                    campaign-to=cast-doubt-on
                                             -cliinafe scienee.113—




---              --I-loId.                          -- ---                                                    -       -   ---                -
                          Id
                     1'2 Memorandum fiom Gregory J. Dana, Assoc. of Int'1 Auto. Mfrs., to AIAM Technical Committee, Global
                      Cliniate -Coalition .(GCC)--=:= PrimeY on . Climate Chaizge Science = Firial Draft (Jan. 18, - 1996); '
      - ------~- -.-.---http://www.webcitation:org/6FyqHawb9: --.:.-.
       .. _ .        _ --           -   -   - - - -.   . . . . . ... . . .
                     113 Wendy E. Franz,   Kennedy School of Government, Harvard University, Science, Skeptics and Non-State
                     Actors in the Greenhouse, ENRP Discussion - Paper --E-98-18, at 13 (Sept. 1998),
      -=-- -- _ -https://www:belfercenter:org/sites/default/files/legacy/fles/Scierice%20Skeptics%20arid%20N6n--~ --
                      State%20Actors%20in%20the%20Greenhouse%20%20E-98-18.pdf.
                                                                              90
                                     Case
                                     Case1:21-cv-00772-SAG
                                          1:21-cv-00772-ELH Document
                                                            Document 17
                                                                     2 Filed
                                                                        Filed03/25/21
                                                                              03/25/21 Page
                                                                                        Page99
                                                                                             96ofof365
                                                                                                    171




                                     133.    For example, - in a 1994 report, the GCC stated that "observations have not- yet

                     confirmed evidence of global warming that can be attributed to human activities;" that "[t]he claim
   .                                           .-.----------....   _            ~.----   . _                       .               ---- -   - ----- -
             - ---         -         -
                     that serious impacts from climate change have occurred or will occur in the future simply has not

---                  -been proven," and `°[c]onsequentlyT-there--is no basis -for-the- design of effective-policy-action that --------- -

                     would eliminate the potential for climate change."114 In 1995, the GCC published a booklet called

                     "Climate Change: Your Passport to the Facts," which stated, "While many warnings have reached

                     the popular press about the consequences of a potential man-made warming of the Earth's

                     atinosphere'during the riext 100 years; tliere rema'ins -no scientific evidence that such a darigerous                       --
                                         _                                                                                ..
                     warming will.actually occur.'.' lls

                                      134.   A key strategy in Defendants' efforts to discredit scientific consensus on climate

                     change and the IPCC was to bankroll scientists who, although accredited, held fringe opinioris that

                     were even more questionable given the sources of their research funding. Those scientists obtained

                     part or all of their research budget from Fossil Fuel Defendants directly or through Fossil Fuel

       --- -         -Defendant-funded-organizations-like-AP-I,1-16 but they frequently failed to disclose their-fossil-fuel- -- --

                     industry underwriters.117 Defendants intended for the research of scientists they funded-to be-

                      disti-ibuted to and relied on by consumers when buying Fossil Fuel Defendants' products, including

                     by consumers in Annapolis.                                                                                -

                               _         _                 .           ._   .              _
---- - --   -.-       ~~                                                  - --      --                 -   -   -
                                                                                                                   ILES              ;          --
                                                                                                                                                     -- -
                                   GCC, ISSUEs- AND OPTIONS: ~OTENTIAL GLOBAL CLIIv1ATE CHANGE, GLIMATE
            http://www.climatefiles.com/denial-groups/global-climate-coalition-collection/ 1994-potential-global-
--------- climate=charige=issues— --------                    ------            -------            --------                        -
             115 GCC, CLIMATE CHANGE: YOUR PASSPORT TO THE FACTS, CLIMATE FILEs (1995),
            http://www.climatefiles.com/denial-groups/global-climate-coalition-collection/1995-cliinate-change-
             facts-passport.
       :— --" s Eg., Wi11ie Soon-& Sa11ie=Baliunas; Proxy Climati6 and Erivironmental Clianges-of the Past 1000 Years,-
             23 CLiMATERESEARCH 88, 105 (Jan. 31; 2003), http://www.int-res.com/articles/cr2003/23/c023p089.pdf.
             117 E.g., Smithsonian Statement: Dr. Wei-Hock (Willie) -Soon, SMITHSONIAN (Feb. 26, 2015),
_-- --   — —=-https://web:afeluve:org/web/201-8-1,105223030/https://www:si:edu/newsdesk/releases/smitlisonian=------ - -= - - - --
             statement-dr-wei-ho ck-willie-so on.
                                                                                91
                               Case 1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document 217 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page100
                                                                                         97 of 365
                                                                                               171




                                135.       Creatirig a -false serise of disagreement in the scieritific community (despite the-

                     _coriserisus that its own scientists; experts, and managers had previously acknowledged) has' had ari

 ~               - evident impact on public opinion. A 2007 Yale University-Gallup poll found that while 71% of

-------        -,----Amer-icans-personally-believed-global warming-was-happening;-only-48% believed-that-there--was----                  --------

                     a consensus among the scientific community, and 40% believed there was a lot of disagreement

                     among scientists over whether global warming was occurring.11s

                                136.- 2007 was the same year the IPCC published its Fourth Assessment Report, in which

--                   it concluded that "there_is very high-confidence_that'the net effect of human'activities since 1750 .
                                       .         .   -      -.                    «   _ . .. .            ~~. .    . .        -                  _
                     has been one of warming.~,ii9 The IPCC defined . very high confidence as at least a 9 out of

                     10 chance. lzo

                                137.       Fossil Fuel Defendants, individually and through their trade association

                     memberships, including with Defendant API, worked directly, and often in a deliberately obscured

                     manner, to evade regulation of the emissions resulting from use of their fossil fuel products and to

                     conceal and misrepresent their products' known dangers: -                   -   -      - — -        ---- - --   -   —
                      .. . .
          --     -              138. - IDefendants have funded dozens of think tanks, front-groups; and- dark money-                         -

                     foundations pushing climate change denial. These include CEI, the Heartland Institute, Frontiers

          --                                                                                n ation.-Fr-o-m--1=998-to
                     forFreedom,- C-ommittee-for-a-Constructive-T-omorrow,-and-~eritage=Fou-~c                                              --

                     2014 ExxonMobil spent almost $31 million funding numerous organizations misrepresenting the

                     scientific consensus that Fossil Fuel Defendants' fossil fuel products were causing climate change,



               118 American Opinions o.n Global -Warming: A Yale/Gallup/Clearvision Poll, Yale _Program on Climate
__..-:._._=._-_Change_Communication--(July=31,
_ . .. -._...                                     2007),---httpJ/climatecoinmunication.yale.edu/publications7american=-_-
                                                           .              _  .. __.. .                    - -..
                                                                                                                        ~--___:---
               opinions-on=global-warmingv:
                     119 IPCC, SUMMARY FOR POLICYMAKERS: REPORT OF WORKIING GROUP I TO THE FOURTH ASSESSMENT
                                                        A
                               T_3-.(2007),-jittps;//www.ipcc:ch/site/assets/uploads/20_1.8/02Lar4-wgl-spm-1,pdf:-__
                     izo id.
                                                                             92
                                Case 1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document 217 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page101
                                                                                          98 of 365
                                                                                                171




                     sea level rise; and injuries to Anriapolis, ainong other communities:121 Several Deferidants have

                      been linked to - other ' groups that undermine the scientific basis linking fossil -fuel products to
                   --          ~._.. --- ---- - - --------------__-~__.___.._--•-•-• ----------_____.__.__-~__.-._-- --.._. - ---- = --=-d---_..__ ._---   ----__-_
                      climate change and sea level rise, including the Frontiers of Freedom Institute-and the George C. .

-----^-=--- - -Marshal-1Institute:------_._:-..-_.-_------__._.__~._.__ r--- -------•-~----------..-.._,.--------                ------•---._.,__._--._

                                139.    Exxon acknowledged its own previous success in sowing uncertainty and slowing

                     mitigation through funding of climate denial groups. In its 2007 Corporate Citizenship Report,

                     Exxon declared: `.`In 2008, we will discontinue contributions to several .public policy research

    -               -groups wliose-position ori climate-chailge-could divert'atterition from the important iscussion--on .                                         -

                     how the world will secure the energy required for economic growth in an environmentally

                     responsible manner."122 Despite this pronouncement, Exxon remained financially associated with

                     several such groizps after the report's publicat'ion.

                                140.-    Defendants could have contributed to the global effort to mitigate the impacts of

                     greenhouse gas emissions by, for example, delineating practical technical strategies, policy goals,

                 --------and--regulatory-structures that would-have-allowed them to -continue--their- business ventureswhile- --

        -=           reducing greenhouse-gas emissions and supporting a transition to a-lower 'carbori future: -Instead,

                     Defendants undertook a momentous effort to evade international and national regulation of

             -        greenhousegas-emissions-to-enable-them-to-continue-unabatedfossil=fue -pro uction.

                                141:     As a result of Defendants' tortious, false, and misleading conduct, consumers of

                      Defendants' fossil fuel products and policy-makers, in Annapolis as elsewhere, have been

                      deliberately and unnecessarily deceived about: the role of fossil fuel products in causing global


                    _izi .-_ _____ExxonSecrets.-org,- - --ExxonMobil -=-----Climate=---=Denial --~- Funding__.-- - -1998=2014,—
                                                                                                                    -                   ---_—_
-       -
                   _-                                  ..      _-               - ,--._. . ...                             ._..- -.- ----- ---•-
                      http://exxonsecrets.org/html7index.php.               -                   - -    -- - -       -
                                                                                                                      - --
                      I22      EXXONMOBIL,         2007      CORPORATE-         CITIZENSHIP        REPORT        41     (Dec.      31,      2007);
-
..~--._...:._.__.-_.
            - ---    _....h~
                      —
                                                                                                            - ._.w_
                         ://www:documeiitcloud:org/documerits/2799777=ExxonMobi1=2007-Co~ -orate-Citizeriship- --- - - -                                      -   - ----


                      Report.html.
                                                                                  93
                                 Case 1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document 217 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page102
                                                                                           99 of 365
                                                                                                 171




                     warining, sea level rise, disruptions to - the 'hydrologic cycle, increased extreme precipitation,

                     heatwaves, drought; :and other consequences of the climate crisis; the acceleration of global
--------- •- ---•--- --- ---- ---- ,.._,__.__ ... -__: .. _ _._~_       -             -   -            _       - ------- ---- -- -- .. _ -------- -- --,-••---_--
                     warming since the mid-20 century and the continuation thereof; and the fact that the -continued ..

--=----------increase-infossil-fuel--product-consumption-creates-severe-environrnental--threats-and-signi-ficant ----                                           -

                     economic costs for coastal communities, including Annapolis. Reasonable consumers and policy-

                     makers have also been deceived about the depth and breadth of the state of the scientific evidence

                     on anthropogenic climate,change, and in particular, about the strength of the scientific consensus

                     derrionstrating-tlie tole of-fossil"fafels in caus'ing both-clirriate cliange-and a-wide range'ofpotentially                            -=
..                                                                                   .                     :
                     destructive impacts, including sea level - rise, disruptions to .the hydrologic cycle, extreme

                     precipitation, heatwaves, drought, and associated consequences:

                                 D.           In Contrast to Their Public Statements, Defendants' Internal Actions
                                              Demonstrate Their Awareness of and Intent to Profit from the Unabated Use
                                              of Fossil Fuel Products.

                                  142.        In contrast to their public-facing efforts challenging the validity of the scientific

               _ _ _ _-consensus _about_anthropogenic_climate_change, _D.efendants'-_.acts -and_omissions_evidence.-their_.r___ _ _

                    _ iriternal acknowledgeinent:of tlie--reality .of climate-change and its likely consequences._Those_.__- .

                      actions include, but are not limited to, malcing multi-billion-dollar infrastructure investments for

                                                                              -anthropogenic-climae relatedehange-
                       heir-own-operations-thatacknowledge-the-reality-of eoming                                                                               -

                      Those investments included (among others), raising offshore oil platforms to protect against sea

                      level rise; reinforcing offshore oil platforms to withstand increased wave strength and storm

                      severity; and developing and patenting designs for equipment intended to extract crude oil and/or

                      natural gas in areas previously. unreachable.because of the presence,of polar ice sheets. l?3



                 — _A:A:
     -----~ --- 123: my _Liebermasi=8i=-Susanne-Rust;Big~Oil-bYaced for-global-warming while ~itfought-regulations;L
                TIMEs (Dec. 31, 2015), https://graphics.latimes.com/oil-operations.
                                                                   94
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page103
                                                                                    100ofof365
                                                                                            171




                              143.        For example, iri 1973 Exxon obtained a"patent for a cargo ship capable of breaking

       _.        ..through        sea ice124 and. for_ an oil tanker125 designed-specifcally for use in previously unreachable                            -
...---~-------   --- ..._ -----     ---------•-,------- - . _ - -----   --____.T._.. __.------   -• ------ -----   •- ----- ----   -_ _-_---   -   -- ,~ V-~. --- --
                  areas of the Arctic.

- -         ----•----- - 144.----In-1-974,-Ghevron-obtained-a patent-for- a-mobile-arctic-drilling--platform-designed= ---                                        -

                  to withstand signiflcant interference from lateral ice masses,126 allowing for drilling in areas with

                  increased ice floe movement due to elevated temperature.

                              145.        That same year, Texaco (Chevron) worked-toward obtaining a patent for a method
                                                                                                                                           •
                  and apparatus for "reducing ice ~forces on- a-marine structnre -prone to being frozen in ice throug ""==                                        :

                  natural weather conditions,127 allowing for drilling in previously unreachable Arctic . areas that

                  would become seasonally accessible.

                              146.        Shell obtained a patent similar to Texaco's (Chevron) in 1984.128

                              147.        In 1989, Norske Shell, Royal Dutch Shell's Norwegian subsidiary, altered designs

                  for a natural gas platform planned for construction in the North Sea to account for anticipated sea

       --- ----level--rise: -Those-design--changes were-ultimately-carried out- by-Shell'-s -contractors; adding------ --

                  substantial costs to the project:129                                                                                                                -




                   124 ExxonMobil Research Engineering Co., Patent US3727571A: Icebreaking cargo vessel (granted Apr.
   ----_-_----------_1_7,-1973.),https://www,google.com/patents/US3727571.---- -          --•-_--
     - ------- -izs-              ------ - -   --- --- - -    -- - ---- - - - - - - -   - - ---- -- --- --              ---- — ---- ---                --
                        ExxonMobil Research Engineering Co., Patent US3745960A: Tanker vessel (granted July 17, 1973),
                   https://www.google.com/patents/US3745960.                     ---    -                                                      ---
                   126 Chevron Research & Technology Co., Patent US383138SA: Arctic offshore platform (granted Aug. 27,
                   1974), https://www.google.com/patents/US3831385.
                 --127-Texaco Inc., Patent-.US3793840A-: Mobile;_arctic drilling and production platform (granted-Feb. 26,
                 .-1974),.htfps://www:goog.le.corri%patents/LTS3793840._-
  -- ----                             _ -    _
                  .izs -                                                           -           - -
                          Sliell Oil Co:,      Patent US4427320A: Arctic offshore platform (grarited Jan. 24, 1984), -
                   https://www.google.com/patents/US4427320'.
         -    - - i 29 v-_..                  -                     -                                  --TIMES---(Dee: =- 20;_---1_989)~_- - - -------_=-
                          Greenhouse~~-Effect.~----=FShell---Anticipates=-~a---Seal=--~Change,---N:Y:
                   http://www.nytimes.com/1 989/12/20/business/greenhouse-effect-shell-anticipates-a-sea-change.html.
                                                                                         95
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page104
                                                                                    101ofof365
                                                                                            171




                                        a.      The Troll field, off the Norwegian coast -in the North Sea, was proven- to

              contain large natural oil and gas deposits in 1979, shortly after -Norske Shell was approved by
--~- ----_   --_ -_.__._~__._-.__._ - --.---------_ -.---..,-_--~-,-----_- ------ -~_.,..___.._-.__...-----~-.--. __--   -------------_____.--___---- -------~--------- ---__ _.
              Norwegian oil and gas regulators to operate a portion of the field.

                                        -.b.----In-1-986;--the-Norwegian--parliament=-granted Norske...Shell-author-ity-to--- - --

              complete the first development phase of the Troll field gas deposits, and Norske Shell began

              designing the "Troll A" gas platform, with the intent to begin operation of the platform in

              approximately 1995. Based on the very large size of the gas deposits in the Troll field, the Troll A
                                                                                                                   .                 .-
              platforin-was 'projected to operate-`for approximate y 70 years.                                                                           ----      --
                                    .
                                        . c.    The platform was originally designed to stand approximately 100 feet above

              sea level—the amount necessary to stay above waves in a once-in-a-century strength storm.

                                         d.     In 1989, Shell engineers revised their plans to increase tlie above-water

              height of the platform by 3=-6 feet, specifically to account for higher anticipated average sea levels

              and increased storm intensity due to global warming over the platform's 70-year operational life.130

                          ---- -- - - - - e.-- -----Shell-projected-that--the additional- 3-6- feet-of-above-water- construction-                                            -

              would increase-the cost of the-Troll A platform by-as-much as $40 inillion.

                             E.         Defendants' Actions Have Exacerbated the Costs of Adapting to and
                                        Mitigating the Adverse Impacts of the Climate Crisis.

                             148.        As greenhouse gas pollution accumulates in the atmosphere, some of which does

             -not=dissipate for. _potentially-thousands of-.years-_(namely CO2); climate-changes and ~consequentt--,-

--           adverseenvirommntalchangescompound,-and-their-frequericiesand-magnitudesincrease.—As                                                                        ----

              those adverse environmental changes compound and their frequencies and magnitudes increase,
               _     _                                                              .                      .   .
-- ----,_-~= _so-too :do the-phy_sical,--environmental; economic,-and :social-in~u_r_-ies=resulting-therefrom _-_                                                  ---==---



               130       Id.; Lieberman & Rust, supra note 123.
                                                                                        96
                           Case
                           Case1:21-cv-00772-SAG
                                1:21-cv-00772-ELH Document
                                                  Document 17
                                                           2 Filed
                                                              Filed03/25/21
                                                                    03/25/21 Page
                                                                              Page105
                                                                                   102ofof365
                                                                                           171




                             149. - Delayed efforts to curb anthropogenic greenhouse gas erriissions have therefore

                  increased environmental harrris and iiicreased the magnitude and cost to address harms, including
___ .---•- ---- ---- -- --. .-. -_ ___, --- -------- - ~--           --- •- -- -- _ -_- ----._._. ._    -----   -_-------__ _..._   .   --- - - -------•- ----~ --
   _              to Annapolis, that have already occurred or are locked in by previous emissions.

 --~       —~--~-I50:•-Therefore; Defendants'--campaign--to obscure-the-science-of climate c-hange-so as to- —                                               --

                  protect and expa.nd the use of fossil fuels greatly increased and continues to increase the harms

                  and rate of hanns suffered by Annapolis and its residents.

                            151.        The costs of inaction . on anthropogenic .climate .change and. its adverse
                                                                                                                                                                 .. .
                  envir-onmerital effects were not -lost on De en ants. In a 1997 speec by 'J61ih Browne; Group

                  Executive for BP America, at Stanford University, Browne described.Defendants' and the entire

                  fossil fuel industry's responsibility and opportunities to reduce use of fossil fuel products, reduce

                 - global COz emissions, and mitigate the harms associated with the use and corisumption of such

                  products:

                            A new age demands a fresh perspective of the nature of society and responsibility.
                            We need to go beyond analysis and to talce action. It is a moment for change and
--- -      -    — --        for-a rethinking of-corporate-responsibility.-._
                            [T]here.is now an effective consensus among the. world's leading scientists and
                            serious and well informed people outside the scientific community -that-there is a
                            discernible human influence on the climate, and a link between the concentration
                            of carbon dioxide and the increase in temperature.
                         The prediction of the IPCC is th_at o_ver the next century_ te_mperatures_might_rise_by _---__                                             —
-----                 -=a furtker1 -to3.-5 degreescentigrade[1:8°=6.-3°-F], andthat sea levels might rise
                        -by between 15 and 95 centimetres [5.9 and 37.4 inches]. Some of that irnpact is
               -- -_._=y_probably unavoidable;-because it results-from-current emissions.-:: - _--             - -- —~ -
                          ___[I]t would be unwise and potentially dangerous to ignore the mounting concern. _
                            The time to consider the policy dimensions of climate change is not when the linlc
                            between greenhouse gases and cliinate change is conclusively proven ... but when
                            the possibility.cannot-be discounted and is taken seriously by-the society of which_
                            we_are_part.
                            We [tlie fossil fiiel -iridustry] have a responsibility to act, and I hope that through
                           --our actions we can contribute to the much wider process which is desirable and
                                                    .
                           - necessary-..._..------.._._      -
                                                         _._.,_...     - ---        _...._..~ - _-__`..._:                                         -         -



                                                                                           97
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page106
                                                                                          103ofof365
                                                                                                  171




                                  BP accepts that-responsibility arid we're therefore taking some specific steps:
         -- — --- -- - ---                   ----    ------ -------       --- ----    — -- ---      ---- --~~-- - ----       ----- --   .   •-- --
                                  To control our own emissions. .
                                  To fund continuing scientific research.
                                  To take initiatives for joint implementation.
- ------ -------To de_v_elop_alternative.fuels_for the,long_term,-- -- - -     =-- -- -- - - --- - -- — - ~ - - -
                 And to contribute to the public policy debate in search of the wider global answers
                 to the problem.131

                                  152.       Despite Defendants' knowledge of the foreseeable, measurable, and significant

                      harms associated with the unabated.consumption and use of their fossil fuel products, in Annapolis
           ..                            _               _                                    _                                .
    -:                as- e sew ere, an             espite   e en ants-     ow e ge o-tec o. ogies ari practices t~ at cou     ave
_
                      helped to reduce the foreseeable dangers associated with -their fossil fuel products, Defendants

                      continued to misleadingly and wrongfully market and promote heavy fossil fuel use and mounted

                      a campaign to obscure the connection betweeri their fossil fuel products arid the climate crisis,

                      dramatically increasing the cost of abatement. Tliis campaign was intended to and did reach and

                      influence Annapolis consumers, along with consumers elsewhere. At all relevant times,

                ----- Defendantswere deeply-familiar with-opportunities-to reduce--the -use of their-fossil -fuel-products;
     ..                                                                                                                                      .
    --               -reduce-global greenhouse- gas emissions associated therewith; and mitigate the harms-associated

                      witli the use and consumption of such products. Examples of that recognition include, but are not
         ---- -          -.----                              --   -                    ----- -   -------         -
                      liirnted-to-th—         - -
                                    e-fo-l--lowi

                                             a.       In 1961; Phillips Petroleuin Company filed a patent application for a method

                      to purify gas, among other things, as "natural gas containing gasoline hydrocarbons can contain




---~=-•---••-.••._= 131 ---John--•Browne•---BP---C-lirridte=-Chan
                                         ,                       ge----SP eech=-to-StanoYd=----GLIMATEFIi:Es=-
                                                                                        .f ,                   ~MaY_ _-19----1997)=-a
                                                                                                                         ,            ~-         --
                      http://www.climatefiles.com/bp/bp-climate-change-speech-to-stanford.
                                                                                98
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page107
                                                                                       104ofof365
                                                                                               171




                   undesirable ainounts of sulfur and other corripourids such as carbon dioxide which are undesirable

                   in the finished gasoline pfoduct."132
..-       --...-----. _•_~--      --•---        ~-------..._---   ------   -- ---   -----._-------- ---   ---- ----   ----.___:._.______   .   _--------------   -------.   _
                                           b.          In 1963, Esso- (Exxon) obtained multiple patents on technologies for fuel

             -------cells; including--on-the--design--of-a-fuel cell--and--necessary--electrodes,133 and-on--a-process-for----•--- -T-

                   increasing the oxidation of a fuel, specifically methanol, to produce electricity in a fuel ce11.134

                                           C.          In 1970, Esso (Exxon) obtained a patent for a"low-polluting engine and

                   drive system" that
                                   _
                                      used an interburner and air compressor
                                                                        _
                                                                             to reduce pollutant emissions, including -.

              -    COz erriissions; from gasolirie coinbustiori engines (the-systeln also increased tlie'efficiency"of tlie --                                     -

                   fossil fuel products used in such engines, thereby lowering the. amount of fossil fuel . product

                   necessary to operate engines equipped with this technology).13s

                                           d.          In 1980, Imperial Oil (Exxon) wrote in its Review of Enviromnental

                   Protection Activities for 1978-79: "There is no doubt that increases in fossil fuel usage and

                   decreases in forest cover are aggravating the potential problem of increased CO2 in the atmosphere.

            -- -- Technology-exists to remove-0O2-from-stack gases -but-removal-of only 50%-of the- COz--would--- ---- ---
                                                                              .
                   double the cost of power generation.»136                                                     -




- -        -. - -- - -132 PhillipsPetroleunz Co:, Patent-_US"3228874A: Method for recovering a purifi_ed -_c_omponentfrom a gas------=
                      (filed Aug. 22, 1961), https:%/patents.google.com/patent%US3228874.
--                  -'33-ExxonMobil-ResearchEngineeririgCo:,- Patent US3116169A:Fuel cellana'fuelcellelectroa'es(granted               —    --
                      Dec. 31, 1963), https://www.google.com/patents/US3116169.
                      134 ExxonMobil Research Engineering Co., Patent US3113049A: Direct production of electrical energy
                     from liquidfuels (granted Dec.- 3,-1963), https://www.google:com/patents/US3113049.
                     _i3s =ExxonlVlobil Research -Eri ineerin --Co --Patent US3513929A: Low- ollutin =en ine-and drive.-s stem=-==- - --- ~ --.
 .
           ...
               _                                     g       g-    ~                        P        g_.._ g            .. Y  .. .._            ..
                      (granted May 26, -1970), htips://www.google.com/patents%US3513929.
                    t36 IMPERIAL OIL LTD., REVIEW OF ENVIRONMENTAL PROTECTION ACTIVITIES FOR 1978-1979 2(Aug: 6,
      .                                                                                                                                _. - --
------ ---------- -1980),~-http://www:documentcloud:org/documents/28277-84=1980-Itnperia1=0i1-Review=of----= _----=~-=- --=_------_ ---------- ----
                  Enviromnental.html.
                                                                                       99
                                   Case
                                   Case1:21-cv-00772-SAG
                                        1:21-cv-00772-ELH Document
                                                          Document 17
                                                                   2 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page108
                                                                                           105ofof365
                                                                                                   171



                          . ..
                                              e.       A 1987 company briefiiig produced by Shell on "Synthetic Fue s an

                          Reriewable
                               -
                                     Eriergy" noted that while "immediate- prospects" were "limited' ""nevertheless
                                                                                                      .- -       -
                                                                                                                    it is- by
                                                             - --- __....-- -
___-_._-..__...._._. -~----_-- --- ----_--_----- ~- - ,--------               ---- --•-----=,------ -~._,: ____ ,_ __-----.- -.- -- -- ------- ---             ----_ __,
                          pursuing commercial o.pportunities now and in the near future that the valuable experience needed

=         ~ -- •--_for-further-development-will-be-gained:'-" The:br-ief.also-noted-that--• - =                       — --- - -~- --- —                              -- ~

                                                the task of replacing oil resources is likely to become increasingly difficult
                                                and expensive and there will be a growing need to develop lean, convenient
                                                alternatives. Initially these will supplement and eventually replace valuable
                                                oil products. Many potential energy options are as yet unknown or at very
          '
                                                early stages of research and development.
                                                                                  .
                                                                                              New energy    sources take decades
                                                                                                        .._ .
                      -                      -
                                                to make a major global contribution. Sustained commitment is therefore
    ...        ., _
          --                                 --rieeded during-tlie reinainder of tliis' century to'ensure t - at new tec . o ogies. _'            -                   ---
                                       , .
                                                and those currently
                                              ..._.           .       at a relatively early stage of development are available                            -
                                                to.meet energy needs in the next century.137

                                              f.       A 1989 article in a publication from Exxon Corporate Research for

                          company use only stated:                                                                                                             -

                                         CO2 emissions contribute about half the forcing [sic] leading to a potential
                                         enhancement of the Greenhouse Effect. Since energy generation from fossil
                                         fuels dominates modern CO2 emissions, strategies to limit CO2 growth
                                         focus- near term on energy efficiency and long term on developing
                                   —__---alternative energ_y-sources.-Practiced_at-a level_to-significantly reduce the_—_-_—.._
                                         growth of greenhouse gases, these actions would have substantial impact on
                                        :society and our industry__:near-terrri from reduced--demand for current_._:
                                         products, long term from transition to entirely new energy systems.13a

                                              g.       In 1996, more than thirty years after API's president warned that "time is

                          running out" for the world to address the "catastrophic consequences of pollution," API published

                          the =book="Reinventing Energy:_Making.-the Right-_Choices'-'__to refute this_-very _conclusion: -

                          C-ontradicting-the-scientific-consensus-known-by---its-membersfor-decades,—the-book-claims:-



                          137_-_                                                                                             no. =-2;= --1987,
-- ---- --                    --Syntlietic--=Fuels--and-==Renewable----Energy; - =SHELL---SERUICE--BRIEFING~                      .. . .   -- -       - ----    -- -- - ----- -
-- -                                                                 -               -
                          https:I/assets.docuriienicloud.oig/documents%4411089%Document2.pdf.
                          13s Brian Flannery, Greenhouse Scienee, CONNECTIONS: CORPORATE RESEARCH, EXXON RESEARCH AND
                      =-ENGINEERING=COMPANY~Fall--1'989;'http://www:climatefiles:com/exxonmobil/1989=e~oti=mobil=artiele=- --_~_
                        technologys-place-marketing-mix.
                                                                     100
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page109
                                                                                       106ofof365
                                                                                               171




                    "Currently, -no coriclusive~r even strongly suggestive—scientific - evidence exists that hurrian

                        activities are significantly affecting sea:levels, rairifall, surface temperatures, or tlie -iiiterisity arid

                        frequency of storms."139 - --

-------------•-------------•-h.---------The--book-downplayed-nearly-every-aspect of established--climate--seience----------

                        API baldly claimed that scientists do not understand how carbon flows in and out of the atmosphere

                        and whether fossil fuels are even responsible for increasing concentrations of atmospheric COa. It

                    then explained that even if so= warming does.occur, such warming "would present few if any
 .. :   .. . . .
-       -           problems" because; for example; farmers could be "smart erioug . to c arige t eir erop p ans an                        --

                        low-lying areas would "likely adapt" to sea level rise:14o             .

                                            i.       As Annapolis's vulnerability demonstrates, however, such adaptations,

                        made necessary by Defendants' conduct, are enormously expensive. Defendants' strategy merely

                        transferred the significant costs and externalities of their actions onto the City, and in the process,

                        they reaped billions of dollars in profit.

--------- - --- --               ----- j.        --- -In-the-publication; -AP-I-also contended -that -"-the state of-the-environment--- - —

        -               does not justify the-- call -for- the radical lifestyle - changes Americans - would -have to - make to

                        substantially reduce the use of oil and otlier fossil fuels" and that the "benefits of alternatives aren't

                    worth-the=cost-of=forcing=thei-r-use:"="Somejobs-definitelywill=be-created-iri=making;distributing=-
                   --


                        and selling alternatives. But they will come at the expense of lost jobs in the traditional automobile
                                                                                                                                        _777-

                        and petroleum industries," the authors continued. "Alternatives will likely be more expensive than




                    139 AMERICAN PETROLEUM INSTITUTE, REINVENTING ENERGY; 1VIAKING THE RIGHT CHOICEs 79 -(1996),
                                    climatefiles.com/trade-group_/american-peh-oleum-institute%1.9_96 i_einventing-energy;.
                        '4o Id. at 86-87.

                                                                              101
                                       Case
                                       Case1:21-cv-00772-SAG
                                            1:21-cv-00772-ELH Document
                                                              Document 17
                                                                       2 Filed
                                                                          Filed03/25/21
                                                                                03/25/21 Page
                                                                                          Page110
                                                                                               107ofof365
                                                                                                       171




                            conventional fuel/vehicle technology: Consumers, obviously; will bear these increased expenses,

                            which mearis they will have less to spend on other products and cost jobs."lal
---        -----• --   -... _~-•---- - -. _._---------~-----•      ----- --^--     - -•-----------•-- ----- •---•-   --- -__..--   ----- -"--------.    _----- _-_-- --•--... ..
                                                   k.       API published this book in service of one goal—ensuring its members could

-----•-----------continue-to--pr-oduce--and-sell--fossil fuels -in--massive-quantities-that--it-knewwould-devastate--the•--•----------

                            planet. The boolc's final section reveals this purpose. API concluded: "[S]evere reduction in

                            greenhouse gas emissions by the United States or even all developed countries would impose large

                            costs on countries but yield little .in the way of benefits—even under drastic climate
                                                                                                            ..
                                                                                                                   change
                 . .          .       .»142
                            Scenarlos.                                           _ . .. .                                                          -   .. .. .   _.



                                        153.       Fossil. Fue1" Defendants could have made. major inroads to-.mitigate the City's

                            injuries through technology by developing and employiiig technologies to capture and sequester

                            greenhouse gases emissions associated with conventional use of their fossil fuel products. Fossil

                            Fuel Defendants had-knowledge dating at least bacic to the 1960s, and indeed, internally researched

                            and perfected many such technologies. For instance:

               - - -----                          --a.- - --Phillips P-etroleum-Company (ConocoP-hillips) obtained-a patent-in 1-966 for-- -

                            a"Method for recovering a purified component frorri a gas"-out ining a process to remove car on

                            from natural gas and gasoline streams;143 and

                                                  -b=     -- In=1=973,—Shell=was=granted-agatent=for=a=pr-ocess=to-remove-acidic-gases, - —                                   --
                            including CO2, from gaseous mixtures.144




                            141
                                  Id..at    59, 68, 69.
                                                            ..                      - . ..
                            142
                                  =ld._at
      --           .. ...
                              Phillips Petroleuin Co., Patent US3228874A: Method for recovering a pi~rified component from a gas
                        (granted Jan. 11, 1966), https://patents.google.corn/patent/US3228874.
                       _,ia4 -She110i1-Co.;Patent-1IS3760364A: Processfor-the removal-of acidicgasesfrom-agas -mixture;
                        Sept. 25, 1973), https://www.google.com/patents/US3760564A.
                                                                                             102
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page111
                                                                                       108ofof365
                                                                                               171




                               -154.        Despite-tliis kriowledge, Fossil -Fuel Defendants' later forays irito the alternative

                        energy sector were largely _pretenses. For iristance, in 2001, Chevron developed and shared a
- --- -----•-•-- ----- -- - --- - _.t..-- --- • - - -. ,_.. ---- - _ -- ----- - --- --- - -     -- - - - -- . . - - - --     - -. ._-   - - ----- -- - -. _._.~-... ---- - - ---._ ---~r---- __
                        sophisticated information management system to gather greenhouse gas emissions data from. its

__-T-._._-_-__-Texplor-ations-and-production-to-help-regulate-and-set-reduction-goals.14s Beyond-this-technological- - ---- ---

                    breakthrough, Chevron touted "profitable renewable energy" as part of its business plan for several

                        years and launched a 2010 advertising campaign promoting the company's move towards

                        renewable energy. Despite all. this, Chevron rolled back .its renewable and alternative energy
                                                                                                         ..                                            ..    ... . . _ .. .       .    .
                    projects in-2014:1 ..

                                155.        Similarly, ConocoPhillips's 2012 Sustainable. Development report. declared

                        developing renewable energy a priority in keeping with their position on sustainable development

                        and climate change.147 The company's 10-K filing from the same year told a different story: "As

                    -   an independent E&P company, we are solely focused on our core business of exploring for,

                        developing and producing crude oil and natural gas globally."14s

-      ---- -- -- - --156                  -L-ikewise; while- Shell-orchestrated -an--entire- -public relations -campaign--around--- ----- ---

                        energy -transitions towards -net zero - emissions; -a fine=print disclaimer in -its 2017- sustainability                                                  -




                  =14s=P-ress Release; Chevrori; ChevYon 7ntroducesNelv Systerri to Manage-Eitiergy Use (Sept:_2=5;-2007),'--- '=-                                                          -
                   https://web.archive.org/web/20170207205638/https://www.chevron.com/stories/chevron-introduces-new-
- —              —system=to=mariage=energy=use.          ---                      -~---              -          -!-                ----
                   146
                        Ben Elgin, Chevron Din2s the Lights on Green Power, BLOOMBERG (May 29, 2014),
                   https://www.bloomberg.com/news/articles/2014-05-29/chevron-dims-the-lights-on-renewable-energy-
                 _ projects.                              -
- --              - 147
                    - - - - CONOCOP-HILLIPS,-=- SUSTAINABLE-~=DEVBLOPMENT=-.-(2012),-=-http://static.conocophillips:com/files/
        _                                                        _      -      ----•.   .     ,.. ..     ----     -....---   -     -       -     •      --           --       -                 _
                        resources/2012-sd-report.pdf.
                        i4s CONOCOPHILLIPS, FORM 10-K: ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE
-----------_•-.---=SECURiTIEs-EXCHANGE ACT--oF---1934F23•-(Dec:-31~-~2012);--httpsJ/www.see:gov/Archives/edgar/----=~— -~ ---
                   data/1163165/000119312513065426/d452384d l Ok.htm.
                                                                                               103
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page112
                                                                                     109ofof365
                                                                                             171




                    report reads: "we have no iminediate -plans to move to a net=zero emissioris portfolio over our

                     investment horizon of 10-20 years."149
-,- --- -----•- -- -- -       ---- -- ------- -.__ .. _—__. --- . _----- - -..~-----.._. __.._.------------ - -...------- ~-------~_._. _ _.___ .__--__ _---- _ _.~__._....T_----- --
                     _       157.       BP, appearing to abide by the representations Lord Browne made in his speech

— --------described-above,-engaged-in-a-rebr-anding-campaign-to conveyan-air-of-environrnental stewar-dship----- ---= --

                    and renewable energy to its consumers. This included renouncing its membership in the GCC in

                    2007, changing its name from "British Petroleum" to "BP" while adopting the slogan "Beyond

                    Petroleum," - and adopting a conspicuously green- corporate logo. .However, BP's .self-touted -

                    -"altertiatiye enetgy" iiive"stments dur'ing this turnaround included investmerits iri natural gas; which-=-
                                                                  =-
                    is a fossil fuel, and in 2007 the company reinvested in Canadian tar sands, a particularly high- ..

                    carbon source of oil: lso The company ultimately abandoned its wind and solar assets in 2011 and

                    2013, respectively; and even the "Beyond Petroleum" moniker in 2013.151

                             158.      After postirig a$10 billion quarterly profit, Exxon in 2005 stated that "We're-an oil

                    and gas company. In times past, when we tried to get into other businesses, we didn't do it well.

- -             - ----We'd rather re-invest in what we-know.-»isz                     ---- - -- - -               - - ---         --      - -- -... ------ - -- --                _

-- -        -            -   159: - -Even if Fossil--Fuel -Deferidants did -not- adopt technological or eriergy source--- - -                                               -'

                    alternatives that would have reduced use of fossil fuel products, reduced global greenhouse gas

                    pollution,-andormitigated=the-hartns-associated-with=the-use-andconsumption-of such-products,

                    Fossil Fuel Defendants could have taken other practical, cost-effective steps to reduce the use of


                    149
                           Shell, Sustainability Report 2017: Definitions and Cautionary Note, https://reports.shell.com/
                     sustainability-report/2017/servicepages/about.html.
                     iso- Fred Pearce, Greenwash: BP and the Myth of a World- Beyond Petroleum;' THE GUARDIAN, (Nov: 20, .
                    -200g), https://www_theguardian.com/environment/2008/nov/20/fossilfuels-energy_. ----=- =- --.-----= - . --~----.----
...    --   ----    -lsl. ..:-• --    - --•.     __. _. .  _....- -- -..,. - ,__          __  .  -._ .. _.                 -         - ...__.. _... _ _.
                          Javier E.- David,    Beyond Petroleum           No More? BP~Goes Back to Basics, CNBC (Apr. 20,- 2013),
                     http://www.cnbc.com/id/100647034.
                                             Y==Alternate. EnergJ' Not-=in-Cards-~at-EzxonMobil-AUSA--TODAY
                                                                                                   ~            ~Oct:-
                                                                                                                 -     27-=--2005-
                                                                                                                          ~      )~--=~ =-- ---
                     https://usatoday30.usatoday.com/money/industries/energy/2005-10-27-oil-invest-usat x.htm.
                                                                                       104
                                     Case
                                     Case1:21-cv-00772-SAG
                                          1:21-cv-00772-ELH Document
                                                            Document 17
                                                                     2 Filed
                                                                        Filed03/25/21
                                                                              03/25/21 Page
                                                                                        Page113
                                                                                             110ofof365
                                                                                                     171




                          -   their fossil 'fuel products, reduce global greeiihouse gas pollution associated therew'ith, and

                              mitigate the harins associated with the use and consurription of such products. Those altertiatives
 ----.-... --------~--------_.,_._..__,__---~---__.-_ :,_               .----_------- •---- --__~.._._._.—..__..---..-~.___ ___ -   •-,------------~-   •---. __—_._._
                              could have included, among other measures:

              _-,._._-_,__--~_-__    _~__._-_-,..-a: --Aeknowledging—and---shar-ing--the validity---of---scientific---evidence—on-----t---=-

                              anthropogenic climate change and the damages it will cause people; communities, including the

                              City; and the environment. Acceptance of that evidence along with associated warnings and

                              actions would have altered the debate from whether to combat climate change and sea level rise to
_ ... . ...
 --                       -how-to eoiribat.it;--aiid-avoided.much o-t e pu ic'cori sion"t at _as-ensue , over more t-aii3---:
     .. ..      ._..                         _ . , .... . . ...                                                         -                               _.
                              years, since at least.19.88;                          .

                                              b..          Forthrightly communicating with. Defendants' stockholders, banks,

                              insurers, consumers, the public, regulators, - and the City and warning them about the global

                          warming hazards of Defendants' fossil fuel products that were known to Defendants, which would

                              have enabled those groups to make material, inforined decisions about whether and how to address

    --- - -- --climate-change and sea-level-rise vis-a-vis-Defendants' products; - --=---                                            --      ---        - - -------

       =-                             --    =-=c     =     Refraining-frorri affirinative efforts,-whether directly; through coalitioris; or                 =- ---

                              through front groups, to distort public debate, and to cause many consumers and business and

                              political-leaderstothirik-therelevant-sciencewasfar-l-esscertain-that-it-actualiy-was;

                                              d.           Sharing their internal scientific research with consumers and the public, and

                              with other scientists and business leaders, so as to increase public understanding of the scientific

                              underpinnings of climate change and its relation to Defendants' fossil fuel products;

                                              e.           Supporting and- encouraging policies to avoid dangerous -climate change;
..---                                                                                                                                                          ------
                  -           arid demoristratirig"'corporate 'leadersliip iri- addressing tlie-cliallenges -of trarisitionirig to a low-

                              car.bon-economy;---- •--

                                                                                        105
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page114
                                                                                     111ofof365
                                                                                             171




                                         f.         Prioritizing alternative sources of energy through sustained irivestmerit and-

                   research ori renewable eriergy sources to replace dependence ori Defendants' hazardous fossil :fuel
----_._.--~---~---------__._.,_._....---•-~---•-- r• _--.~.--   -- - ~--------   T._._..._....___----- -.~_.~.------- - -•--~•---- ---____-.-_-----_--.____.~_~^
                   products; and

---.-•-------'--------------------- -g:------Adopting-their=stockholder-s'-concerns about Fossil-Fue1Defendants' =need--------- - --^

                   to protect their businesses from the inevitable consequences of profiting froin their fossil fuel

                   products. Over the period of 1990 to 2015, Fossil Fuel Defendants' stocicholders proposed

                   hundreds . of resolutions to change Fossil Fuel Defendants' policies and .business practices ..

      -            regarding- climate change:- -Those iriclude . -incieasing renewa e ' energy -irivestmerit; cuttuig=

                   emissions, and.performing carbon risk assessments; among others. .

                              160.       Despite their knowledge of the foreseeable harms associated with the consumption

                   of Defendants' fossil fuel products, and despite the existence and fossil fuel industry knowledge

                   of opportunities that would have reduced the foreseeable dangers associated with those products,

                    Defendants wrongfully and falsely promoted, campaigned against regulation of, and concealed the

     -      -       hazards of use-of their- -fossil-fuel -products:-- - - -- -- - - -- - -                     --           - ---- -- - - — -
                                                                                                                                                   . ..
---- ---                     =F.         Deferidants Continue=-to Mislead About--the - Impact of Their Fossil Fuel                                        --
                                         Products on Climate Change Through Greenwashing Campaigns and Other
                                         Misleading Advertisements in Annapolis and Elsewhere.

                               1=61-.    Defendants'-coordinated-eampaign-ofdisinformation-and-deeeption-eontinues

                    today, even as the scientific consensus about the causes and consequences of climate change has

                    strengthened. Fossil Fuel Defendants have falsely claimed through advertising campaigns in

                    Maryland and/or campaigns intended to reach Maryland, including Annapolis, that their businesses

                    are_substantially invested-- in -lower carbon technologies-and renewable energy-sources.-In truth;

     -      -       each -Fossil Fuel-Defendant -has invested minimally iri renewable- energy while continuirig - to                                           ~

   -_::_:_.. __ .._expandits_fossil_fuel_produetion. Theyhave.alsoclaimed.that..certain-,of_theirfossil.fuel-pr.oducts-:~_-_

                                                                                   fTel
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page115
                                                                                      112ofof365
                                                                                              171




                        are "green" or "clean;" and that using these products will-sufficiently reduce or reverse'the dangers

               :        of climate change: None of Fossil Fuel Defendants' fossil fuel products are "green" or "clean"
---~------~- --~ ---- ~-------- --- ------~.._ ------~--~_._~--_ _~ _------- --~---- ---- --- __ __------ -~- ---_.----•------ ..._. r_-._ _---.____.--- --- --- ----~----,
                        because they all ultimately-continue to warm the planet. .

   -   _ ---------•---162.-----Instead-of-widely-disseminating-•-information about-their-products-and-,climate-----------

                        change, reducing their pollution, and transitioning to non-polluting products, Defendants placed

                        profits over people. In connection with selling gasoline and other fossil fuel products to consumers

                        in Annapolis, .Defendants
                                           _.
                                                  have failed to inform or warn those consumers about. the .foreseeable
                                                                                                                                     -      -
                   ..                 .                                                                                                         _. ..   .. .         .: ,
                        c ects o t eir- ossi       e pro ucts m causirig and acce erating t e_c .irriate crisis: -- - - -

                               163.. Defendants' advertising and promotional materials fail to disclose the extreme

                        safety risk associated-with the use of Defendants' dangerous fossil fuel products; which are causing

                        "catastrophic" climate change, as understood by Deferidants' and the industry's own scientists '-

                        decades ago and with the effects of global warming now being felt in Annapolis. They continue to

                        omit that important information to this day.

-- -           -- - -- 164.-- --Defendants -have -not-just-failed -to disclose the-catastrophic-danger-their--products

           =            cause. After having- engaged-in a-long-campaign -to deceive corisumers and -tlie public about the                                                 =---

                        science behind climate change, Defendants are now engaging in "greenwashing" by employing

                        false—an-d-misleading—advertising—campaigns—promoting—themsel-ves—as—sustainal~le—e-ner-gy                                                             -



                        companies committed to finding solutions to climate change, including by investing in alternative
                                                                                                                                                           ------------
                        energy. These campaigns were intended to and did reach and influence the public and consumers,

                        including in Annapolis.

                            := 165.       These- misleading "greenwashing" campaigns -are intended to - - capitalize on -                                             -:
                                                                                                                                                                              _--
           --           consumers' concerns about clixnate cliarige- arid lead Anriapolis consurriers to believe- that -'-                                                -



                                                                                   107
                           Case
                           Case1:21-cv-00772-SAG
                                1:21-cv-00772-ELH Document
                                                  Document 17
                                                           2 Filed
                                                              Filed03/25/21
                                                                    03/25/21 Page
                                                                              Page116
                                                                                   113ofof365
                                                                                           171




               'Defendants -are actually - substaritially diversified eriergy coinpanies rriaking ineaningful

               investments in low=carbori energy compatible with avoiding catastropliic climate change.
-------------~------__._--_-~-- - -~------ -----~-------~---.___._...-------------~_---- -----------•---- ----- ...._---_- - --._ -_.._.-,._-_--- --_----
                           166.   Contrary to this messaging, however, Fossil Fuel Defendants' spending on -low-

-----T•- -•- ,•----carbon=ener-gy--is - substantially-and-- materially--less-than-Fossil- Fuel---Defendants-indicate--to--=---------

               consumers. According to a recent analysis, between 2010 and 2018, BP spent 2.3% of total capital

               spending on low-carbon energy sources, Shell spent 1.2%, and Chevron and Exxon just 0.2%

               each.153 Meanwhile, Fossil Fuel Defendants continue to expand fossil fuel production and typically

               do not even include-non-fossil energy=-systerris in their key-mperfo-rniarice- iridicators or reported                              -=-
                                     . ..                    _.                                  .
               annual production statistics.15a

                           167.   Ultimately, although Defendants currently claim to support reducing greenhouse

               gas emissions, their conduct belies these statements. Defendants have continued to ramp up fossil

               fuel production globally, to invest in new fossil fuel development=including iri tar sands crude

               and shale gas fracking, some of the i-nost carbon-intensive extraction projects—and to plan for

               unabated-oil-and gas-exploitation-indefinitely into the future                        --             - -- - --         --- --

                           168. - --For exainple, -Exxon is projected to increase oil production by more than- 35% -

               between 2018 and 2030—a sharper rise than over the previous 12 years. lss Shell is forecast to

                                                                 ru e=oil-produetion~-- y-mor-e-than-half-and=i s
                ncrease-outputby"3-8°~by2030,=by-increasing-i-ts-c~c

                gas production by over a quarter.156 BP is projected to increase production of oil and gas by 20%


                 153 Anjli Raval & Leslie Hook, Oil and Gas Advertising Spree Signals Industry's Dilemma, FINANCIAL
                 TIMES (Mar. 6, 2019), https://www.ft.com/content/5ab7edb2-3366-1 le9-bd3a-8b2a211d90d5.
                 isa See, e:g ; BP ANNU~.L REPOItT AI~m . FORM 20-F 24 (2017), https://www.bp.com/content/dam/bp/.
            T- _..business-sites/enlglobal/corporate/pdfs/investors/bp-annual-report-and-form-20f-.2017,pdf. ----- .----------- --- - ---= -
     ,.....                                                        --                                  --                               --
                -iss- ----- - -
             -                    -
                     Jonathan Watts  et--al.~ Oil Firriis to Pour-Extra 7m Barrels Per Day 7nto Markets,  Data Shows THE                .   -

                 GUARDIAN - (Oct: . 10, 2019), https://www.theguardian.com/environment/2019/oct/10/oil-firms-barrels-

                is6
                      Id
                                                                          108
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page117
                                                                                    114ofof365
                                                                                            171




                    by 2030.157 Chevron set an-oil production record -in 2018 of 2.93 rriillion barrels per day.l58 Like

                    the other Fossil Fuel Deferidants, it sees the next 20 years=the crucial wiridow iri which the world

                    inust reduce greenhouse gas emissions to avert the most catastrophic effects. of the climate crisis—

-------.--_ -- -- - -as-a-time-of-increased investment-and-production-in.its-fossil-fuel-operations: For-example, a-201-9 -- --- ---

                    investor report touts Chevron's "significant reserve additions in 2018" in multiple regions in North

                    America and around the world, as well as significant capital projects involving construction of

                    refineries worldwide. ls9 Similarly, Marathon Petroleum has stated, "We have invested billions of
                                                                                                       ..._ ..              .
         -          -dollars - to make' our_ operations more energy. efficient[ -and] reduce our emns[:]
                                                                                                   issio ,~ i6o-- Yet only-
 ...                                          .     -      .    ...                                                        . . ..   .
                    1% of the company's capital spend from 2010 to 2018 was on low-carbon energy sources, all of

                    which was in carbon capture and storage.161

                             169.    Defendants' greenwashing campaigns deceptively ininimize their role in causing

                    cliinate change, including by suggesting that small changes in consumer choice and behavior can

                    adequately address climate change. These campaigns misleadingly portray Defendants as part of

             ---- ---the solution-to -climate -change and distract-from-the fact that -Defendants'- -fossil fuel-products -are- --- --   ---

                    the primary driver- of global wariTiing.

                             170.    For instance: natural gas, as a fossil fuel, emits greenhouse gases at all phases of its

                    lifecycle, including significant_methane releasesJrom extraction-and transportation,_COz=releases -- ---                   =




_— _                l57
                        Id. --            --       - --- -          — --- ----              -- -- -  -- ---       -    --- --
                     iss Kevin Crowley & Eric Roston, Chevf•on Aligns Strategy with Paris Deal But Won't Cap Output,
                     BLOOMBERG (Feb. 7, 2019), https://www.bloomberg.coin/news/articles/2019-02-07/chevron-pledges-
                     alignment-with-paris-accord-but-won-t-cap-output.
                     ls9 CHEVRON --CHEVRON --201-9----INVESTOR =PRESENTATION (Feb. 201.9), .-https://chevroncoip.gcs----- =-_.,-- - _
     -          -              -- - ~ - -                                                                                      —
 -                - -web.com/static-files/c3815b42-4deb-4604-8c51=bde9026f6e45.                            -               - —
                    160 IVIARATHON PETROLEUM CORP., PERSPECTIVES ON CLIMATE-RELATED SCENARIOS (Oct.. -2018),
                    https://wwy✓.marathonpetroleum.com/content/dbcuments/Responsibility/MPC-ClimateReport-2018,pdf—~_-..
                    i61 Raval & Hook, supra note 153.
                                                                        109
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page118
                                                                                  115ofof365
                                                                                          171




                  when gas is flared at -the ovell, and--COi releases at the- point' of combustion. Metliane is a

                  greenhouse gas with a-global warming•potential many tiines higher than carbon dioxide. 1Vlethane
------- ----_-._-..----- ~...T     _.-----._--- T- ---------   -,--_--___... --- ._-_.-_~—   -----_-- .- -------- ~---- _ r.___ ---      -- --- -----__
                  traps-more heat in the atmosphere and accelerates climate disruption at a, faster rate than carbon -..

-------- ,-----dioxide-Methane-has-a-power-ful-impact onglobal ternperature-and-the-climate-systern,-partioular-ly------                                -

                  over short time horizons. For example, methane has a warming impact that is 86 times that of

                  carbon dioxide over a 20-year time horizon. During that time, major changes will need to be made

                 to address climate impacts that have .already been caused by Defendants' campaign of.deception.
     .   - ..                                                                                                                             ... . . . .
                            -Deferidan"ts'---greeriwashirig -advertisemerits,' tliey rriis ea ing y portray natura -gas

                  "sustainable" in an effort to paint themselves as working to solve climate change by making energy

                  "cleaner."162 In reality, however, as the- main drivers of greenhouse gas emissions and climate

                  impacts, they are doing the exact opposite.

                           171.    Below are representative excerpts from Defendants' greenwashing campaigns,

                  which present a false iinage of Defendants as clean energy innovators taking meaningful action to

    ----- --- address--climate-change.- Defendants'-actions -to-further--entrench- fossil-fuel production-and--------

                 - consurription squarely contradict their-public affirmatioris of corporate responsibility and support- =

                  for reducing global greenhouse gas emissions. Functionally, Defendants have cut fossil fuels from

                - t leir-brand=butn~ieir bus-iness-T-heir-greenwashing-adve~i-iseme                  o-tlle-con -r-ar-y-are-decep=i-ve

                  to Annapolis consumers.

                                  i. Exxon's 1Vlisleading and Deceptive Greenwashing Campaigns

                           172.    Exxon has directed greenwashing advertisements toward Maryland consumers at

                  least as farback=as 1990, through print advertisements in the BaltimoYe Sun. In 1990; Exxon-placed                                    =-


               162 See, e.g., The Mobility .Quandary (Content frorn Shell), WASH. POST, https://www.washingtonpost.com/
-         - =~=brand=studio%shell/the=inobility=qiiandary=-("Another erit'ical--component=•~of =a• sustainable -energy=mix in -----~ -_~=
               transportation is further investment in natural gas, a cleaner-burning fossil fuel ....").
                                                                             110
                                       Case
                                       Case1:21-cv-00772-SAG
                                            1:21-cv-00772-ELH Document
                                                              Document 17
                                                                       2 Filed
                                                                          Filed03/25/21
                                                                                03/25/21 Page
                                                                                          Page119
                                                                                               116ofof365
                                                                                                       171




-- -       -                 aii advertiseriient in the-BaltimoNe Sun promoting its "New Exxon Plus" gasolirie as having " ig

                             performance and lower emissions" and a"unique cleari engine formula."163 The -advertisement
—__               __-~-_- _ ~-- ___ -ry-. --- ---------. .. --- _ - _-• ------- --- - - -. _~ ,. - •-• ---- -- - -~- - - -'-----•-- -- - --                                                  - - ------ -- -- ---- - --' ------- — ' - -------._ —_
                             inisleadingly portrayed Exxon's ,gasoline product -as environmentally friendly, .purporting that                                                                                                                 .-

------------`-`it-'-s..-.-:-been-refor-mulated-to reduce--emissions; for cleaner-air:"-Exxon-r-an a-similar-advertisement--------•-----

                             in the Baltimore Sun in 1990, promoting its "New Exxon 93 Supreme" gasoline as "giv[ing] you
                                                                                                                        16a
                             our clean engine formula" and that "now, it too has been reformulated to reduce emissions."
                                                                                                    ;          -

                                                                                                                                                           r ,
                                                                                                        ~; w~'1~"•'p                         ''4~..                                  .              : ..:.   : :•- . . - : .. _- ._-   _:: ...
               __ -'_•-'---         --~:_..__.             ' _. . . ..                                                                      +~
                                                                                     ~                                                                      t
                                                                                                                                              .'                                    ,.
       - - -• - - . ..       - --               -- -                            ;a   _                     ~,                                      ~            -


                                                                                     ;                                                                                 ~. _.


                                                                                                                                                                       F'.:.




                     .                                                                                               :..~•-~_-_....._.~,,....,;..._
                                                                                                                      ..~
                         _                                                                       WEVI~ E~C~NRLt~:~~__                                                                                               _
-----------------___                      ._           ---. ._ _. - -- ._ _-- ----          HI~                PE             _                          ~E
-•---                                                      -- -- --                                                                                                                                                                                -
                                                                                         AND-L~iIVER EMiSSiONL
                                                                                          :~~r::~~;w,~uJu33Ii~'~gr~e~sjv,untu,r~nlunahinrc7:ulievnleidcd
                                                                                          - ~Itslillj;i+~es',uunurtiruEueelranrnhinefmmulal.+lrepk_Jaya~:                                I
                                                                                         `p"'rtCisi;+n ert5ims to nning dcen. heed nui.: it's alu+ 6~mn rtfnrmufaled
                                                                                         '-             ~^ leud•~remiis::ions. fordeuncrair.


                                                                                                              i•„~~r.rv~~~m: ~:,c,..-N.
                                                                                                                                    -    -
                                                                                                                                                                                   4-.
                                                                . ~   _.   ..                       .     -___.         ..    .       .'   - -
-.~. •.--. _:x.._-::_:                                                                                                                                      ~          - -     -                                   ---       -   ~ -      -            ~
        --               —                - -    ____;___ _ Figure 8;:Exxon advertisement in the BaltimoYe Sun_____.__-______-                                                                                                                   __


                 -- - - —163 -Ex_xon Advertisement; THE BALTIMORE SUN;6G--(Ju1.22,1990)._
                         16a Exxon Advertisement, THE BALTIMoltE SUN 9G (Jul. 29, 1990).
                                                                                                                           111
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page120
                                                                                  117ofof365
                                                                                          171




                            173.      Exxori-has run a series'of full=page advertisemeiits in print editioiis and posts in t e

                 electronic editiori of the New York Times; as well as on Exxori's YouTube chanriel, in wliich Exxon-
-------- - - ~. ._-~ • - . _ ---------.---., _--   - ------ __ . - -. __.---_--- - - - - -   - - -- ----- __- ~~-- - •   -- - -   ------   ----•-~   --~_-__ .   --   --•---
                 misleadingly promotes its efforts to develop energy. from alternative sources such as algae and

--~•--=---plantwaste—efforts-that--arevanishingly-small-in--relation-to-the-investments-Exxon-continues-to= -- -,- --

                 make in fossil fuel production.

                           174:       For example, an online advertisement in the New York Times, accessible to and

                 marketed toward Maryland consumers, promotes the company's development of algae, biofuels, ..:

             "-but~omits- that_ it is -extreinely-te.s"ource -intensive- to ptoduce algae for-biofuel-ori a- large scale diie

                 to .the massive amounts of land and fertilizer needed. The advertisement also misleadingly tells

                 consumers that Exxon is "working to decrease [its] overall carbon footprint," and that the

                 company's "sustainable and environmentally friendly" biodiesel fuel could reduce "carbon

                 emissioris from transportation" by greater than 50%.16s

                            175.      Exxon has also directed inultiple greenwashing campaigns to Maryland consumers

       -- ---through---social-media---platforms including---Facebook:---In -fact;-more- -than--6;500--Facebook- - - - - -

 --              advertisements-froiii Exxon have-reached Maryland between 1VIay 2018 arid -February 2021: For

                 instance, Exxon ran multiple Faceboolc advertisements in 2020 framing its products as "essential

                 ingredientsthatgo into[persorialprotectiveequipment]materials"16 - and- that- help- to create

                 "critical health care supplies"167 during the COVID=19 pandemic. Exxon ran inultiple Faceboolc

                  advertisements in 2019 attempting to portray the company as a leader in addressing climate




             16s The_F_utuxe-of_Enezgy?,=lt-Ma .-Come Fr-om -Where You-Least.Ex ect-_ ExxonMobil_.P-aid-P-ost N.Y.--_ -;---- --
               _ _-   . _. -.   --               Y          -- ---                  P-- ~ --                - --~°_=- - --
-   - -      TIMBs; ---https://www.nytimes.com/paidpost/exxonmobil/the-future=of=energy-it-may=come-from=where-
             you-least-expect.html.
               66
~- v.^._-.,.~'- ,SeeFacebookAd.~,ibra_r_y-.;.https;//www.facebook.com/ads_/.library/?id^412885009916254._-_~_..-~~.~~__--u_._.~.-~..-~..
             16' See Facebook Ad Library, https://www.facebook.com/ads/library/?id=261648828615278.
                                                                                    112
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page121
                                                                                      118ofof365
                                                                                              171




                      change, by asserting the misleading claim that "natural gas ... supports renewable energy" and

                      that natural gas and renewable energy are "a perfect pair for a cleaner energy future"168; frainirig
------- ------------•--        -    =---- --     ---= T-- - ------ •- •--- --- ----•---i169:--- --         •------ --        ---   __- •------   - ---- -- --•--- •-------__--._------~~
                      itself as « a leader in carbon-capture technologyi .. , and stating that Exxon « will invest up to $100

---,------•-•----rnillion-over-the-next--1-0years-towards-research-in-emissions-reduction-technologies."
                                                                                                       170 In-201-8; --------:------

                      Exxon ran Facebook advertisements in Maryland portraying itself as "pioneering" technologies to

                      reduce emissions and increase fuel efficiency."l

                             ...176. -. Exxon's . advertisements- promoting. its . investments in "sustainable and

..-       -.                                                                                                                                                                   .....           ...
     -                enviroririierita y rien y- eiiergy sources                            er fail to meritiori t att e compariy s investment in                              -
                                         .                                               . . .            .             ..                .. .                                      .. .         .
                      alternative energy is miniscule compared to its ongoing "business as usual" ramp-up in global

                      fossil fuel exploration, development, and production activities. From 2010 to 2018, Exxon spent

                      only 0.2% of its capital expenditares on low-carbon energy systems, with nearly the totality of its

                      spending (99:8%) focused on maintaining and expanding fossil fuel production. The company has

                      sirriultaneously invested billions of dollars into development of Canadian tar sands projects, some

---            -   ----of-the most-carbon-intensive oil extraction projects-in theworld.-"2                                        -
     -.
--                             -177.-- Exxon's investriient is-not nearly enough to produce alternative energy on the scale                                                                -

                      falsely implied and touted by Exxon in its advertisements. A 2019 report by InfluenceMap

                      documents-that Exxon's-advertised-goal-of -pr-oducing_ 0 000-barrels- of-biofuel -per-day-by 2025                                                                    --

                      would equate to only 0.2% of its current refinery capacity—an amount the report referred to as "a



                    168 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=452326435699710; Facebook Ad
                    Library, https://www.facebook.com/ads/library/?id=1376317762539386.
                               _     -..
                    169 See Facebook     Ad Library;-https   _//www.facebook.com/ads/library/_id-                ~ - 458849641538422.
           ..
   . .- --- _ .___-
._--                          -- - ---- --- __
                         - -----
                 -- ------                   - - ----
                                                 ----- - - -    . - . .--- . - --
                                                                               - -----  -
                                                                                    - ----- _ - - -- - -- ----
                                                                                                           -   -    --
                                                                                                                   ------- - - - ----
                                                                                                                                    - - - - --..- -- - - ---------
                                                                                                                                                           .. .------• -- ---
                                                                                                                                                                          --- - -    •-----
                                                                                                                                                                                       - -
              -- - -'-7o See Facebook Ad Library;-https://www.facebook:com/ads/library/?id=504245700346068: - ----                                                                         -
                    "1 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=537719383314400.
 - - _ -- -- e-• -17-~-Rava1-&--Hook,--supra-note1-53:-Exxon-has irivested=-more-thari $20 billion-in-capital expenditures at=its-
                    open-pit tar sands mining operation at Kearl Lake in Alberta, Canada.
                                                                                            113
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page122
                                                                                     119ofof365
                                                                                             171



                                                                                                                                                                               :
                      - rounding     error."    This is iri-sharp contrast to Exxon's projected iricreases iri oil production by
            ..
                      rriore thari 35%, meariing any alterriative fuel efforts are offset by massive oil emissions.l7
---~.-..._---___ _.-~--- -------- --- -----. _.r_..~----- .. _ ----- ---_-__._~_._ _.-..--    -----   -   - - -- - - __...~_.--•--- -------    --- ------------•,--       _ --_-
                              178.        Exxon's claim- that its biodiesel fuel could reduce carbon emissions from

 - -~-           r------tr-ansportation--by--greaterthan 50%--is--also-highly-misleading-For- example;r-biodiesel=fuel-is— ------                                             ~

                      typically a blend of only 5% to 20% biofuel, with the remainder coming from fossil fuel. l7s

                      Because biodiesel is produced predominantly from fossil fuel, it is not "sustainable" nor

                      -"environmentally ffriendly" as clairiied in Exxon.'s advertisement.
                 ..                                                                                                                                           -           ... .
                              1.79:       Supplementirig these. irI'isleadirig eampaigns, Exxorl has-- prornote                               ozens ~o --             -
                                                              -:                                                                .              -. .           ..
                      multimedia advertisements on platforms . such as Instagram, Twitter, Facebook, and LinkedIn, .

                      where Exxon has millions of social media followers and its content has received hundreds of

                      tliousands of "likes" and "views." These advertisements overwhelmingly emphasize its claimed

                      leadership in research on lowering emissions, algae biofuel, climate change solutions, and clean

                      energy research. These advertiseinents were intended to and did reach the public and consumers

                   --in Maryland:---- -               _.. ---         - -- -            - - -- -          --          ------        -- -- - - - -            --

--- -----                     ----      ii.- =-Shell'-s -Misleailing and Deceptive Greenwashing Campaigns                                             -

                              180.        Like Exxon, Shell has misleadingly promoted itself to Maryland consumers as

                      envirorirrientallyfrieridiy-through-advertisements-in-pubiicati-ons-such-as-theNew-Y-orkT-imes.- T-he




                      173 INFLUENCEMAP,--         BIG _- OIL-'-s-       REAL       AGENDA : ON - CLIMATE                CHANGE        (Mar. - 2019);- ----
- . ...-_
                  -https://influencemap.org/r~ort/How-Big-0il-Continues-to-Oppose-the-Paris-Agreement---
                                                                      -----.     _ .                 _
            -       38212275958aa21-196dae3b76220bddc.                                                --. - .._            ---- -.-- - - .-----
                    1'4 Watts.et al., supra note 155.
                                U:S:-=-Department--~-of---~Energy;---Alternative--=--Fuels--~Data-- Center;=Biodiesel--Blends;=T ~ --- -
                    https:Hafdc.energy.gov/fuels/biodiesel-blends.htinl.
                                                                                        114
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page123
                                                                                  120ofof365
                                                                                          171




                   advertisements are targeted to- and read by Maryland consumers and intended to--infliience
                                                                                             ..
                   consumer derriarid for Shell's products.
---~-   - --------- ------- T--------_ ..---------^---   —.----------- •------------- - -- -- --   - - _---   --------_----- .- -   ----- - - --------
                           181.     As- part of Shell's "Make th.e Future" campaign, the company has published

--- , --------~~----numerous-advertisementsviewable-on-theNew Yor-k-T-imes176-website,-in which-the-companytouts                            ---_-----

                   its investment in "alternative energy sources," including liquified natural gas ("LNG"), natural

                   gas, and biofuel, which Shell repeatedly refers to as "cleaner sources."

                          .182.    -Shell also directed misleading Facebook advertisements at consumers in Maryland
          ._
--                 as part of its ``1Vlake the Future"- campaign; portraying-- the company as a leader _in - re ucing--
            ..                                                  .                                  .   .                                        ..
                   emissions and creating new technologies. For. example, Shell directed Facebook advertisements at

                   Maryland consumers in 2019 emphasizing "cleaner transport" options, including hydrogen cars

                   and electric bicycles:"'

                           183.     One Shell advertisement in the Washington Post, -"The Making of Sustainable

                   Mobility," refers to LNG as "a critical component of a sustainable energy inix" and a"lower-

-----            - carbon-fuel"-that could ``help-decrease'-' COz emissions-178 The advertisement emphasizes-Shell's                     ---

                   leadership iri ``setting-the course" -for -a "-lower-carbon mobility-future." Similarly; another Shell--

                   advertisement in the Washington Post, "The Mobility Quandary," einphasizes Shell's role in

                                                                                                 "She-1-l=is-a-bigger=—
                   working to counteract climate-change_thronghinvestments-in-alter-native=ener-gy:                                              --




                   176 See; e:g., Moving Forward:-A Path To Net-Zero Emissions By 2070 (Shell-Paid Post), N.Y. TIMES;.
                                                                                      -                       -
                   https:l/www.nytimes.com/paidpost/shell/ul/moving-forward-a-path-to-net-zero-emissions-by-2070.htm1.--    ___-: -=-----
                                                               ~                                                              _     _..
                      See Facebook Ad Library, https://www:facebook.coin/ads/library/?id=322631258417230; Facebook Ad - --
                  -i7r.   -                         -                                  -

                   Library, https://www.facebook.com/ads/library/?id=2267802866883045.
                                g,                                                  Content - frorri- Shell > -WASH: =POST>
                                     The Nlaking~ o.f - Sustainable - tVlobilih' .- (._
                   https://www.washingtonpost.com/brand-studio/shell/the-making-of-sustainable-mobility.
                                                                          115
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page124
                                                                                       121ofof365
                                                                                               171




                    player than you inight expect in this budding rriovement to realize a cleaner and more -efficient

                    tr2nsportation fLitUre."179
-----   - --- - --- ----   -                                                        -   -- - -- - -- ----- - -                        -
                               184.._Shell's statements emphasizing- its involvement in these many areas of energy-

               -_-related--r-esearch, -developrnent,-and- deployment-are misleading; the company'-s--investments--and-- -------

                    activities are substantially smaller than its advertisements lead consumers to believe. In reality,

                    only 1.2% of Shell's capital spending from 2010 to 2018 was in low-carbon energy sources, and

                    that number continues to be heavily outweighed by. Shell's continued. expansion of its fossil fuel

                  - business.180 Additionally; -Shell's proinotion of natural gas as a"critical component" of sustairiable        =

                    energy for transportation because . it is "cleaner-burning" omits critical information about

                    additional emissions from the extraction and transportation of natural gas, which include

                   significant amounts of , the potent greenhouse gas methane. LNG also produces significant

                    greenhouse gas emissions at all stages of its lifecycle: in addition to the underlying natural gas

                    production, processing, and transportation, liquefaction of natural gas to produce LNG requires

  -         ---cooling-it-to-approximately -260°F;-regasification;-and-combustion at the-ultimate end use.--- --
          .                     -
          --                        iii. - BP'-s Misleading and Deceptive Greenwashing Campaigns                             -

                               185.   BP also has misleadingly portrayed itself as diversifying its energy portfolio and

        - -= reducing=its- reliance=on- fossil -fuel-saies-when=its-alternativeenergyportfolio=is=iieg igible                     —

                    compared- to the company's ever-expanding fossil fuel portfolio. To this end, BP has employed a

                   series of misleading greenwashing advertisements, which are intended to influence consuiner

                   demand for its products, including consumers in Maryland.




                                                                                           _
                   179 TheMobility- Quand_a.ry (Content from Shell), WASH.POST, supra-not_e _1.63,
                    iao Raval & Hook, supra note 153.
                                                                     116
                        Case
                        Case1:21-cv-00772-SAG
                             1:21-cv-00772-ELH Document
                                               Document 17
                                                        2 Filed
                                                           Filed03/25/21
                                                                 03/25/21 Page
                                                                           Page125
                                                                                122ofof365
                                                                                        171




                         186.      In 2006, BP placed sevetal ads in the New York Tirimes and the New Yorker; which'

                reached Maryland corisumers, promoting the company's $25 millioii investmerit in a BP Solar

                plant.in Frederick,-Maryland. BP portrayed itself as a leader in renewable energy by framing its

-       --•-•--- -Maryland-plant as—"the largest-fully-integrated-solar--plantin North America'-'-and-stating, `-`[i]t's---------               -

                part of our commitment to broaden our renewable energy portfolio." But BP closed the plant four

                years later. lal

                        1$7. . BP _has also run several greenwashing Facebook advertisement campaigns targeted

                at 1Vlaryland consuiners5 rriisleadinglyporGrayiiig BP as a leader inredueing emissions and clirriate -                        =

                action. For example, in 2020, BP ran Facebook advertisements .targeted exclusively at 1Vlaryland

                 consumers, advocating for a"carbon price on transportation" because "Maryland needs a better

                 environment for business"182 arid stating that the initiative would be "[a] wiri-win .for MD" by

                 supporting economic growth and jobs while "cutting emissions."183 In 2018, BP ran a series of

                 Facebook advertisements, nearly one-tliird of which targeted and reached Maryland consumers,

             -----promoting--the- company~-as- "advanc[ing] the energy- transition'-'---and-"tackl[ing]-th[e]-dual-----
                                                                                                                                      .:. .
         -      -challenge"- of providing rriore energy= while -reducing emissions:184 -BP- also directed=Facebook

                 advertisements at consumers in Maryland and elsewhere in 2019, with misleading claims including




                             181 See BP, Press Release, BP Solar completes manufacturing restructuring with closure of Frederick, MD
                       factory(1Vlarch- 2;6,- 20fi0),—https://www.-bp.-com/en/global/corporate/news=and=irisights/press=teleases/bp=--          —
                             solar-cornpletes-man-facturing-restructuring-with-closure-of-frederick-md-factory.html.
                             182 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=249313863108772; see also id.,
                             https://www.facebook.com/ads/library/?id=1243820179330687. _
                             1s3--_See==id:~= =- https://www.facebook:coin/ads/library/?-id=361394491907894;
                                                       ._
                                                                                                                 _ =`see- -=also-- . id.,
                                                                                                                                        -- -_==
                                                                                                                                      ._ .
•..—_. ... . .,.... _.._. . . .                                 .----
                             https:7lwww.facebook:coinlads/library/?id=681905342682313     :
 .                           isa See id., -- https://www.facebook..com/ads/library/?id=195813711126681; see also id.,
                                                              .
   -------
--g-             —     ~ -https://www:facebook:com/ads/library/?id=2192900737702139,--~ad:~= =https://www.-faeeb6ok:eoin/ads/~-
                             library/?id=207189216587385.
                                                                                117
                                     Case
                                     Case1:21-cv-00772-SAG
                                          1:21-cv-00772-ELH Document
                                                            Document 17
                                                                     2 Filed
                                                                        Filed03/25/21
                                                                              03/25/21 Page
                                                                                        Page126
                                                                                             123ofof365
                                                                                                     171




                          ` that "natural gas -can becorrie the centerpiece of a-riet zero carbon economy"185; that "BP 'is Yielping

                           lower emissioris" in "many ways"186; that BP -is making its oil and gas products "cleaner and
                             .T_.-      .._~.__              _ R   - -   -- - - — - ..._..   -   -   --   -5   -- - -   - --              -   - - -- ---          —- —
                           better»187., and that «[w]e agree - the world needs fewer-emissions.
                                                                                                -rss`.'


-               =-- - - -- 1-88:—BP-ran-its-extensive-^Beyond-P-etroleum-'-'--advertising and-rebranding-campaign------------ ~--

                           from 2000 to 2008 and even changed its logo to a sunburst, evoking the renewable resource of the

                           sun. BP uses the sunburst logo to advertise at its Maryland gas stations, where consumers purchase

                           BP's gas. The "Beyond Petroleum'-" advertising campaign falsely portrayed the company as heavily-
            . .                                                                                                                                                       _. ..
                        -= erigaged_ iri low-carbori energy sources and rio longer -investing iii ut~ rather moving "b~eyori '                                =
                    .                                                                                -
                           petroleum.and..other fossil fuels. In truth, BP. invested.a small percentage of its total .capital

                           expenditure during this period in alternative energy research. The vast majority of its capital
                                                                                                                                    ls9
                           expenditure was focused on fossil fuel exploration, production, refming, and marketing.

                                     189.         In 2019, BP launched an advertising campaign called "Possibilities Everywhere."

                           These advertisements were misleading both in their portrayal of BP as heavily involved in non-

---             -          fossil-energy-systems, including-wind,-solar;-and electric-vehicles; as we11-as in their-portr-ayal-of---- -- --

                           natural gas as environmentally friendly.                                                                             -

                                     190.         One "Possibilities Everywhere" advertisement, called "Better fuels to power your

                           busy life,"stated.

                                     We [] want=and need—[ ] energy to be kinder to the planet. At BP, we're working
                             -- -    to malzeoureiiergy-c eaiief dhd better: [::.] At BR; we'-re eavin`g rio stone uriturne- _-_-_
                                     to provide [the] extra energy the world needs while finding new ways to produce
--                                   an 61iv`eritwithfewer emissions. [.-.]-We'rebringing solarandwind energy to

                           185 See id., https://www.facebook.com/ads/library/?id=680453289147451.
      : _..•-                    _      .      . ..-                       -                    - ..                           __    -  -                 . •            ..-
                    __.    's6 See id. .https://www.facebook.c
                                                       -
                                                               om/ads/library/?id=425768214975086.
---- - - --- ---           - -----_._~.- ------- - -          -- -__. ._. - -.                                                       - --           - -                 —
                                                   -  - -
__. ....._ .._. _- .. . 187._See-id.; https://www.facebook.com/ads/librar.y/?id=497972544144556: ,                                                        -       -
                            188 See id., https://www.facebook.com/ads/library/?id=435441174014180.
                         _= 189- SeeBP,vANNUAL---REPOkms -AND ACCOUNTs= 2008;-https:-//www:bp:com/content/dam/bp/busiiiess=-.--~-----------.
                                                                                                                              -
                            sites/en/global/corporate/pdfs/investors/bp-annual-report-accounts-2008.pd£
                                                                                       118
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page127
                                                                                       124ofof365
                                                                                               171




                                 horries from the US to India. We're boostiiig supplies of cleaner burning tiatural
                            -----gas:[. . .]-More-energyywith-fewer-emissions?We -see possibiiities-everywhere-to----                                                                  --
                                 help the world keep advancing. l90
. ____------ --- - - ~---__ - ---- - - -- __---.-- --`------ ------ - • -- - T ---- -- ------ -- -- -----._ --- ---- - - •- - ----- -- --___~._W— _-..._ _ - ----- ----- --- --- ---- ~-
                        The accompanying video showed a busy household while a voiceover said, "We- all want more .-

,-----         - --energy,--but-with-less-carbon footprint.-That'-s-why-at--BP--we'-re-working-to-make-energy-that-'s--T--^---------

                        cleaner and better."191

                                191.      But BP's claim that non-fossil energy systems constitute a substantial portion of

                        BP's business was materially false and misleading. For example, BP owns only approximately
                                                                -
                    _                                ...... .                                                                                                                        _..
-                    - l~ gigawatf (« GW».-..
                                         ) of wind capacity;~which is-dwarfed by other companies iricluding GE; Sierrieris;
                _       _                                                     . ...                                  _    .
                        and Vestas (with.about 39 GW, 26 GW, and 23.GW capacities, respectively).192..Overall, installed

                        wind capacity in the United States is approximately 100 GW, meaning BP's installed capacity is

                        a mere 1% of the market.193 Yet; "Blade runners;" another advertisement in BP's "Possibilities

                        Everywhere" campaign, described the company as "one of the major wind energy businesses in

                        the US."194 In shoi-t, BP's telatively small wind power portfolio is materially smaller than that

         - — - conveyed in the company's-advertisements:—                                       - -- -              --- ----     -        -- - -




                        190 See BP, BetteY fiiels to potiver your busy life,'https://web.archive.org/web/20191130155554/https://
                        www.bp. com/en/global/corporate/who-we-are/possibilities-everywhere/energy-for-busy-lives.html.
      -- ---- -~ ---            -         - -- --- -----------                                    ----. .                 ~.T        _.            - -- - - —~ ..------   — -- - -
      - ----        -- --Id~               - ---- --------
              192 For BP's wind capacity, see Press_Release, BP restructures U. S. Wind Energy Businessfor growth (Dec.
                                                                                                                                           _
              21, 2018), https://www.bp.com/en/global/corporate/news-and-insights/press-releases/bp-restructures-us-
              wind-energy-business-for-growth.html. For wind capacity of GE, Siemens, and Vestas, see Greg
              Zimmerman, Who's Powering the Wind Industry in 2019? Top 10 Wind Power Companies, ENERGY
         _ . -ACUiTY (Jan.- 7, 201:9); https://energyacuity:com/blog/top-wind-power-companies.
—==:'- ..... —193-See'Elizabetli=lrigrarri;-- US; 'windcapacity=grew 8Yin=2019, AWEA says;-RBNEWABLE ENERGY-WORLD---~==----` -' =
                                                                                                 ._ . . . . . _._ .. _,... - - • --- --- - - -
              (Apr.                 https:l/www.renewableenergyworld.com/aiticles/2019/04/u-s-wind-capacrty`grew-8-in-
              2018-awea-says.html. . . .
                    ;
— ----- --- -See          RBP;--Blade~ runners; -https://web:arehive:org/web/20191130192545/https://www:bp:com/
              en/global/corporate/who-we-are/possibilities-everywhere/wind-and-natural-gas.htrril.
                                                                                          119
                                       Case
                                       Case1:21-cv-00772-SAG
                                            1:21-cv-00772-ELH Document
                                                              Document 17
                                                                       2 Filed
                                                                          Filed03/25/21
                                                                                03/25/21 Page
                                                                                          Page128
                                                                                               125ofof365
                                                                                                       171




                                          192.          The sanie is true for -BP's activities in solar energy, which consist predominantly

                           of its purchase of a minority iriterest in the solar company Lightsource (rebranded Lightsource
-        ..   _ -- ---~ -_--- _ .. -                     ----- - --. _- _- - - ._. _ _ _--_- -        -                                               - -~---     ---. .._.._ _--__._ . - •--- - --- -•---     ---
                           BP).195The purchase price for this interest represents only 0.4%of BP's annual capital expenditure

    ---         -- — of approximately $16-billion;•-near-ly-all of-which focuses-on-fossil--fixels:196 This--is•-a-far Gryfrom----•_ =---- --

                           BP's claim that it was "leaving no stone unturned" to find "new" ways to produce lower-emissions

                           energy and playing a"leading role" in "advancing a low carbon futare."

                                            .
                                                   iv. Chevron's
                                                             ..
                                                                 Misleading and Deceptive_ Greenwashing Campaigns
                                                                -


                                          193:          Chevron-also engaged in greenwashing campaigns designed to deceive consumers--- - - - --- - - -

                           about Chevron's products and its commitment to address climate change.

                                          194.          Chevron's 2007 "Will You Join Us?" carnpaign and its 2008 "I Will" campaign

                           both misleadingly portrayed the company as a leader in renewable energy. The campaigns'

                           advertisements portrayed minor changes in consumer clioices (e.g., changing light bulbs) as

                           sufficient to address environmental problems such as climate change.197

         -          --       -            -195:-        The --overall - thrust -of Ahe campaigns was -to - shift Ahe -perception--of -fault- -and- -- --- - --                                                 - --

                           resporisibility for-global warming to consumers and malce Chevron's role and that of the broader

                           fossil fuel industry appear small. The inisleading solution promoted to consumers was not to switch

                           away fromfossil -fuels,- but- instead- to- impl-ement- small=changes- in=consumer= behavior=with                                                                                   =

                           continued reliance on fossil fuel products. By portraying greenhouse gas emissions as deriving


                                BP ANNUAL ~REPORT AND FORM 20-F 42 (2017), https://www.bp.com/content/dam/bp/business-
                           sites/en/global/corporate/pdfs/investors/bp-annual-report-and-form-20f-2017.pdf.
                           196 See BP to maintain reduced capital spending through 2021, OIL & GAS JOURNAL (Feb. 28, 2017),
                           littps://www.ogj.com/gerieral=iilterest/article/1729 03 98/bp-to=maintain-teduced=capital-spending=througli=
-------                   -2021:                                                              -           -     - - ..    ---     --- =--         -    ---- -- -     - : .._-- ---         -- - -     —      -----
     .        ._.. _...._. ..197._.. -.    _....-_...         -- . .. ....                -       -   -. .. ... . ,   .   .. ..       __ ..   _   ._..          _ ._..   .    ..    ...         . ..,. ...__ _ .....
                           See Duncan 1VIaCleod, Chevron Will Yoic Join Us?, INSPIRATION ROOM (Oct. 9, 2007),
                      http://theinspirationroom.com/daily/2007/chevron-will-you join-us; see also Jean Halliday, Cheva•on:
-             =--- - --We're-Not B-ig-Bad--Oil,--=ADAGE---(Sept:= 28; 2007),--https://adage:com/artiele/newsfchevroii=big-bad= --                                                                         - ----
                      oil/120785.
                                                                                                              120
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page129
                                                                                       126ofof365
                                                                                               171




  -                  from nuxrierous sources in additioii to fossil fuels, Chevron's ads obfuscated the fact that fossil
      _.
                     fuels-are the primary cause of_iricreased greenhouse gas emissions arid the prirriary nver o
~...._..~. ---•-----,--.. --------------~ --- - - -------------._.. .---------------__...-•-------------•--• - ------- • ----• --- -__ ~_._---   -- -- ---•-- -- -_-__._ -.__.. _----. _ --• -
                    climate change.                                                                                 _

                             t-1-96.-----Misleading-messages-were-emblazoned-over-images of-e-veryday=Arner-icans;--as-in--------•-

                     the example highlighted below:




                                                    Figure 9: "Will You Join Us?" Chevron advertisement
---
_ __-__- • - ------ ---------------
                      -                    - - - -----------               -- ---    -- -- ----------          --          -   ---    ------- -- ----        -   - ------- ----        -. .
                                 197.       In 2010, Chevron launched an advertising campaign titled "We Agree." The print,

                     internet, and television ad campaign expanded across the United States and internationally. For

                     example, the ad below highlighted. Chevron's supposed commitment to the development of
__-        ---_.-_-------=      =---- -------------             ---------------------            - - --- - --        - -    ----•--     - -- - -__ _..-- ----- ------   ----------------=--
                                                                                                ---irl,-"It'.s.tirrie -oi .compariies -
                                   e energy;-st~ing:iri-aarge:letters.neftto a -photo of.a Yourigg

                     get _behirid the development of renewable energy. We agree," The ad emphasized: "We're not just


                                                                                              121
                      Case
                      Case1:21-cv-00772-SAG
                           1:21-cv-00772-ELH Document
                                             Document 17
                                                      2 Filed
                                                         Filed03/25/21
                                                               03/25/21 Page
                                                                         Page130
                                                                              127ofof365
                                                                                      171



                                                                        .                                      ..
-`         - behind 'renewables: We're tacklirig the-challerige of makirig'therii affordable and reliable- ori a                    -     `

              large scale.~, :. _: _




.                                       .    _                          .. ..       _    .
                                                       Figure 10: "We Agree" Chevron advertisement

                       198. Clievron's portrayal -of itself as a renewable 'energy leader was false and misleading.

             In reality, only 0.2% - of Chevron's capital spending from 2010 to 2018 was in low-carbon energy

             sources arid 99.8% was in continued fossil fuel exploration and development—a stark contrast to

             the message communicated to consumers through the company's advertisements.19s

                       199. Chevron's "We - Agree" campaign also featured 'rriisleading tel'evision'

- -- :: -: _-advertisements:--Iti.orie-focused-ori-reriewable-energ_y,_a--teacher-says;'`_Ok;_listen.-Somebody--has~                    --—

             got-togetseriouS-Werieedrenewableenergy:"-Towhicha Chevrorienviro~rrieritaloperations-

             employee responds, "At Chevron we're investing millions in solar and biofuel technologies to
                       — --     - - -       --   - .     --- -- -   -       -   -            -   --   -   --    -   - ---: .   --
             -make: it=Work,".In:reality_; -Che_v_-ron_has.continued_to oveT'whelmingly:focus_on_fossll-fuel-extraGt_ion~=




             198   Raval & Hook, supra note 153.
                                                                                        122
                                    Case
                                    Case1:21-cv-00772-SAG
                                         1:21-cv-00772-ELH Document
                                                           Document 17
                                                                    2 Filed
                                                                       Filed03/25/21
                                                                             03/25/21 Page
                                                                                       Page131
                                                                                            128ofof365
                                                                                                    171



                                                                                                                                                                                        _
                           and development, and its investment of "millio~s" in'reriewables is miniscule in comparison to its

                           investment of billioiis in fossil fuels.
     - -----~ --    __.._...-------- ---- ---          -- -   ---------__.._ ._..._. ..----- ~------- ---~--------    --------- --- ---------~--   -~- --   ------_   _ - -,-_._.__^._
      _                              200.              A 2019 .Chevron advertisement currently on the New York Times website similarly

     -- - -=-----•-touts-the-supposed-benefits-of expanded-natural-gas-production for-"-unpreeedented-reductions-•in-----_-                                                             --

                           U.S. energy-related carbon emissions."199 But this statement is misleading because the reference

                           to "einissions" relies on studies that measure only CO2 and ignore other important greenhouse

      ...                  gases, including.methane, thereby painting an inaccurate. and incomplete picture.of natural gas's .
           . .                       .. .   . _.                              ..             .. .                    . .                 ..            .    .                   -    -
          - . .    ._                                             _      ..        .-- ---                                                         •                           -~-------
.:                                                 .            ..                       .           -                     .                                                    -- --
                                     201.              Chevron has also directed greenwashing .Faceboolc advertisement campaigns at

                           consumers in Maryland, further misleading consumers by emphasizing renewable energy sources

                           the coinpany is "exploring"—when these renewable sources would actually be'used to power

                            Chevron's continued and expanded extraction of fossil fuels: For exarnple, in 2019, Chevron ran

                           Facebook advertisements targeted at consumers in Maryland highlighting that the company is

-                  --      -"exploring-renewable-energy-sources -like-wind farms--to power- [its] -operations in -tlie [P-]ermian----

                           basin.-"200 In 2019,-Chevron also rari misleading Faceboolc advertisements in Maryland about how

                            the company is "innovating [its] operations in the [P]ermian basin" through "advanced data
      -       --                                                                                      - --- « - - -- .,~20_1-                                                 - --      --
          -                 analyt'ies-to-help=develop=%nore=produetive-wells"—aiid=inake=its energy-sources—ever-eleaner-




                                         -                           --                                                                                _
                            199  -Chevron, How--Abundant_-Energy Is Fuelin
                                                                        _ _ .g--U.S.-Growth
                                                                                      _ _... - Chevron-Paid-P-ost
                                                                                             -~     .      .. _  )~_:._..-_  TIMEs-
                                                                                                                     N..Y-...._.     _ . ~2019-
                                                                                                                                          ..       --
                                                                                                                                              )~ _--~-
                        -- ---https:%/www.nytimes:com/paidpost/chevron/how-abundant-energy-is-fueling=us=growth.html::           --:                   -
                              zoo Facebook_ Ad. Library, https://www.facebook.com/ads/library/?id=2723046461090562; see also
                          a _-Facebook,-Ad_Library,https://www.facebook.com/ads/library/?ida542943449584492.-..___-_-_.-:.._.___ ~_._..:.__-__~_._;-._-
                              zoi See Facebook Ad Library, https://www.facebook.com/ads/library/?id=735530023588783.
                                                                                                    123
                       Case
                       Case1:21-cv-00772-SAG
                            1:21-cv-00772-ELH Document
                                              Document 17
                                                       2 Filed
                                                          Filed03/25/21
                                                                03/25/21 Page
                                                                          Page132
                                                                               129ofof365
                                                                                       171



            .
                               v: 1VIarathon's Misleading and Deceptive Greenwashing Campaigns

                        202.     Like other Fossil Fuel Defendants, Marathon has sought to project an
                                                       -z_..._.-...                                                   -..-           _ --- -----
~`~T                                          -- -
           `-- environmentally frieridly:public-image m its advertising; statirig,- « We have    invested-•billions- of
                                                                                          - -- -- -----'----         ._



----------.------ ---dollars-to-make.our-operations more--energy-efficient-[and] reduce.our-emissions:'-'202 Yet only.-1%.--

                of the company's capital spend from 2010 to 2018 was on low-carbon energy sources, all of which

                was in carbon capture and storage.2o3

                               vi. . ConocoPhillips's Misleading and Deceptive Greenwashing Campaigns

                        203;.. :: ConocoPhillips. has used misleading Facebook advertisements targeted at 1Vlaryland-... .::-

                coiisumers -to position itself as supporting the transition to renewable eriergy arid achieveiiierit of

                state climate targets, despite the negligible fraction of its business invested in renewable energy

                compared to . fossil fuels. In 2020, ConocoPhillips ran a Facebook advertisement targeted at                   -

                Maryland and elsewhere highlighting its "plans to support demand for renewable fuels and help

                California meet its low-carbon objectives."2o4

                        204.    -ConocoPhillips _has_ also_- dicected _-greenwashing _ c_ampaigns. at consumers _ in__

           - Maryland through. publications with. significant circulation in Maryland: For example, in 2008, ._

                ConocoPhillips ran a series of advertisements in The Atlantic under the headline "Tomorrow

                begins=today:"—T-he=advertisements=fypical-l-y--contairred_a-pictur-e=ofan-olderper-son-aird=a cliild-,=aiid

                the text began witli the phrase "[w]e're defined by- what we pass on to the next .generation,"
-   -- -                                   -      -   --                            -                    -   --   —                ----     -
                followed by statements such as: "That's why, as one of North America's leading producers of

                natural gas, ConocoPhillips is providing clean-burning fuel to homes"; "That's wliy


    ~- -- - ----- --- --..----. _- -- -- ------              -
 .. -.- - • - -• -- • 2oZ, MARATHON PETROLEUM - CORP:; PERSPECTIVES- ON CLIMATE=RELATED - SCENARIOS
                    https://www.marathonpetroleum.com/content/documents/Responsibility/MPC-ClimateReport-2018.pdf.
                    203
------------._ _ _.- Raval_&_Hook, supra note.l_53....__:.
                    zoa Facebook Ad Library, https://www.facebook.com/ads/library/?id=684217372201533.
                                                                      124
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page133
                                                                                        130ofof365
                                                                                                171




                       -ConocoPhillips     is working to provide clean, 'efficient technology to "turri coal irito'clean=burnirig

                        fuel"; or "That's why ConocoPhillips is funding college and uriiversity prograrris; like biofuels

                        research at Iowa State University, to develop new energy sources." The ads continued. with

  ---- ----- -~statements=such-as:-"And we-'re stepping-up~our-own research-to create-new; cleaner fuels and----- ---- --

                        improve environmental performance."; or "And, because we believe we're responsible for finding

                        long-term solutions for future generations, ConocoPhillips is exploring new sources of secure,

                        stable energy,»
. ..   . . . _ .... . . .....
         --               -=` -205: :---: CoriocoPhillips made ~these- mis ea- ing statemerits : and orriissions' espite- t . e fdot

                        that fossil fuels are the primary cause of increased greenhouse gas emissions aad the primary.driver

                        of climate change, and that ConocoPhillips has continued to overwhelmingly focus on fossil fuel

                        extraction and development. Further, desciribing natural gas as - "clean-burning" is misleading

                        because natural -gas is a fossil fuel, the burning of which is the leading cause of climate change;

                        and the focus on consumer use obscures the significant methane and other greenhouse gas

- ----- - - - emissions during the extraction -and -production -of natural-gas.--                    --             - - --      -          -

                         ----        vii. AP-I's 1VIisleading and Deceptive Greenwashing Campaigns

                                206.      API has also devoted considerable resources to deceiving consumers throughout

                  =the-couiitiy=about
                  --                 fossil=fuels'—rolee-climate-change.During-the-20i7-Super Bowl;tke-most-

                        watched television program in the United States, API debuted its "Power Past Impossible"

                        campaign, with advertisements that told Americans that the petroleum industry could help them

                        "live better lives." A 2018 study of the advertisements by Kim Sheehan, a Professor at the

                        University-of-Oregon, concluded-that the "campaign provides evidence of greenwashing through                   -




                                                                            125
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page134
                                                                                         131ofof365
                                                                                                 171




                       - both   explicit comrriunications (sixch- as unsub"staritiated claims that `gas corries cleaner' and "oil                        -

                       runs cleaner')' and implicit communications (the use of green imagery)."205
                                                   _--. -- _ ._ .   - ---   _, .. _. ~ —   - ~.- _-   , -.. .:.__ -_   -•   --    -                     r ~._ _ _
                                 _207. _ In lockstep -with its member companies, API has also shifted its messaging from _

--            ---clirnate-denial-to-greenwashing-in-the-last decade:-AP-I-touts its-members'-pur-ported--conunitments--_

                       to reducing their carbon footprint while continuing its core mission of promoting its members'
                                                                                                                                      ..
                       extraction, production, and sale of fossil fuels to consumers in Maryland, including Annapolis, and

                       throughout the United States at unprecedented rates. API has directed a broad range of misleading

         :         ---advertisemeiits at-Maryl-and consumers; across-print; radio; online, and televisiorri channels.-
                   .             ..                                                                   ..                    _ .            .
                                  208.    For example, in 2016, API introduced a."Renewable Fuel Standard advocacy

                       campaign" in Maryland, featuring television and onlirie advertisements aimed at turning public

                       sentiment in Maryland agairist the Renewable Fuel Standard. According to . API's own press

                       release, the campaign was iritended to "focus on how higher ethanol mandates can hurt consumers

                       and threaten to reverse America's energy renaissance which has made the United States the number

- - -- -- - one-producer of-oil-and-natural-gas in theworld'-"- and `-`help -further-inform-Maryland-voters-about---- -- - ---
         --                                                                                                      -                                                  --
                       --the poteritial dangers of tfie -brolcen ethanol --inandate.,~zo6 This media campaigri, directed--at                            --

                       Maryland consumers, advocated for the increased production and purchase of oil and natural gas

                       whilefailing-to-inform-consumers-of-the-effects-o~fossii fuels-on the-climate.

                                 209.     In addition to lobbying state legislators, API launched a comprehensive "Natural

                       Gas Solution" advertising campaign aimed at swaying the Maryland public against a state fracking



                       zos Kim Sheehan; --This Ain 't Your Daddy's Greenivashing: An -Assessment of the American Petroleuin. -_
         =-= --Institute•'s Powex Past Impossible Campaign;-in
                                                  ..
                                                               INTELLECTUAti-PROPERTY AND-CLEAN-$NERGY
                                                         . _ . .. . . _ _ .... . . . . ...... . ._ .. .. .
                                                                                                                         30i=21- —~-- =• ==
                                                                                                           ...... . .. ..._.,.- _
     -         -
                       (1Vlatthew_ Rim
                                    _ - -- - -
                                       -mer ed.;2018).
                                                          _ -_- -                                           - - --            .._              --            - --   --   •

                       zos Reid Porter, API L-aunches New RFS Advocacy Campaign in Maryland Focused on Consumers, AM.
                                                                -11ttps://www:api:org/news=policy=arid=issues/misc/rfs=advocacy-                    -        - - ---~
                       campaign/rfs-advocacy-maryland.
                                                                                   126
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page135
                                                                                  132ofof365
                                                                                          171




                   ban: As pai-t of this campaign, API ran -a series of print-advertisements in -Maryland rriisleadingly

                   promoting "clean, affordable natural gas"207 and "clean-burning natural gas"Zog despite the fact
..- ~---- ------          --.._ ..----
                                  --      ..   .......
                                           ....... ._._.---•  -- --~ -   _-- -   - -   -   --   ---• - - - ~ ~   ~ - -- -   - --- ----------_   ---   - ----..- -----
                   that the production and transportation of natural gas results in significant. emissions of inethane,

-- -       --- - which•can warm-the planet-more-than-80-times as much as carbon-dioxide over-a20-year-period.-Zo-9-_ __ _-- --__ _•__

                   API also ran a series of radio advertisements in Maryland in 2016 and 2017 that included similarly

                   misleadingly statements falsely portraying natural gas as "clean burning."210 Both the print and

                   radio advertisements pointed consuiners toward a website entitled "The Nataral. Gas Solution."

                   The website features ari entire page -focused on Maryland and directed-at Maryland consumers;=--- .

                   including in Annapolis, which misleadingly asserts that "[n]atural gas-protects the environment,"

                   and natural gas "mean[s] clean, affordable energy."211

                           210.          Many of API's advertisements, including those directed at Maryland consumers,

                   lead to a website- run by API entitled "America's Natural Gas and Oil: Energy for Progress."

                   Ainong many ai-ticles and images promoting fossil fuel companies' claimed contributions to clean

       - ---   -   energy,--the -website- advertises "5 Ways We're Helping to -Cut-Emissions" and "4- Ways-We're- --- -- - - -

                   Protecting Wildlife."212 These messages are not -meant to encourage consumers to transition to




                   --'-07-See A merican=-Petr-ol~uin=Iristitute Advertisement(Jan.9; 2017), available at https://www.api.org/-
                       /media/Files/News/Ads/print/2017/Maryland-Fracking-Print-Heating-20170109.pdf
  --          - -- -- 208- See -American Petroleum
           ----                                   -     Institute Advertisement _(Jan. 9, 2017),-av_ailable -at http-s://www api.org/-=
                       /media/Files/News%Ads/print%2017/Maryland-Fracking-Print-Jobs-20170109.pdf.
__                —209 Joriah Kessel&HirokoTabuchi,- It'sa -Vast,- InvisibleClimate Menace-WeMadeIt-Visible.,- N.-Y.- TIMi;S----
                       (Dec.      12, 2019),         https://www.nytimes.coin/interactive/2019/12/12/climate/texas-methane-super-
                       emitters.html.
                      110 See American.. Petroleum Institute Radio . Advertisement- (Jan:. 3, 2016), recording available at
                       https:%/www.api_oi•g%-/media/Files/News/Ads/radio/2017/MD-Fracking-Radio-20170103.mp3.__ =
     .-.    ...     .                     --                                                                                                                   ...
                       ' 11 See Regions: Maryland   , THE NATURAL GAs SOLUTION, http://naturalgassblution.org/regions7maiyland
                      .(last visited Feb. 8, 2021).
                                          Petroleum -Iristitute;3-Ways-We're-Using Energy for Progress,-ENERGYFORPROGRESS;r - -•-
                       https://energyforprogress.org/the-basics (last visited Feb. 17, 2021).
                                                                          127
                         Case
                         Case1:21-cv-00772-SAG
                              1:21-cv-00772-ELH Document
                                                Document 17
                                                         2 Filed
                                                            Filed03/25/21
                                                                  03/25/21 Page
                                                                            Page136
                                                                                 133ofof365
                                                                                         171



._ .
                 ow-car ori energy sources=-just the opposite. By obfuscating the reality that fossil fiiels are the

                driving force behiiid anthropogenic climate change, they are designed to increase consumers' use                                                  _

---- -V._.._._,. .~---- -- -~..___---------.--                --      --- -- ----- -   ----:_ --~ --._------..- T--       -   -.           : -- ---...     --..__~.~-------
                of fossil fuels in order to advance API's core mission of growing its member companies' oil and -

- -         -- natural gas-businesses-- --.~ _._._....___                       -T---- - ~-         --         - ---- --           - _:._.....-

                          211.         As part of its "Energy for Progress" campaign, API has run a series of Facebook

                advertisements, many of which have reached a substantial number of Maryland consumers, that

                falsely. paint the. fossil fuel industry as a leader on climate .change action. For .example, in 2020,.

                  PI-rari a vertisements wit - statements si.ic as:                             =                              -                              -- -
                                                                                         .. .   .               .     .                              .                        . .
                                 a. "We can tackle climate change .and meet the world's ener-gy needs by embracing .

                                       new innovations together."213

                                b. "Through innovative partnerships, we've reduced COz eniissions to the lowest in a

                                       generation—and now we're working to reduce methane, too."21a

                                c. "We ca.n all agree we need strong climate solutions—and with natural gas as a

          --     -      - -- - -dominant-- energy----source, - U:S. - carbon---emissions --are-- -the --lowest levels--in---a - -- -- --
                                                ..                       ..                                                        .
                                       generation. »21s                                                                                                           --

                          212.         In 2019, API targeted Maryland consumers through similarly misleading Faceboolc

            - advertisements-about~iefossil-fuel=industry'-s,purported=cl='imate=leader-shipwith=statements-                                                           --- -

                including:

                                a. "Millions of problem solvers working in natural gas are taking real steps to reduce

                                       greenhouse gas emissions."216

                               .
  - - - - ------213
          -           --_ --..:.---   - - --_ _ --- - - -   - -- --- --- --    --- -- _ - -     —    -    --    - -   -- --=-      ---            -- - - =- ---       - ---
                  __See.Faceb.00k Ad;Library, https://ww.w.facebook:corri/ads/library/?id-607947003408893. _
                zia See Facebook Ad Library, https://www.facebook:com/ads/library/?id=1088999391451965.
                                                                                                                    _
               _2_'-5See_Facebook AdLibrary; https://www.faceboolC,com/ads/library/_.?id=2643209332629844..__ ___~~,A_-_~__~_ __-~-_:__T_
                z'6 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=474073120113596.
                                                                                       128
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page137
                                                                                  134ofof365
                                                                                          171



   ... . .
                                b: 'We -can, supply cleari; low-cost energy to the rest of the wor `' while re ucing

                                     harinful emissions. Leafn more about how Arrierica's natural gas and oil industry
--_..-__~_~, •-,----~__.-~..---- ------------ ------:---..._--•--~-- _____,-.__-------------- -,. ------___m.-~------ -- ; ~zi ~—•---.~..—~~---~- ----~ •-~•--------
                                     is -powering both.climate solutions and our-modern way of life.

----------             -=-------- c.--`—`America's : natural--gas-&-oil--industry- meets--global-ener-gy--demand; while-=also----, ----t -.----

                                     reducing methane emissions and its environmental footprint through smart

                                     regulations and industry action."Z1g

        •.                 G.        Defendants .Also . Made. Misleading Claims About Specific "Green" or..
                                     "Greener" Fossil Fuel Products.

                           213.      Defendants also have engaged in extensive and highly misleadirig marketing efforts

                 aimed at promoting certain of their fossil fuel products as "green" and environmentally beneficial.

                           214.      Defendants' advertising arid promotional materials fail to disclose the extreme

                 safety risk associated with the use of fossil fuel products, which are causing "catastrophic" climate

                  change, as understood by Defendants for decades. Defendants continue to omit that irriportant

                  information to this day, corisistent with their goal of maintaining consumer demand for their fossil

                  fuel products despite the risks they pose for the planet- and its people.

                            215.     Defendants misleadingly represent that consumer use of certain fossil fuel products

                  actually helps customers reduce emissions and gain increased fuel economy. But hyping relative

                  climate and "green" benefits while concealing the dangerous effects of contiriued high rates of

-- --        ---_fossil-fuel=use.-creates-an-oVeralLmisleading-picture=that.- hides.the dire--climate-impacts resulting-1

                - fromnormalconsumeruseof-Deferidants'-fossil-fuelproducts:-ContrarytoDefendants'-"green"                                                         -

                  claims, the development, production, refining, and consumer use of Defendants' fossil fuel




               .N al '.S'ee.-Facebook Ad Libra_ry;_https:/l.w_w_w.faceliook.com/_a_-d.s/library/?id-2416220935156215,__W_..
                  211 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=1131467797063870.
                                                                                129
                                       Case
                                       Case1:21-cv-00772-SAG
                                            1:21-cv-00772-ELH Document
                                                              Document 17
                                                                       2 Filed
                                                                          Filed03/25/21
                                                                                03/25/21 Page
                                                                                          Page138
                                                                                               135ofof365
                                                                                                       171




                         `- products (even -products that may yield relatively more efficient engirie performance) inerease

                            greenhouse gas emissions to the detriiiient'ofpublic health and consumer welfare.
    -- -      - -•.._ ..~ -~- -----   -- --- -- -- --- --- -- - - -- -- --- -----   ---_-- - -_ ..-- - :.._~.- --- -   -- - - - -- -- -   ----- --•- -   -- ._ _- . ---   _   -- ----   - - ----... -    -
.                                       216. --. In addition, at the same time Fossil Fuel Defendants have been actively.promoting

--           - — ------their--"-greener" gasoline-produets-at •Maryland-gas-stations~ including in-Annapolis;- and on-their-=-- - ~ --

                            company websites, Fossil Fuel Defendants have been massively expanding fossil fuel production

                            and increasing emissions. If consumers understood the full degree to which Fossil Fuel

                            Defendants' products contributed to climate change and that Fossil Fuel Defendants had not in fact

                            materially in'vested iri alterriative energy sources or were otherwise environmentally cautious, they

                            likely would have acted differently, e.g., by not purchasing Defendants' products or purchasing

                            less of them.

                                         217.        hi the promotion of these and other fossil fiiel products, including at their branded

                            gas and petroleum service stations in Maryland, Defendaiits fail to disclose the fact that fossil fuels

                            are a leading cause of climate change and that current levels of fossil fuel use—even use of

             --         -- purportedly -`cleaner''
                                       "           or- more-efficientproducts—represent- a-direct threat-to Annapolis and the ---                                                                       --

                            environinent. -Defendants' omissions--in this regard are consistent with their goal of -influencing

                            consumer demand for their fossil fuel products through greenwashing. Defendants also fail to

                            requ'ire-their-vendors-and-third=party-retail-outlets-to-disclose-facts-pertaining-to- the-impact-tlle                                                                  —

                            consumption of fossil fuels and their "cleaner" alternatives have on climate change when selling

                            Defendants' products.

                                         218.        Defendants' marketing of gasoline, natural gas, and other fossil fuel products to

                    -       Maryland consumers - as -"safe;" "clean," emissions-reducing," and impliedly beneficial to the
. ..                       ----- - - --                           -
           ...---                                                            --                - -   --   -
                          - climate--=when*production and use -of sucli products is tlie~leading cause of~climate change—is

                  _._--_reminiscent--of-the--tobacco--industry'-s--effort-to--promote--`.`-low-tar'-'.and=`-`-light'-'--cigarettes-as-.an-=R~~=---_- ~-

                                                                                                     130
                                     Case
                                     Case1:21-cv-00772-SAG
                                          1:21-cv-00772-ELH Document
                                                            Document 17
                                                                     2 Filed
                                                                        Filed03/25/21
                                                                              03/25/21 Page
                                                                                        Page139
                                                                                             136ofof365
                                                                                                     171




                           alterriative to quitting smoking after -the public became aware of tlie life-threatenirig health harms

                           as"sociated with smoking.
_..._.~.. .____--.----        __----- --- ---.._ -----_--~.__.-   . __-.._~. - _.-_,-----_ - -- --- -- --- ---..._   _-----•------.. __ . _-._.__ - ---___. _ ...._.T_---• - -- ---- - -
                                      219.-     Defendants' product promotions are positioned to reassure consumers that purchase

-- --- - -- --and use-of-their-products--is-benef cial in-addr-essing-climate-change,-when; in-truth; continued-use---- — -=----

                           of such fossil fuels is extremely harmful just as the tobacco companies' misleadingly promoted

                           "low tar" and "light" cigarettes as a healthier, less harmful choice, when the tobacco companies

                           knew
                            .
                                any use of cigarettes
                                            . ..
                                                      was harmful..
                          . ..                                                                                                                                                 ..
             -                        220       As-witli tobacco-companies'- misleadirig use of scieritific and erigineering :terms in                                     -        -
                         .. . . :        .                .                                                                                                                    --       •
                           advertising to enhance the credibility of their representations, Defendants' promotional materials

                           for their fossil fuel products also misleadirigly invoke similar terminology to falsely convey to

                           Maryland consumers that the use of these products benefits the environmerit: For example,

                           Exxon's advertisements of its SynergyTM and "green" Mobil 1TM products similarly reference

                           "meticulous[] engineering," "the latest technology," "test data," "engineers," "innovation," and

-- ---- ----- the claim -that "-scientists deliver- []--unexpected solution[s].'-'219- Shell advertises that -its-Shell-

-                          Nitrogen Enriched Cleanirig System "produces fewer erriissions."220 BP marlcets its Invigorate

                           gasoline as a"cleaning agent that helps ... give you more miles per tank," and "help[s] cars

                           become clean, mean,_driving-machines,'-'-and-its-bpDiesel as °a power-ful; -rel-iable, and-efficient

                           fuel made ... to help reduce emissions."221 Chevron advertises its Techron fuel with claims that



                       219 See, e.g., EnergyFactor by ExxonMobil, Green motor oil? ExxonMobil scientists deliver an unexpected
                       solution (July 19, 2016), https://energyfactor.exxonmobil.com/science-technology/green-motor-oil-
_-                     exxonmobil-scientists-deliver-unexpected-solution; Exxon-Mobil, Fuels, https://www.exxon.com/en/fuels                    =
         =- - -- - (last visited.Feb:..  -1,_2021).                                  ----- ..  _ _._---------           _
.. ... . . .--- . . -. 2ao-   _. . ..                                                                                                 -   -   . .... .. _
                            See, e.g., Shell, SSell Nitrogen Eni~iched Gasolines, https://www.shell.us7motorist/shell-fiiels%shell-
                       nitrogen-enriched-gasolines.html (last visited Feb. 1, 2021).
----------- ----       zzi                  "--IBP;---=-0ur-=-- Fuels,-- - -https://www.-bp;com/eri-us/united=states/home/products=and=------~--------
                           services/fuels.html (last visited Feb. 1, 2021).
                                                                                        131
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page140
                                                                                     137ofof365
                                                                                             171




                     eriiphasize its supposed positive -environmerital qualities; such as: "less is more," "minimizing

                     emissions," and "up to 50% cleaner:"Zz2 In a Q&A ori Chevron's website, one question says, "I
    -   ---__...._ _--   -
                         -   --------   --    ,..___._...----------- -------   _----------_-_..._----...   .   -----..__ -.-----..-       -   --             - ---~__....._.   -
                     care for the environment. _ Does Techron impact my car's emissions?" . Chevron answers tliat .

r-----------•-------``-[g]asolineswith-Techron'-'-clean-up-carburetors; fuel--injectors;--and--intake-valves,-"giving you                                       -~--- ~

                     reduced emissions."223

                               221.          These misrepresentations, which were intended to and did in fact reach and

                     influence .Maryland. consumers,
                                          .
                                                     were _.misleading because they emphasize
                                                                                      _ ...
                                                                                              the fuels' supposedly
                                                                                                                _...

          .   ..                                                                                                                                                 .             .
-             -    --envirorimentally beneficial-qualities _without disclosing a iriateria act: t e key ro e--_ ossi                                   e s.-

                     play..in causing climate change.

                               H.            Defendants Intended for Consumers to Rely on their Concealments and
                                             ®inissions Regardirig-the Dangers of Their Fossil Fuel Products.

                               222.          Consumer use of fossil fuel products, particularly by driving gasoline-powered cars

                     and other vehicles, is a significant contributor to climate change.

                               223.          By misleading consumers in Annapolis and elsewhere about the climate impacts of

                     using fossil fuel products, even to the point of claiming that certain of their products inay benefit

                     the environment, and by failing to disclose to consumers the climate risks associated with

                     consumers' purchase and use of those products, Defendants have deprived and are continuing to

                     deprive consumers of infonnation about the consequences of consumers' purchasing decisions.

---- ~-`
     --------                - 22-4-.-- ~-In.--addition-:to -Defendants ~misleading-==AnnaP olis-:._consumers- .bY" affirmativelY -                                  _ --

-                    misreprmentirigthestateof theirand-thescientificcommunity'sknowledge ofclimatecharigeand-

                     by failing to disclose the dangerous effects of using their products, Defendants have sought to
_..
                                                                                      -               -                               -            -     -
-:--...-. --- ---mislead-consumers;-an.d-induce-purchases -and.brand.-affinity; with greenwa.shing _advertisements.---


Y:..                 ?2?See,.e:g:,.Ghe_v_.ron;.Techron.,-https://wwwJtechron.com-(lastvisitedFeb__1;-2021-),-_-_~--_
                     223 Id.
                                                                                   132
                                   Case
                                   Case1:21-cv-00772-SAG
                                        1:21-cv-00772-ELH Document
                                                          Document 17
                                                                   2 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page141
                                                                                           138ofof365
                                                                                                   171




                   '    designed to represent Defendarits- as , environmentally - responsible -compan'ies developing

                        innovative green technologies arid products. In reality, Defendants' irivestinent in renewable
--------_..._._w~..--------~------------_.-------~--------------_..._.---------------•---------------~------------ ----------.,_--   ---   -----------
                        energy sources is miniscule and their business models continue to center on developing, producing,

 — - --- ---and-selling-rnore-of-the-very--same fossil-fuel-products-driving-climate

                                    225.    Defendants intended for Annapolis consumers to rely on their omissions and

                        concealments and to continue purchasing Defendants' fossil fuel products-without regard for the

                        dainage such products.cause.,
               .       .- - ----
     - - -- -               -      - 226: -Knowledge of:tlie'risks associated with tlie1routine itse.-offossil- fuel pro ucts :is
      .:...                                                                                                          :.._     _                          ~.
                        material to Annapolis consumers' .decisions to purchase and use.those products.

                                    227.    As in the case of cigarettes, history demonstrates -that when consumers are made

                        aware of the harmful effects or qualities of the products they purchase, they often choose not to

                        purchase them, to reduce their purchases, or to inake different purchasing decisions.

                                    228.    There are now various local government initiatives to require climate change

 ------ -- warning-- labels-on-- gasoline-- pumps -based on the-principle--that consumers-will --change their- -

                        purchasing decisions when they have direct access to accurate information-about the connectiori

                        between their consumption of fossil fuels and climate change. Just as health warnings on tobacco

                       _products educate consumer-s-and ther-eby_reduce-pubiic_healtlr=r-isks;gover-iunents=reeognize=tliat—

                        fossil fuel warning labels that accurately relay rislc can educate consumers and thereby reduce the

                        risks and costs associated with climate change.

                                    229.    For example, a consumer who received accurate information that fossil fuel use was

.-     --=              a primary driver•of climate -change and-the resultant dangers to the environment and people might
--- --- -. _       .
                                                                 -
_...._.
          -             purchase le§s fossil fuel products; or decide to buy none at-all. Consuiners might opt to avoid or

                                bine-cartravel=trips;-carpool;-switch-to.more-fuel=efficient-vehicles; .hybr-id-vehicles;.or-=electric-= ~----.---=

                                                                              133
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page142
                                                                                          139ofof365
                                                                                                  171




                    vehicles; use a car=sharing service; seek- transportation alternatives all or- some of the time, if                                                 -

                    available (e:g., public transportation, bilcing, or walking); or adopt any combiriation of these
------~   ---------- -• -•- ---    -- ---~--- -    -- --- ... --- --__.--_--__ _~. .. _ --- --~-- --   _-------- -   ---..... ----   - - ~ ----_- --,•--   -- -------   -----
-                   choices. In-addition, informed.consumers contribute toward solving environmental problems.by

           ---T-supporting=sompanies--that--they-=perceive--to be-developing"green'-'- or--more -environmentally------------- - -

                    friendly products.

                                  I.         Defendants' Deceit Only Recently Became Discoverable, and Their
                                             Misconduct Is Ongoing.

                                  230.       The fact that Deferidants and their proxies knowingly provided incomplete and

                    misleading information to the public; including Annapolis consumers, only recently became

                    discoverable due to, among other things: Defendants' above-described campaign of deception,

                    which continues to this day; Defendants' efforts to discredit climate change science and create the

                    appearance such science is uncertain; Defendants' concealment and misrepresentations regarding

                    the fact that their products, including natural gas, cause catastrophic harms; and the fact that

                    Defendants used front groups such as API, the Global Climate Coalition, and the National Mining

                    Association to obscure their involvement in these actions, which put the City off the trail of inquiry.

                                  231.       Moreover, Defendants' tortious misconduct, in the form of misrepresentations,

                    omissions, and deceit, began decades ago and continues to this day. As described above,

                    Defendants continue to misrepresent their own activities, the fact that their products cause cliinate

          ---change, and/or.-_the -danger--presented-b_y=climate-_change, directly-and/or through membership-in- -

                 other -organizations.—Exemplarsof Defendants'cantinuing-misrepresentations,--omissiorrs,—arid

                    deceit follow below.

--=--- .. _.-- _--=--232:.=--In._201-5,_then-Exxon=Mobi1; CEO;Rex- Tillerson argued- that- climate:models-were--_ -                                                         -__--

                    not strong enough to justify a shift away from fossil fuels, saying: "What if everything we do, it

      ~             turns out our models are lousy, and we don't get the effects we predict? Mankind has this enormous
                                                                                       134
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page143
                                                                                        140ofof365
                                                                                                171



                                                                                                                                                                      ..
                         capacity to "dea -with adversity, and those solutions wi 1 present themselves as tliose challenges

                         become clear.,,aza ..
._....r._.____~_, ...._____.~.--------------------------~--- -~ ---~-- _---- ----.-_...----____,..___..-----__-.__-----~----• ----
_                                23-3. _ In April 2017, Chevron CEO and Chairman ,of the Board John Watson said on a_"

------------podcast;"There'-s-no-question-there's -been-some warming;=you-can -look at-the-temperatures-data----- — --•—

                         and see that. The question and debate is around how much, and how much is caused by humans."225

                         In March 2018, Chevron issued a report entitled "Climate Change Resilience: A Framework for

               _         Decision Making," which misleadingly stated tliat `.`[t]he IPCC Fifth Assessment Report concludes

                        -tliat-thereis warrriirig of-tlieclirriate system aiid that warining~is due-in-part to huinan activity:"22- -.-

                         In reality, the Fifth Assessment:report, released.in 2013, concluded that."[i]t is extr.emely likely

                         [defined as 95-100% probability] that human influence has been the dominant cause of the

                         observed warming since the mid-20th century."227

                                 234.    As recently as June 2018, a post on the official Shell blog stated: "the potential

                         extent of change in the climate itself could now be limited. In other words, the prospect of runaway

                       --climate-change might-have-passed.'—'228-However;-this statement- is-not-supported -by-valid scientific -- -                           --- ---

                   -     research,- arid was and is contradicted by various studies:~~9


                         zza Dallas Morning News, Exxon CEO: Let's waitfor science to improve before solving problem of climate
                         ~ange-~y27,-20=15),=https:%/www.-d~lasnews:com/business/energy/20=15/05728/exxon=ceo=let=s=wait-
                         for=science=to-improve=before=solving-problem-of-climate-change.
                         225 Columbia Energy Exchange Podcast, John Watson, CEO, Chevron (Apr. 10, 2017),
_. . .._   .                                                                                                           _ .. : . .. . ----   ----- -----    - --       - ---
                         221 CHEVRON, CLIMATE CHANGE RESILIENCE: A FRAMEWORK FOR DECISION MAKING 20 (Mar. 2018),
-                  https://www.chevron.com/-/media/shared-media/documents/climate-change-resilience.pdf.
                   2z' IPCC, SUMMARY FOR POLICYMAKERS: WORKING GROUP I CONTRIBUTION TO THE FIFTH ASSESSMENT
                   REPORT 17 (2013), https://www.ipcc.ch/site/assets/uploads/2018/02/WG1AR5- SPM FINAL.pdf.
            _ . zza - David Horie, Has climate change run           .        _                                                                                    -
                                                 -
                                                                         its course??, Shell Climate Change Blog (June 14;= 2018),
                 -- --- - - - -- - - -                       - --   --. _ _      - -- ---• ----- — -~ -
-- - - - --
  _ -- - --_-.-_
                                           -
                                    shell-com/2018706/14/has=climate=change-run-its-course.
                                          --              --                            -         --
                                                                                                     ---- ---- - --------
                                                                                                                      --
                                                                                                                            -- -- -----
                                                                                                                                -       -
                                                                                                                                           _ - - - ----
                                                                                                                                     — - _--       .
                                                                                                                                                      -
                                                                                                                                                          --
                                                                                                                                                                  -
                                                                                                                                                                   —_

                   zz9 See, e.g., Fiona Harvey, Carbon emissions from warming soils could trigger disastrous feedback loop,
                   THE GUARDIAN (Oct.-5,         2017), https://www.theguardian.com/environment/2017/oct/05/carboii-emissions-
-'          - --- ------ - -. ....
__....._~_-.____..warrriin                     -- - - - - - . ._      _.       - --                    - -- - -    --     -        _        - -- -         -
                              --so'ils=hi""lier=than-estimated=si"" allin~=ti in - oints Jonatlian WattsD                        _ 90f climate'"""`-"
                                                                                                                  > omino=e.f.f ect

                                                                              135
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page144
                                                                                         141ofof365
                                                                                                 171




                                  235.- ` Similarly; ConocoPhillips's "Climate Change Position" on the company's website'

                         stated as recently as October 2020 that human activity is "contributing to" clirriate change and
,r-------•-----•--•- -   - ---
                            --   --- ------------ -- - •-   - --- - -- •- -- _._-. ----- - -- - - --- - - -- -v,~_. __ ... - --   - -----   - - -- ----.—.._ . ._ .__ _..- -• -- - --
                         emphasizes- "uncertainties," even though the. science is clear: "ConocoPhillips recognizes. that.

.--.--------             human activity,-including-the-burning-offossil-fuels;-is contributing-to-increased concentr-ations of— ---= --- --

                         greenhouse gases (GHG) in the atmosphere that can lead to adverse changes in global climate.

                         While uncertainties remain, we continue to manage greenhouse gas emissions in our operations

                         and to integrate climate change related activities .and goals into our business planning."23o

=-_                               J:-         The CityHas-Suffered, Is Suffering; and Will Suffer Injuries froin Defendants' =-
                                              Wrongful Conduct.

                                  236.        Defendants' individual and collective conduct, including, but not liinited to, their

                         failures to warn of the threats their fossil fuel ptoducts posed to the world's climate; their wrongful

                         promotion of their fossil fi.iel products and concealment of lcnown hazards associated with use of

                         those products; their public deception campaigns designed to obscure the connection between their

                         products and global warming and its environmental, physical, social, and economic consequences;

                         is a direct and proximate cause that brought about or helped bring about global warming and

                         conseqtient sea level rise and attendant tidal flooding in Annapolis; increased frequency and

                         intensity of exu•eme weather events in and around Annapolis, including flooding, extreme heat,

                         extreme precipitation events; coastal stonns, and others; and the cascading social, economic, and




                        events could move Earth into a `hothouse' state, THE GUARDIAN (Aug. 7, 2018),
                        https://www.theguardian.com/environment/2018/aug/06/doinino-effect-of-climate-events-could-push-
                      - e:arth-iiito=a-liothouse='state;-Fiona Harvey; Tippingpoints' could exacerbate cliriaate crisis, scientistsfear,
--_-. ----_ ~=-THE--GUARDIAN--(Oct:
                     ..             _...._
                                                   9;=2018), -https://www:tlieguardian:com/environment/2018/oct/09/tipping=points=
                                                                                         ..     _ ..._.. ....- =- -.....                ..-      -.
                                                                              -                                              ------..
             -          could-exacerbate-climate-crisis=scieritists-fear.
                        230         ConocoPhillips, -        Climate      Change         Position        (Oct. .      21,          2020), -_
  ...
...-----.-    _ .
           ._..._.--___-h uPs://web:archive:org/web/2020102-81=15814/https://www:conocophillips:com/sustainabili~'/integr•ating---_.-.__
                                                                                                                                      --           -    - __
                                                                                                                                             - ..v_.____.

                        sustainability/sustainable=development-governance/policies-positions/climate-change-position.
                                                                              136
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page145
                                                                                    142ofof365
                                                                                            171




                     other consequences of tliese environmental -changes. These -adverse impdcts*-Will continue to

                     increase in frequency and severity in Annapolis.231
_.~ r.__= -------------._.---------   -----------_~..-- -------- --- ------ --- -- -._.~~---- - _ . _ _T~._-------.~:.a . - ----------- ----------~.___
                                237. -. As . actual and proximate results . of Defendants' conduct, which caused the

              -- =--aforementioned environmental-changes;-the-Gity-has -suffered-and-will-continue -to-suffer-severe--                          _ -----

                     harms and losses, including, but not limited to: injury or destruction of City-owned or operated

                     infrastructure and properry deemed critical for operations and utility services, as well as other

                     historical assets .that are.. essential . to the City's heritage and tourism industry; and increased ...
... . _.                                                                                                                                          . _
    - .-             planniiig and=preparatioii costs -for adaptation and resiliency to global warming's effects; mc u irig                     -=
                                  : .             . ..... .                                   : ...                       _     .   ..    . .
                     flooding and sea level rise. ..

                                238.    The City already has incurred, and will foreseeably continue to incur, injuries and

                     damages due to Defendants' conduct, their contribution to the climate crisis, arid * the

                     environmental, physical, social, and economic consequences of the climate crisis's impact on the

                     environment. As a result of Defendants' wrongful conduct described in this Complaint, Annapolis,

          ---- ----has,--is,-and-will-experience-significantadverse impacts including; but-not-limited to -the-following: ---- --

--- ..-                            -    a.       Annapolis-lias-already experienced nearly orie foot of ineari -sea level rise

                     and associated impacts, and its sea levels are rising at two to four times the global mean rate, in

                                                ~nnap-olis_wilLexperience_significant_additionaLand_accelerating
                   _part_due_toland-subsidenc.e.23

          -          sea level- rise over the coming -decades, which would cause severe harm to the City and its

                     residents.233 The City is projected to experience five feet of sea level rise before the end of this




                  __.._.See-Caty-Dock_Flood.Mitigation-P-roject,-supra_note
                   231 _
                .------------            ... --- _                          9;_Hino-etal.,-supranote 1_0; at-1-2,-5; Sur-gingSeas__-___--
                                                                                                                                       .  ._-.
     -          - RiskFinder:Annapolis, Maryland -USA;-supranote-12;NOAA: =Nuisanceflooding'-anlncreasingProblem -- - - -
                   as Coastal Sea Levels Rise; supra note 9.                                                                          _
                  y2szyHino et al.,_supra-note_10,
                   233
                       See Surging Seas Risk Finder: Annapolis, Maryland, USA, supra note 12.
                                                                             137
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page146
                                                                                       143ofof365
                                                                                               171




                        ceritury; which risks displacing 640 residents; the overwhelming majority of whom experierice

                        inedium to high social vulnerability; jeopardizing 411 homes, $400 million in properry value, and
 ------.~_...-----~_,_._.____ :~--• ~----- ---.__ ~_-----• -~ ---       -• ---       - - -------------- -----• -------------   r------- -------- •- ----- -------•-~---------------.w. ___
                        two -miles of local roads; and causing _contamination risks associated with several EPA-listed

----------- =--contamination-sites-and wastewater--and--hazardous-waste-sites.234 Tidal-flooding•-is accelerating--                                                                   - --

                        and worsening dramatically in Annapolis, with a 925% increase in average annual nuisance

                        flooding events in the past fifty years, representing the greatest recorded increase among U.S.

                        cities.235 The likelihood of extreme floods in Annapolis has already increased by approximately
       _ ..__.. .                  .             .                               .
      --_               20% due to sealevel=rise:23 Iri 2017"alone; tlie City surpassed.the:nuisarice-flood threshold ori 63
                    ~                      ..-....                  _                           ,.                   .. ....                                              .           ...
                        days,237 and in 2019, flooding occurred 65. times at Armapolis's City Dock-.238 Studies predict the

                        City will experierice alrriost 200 annual flood days by 2030 and 350 annual flood days by 2040.239

                        Flooding at the City Dock often reaches downtown commercial and surroundirig residential areas

                        and can invade City streets, including through storrri drains.240 Accordingly, many City streets

                        regularly experience flooding, including Dock Street and Compromise Street, requiring the City



      --    -           -            - -   -..
                                           -                 --- -
                        zsa See id.
                        zss See City Dock Flood Mitigation Project, supra note 9(citing NOAA: Nuisanceflooding' an Increasing
                        Problem as Coastal SSea Levels Rise, supra note 9).
                        '3ee~      en- Strauss-et-al.,
                                                    - 1VIARYLANDAND-THESURGING-SEA A VULNERABILITYASSESSMENTWIT-H
                        'PROJECTIONS' FOR SEA LEVEL RISE AND COASTAL FLOOD RISK 14, CLIMATE CENTRAL -(Sept. 2014),
                        https://sealevel.climatecentral.org/uploads/ssrf/MD-Report.pdf.
---
  -                     z3~-Hino`et=al:; supra note 10;=at 1 :- _-__ . _.    --- -------..__
                                                                                -       --            -~ ---
                                                                                                         _----
                                                                                                             --- -       -  - ---     ---_ ----- •
                                                                                                                                -•-- ---
                        23g David Collins, O_fficials Explore How to Fund C_limate Change Initiatives, Address Flooding, WBAL-
                        TV (Jan. 15, 2020), https://www.wbaltv.com/article/maryland-climate-change-strategies-flooding-rising-
                        sea-levels/3053 8091#.
                        239 City Dock Flood Mitigation Project, supra note 9(citing Erika Spanger-Siegfried et al., ENCROACHING
                        TIDEs: How SEA LEVEL:RISE- AND TIDAL FLOODING'THREATEN U.S:- EAST AND GULF COAST~ -                              _
_----_- -- ----=COIviMUI~TITIES
                _
                                OVER-THENEXT30 YEARS 27=28; UNION-OF CONCERNED'SCIENTI8TS (Oct.=2014));see also
                                                                                                                                                                                 --
                  MILITARY ~XPERTS PANEL REPORT: SEA LEVEL RISE AND THE U.S. MILITARY°S MISSION, CTR. FbR
--                CLIMATE &- SECURITY (Feb. ' 2018), https://climateandsecurity.org/wp-content/uploads/2018/02/military-
 --                     expertapanel-report sea ley.el~rise and the_us militarys-mission._2nd-edition_02~201.$..pd£,
                        zao See Spanger-Siegfried et al., supra note 239.
                                                                                               138
                      Case
                      Case1:21-cv-00772-SAG
                           1:21-cv-00772-ELH Document
                                             Document 17
                                                      2 Filed
                                                         Filed03/25/21
                                                               03/25/21 Page
                                                                         Page147
                                                                              144ofof365
                                                                                      171




               to install and use costly pumps -to-rernove floodwater.241 Extreme high tides in Arinapolis have

               already caused street and bridge closures; busiriess inundations arid closures, and parkirigg lot
               --
               flooding.242~Tida1 floodingis already causirigsignificant economic-impacts in Annapolis, including .

----------------by--reducingvisits-to-the-Annapolis-Historic-District-by=1 7%—a figure-projected to-grow-to24% --                --

               with one additional foot of sea level rise, causing tens of thousands of dollars in lost revenue to

               local businesses.2a3 Tidal flooding also jeopardizes many maritime industries and recreational

              .- water uses that -depend on access to the -City's waterfront. For instance, tidal flooding limited

     =    = visitor -access to the :2019 Arinapolis Boat Shows, requiring event operators to taise -floors 'and             -        -'

               build new infrastructure to enable access to vendors, relocate admitted visitors, and.cease selling

               tickets.244 Given the economic importance of Annapolis's maritime industries, including the more

               than $112 million of econoinic activity that the Annapolis Boat Shows generate each year,245 such

               consequences of tidal flooding threaten to compound the City's injuries through loss of tax

               revenue. Saltwater intrusion into groundwater is also expected to containinate the local drinking

              --water-supply: The-Chesapeake-Bay-region,—comprising-64;000-square-miles-of-watershed,--is-the- - ---- --                  -

          -    nation's third rriost vulnerable regiori to sea level rise; while also threatened by changes iri river   -        -

               discharge due to extreme precipitation, higher water temperatures, and acidification stemming




               zai See-Collins,-supra-note-238;-see-also-Spanger--Siegfr-ied-et-al.,-supr-a-note-239,-at-27.                --
               zaz Spanger-Siegfried et al., supra note 239, at 27.
               243 Hino et al., supra note 10, at 5-7.
              zaa See Video' Arinapolis Flooding Impdcts- US"Sailboat Shoiv; CHESAPEAKE BAY MAG. (Oct. 15;-2019),
                                                                     .         .                                                 .
--
_
_
  _--- -- - -httpsJ/chesapeakebaymagazine:com/video=annapolis=flooding=impacts=u=s=sailboat=show; _- -see-.
                                                                                                      .   _
                                                                                                            =also
                                                             -
             Annapolis ~ Boat ` Show ~ Dealt ivith Flood ~ Waters, AINNAPOLIS.COl~i (Oct. 16; 2019);
            - https://www.annapolis, com/annapolis-boat-show-dealt-with-flood-waters.

              ~zas.SeeWEATHERI•T TOGETHER:--~A- GULrTURtALRESOURCEs=HAZARD MITICrATION-PLAN=FOR--THE CITY OF-
               ANNAPOLIS, supra note 11, at 112.
                                                                      139
                                   Case
                                   Case1:21-cv-00772-SAG
                                        1:21-cv-00772-ELH Document
                                                          Document 17
                                                                   2 Filed
                                                                      Filed03/25/21
                                                                            03/25/21 Page
                                                                                      Page148
                                                                                           145ofof365
                                                                                                   171




                          from climate- change.246 Changes to coastal and bay water quality caused by climate change may

                          limit recreational and other water uses;247 vvhich could further endanger industrial and recreatiorial
..~.__--- -------------_~_...----------- _.....:.--------_-----------__.__.~...--------....---- ---              ~-----..-_..rr_.a.__----_----- ---- -----------_------_--._...---~-
                          waterfront. activities in Annapolis and the significant economic benefts these activities. generate.

------r-- ----Several-impor-tantf sheries-species,-including blue-crabs,-clams;-and oysters;-areprojeeted-to-move-                                                                ------

                          northwards as waters warm and suitable habitats shift.248 Ocean acidification will have substantial

                          direct and indirect effects on the species and ecosystems of the Chesapeake Bay; more acidic

                          conditions cause shifts in carbonate chemistry that make it harder for animals to form- shells,
            .. .. .
     --                - -.thereby-leading -to. thiiiner"shells in bivalves sucli as oysters:and clams - Ocean acidificat'ion-may -                                                          -
                                        . .       ...            . .       ._ .                     ....                                              .. ..
                          also -affect rates of reproduction a.nd the outcome of predator-prey interactions, which can

                          substantially alter the coastal ecosystem. Warming temperatures and acidification not only harm

                          natural resources, but 'also harm the Annapolis communities and industries that rely on them for

                          sustenance, tourism, and business, thus injuring the City's economy and reducing tax revenue. The

                          destructive force and flooding potential from storm surges during coastal storms and other weather

    --- --- ------events-have-increased-as-the-mean-sea-level of Annapolis has increased; and the combined- effects -- -- - --

                      -- of storm surges and=sea-level=rise -will continue -to exacerbate floodirig -irripacts on the City: Even

                          if all carbon emissions were to cease immediately, Annapolis would continue to experience sea




__._..- -- --... _      - - - - - - ----- -- ~------ -   _   -         - - ----------._-- -         - -- - .. ~------       - -. _         . _ __ -- -.. _ -.. . -     -_        - -- ---- -----
                                                                                                                                                                                           ---
 -- - - -                 246
                                 NOAA~ ----State      Cliinate -- Sumriiaries: Maryland -- and                                       District --- of ---Columbia;                   --
_                         https://statesummaries.ncics.org/chapter/md (last visited Feb. 10, 2021).
                          247 See 2018 HAZARD MITIGATION PLAN UPDATE 3-37, ANNE ARUNDEL CTY.                                                                          (2018),
                          https: //www.aacounty.org/departments/office-of-einergency-management/forms-publications/Hazard-
                          Mitigation-Plan-2018.pdf.
                                             ..
                                _         .                      ...        .
                                                                           - :              .                                                                                               .
       _-
                                              .           -      '  -        --                                         .       _                 - . _ .. . .   •-                   _
                          248
                                See MARYLAND COMMISSIO_N ON - CLIMATE - CHANGE, 2016 - ANNUAL REPORT 18 -(2016), --
              _           _https:/%mde.-state:md us/programs/1Vlarylander/Documents/MCCC/Publicatioiis/2016Report/MCCC_2016                                                     -----' ~
                          _final.pdf.
                  _       249 TASK FORCE TO STUDY THE IMPACT OF OCEAN ACIDIFICATION ON STATE WATERS, REPORT TO THE                                                                              -
                                                               -
                        Y~GOVERNOR AND THEMARYLAND GENERALASSENIBLY 21 (7an. 9, 20T5) ~'https://drir.inarylarid:gov7waters/
                          bay/Documents/MDOATF/OA_Report 010915.pdf:
                                                                                              140
                            Case
                            Case1:21-cv-00772-SAG
                                 1:21-cv-00772-ELH Document
                                                   Document 17
                                                            2 Filed
                                                               Filed03/25/21
                                                                     03/25/21 Page
                                                                               Page149
                                                                                    146ofof365
                                                                                            171




                   level rise -due to- the "locked in" greenhouse gases already erriitted and the time lag- between-

                   erriissions and sea.levelrise.
__-_-_---_.._.- - ---------T- ---~--~-------_.--- -- -----,---- --- ----- _. ---   - -....-..__ .r_ .T ------~--------_ _-.__------,- - -r--- .._---- ----_._----- •-----------
                                        b.        The City will be required to--incur significant costs on projects to address .

----------------,sea--level-rise-and-tidal-flooding;-including;-but-not-limited-to5-installing-pumpsto-mitigate-flooding------_-                                           --

                   impacts.250 The City has already begun a significant renovation and resiliency project to protect

                   the City Dock and related structures from flooding caused by sea level rise. Specifically, in 2020

                   the City adopted a plan to renovate the City Dock, and to fully demolish and rebuild the-Hillman.

   ----'           Garage: parkirig-stracture;:wliich is alteady stibject to regular flooding and 'w ic 'sits ewer~-t an-                                                   -

                   500 feet from both the City Dock and the 1Vlaryland. State _House. The City determined the plan

                   was expressly necessary to "address ongbing and future tidal flooding and storm surge issues" at

                   the City Dock and the Hillman Garage.251 The City has awarded a predevelopment agreerrient for

                   the combined project, projected to cost at-least $56 million, making it the largest construction

                   project in Annapolis history. The City will likely incur substantial debt to finance the project,

              -- projected -to -be- complete-within the-nextfive years: -By 2040; the-City- estimates -it wi11 also -have--- -- ------

                   to spend-more than $45 =milliori, or $1;159 per capita, on four miles of seawalls to mitigate-the

                   impacts of sea level rise and storm surge.252

                                        c.         Climate- change- is- stressing- the- City's- unique- cuiturai- and=historical

                   resources through flooding=related impacts on the Annapolis Historic District and its nationally

                   significant historic properties. The Historic District features 18th-, 19th-, and 20th-century



   --- -                          -                                   --   -                             .        ..
                   zso
                   -- See-Collins-  su ra_.note.238•-Ohl
                                                   ~.         ra note10 - - -- - -- -
                                                         -su --------                    _-_ - -= - - -     -     - --- --                                       --- ----- -
_ -- - ---                  ----°                       ~-
_ _.---                                                                             .. _        .._     - -   . .                                                    - - ---- -
                   zsr-Nlayor Gavin Bucicley, Press Release: Annapolis Awards ANIRP Team Pre-Development Agreeriierit to
                   Rebuild Hillman' Garage - and Revitalize =City Dock, CITY -oF ANNAPOLIS (Dec. 17, -2020),
                   https://www;annapolis.gov/CivicAlerts.aspx?AID=1.146.:_:.:_-
                   252 See Annapolis in 2040, supra note 10.

                                                                                    141
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page150
                                                                                      147ofof365
                                                                                              171




                      architecture, including 48 'coloriial=era buildings. It draws 'significant tourisin to Annapolis as tlie
                                                                                                                             -
                      site of the country's first peacetime capital and several liistorical events, including the signing -of
. ------- — - - -       ~----•------------------•-- -- ---•-~----   -------•   -   _~ _..._-- •--   --._----- -..-. _------ ----------------   ---- - _.------•-- -----------
                      the Treaty of Paris at the end of the Revolutionary War.-Several of the district's historic.buildings

-- -- -----~ -- are-in Annapolis'-s-flood-•hazar•d zone-or-otherlow-lying-areas,-and -many -more- are-threatened-by- — ----- ----

                      projected sea level rise.- Businesses in the Historic District generate hundreds of millions of dollars

                      in revenue annually, yet regular flooding already causes lost business revenue and associated

                      harms to the City.2s3
          -_
               -          -     =        d: -   -: Global 'warrning =is -causing -more extrerrle weather events iri an -around.

                      Annapolis, with attendant physical and environmental consequences, including flooding, extreme

                      precipitation; extreine heat events, and storriis.Zs4 Many of these impacts will particularly harm

                      low-income Annapolitans, many of whom already experience health access barriers, food

                      insecurity, a.nd other negative social and health indicators.2ss

                                         e.        The annual air temperature has increased and will continue to increase in

--- ---               and-around Annapolis-due-to climate change: Annual -temperatures-in -Anne Arundel-County-have---------- -- -

                      already riseri 1:4°C and-are continuirig to rise-at a faster rafe than the U.S. average.2s6 Withiri=60 -


                        253 See generally WEATHER IT TOGETHER: A CULTURAL RESOURCES HAZARD MITIGATION PLAN FOR THE
--    -        ----            --        ----  - - - --  -- ---- - ----- ---  =-         —    - -  ------
                      - CITY-OFANNAPOLIS;supra-note1 - .          -                          --         -  —-                                               - -
                      zsa See Raymond Bradley et al., Climate Change State Profiles Maryland, CLIMATE SYS. RSCH. CTR.,
              _____ https_//www,geo.umass_edu/climate/stateClimateReports/MD_ClimateReport_CSRC.pdf; Climate_Change__
            -- - Impacts, U. MD ExTENSION,- https:%%extensiori umd.-edu/hgic/topics/climate=chaiige-impacts--(last visited-
                      Feb. 3, 2021); Steven Mufson et al., 2'C: Beyond the Limit: Extreme Climate Change Has Arrived in
                      America, WASH. PoST (Aug. 13, 2019), https://www.washingtonpost.com/graphics/2019/national/climate-
                      environment/climate-change-america; Annapolis, Maryland: Planning to Prevent Storm Damage in a
                      Historic      Colonial     Town,    UNION     OF        CONCERNED   SCIENTISTS  (7uly   19,    2016),
          _           https://www:ucsusa.org/resources/annapolis-maryland-planning-prevent-storm-damage-historic-colonial-. .
 - -                - town; -Ohl,- supra note _10... --- - - --        -_         ——   --- - . . -   -- -   -         -- - - -- --- - -
_ . .. . _. .._ zss-. ...                                                                                                             . ._
                          See COMMUNITY HE.ALTH NEEDS ASSESSMENT (CHNA), ANNE ARUNDEL CTY. 1 1, 15-16, 41= (2019),              -----
                      https://www.aacounty:otg/boards-and-commissions/partnership-for=children-youth-families/forms-and-
_ ._-_•_:__ ~ _:R., r_publications/partnership_chna-master.pd£_- _-_n-_ --__-.. _
                      2s6 See Mufson et al., supra note 254.
                                                                                     142
                                         Case
                                         Case1:21-cv-00772-SAG
                                              1:21-cv-00772-ELH Document
                                                                Document 17
                                                                         2 Filed
                                                                            Filed03/25/21
                                                                                  03/25/21 Page
                                                                                            Page151
                                                                                                 148ofof365
                                                                                                         171




                            years; the clirriate in parts`of Arine Arundel County will be approxirriately 9°F warmer arid more--                                                  '-         '

                            -humid.257 Warming air terriperatutes have and will lead to poorer air quality, more heat waves,_
-•---•--------...-.__-,--------R-----_----.._                                         _------------_. ---- _......~_-------•           ------------_ a__.z._-~-_,--_.___-----_.~
                                                                                           --------,--
                            expanded pathogen and pest ranges, impacts on agricultural production    increased costs of coolin_g,

__~T__—___thermal-stress-for-native flora and-fauna; incr-eased-electricity demand;-and-threats-to -hurnan-health-------------•-

                            such as from heat stroke and dehydration, due to increased evaporation and demand, and increased

                            allergen exposure. Higher average and more frequent extreme temperatures are expected to drive

                            up -energy use due to increased air conditioning.-use. -Extreme heat events are .occurring more ..
 .. .            .                                                                                                                                                                    ... . . . - .
  -                  --frequeiitly ui 1Vlary an ;-_ _increasing                                e- "ris    o - eart- attac s        y 1-1 :o, particu ar.y among --_-.
. .          _              .      ..        _         . ..                      --                         .                      .                 .
                            communities of color, as well as the risk of hospitalization for asthma.258 Maryland's coastal

                            communities are also experiencing higher risks of salmonella and other infections due to extreme

                            heat and extreme precipitation events.259 Extreme heat events are projected to rise in all of

                            Maryland's courities into 2040 and beyond.260 Due to systemic inequities, communities of color

                            and low-income communities are particularly vulnerable to extreme heat events. "Pregnant women

--- - --- --- -----exposed-to-high-temperatures or- air- pollution-are-more-likely to have childrenwho are premature,-                                                                ---

                            uriderweight or-stillborn,-and African-American mothers-and babies are harmed-at a much higher -                                                           =

                            rate than the population at large."261




  -     _-_-~-_ 2 57 Rick_Hutzell
                               --~----   ------ study_• Anna
                                   New-climate-          -  p olis__mi
                                                                -      ht-- eel like-- Mississi
                                                                    - g-f              -        -- i-in--60
                                                                                          ------pp
                                                                                                                                T-TE-~-~ _--_ _--
                                                                                                      — -y ears~ -CAPIT-AL-_GAZE-                                                                     -
                 (Feb.     12     2019),    https://web.archive.org/web/20201201082741/https://www.capitalgazette.com/
                 environment/ac-cn=climate-mode1-20-1902-1-2-story-.html.
                                                                    -                       ---                 ---           —
                 25$ University of Maryland, Highlightsfrom the Maryland Climate and Health Profile Repo>^t (Apr. 2016),
                 https://sph.umd.edu/sites/default/files/images/Dean%27s%200ffice/MD_climate- and- health- highlights.
                            p df        ..       .
                        -
                            259                                    . -----                          -                                  -                 :              :         -              - .
- --- ------ ~.--- -- - See_td.----- --_..
      .---           --.-                            - --- ~--- -- - . •     - - -         _   ---- -             _.. . .. __ ..            -   --           ~-   ---   -   --   -----            --
                                Id.~ . _ _
                            z61 Christopher Flavelle, Climate Change Tied to Pregnancy Risks, Affecting Black Mothers Most, N.Y. .
                            TIMES-~(June-~18;------ 2020);- ~-https://www:nytimes:com/2020/06/18/elunate✓clirriate=cliange-pregriaricy=-- -~-                                              -- -- -
                            study.html.
                                                                                                         143
                                    Case
                                    Case1:21-cv-00772-SAG
                                         1:21-cv-00772-ELH Document
                                                           Document 17
                                                                    2 Filed
                                                                       Filed03/25/21
                                                                             03/25/21 Page
                                                                                       Page152
                                                                                            149ofof365
                                                                                                    171




                                    239: - Compounding these physical and environmental irripacts are cascading socia and -

                          econoinic impacts that cause injuries to the City and that have and will continue to arise out of
--- -----_..______._____--____.._...~_-~ -------- -- ------~-_- ---------~---------- --------~_.__~~----- -- -- ----_. -   .,.-....r-.-_..V.._   ..---   --- --_.....-.-.
-                         localized climate change-related.conditions. .

    --    ---             - -----240:---The-Gity--has--already-incurr-ed- darnages--as-a--dir-ect--and-proxirnate-result--of=-------------------

                          Defendants' conduct. The City has planned and is planning, at significant expense, adaptation and

                          mitigation strategies to address climate change-related impacts in order to preemptively mitigate

                          and/or prevent injuries, to itself and its- .citizens. These efforts include, but are not. limited to,

'"- -                     installirig -puriips to alleviate flooding and raising the lieight bf Anriapolis City- Dock by six feet:262= --: •-=--=_
                . .        . .. _                            -     -                             , . ..                                             ..        ..       _ .
                          The City has already allocated funds to climate adaptation, and futu.re climate adaptation.will.come

                          at a substantial cost to the City. The City has incurred costs in responding to incidents such as

                          flooding and stortn events that injure persons and property within Annapolis and/or that the City

                          owns or bears responsibility for. The City's properry and resources,263 have been and will continue

                          be inundated and/or flooded by sea water, among other climate change-related intrusions, causing

- -- - ------injury-and-damages-thereto and-to improvements -thereon,- and preventing-free-passage-on;-use-of-; - --- ----

-- =- -                   and norrrial=enjoyment of that real=property, or permanently-destroying it:                                  -                 -         -

                                    241.   But for Defendants' conduct, the City would have suffered no or far less serious

                          injuries-and=harms than-it_-has-en ured,-a~ncfoi°eseea~-1y=wi11-endure,-due-to-he-c-l=imate---crisis-~

                          its physical, environmental, social, and economic consequences.

                                    242.   Defendants' conduct as described herein is therefore an actual, direct, and

                          proximate cause of the City's climate crisis-related injuries, and was necessary to those injuries

    -           = and brought about or helped to bring about those injuries.                                     :



                      -
                          26? Se_e_Collins,supra note.238.;-Qhl,a_upra_note-1Q;.CityDockFloodNlitigation; sup_ra. notel0..
                          263 Plaintiff disclaims injuries arising on federal property in the City.
                                                                                144
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page153
                                                                                         150ofof365
                                                                                                 171




                  VI.            CAUSES OF ACTION

                                                                    FIRST CAUSE OF ACTION
                                                                            (Public Nuisance)
--- -~ -------       ------_ .-_..-----•--~-•- ._-{—_ .--        _ -• ----- - - - --•---- - ----. _ ------ - ---   -T.T,_--- . _ _ --- - ---- -- ---__r,_,----.._- -•
                                                                  (Against Fossil Fuel Defendants)

     _                     ._._-243..-. .rPlaintiff-City. of Annapolis-realleges-every-allegation-contained-.above-as .though- set._.-.,___ _...-._..

                   forth herein in full.

                                 244.     Fossil Fuel Deferidants, individually and in concert with each othet, by their

                   affirmative acts and omissions, have created, contributed to, and/or assisted in creating, conditions

                   that significantly interfere-with.rights.general to the.public,.including public health,..public.safety;
         .                                                                                                          ., .    . :   .    .. .       ...
                   the public peacc, the ptiblic comfort, and the public coiivenierice

                                 245.     The nuisance created and contributed to by Fossil Fuel Defendants is substantial

                   and unreasonable. It has caused, continues to cause, and will continue to cause far into the future,

                   significant harm to the community as alleged herein, and that harm outweighs any

                   offsetting benefit. The health and safety of Annapolitans is a matter of great public interest and of

                   legitimate_concern for-the_City and_the_entire state.

                                 .246. _ Fossil Fuel Defeiidatits_specifically created, contributed to, andLor. assisted;-.and/or

                   were a substantial contributing factor in the creation of the public nuisance by, inter alia:

--                        - - --
                                     a. Controlling every step of the fossil fuel product supply chain
                                     - -                                                           -- '-
                                                                                                         _including
                                                                                                               -    - the
                                                                                                                        -                                         -   --

                                          extraction of raw fossil fuel products, including crude oil, coal, and natural gas from

                                          the Earth; the refining and marketing of those fossil fuel products; and the

                                          placement of those fossil fuel products into the stream of commerce;

                                    -b: Affirmatively and-knowingly promoting the sale and use :of fossil fuel products
                             .           _. -               ..                                                       _                                       ..            -

                 ---- -              `    which Fossil Fuel -Defendants,-knew to be hazardous -and knew would cause or'




                                                                                    145
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page154
                                                                                          151ofof365
                                                                                                  171




                                            exacerbate global warming and related consequences; including, butriot limited to,-

                                            sea level rise, drouglit, extreme precipitatio'n events, and extreme heat events;                                -
--•---- -~~ r-__...v-- ----        ---   -- ------ --- -----------   ---.__.____ . --- ----, -   - ~   __ __—....-------- ------.   ... ---------------   ----    -------
                                         c. Affirmatively and knowingly concealing the hazards that Fossil Fuel Defendants .

                                                                                                       -of--their--fossil---fuel--products- by----= - --

                                            misrepresenting and casting doubt on the integrity of scientific information related

                                            to climate change;

                                         d. Disseminating and fanding the dissemination .of information intended to mislead -
             .   .   .
                         -                -= customers; consurriers;-an regulators regarding the-known arid foreseeable risks of'                                =:

                                            climate change and its .consequences, .which follow: from the normal, intended use

                                            of Fossil Fuel Defendants'- fossil fuel products;

                                         e. Affirmatively and knowingly campaigning against the regulation of their fossil fuel

                                            products, despite lcnowing the hazards associated with the normal use of those

                                            products, to continue profiting from use of those products by externalizing those

    -- ---           - - -- --              known costs-onto -people; the-environment, and-communities,-including-the-City;------- --- --- -

                                            and failing to warn-the public ahout the hazards associated with the use-of fossil

                                            fuel products.

—                                   247:B:ecause--o~their-superior-luiowledge-offossi-l=fuel=products;-an=d=thoir-positiori.                               ---        -

                             controlling the extraction, refining, development, marketing, and sale of fossil fuel products,

                             Fossil Fuel Defendants were in the best position to prevent the nuisance, but failed to do so,

                             including by failing to warn customers, retailers, regulators, public officials, or the City of the

                             risks posed by their fossil fuel products, and failing to talce any other precautionary measures to- --

                             prevent or mitigate those known hanns.



                                                                                     146
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page155
                                                                                          152ofof365
                                                                                                  171




                                    248. The public riuisance caused, contributed to, maintairied, aiid/or participated iri by

                           Fossil Fuel Defendarits has caused and/or imminently- threatens to cause special -injury to the

                           City. The public nuisance has also caused and/or inuminently threatens to cause substantial injuiy

-----                ------to-real-and-personal-property-directly owned-by-the-City for.the cultural,--historic~-and=economic -- - -- -- -

                           benefit of the Annapolis's residents, and for their health, safety, and general welfare.

                                    249. The seriousness of rising sea levels, more frequent and extreme drought, more

                           frequent and extreme precipitation events, increased frequency and-severity of heat waves and -
       .   .                                       .                                                                                    ... .
                                                              . .
                           extreme temperatures, and--the associated consequences of those physical~.and--environmental                             -

                           changes, is extremely grave and outweighs the social utility of Fossil Fuel Defendants' conduct

                           because, inter alia,

                                     a. interference with the public's rights due to sea level rise, more frequent and extreme

                                          drought, more frequent and extreme precipitation events, increased frequency and

                                          severity of heat waves and extreme temperatures, and the associated consequences

           -                      ----    of those physical-and-environmental -changes as -described above; is- expected -to           --

                                         -become-so regular and severe that it will--cause-material deprivation of and/or                       -

                                          interference with the use and enjoyment of public and private property in the City;

                                      —the
                                      .   ultimate-nature-of-the-harm=is=the=destruction_of r-ea1 and-~ersonal property, loss

                                          of public cultural, h'istoric, and econorimic resources, and damage to the public

                                          health, safety, and general w.elfare, rather than mere annoyance;

                                     c. the interference borne is the loss of property, infrastructure, and public resources

                                          within-the City; which.will actually be borne by the City's citizens as loss of use of
...-           -       -    -..          ...._..              _....                   -       .    .      _.                       _     _._..
                                         'public and private property and infrastructure; loss of cultural, historic, and

                   _._____ :______,_ .:_--ecoriomie-resources;-darnage to the public health; safety; and gerieral welfare;-and         =- ---=--

                                                                           147
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page156
                                                                                         153ofof365
                                                                                                 171



                             ,
                                           diversion of tax dollars away from other public services to-t e mitigation of an or

                                           adaptation to clirriate change impacts;
.._-•- -----. .. _ - --     - ---                     -                 -   . .- -     - -- ----   ..-   _...._ ... ..--- - --_ . .__. _.. _.. _.. _ _ ..... _ - -..- - _._       _ .
                                        d. Plaintiff's property, which serves myriad uses including residential, infrastructaral,

--- - = -            -- - -------=----------commercial; histor-ic;-cultural~ and-ecological, is-not suitable-for-regular--inundation; -- -- -- ----

                                           flooding, and/or other physical or environmental consequences of anthropogenic

                                           global warming;

                                        e. the social.benefit of placing fossil fuels into the stream of commerce is outweighed
     .. .. _ .        . .         -                                                                                                                                .. ...     _
    --                                     -by=the availability-of other- sources o eriergy- t at cou                    ave -een-p ace 'into               e

                                           stream of commerce that would not have caused anthropogenic climate change and

                                           its physical and environmental consequences as described herein, and by the severe

                                           injuries       caused   by   Fossil       Fuel   Deferidants            intentional         and      knowing

                                           misrepresentations concerning their products' foreseeable harms; Fossil Fuel

                                           Defendants, and each of them, knew of the external costs of placing their fossil fuel

         -- - - - - -               -     ---products -into -the -stream--of commerce;-and-rather than striving to-mitigate those- --

       - -       -                         externalities, Fossil Fuel Defendants instead acted affirmatively to obscure theni                                                 -- -


                                           from public consciousness;

                                        f—thecost~o=society=ofeaeh=ton=of=greenhotlse_gases-emitted-into the-atmosphere

                                           increases as total global emissions increase, so that uncheciced extraction and

                                           consulnption of fossil fuel products is more harmful and costly than moderated

                                           extraction and consumption; and

                                        g. it was practical for Fossil Fuel Defendants, and each of them, considering their

                                            extensive knowledge of tfie hazards -of placing'fossil-fuel products-into the stream

         _-__ -.-- -.-----:-- _--_=--of-=commerce=-and--extensive- scientific--engineering.expertise;-to-develop=better--:-.--- -------

                                                                                 148
                             Case
                             Case1:21-cv-00772-SAG
                                  1:21-cv-00772-ELH Document
                                                    Document 17
                                                             2 Filed
                                                                Filed03/25/21
                                                                      03/25/21 Page
                                                                                Page157
                                                                                     154ofof365
                                                                                             171




                                      technologies -and-to pursue aiid adopt known, practical, and available technologies,

                                      energy sources, and business practices iricluding providing adequate warnings and
- -----•-------• ---- -•--- ----_.-           --- ---..._. T__------- ---...--- ---- --- --------~ .T .---• _._   - ------ - ---.----    -•--. __ _.~_-_---- -   --._. _
                                      not making deceptive. representations regarding their products, that would have _

                            _TT--rnitigated--greenhouse gas--pollution -and-eased--the - --transition-to =--a----lower-----~--- --

                                      carbon economy.

                                250. Fossil Fuel Defendants' conduct also constitutes a nuisance per se because it

                         independently violates other applicable .statutes. As set forth below, Fossil Fuel. Defendants'
 . -                                                                                                     . .             .         ...                               .
            --           coriduct violates the Marylarid Corisumer Protec:tion Act:                   ---            -            --               =

                                251. Fossil Fuel Defendants' actions were, at the least, a substantial contributing factor

                         in the unreasonable violation of public rights enjoyed by the City and its residents as set forth

                         above, because Fossil Fuel Defendarits knew or should have known that their conduct would

                         create a continuing' problem with long-lasting significant negative effects on the rights of tlie

                         public, and absent Fossil Fuel Defendants' conduct the violations of public rights described

    - -- -- -- herein-would not have occurred; or-would have been less-severe:--- ----- -                                    - - -- — -            -- -          -
    -                            .
                   -            252: Fossil Fue1 Defendants' wrongful conduct -as set forth herein was-committed with --

                         actual malice. Fossil Fuel Defendants had actual knowledge that their products were dangerous

                         and_- were . and are causing_ and_contributing to -the-nuisance-complained-of,-_and-acte-d-with ----

                         coriscious disregard for the probable darigerous consequerices of their conduct's and products'

~                        foreseeable impacts upon the rights of others, including the City of Annapolis and its residents.

                         Therefore, the City requests an award of punitive damages in an amount reasonable, appropriate,
        -        --• -
                         and sufficient to punish these Fossil-FuelDefendants for:the good of society arid detet- Fossi                                              ==

                         Fuel Defendants frorri ever cominitting the same or similar acts.
                       Case
                       Case
                        --  1:21-cv-00772-SAG
                             1:21-cv-00772-ELH
                              --             - Document
                                               Document
                                                _ . .   17
                                                        2 ---Filed
                                                              Filed03/25/21
                                                                   - 03/25/21 Page
                                                                               Page158
                                                                                    155ofof365
                                                                                            171-                                      -




                           253. Arinapolis seeks an order-that provides for abatement of the public nuisatice Fossil

                  Fuel Defendants have created, enjoins Fossil Fue1 Defendants from creating future commoii-law

       -T         nuisances, and awards Annapolis damages .in an amount to be determined at trial. Annapolis                      f

--=---= -T--•-•pursues-these•remedies-in-its=sovereign-capacity-for-theberiefit of-the-general                                 -~—

                                                             SECOND CAUSE OF ACTION
                                                                   (Private Nuisance)
                                                             (Against Fossil Fuel Defendants)

                           254. Plaintiff City
                                             . of Annapolis realleges every allegation
                                                                              _  .
                                                                                       contained above as though set
                                                                                                -   --


                  fotth . erein iii:   . _.. .. .   -. ...                                               _ ..




                           255. Plaintiff owns, occupies, and manages extensive real property within Annapolis, .

                  which has been and will continue to be injured by rising sea levels, higher storm surges, more

                  frequent aiid extreme drought, more frequent ' and extteine precipitation events, increased

                  frequency and severity of heat waves and extreme temperatures, and tlie associated consequerices

                  of those physical and environmental changes.

  ----      ---- --- 256.- Fossil Fuel-Defendants,--and-each of-them,-by their -acts -and-omission,--have- created

 ---        -     and contributed to conditions -on-Plaintiff's property; and permitted those conditions to persist;                      -

                  which substantially and unreasonably interfere with Plaintiff's use and enjoyment of such

                - propertyfor-the-public-b-enefit-andwelfare,—arid-whichmaterially-diminishes-thevalueof such -

                  property for its public purposes, by' 'increasing sea levels, causing inore frequent- and extreme

                  drought, causing more frequent and extreme precipitation events, causing increased frequency

                  and severity of heat waves and extreme temperatures, and the associated consequences of those

                  physical and envirorimental chariges: '

                           257. Plairitiff has not corisented to Fossil Fuel -Deferidants' conduct in creating the

                                         ous-coriditions~on-,its-real-propetty-or to•the associated harms-of-that=coriduct:- _---- -- -

                                                                           150
                                               Case
                                               Case1:21-cv-00772-SAG
                                                    1:21-cv-00772-ELH Document
                                                                      Document 17
                                                                               2 Filed
                                                                                  Filed03/25/21
                                                                                        03/25/21 Page
                                                                                                  Page159
                                                                                                       156ofof365
                                                                                                               171




                                                    258: - The -seriousriess of risirig sea levels, higher storm surges, rriore frequent arid

                                       extreme droiight, more -frequent and extreme precipitation events, increased frequency and-
• - ---- --•- - ---•---- -..._ -- --- . ~__- T- -                  ----- -- --- --   ---- --•------   -•-- • -• --- - ----- -- -- ------   -- -   -- - -   • --_ ---        - ---~.-      -          ---•-- ------ -----
                                       severity of heat waves and extreme temperatures, and the associated consequences of those

-             -                   --physical-and-erivironmental changes; is-extremely grave-and-outweighs-the-social.utility-ofFossilT----•-.-__.r.-r-.-.

                                       Fuel Defendants' conduct because, inter alia,

                                                         a. interference with the public's rights due to sea level rise, more frequent and extreme

                                                            drought, more frequent and extreme .precipitation.events, increased frequency and
    . _. ..       . .... . . ..     . ._
                             --            -    -          = severity of heat-vcwaves and extreme temperatures; and flie associated consequences
    ...       ....      .    .                      ..      .                        -                                                                             .               ..    ... .                 ..   :..
                                                ..-         of those physical and environmental changes as described above, is expected to

                                                            become so regular and severe that it will cai.ise material depi-ivation of and/or

                                                            iriterference with the use and enjoyrrient of public and private propertyin the City;                                                          -

                                                      b. the ultimate nature of the harm is the destruction of real and personal property, loss

                                                            of public cultural, historic, and economic resources, and damage to the public

                      - -- -- - -- -- - --health,-safety; and general welfare; rather -than-mere-annoyance;-                                                                 - -- -                   -- - - -
                                                                                                                                                                                                 _             _
                                       ----              c: - the interference borne is-the loss of-property, infrastructure; and-public resources

                                                            within the City, which will actually be borne by the City's citizens as loss of use of
                                                                                                                                                                                                 --- - —
      -- = - - - - -- _h            p'    _p -roP.ert-and
                       - ublic---and--iivate        Y-          _ -       --
                                                         infi=as~eture;=loss- of-- cultural,-
                                                                                                                                                                        —      -
                                                                                                                                                                       historic,--and
                                                                                                                                                                                        ---



                                                            economic resources; damage to the public health, safety, and general welfare; and

                                                            diversion of tax dollars away from other public services to the mitigation of and/or

                                                            adaptation to climate change impacts;

                                   _                     d: Plaintiff's property, which serves-myriad uses including residential; infrastructural;                                                             -

                                                            commercial, historic,cultiiral, and ecological, is not suitable for regular inundation,



                                                                                                           151-
                               Case
                               Case1:21-cv-00772-SAG
                                    1:21-cv-00772-ELH Document
                                                      Document 17
                                                               2 Filed
                                                                  Filed03/25/21
                                                                        03/25/21 Page
                                                                                  Page160
                                                                                       157ofof365
                                                                                               171




                                     -` flooding; aiid/or other physical or environmental consequences of aiithropogenic

                                          global warrning;
- ----- -~ ---- - -.T~.-.._ _ --- -- ._. ___--_-- -_----- ---   ... __ -- - --- ----- ---~_ ... .. ._... ._ ..--                         - --- --- --- ----------        -------
                                  e. - the social benefit of placing fossil fuels into the stream of"commerce is outweighed

                                                                of other--sourees of-energy -that- could have-been-•placed-into--the-                        - ---

                                          stream of commerce that would not have caused anthropogenic climate change and

                                          its physical and environmental consequences as described herein, and by the severe

                                          injuries . caused- by          Fossil . Fuel .. Defendants                  intentional _ and lcnowing
    .. ...   ...                      -          -.   .
-                  -    -.                misrepresentatiotis - concerrriing t eir pro iicts                       oreseea e   arms; Fossil Fuel

                                          Defendants, and each of them, knew of the external costs of placing their fossil fuel

                                          products into the stream of commerce, and rather than striving to mitigate those

                                          exterilalities, Fossil Fuel Defendants instead acted affirmatively to obscure them

                                          from public consciousness;

                                  f. the cost to society of each ton of greenhouse gases emitted into the atmosphere

                   ----          —        -increases -as- -total-global- emissions --increase; -so -that--unchecked- extraction and -                        ------

                                          consumption-=of- fossil fuel products -is - more=liarmful and- costly- thari moderated                                     -

                                          extraction and consumption; and

                                 —g=itwaspr-actical-foi Tossil=Fuel=Defeiidants, -and--each=of-them;-considering-tileir

                                          extensive knowledge of the hazards of placing fossil fuel products into the stream

                                          of commerce and extensive scientific engineering expertise, to develop better

                                          technologies and to pursue and adopt known, practical, and available technologies,

                                          energy sources~ and business practices that would have mitigated greenhouse gas
----. ..... ..._.....     _.                                                                                                    . ....    ....._-              _...._ _:.
                                          -pollution and   eased tlie transitiori to a lower carbon economy:



                                                                                     152
                        Case
                        Case1:21-cv-00772-SAG
                             1:21-cv-00772-ELH Document
                                               Document 17
                                                        2 Filed
                                                           Filed03/25/21
                                                                 03/25/21 Page
                                                                           Page161
                                                                                158ofof365
                                                                                        171




                                259. Fossil Fuel Defendants' eonduct-was- a direct and proxirnate cause of Plaintiff s

                 - injuries, and a substantial      factor in the harms suffered by Plaintiff as described in this Corriplaint.
__-_-__-_.__-----...._._. -_ ---__---__..__ ..--._.---     _--_..-------_    -    - -----   --~----------         -- -__..._...- -----._T----- -   --    - -
                                                                                   17. herein are indivisible causes .-
                            260. Fossil Fuel Defendants' acts and omissions as alleged

--- -- ----- -of City of Annapolis 's-injuries-and damage as-alieged herein,=because;-inter-alia;-it is-not•possible-•------                                 --

                  to determine the source of any individual molecule of COz in the atmosphere attributable to

                  anthropogenic sources because such greenhouse gas molecules do not bear markers that permit

                  tracing them to their source; and.because greenhouse gasses quickly diffuse and comingle in

                  the atmosphere.
          _.     . .        .        . :     .. .                                                           . .
                            261. Wherefore, Plaintiff prays for relief as set forth below.

                                                           THIRD CAUSE OF ACTION
                                                         (Strict Liability Failure to Warn)
                                                         (Against Fossil Fuel Defendants)

                            262. Plaintiff City bf Annapolis realleges every allegation contained above as though set

                  forth herein in full.

----- ---- ---- - 263:--Fossil Fuel -Defendants,-and each-ofthem;-atall times had-a--duty to-issue-adequate--                                       --

    -             warnings to the City, the public; consumers, and public officials of the reasonably foreseeable or                                     -

                  knowable severe risks posed by their fossil fuel products.

                        —                                             -- eknown;basedon infonnation passed
                                264.—Fonilu 1 Deferidants knew o~ould-hav

                  to thein from their internal research divisioris and affiliates and/or- from the international

                  scientific communitv, of the climate effects inlierently caused by the normal use and operation

                  of their fossil fuel products, including the likelihood and likely severity of global warming,

                  global:and local -sea level rise; more frequent and extreine drought, more frequerit and extreme
-   _ .....
                  precipitation events, increased frequency and severity of heat waves and extreme temperatures,



                                                                            153
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page162
                                                                                  159ofof365
                                                                                          171




                      and the associated -consequences of those physical and environmerital changes, including the

                     City's harins and injuries described herein.
,.~..".._.__...-..____^------~-----__.~.-------..--_..___..._... ------~---------~          --- --- --------    --.-   -------        -----------~.__-__-
                              265. Fossil Fuel Defendants knew or should have known, based on information passed .

   - -- --           to-them-from--their=internal--research-divisioiis--and--affiliates-and/or-from-the-international----------

                     scientific community, that the climate effects described herein rendered their fossil fuel products

                     unreasonably dangerous when used as intended or in a reasonably foreseeable manner.

                              266. Throughout the times at issue, Fossil -Fuel Defendants breached their duty of care .

                     by failing to adequately =warn any consumers or any other party of the climate effects that -'
                                    -                           .   _                        _.... ..__ .   .                    ..                         .
                     inevitably flow from the intended use of their fossil fuel products.

                              267. Throughout the times at issue, Fossil Fuel Defendants individually and in concert

                     widely disseminated misleadirig marketing materials, tried to discredit the scientific knowledge

                      generally accepted at the tiine, advanced pseudo-scientific theories of their own, and developed

                     public relations materials that prevented reasonable consumers from recognizing the risk that

      -- -         - -fossil-fuel-products-would-cause-grave- climate-changes; undermining and-rendering -ineffective----- -- —
             ...                                                                                      ..
                      any warnings that Fossil Fue1 Defendants may have also disseminated.                                                              -

                              268. Given the grave dangers presented by the climate effects that inevitably flow from

                                                                                                           sel-ler,— -- -_
                     the normal use of fossil fuel-products, a reasonableextractor;-manufacturer,=formulator;

                      or other participant responsible for introducing fossil fuel products into the stream of commerce
                                                                                                  --- - ------ -- -- - - - '---              -- ---- --- ----- --


                      would have warned of those known, inevitable climate effects.

                              269. Fossil Fuel Defendants' conduct was a direct and proximate cause of Plaintiff's
                                                                                                                         .
                     'injuries and a si.ibstantial factor in tfie harins suffered by Plaintiff a.s alleged.herein.

                              270. As a direct and proximate result of Fossil Fuel Defendants and each of their acts
                              - -        -                 --                    -   - -.                                               _             --
~"` -~`~"""`~~'-"--- and oriiissions;tlieCity""of"Aniiapolis"lias"sustained^and-will sustairi substaritialexperises arid-"""""'-"`~"~'"~" "'~

                                                                        154
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page163
                                                                                      160ofof365
                                                                                              171




                       dariiages-set forth in this Complaint, includ'ing damage to publicly owned infrastructure and real

                          property, and injuries to public resources that interfere with the rights-of the City and residents.
- ---- -- -- -•-- -- -----   -- - _. -- ---- -- --~--   - - -------- . _ :._-- - - - -- ---.- - ------- - ._-_ ~   _   _ - --- --- ---- - - - ~ ---- - - -    --_-.__. -- --   .~ ...... _
                                  271. Fossil Fuel Defendants' acts and omissions as alleged herein are. indivisible causes ..

-- ~- --- - -~- -•-ofC-ity-of-Annapolis'-s--injuries-arid-datnageas-allegedherein,-because,-inter-alia, it-isnotpossible-----1-----------

                       to determine the source of any particular individual molecule of COz in the atmosphere

                       attributable to anthropogenic sources because such greenhouse gas molecules do not bear

                       markers that permit tracing them to their source, and because greenhouse gasses quickly diffuse
                                                                         ... .. .         ...         _   .                  .. ..               .         . - .
                       and.comingle iri-the atmosphere. -                                                                                                                  -     -      -

                                  272. Fossil Fuel Defendants' wrongful conduct as set forth herein was committed with

                       actual malice. Fossil Fuel Defendants had actual knowledge that their products were dangerous

                       and that they had not provided ieasonable and adequate warnings against those known dangers,

                       and acted with conscious disregatd for the probable dangerous consequences of their conduct's

                       and products' foreseeable impact upon the rights of others, including the City of Annapolis.

— - --- --- Therefore,-the-City-requests an-award-of punitive damages-in an-amount reasonable;-appropriate,--- - -                                                                 --

         -                and sufficieni-to punish these Fossil Fuel Defendants -for-the good of society and deter Fossil

                       Fuel Defendants from ever coinmitting the same or similar acts.

                                -273—Wherefore, P-laintiff~r-ays for-relief as-set-forth-below.                                      _

                                                                   FOURTgI -CAUSE       OF ACTION-.
                                                                                 . . ..- ----.------                    ..           . -- --- -------- -
------- - -- - .      --- ---- ---. .—_       -. _             -- ------                                                                                      -    - --------- ----..
  -- ---                  - - —                                    - (Negligent Failure-to Warn)-
                                                                   (Against Fossil Fuel Defendants)

                                  274. Plaintiff City of Annapolis realleges every, allegation contained above, as though

                      .set foi-th herein in-full.




                                                                                           155
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page164
                                                                                        161ofof365
                                                                                                171




                                     275: Fossil Fuel Deferidarits, and each of them, at all tiines had a duty to issiie adequate

                          warnings to Plaintiff, the public, consumers,-and public officials of the reasonably foreseeable
--   ... ..-----~ --- —_-____.-._ ----- ..._.. __ .... .........------   --~--- ---- ~--   - _..-• -- -- -- -_. _-.._       -----   --- -- --- -- - - ------~~-- ---- ---- -~_~   .---- -------
                          or knowable severe risks posed by their fossil fuel products. .
                                  .2q6.--Fossil Fuel Defendants-knew-or,should have-known; based-on--inforination-passed----- --                                                             -

                          to them from their internal research divisions and affiliates and/or from the inteinational

                          scientific community, of the climate effects inherently caused by the normal use and operation

                          of their fossil fuel products, including .the likelihood and likely severity of global-warming;
          ..
                  -       global and local-sea-level rise, more frequent and extreme drought; more frequent and extreme                                                                -     -

                          precipitation events, increased frequency and severity of heat waves and extreme temperatures,

                          and the associated consequences of those-physical and environmental changes, including the

                          City's harms and injuries described herein.

                                     277. Fossil Fuel Defendants knew or should have known, based on information passed

                          to them from their internal research divisions and affiliates and/or from the international

                  - ---scientific-community,- thatthe-climate-effects-described-herein-rendered their fossil fuel products--- --
                            _
                          - dangerous, or - likely to be dangerous; when-- -used - as intended or - in a reasonably -

                          foreseeable manner.

                                     278. Throughoutthetitnes-at=issue,—Fossil=Fuel=Defendants-breached-their- duty_of-care_
           _. .
                          by failing to adequately wai-n any consumers or any other party of the climate effects that

                          inevitablv flow from the intended or foreseeable use of their fossil fuel products.

                                     279. Throughout the times at issue, Fossil Fuel Defendants individually and in concert

                          widely disseininated iriisleading marketing materials, fried-to discredit the. scientific knowledge- -.

                          generally accepted at the time, advanced pseudo-scientific theories of their own, and developed
                                                             -.
                                                                " --ne reasoriae
          -           -               - -               -                     -      - -       -           -   --       -
                          public
                             - ~relations`riiaterials- tliat-- prevetd       bi -consumers- ~fromreco
                                                                                                    -           --                       -
                                                                                                      ~ izing the risk-tliat --- - -'-~- ~
                                                                                                   156
                                         Case
                                         Case1:21-cv-00772-SAG
                                              1:21-cv-00772-ELH Document
                                                                Document 17
                                                                         2 Filed
                                                                            Filed03/25/21
                                                                                  03/25/21 Page
                                                                                            Page165
                                                                                                 162ofof365
                                                                                                         171




                                 fossil fuel products would -cause grave climate changes, undermining and rendering ineffective

                                 any warnings
                                      -
                                              that Fossil -Fuel Defendants
                                                                 -
                                                                           may -have
                                                                                   -
                                                                                     also'disseminated.                                                                                     _                        -

__       -- - .~..w..__---               - -• ---- _- --- -- -- _ - ~ - ---- _- -- - -- ~- - - - --- - - - --- -- --   --- -•-------         -• - - -- - ---_ _ . _- -~-_ _~ - -       -   - - -- - --     ---- ----. _ .
                                                280. .Given the grave dangers presented by.the climate effects that inevitably.flow from

~------ ---the--normal-or-foreseeableuse•-of-fossil-fuel -products;areasonable -extractor;-manufacturer;------r-----

                                 formulator, seller, or other participant responsible for introducing fossil fuel products into the

                                 stream of commerce, would have warned of those known, inevitable climate effects.

                                                281. Fossil Fuel Defendants' conduct was -a direct and proximate.cause of.the City's
         . ..                               -                     .           .                                                      .                         _.
                                 injuries and a substantial factor~in ihe harms.suffered by the City as allegedherem.                                                                                -
                                                                                       ---                        .         -                                                                                -           -
                                                282. As a direct and proximate result of Fossil Fuel Defendants' and each of their acts

                                 and omissions, Plaintiff City of Annapolis has sustained and will sustain substantial expenses

                                 and darnages set forth in this Complaint, including damage to publicly owned infrastructure and

                                 real property, and injuries to public resources that interfere with the rights of the City and

                                 its residents.

- --- - - --- —                                 283.- Fossil-FuelDefendants' -acts and omissions as-alleged hereirr-are-indivisible causes --- -                                                                                 --

                         --- of City of Annapolis's-injuries and damage as alleged herein; because, inter alia; it is not possible ----

                                 to determine the source of any particular individual molecule of COz in the atinosphere

                         _attributable_ to_anthr~opogenic-sourcos because-such=greenhouse-gas-molecuies=do- not=bearr--                                                                                          -               —

         ~-~                     markers that peitnit tracing them to their source, and because greenhouse gasses quickly diffuse

                                 and comingle in the atmosphere. _

                                                284. Fossil Fuel Defendants' wrongful conduct as set forth herein was committed with
.. -. ._ ..- . ..                                                                                             ~                               -
                                 actual rrialice. Fossil Fuel Deferidants had actual knowledge tliat their products vciere dangerous                                                                                             -_ -
     -              _:   .       -   -             -    ..._.         -           --         --   -   -   - --•              -   -       -   --         - --         -_        . . .            _ __ ._.         _... _. -.
                                 and that they had not provided reasonable and adequate warnings against those known dangers,
           -    -            -  -   -                  ----               -                                                                  ---                          -                      -                           -
                             `and-acted-witli`-conscious-d'isregard-for•the probable darigerous`corisequences-of-tlleircoriduct'-s`----- y~ - -

                                                                                                           157
                                        Case
                                        Case1:21-cv-00772-SAG
                                             1:21-cv-00772-ELH Document
                                                               Document 17
                                                                        2 Filed
                                                                           Filed03/25/21
                                                                                 03/25/21 Page
                                                                                           Page166
                                                                                                163ofof365
                                                                                                        171




                                   and products' foreseeable impact upon the rights of others, incliiding the City of Anriapolis.

                                   Therefore; the City requests ari award ofpunitive damages in an amount reasonable, appropriate,

         '                 ~- and_suffcient to punish these Fossil Fuel Defendants for the good of .society and deter Fossil

--- --                  ---- Fuel-Defendants-frorn-ever-committing-the-same-or-similar-=acts:=----•

                                            285. Wherefore, Plaintiff prays for relief as set forth below.

                                                                    FIFTH CAUSE OF ACTION
                                                                              (Trespass)
                                                                   (Against Fossil Fuel Defendants)
         .        _ .                                                             .                                      _.
                                            286: Plaintiff City ofAnnapolis realleges every.allegation confained above as though-set -
                        .. .   .                   .. . .._..
                                   forth herein in full.

                                            287. Plaintiff owns, leases, occupies, and/or controls real properry throughout the City.

                                            288. Fossil Fuel Defendants, and each of them, have intentionally, recklessly, or

                                   negligently caused flood waters, extreme precipitation, saltwater, and other materials, to enteir

                                   the City's real property, by extracting, rehning, formulating, designing, packaging, distributing,

                 --       - " -- testing~-- -- constructirig~- -fabricating~ -- analYzing~- - recommending~ - merchandising~ - advertising~ ------ ---- ---- -- --
    ..       .                                              .. .
                                   promoting; marketing, and/or selling fossil fuel products, lcnowing those products in their normal -

                                   or foreseeable operation and use would cause global and local sea levels to rise, more frequent

~                                  aedextreme arought_s_to occur, morefrequent—andextrerrieprecipitationevents- to- o-ccur,—

                 _         J       increased frequency and severity of heat waves and extreme teinperatures, and the associated

                                   consequences of those physical and environmental changes.

                                            289. The City of Annapolis did not give permission for Fossil Fuel Defendants, or any
                                        .           _   _
                                   of.therri, to cause floodwaters, extreme precipitation; saltwater, and other materials to eriter- its .-- '-

                                   property as a result of tlie use of Fossil Fuel Defendants' fossil fuel products.



                                                                                      158
                          Case
                          Case1:21-cv-00772-SAG
                               1:21-cv-00772-ELH Document
                                                 Document 17
                                                          2 Filed
                                                             Filed03/25/21
                                                                   03/25/21 Page
                                                                             Page167
                                                                                  164ofof365
                                                                                          171




                                  290. The City of Anriapolis has been and continues -to be actually injured and continiies

                     to suffer damages as a result of Fossil Fuel Defendants and each of their having caused flood
---_.__--- -----_.r_._~.---          ..-- ------- --:_. __a   _..a.-----~-------   ------   --   --- -----_- ._.-- ---•--~-   ------ ------- ---- •--_~..-----..___
                     waters, extreme precipitation, saltwater, and other materials, .to enter its real properry, by inter. ...-. ...

 =- - -- =—alia-subrrierging-real-property-owned--by-the-C-ity; causing flooding-and-.increased-water table ------ ----

                     which has invaded and threatens to invade real property owned by the City and rendered it

                     unusable, causing storm surges and heightened waves which have invaded and threatened to

                     invade real property .owned by the City, and in so doing rendering the City's propei-ty- unusable.
                                                                                                                                                            ... .
               --                 29i. Fossil Fuel-Deferidants' :and , each'Fossil Fuef Defendant's introduction.-of- their-- ---
               .
                     fossil fuel products into the stream of commerce was a substantial factor in causing the harms

                     and injuries to City's public and private real property as alleged herein.

                                  292. Fossil Fuel Deferidants' acts and omissions as alleged herein are indivisible causes

                     of City of Annapolis's injuries and damage as alleged herein, because, inter alia, it is riot possible

                     to determine the source of any individual molecule of COz in the atmosphere attributable to

        ---        - anthropogenic sources -because--such -greenhouse gas-molecules do-not bear-markers thatpermit
                                                         . . .    ._.                                _ ..
                     tracing them to -their source, and-because greenhouse -gasses quicicly diffuse and comingle--in                                 -

                     the atmosphere.

                              —   293.- Tossil-Fuel-Defendas' wrongful conduct as setforth herein was committed-with                                                _-

                     actual malice. Fossil Fuel Defendants liad actual knowledge that their products were dangerous,                                  _

                     and acted with conscious disregard for the probable dangerous consequences of their conduct's

                     and products' foreseeable impact upon the rights of others, including the City of Annapolis.

                    _-Therefore, tlie City requests an award of punitive damages in an amount reasonable, appropriate,

                     and sufficient to punish these Fossil Fuel Defendants for the good of society and to deter Fossil

 ~- -- -~ -~ Fuel-Defendarits-from=ever,committing the-same-or-similaracts:

                                                                                   159
                           Case
                           Case1:21-cv-00772-SAG
                                1:21-cv-00772-ELH Document
                                                  Document 17
                                                           2 Filed
                                                              Filed03/25/21
                                                                    03/25/21 Page
                                                                              Page168
                                                                                   165ofof365
                                                                                           171




                              294. " Wherefore, Plaint'iff prays fot relief as set forth below.

                                                              SIXTH CAUSE OF ACTION                            -
--._.._.__,_.--• . ._---__ ._ -~----- ----__---   . .._ -      (Consumer Protection Act)
                                                            - - _____.._~.__---- ----- - -_.._.._                    • -   - - --    --- -       - ~..        --
                                                                (Against All Defendants)

---•--------------------295:-•-Plaintiff-Gity-of-Annapolis-realleges-every allegation-contained above-as-though-set-----.---- =-,-----

                      forth herein in full.

                              296. Maryland's Consumer Protection Act ("CPA") forbids any business from engaging

                      in "any unfair or.deceptive trade practice," including making any ".`[f]alse, falsely.disparaging, .

                     --or-inisleadirig- oral or written staterrierit;-visual description; or other representation of any kind -
              . ..                                                                              .                                                        ..
                      which has the capacity, tendency, or effect of deceiving or misleading consumers." Md: .Comm.

                      L. § 13-301(1). It also forbids the "[fJailure to state a material fact if the-failure deceives or tends

                      to deceive." Id. § 13-301(3). Arid it also prohibits fraud-based deception, including "[d]eception,

                      fraud, false pretense, false piremise, misrepresentation, or knowing concealment, suppression, oii

                      omission of any inaterial fact with the intent that a consumer rely on the same in connection

---     --           - with" the-sale of-any-consumer goods or- services Id.--§ 13-301(9).- -- -               - -                  --- - - - -- -

                              297- - The CPA authorizes -a private right of action- for -"any person .:: to recover- for                     -

                      injury or loss sustained ... as a result of' an unfair or deceptive trade practice. Md. Comm. L.

                -§-1-3=408(a).- "Person"--is inturndefiried-toiricludea``corporation ... . or-any=other=legal- or—                                             -

                      commercial entity." Md. Comm. L. § 13-101(h).

                              298. All Defendants are "persons" as defined under the CPA, and are required to comply

                      with the provisions of the CPA in their marketing, promotion, sale, and distribution of fossil
                                                   -                                                 ::•
                      fuel pro ucts. :

                              299. The City of Arinapolis, as a legal eritity, is part of the broad class of persons that
                                                                                                    --     -                         -- --
      ------------=--~-may-avail themselves-of-a r-emedy under the-

                                                                             160
                         Case
                         Case1:21-cv-00772-SAG
                              1:21-cv-00772-ELH Document
                                                Document 17
                                                         2 Filed
                                                            Filed03/25/21
                                                                  03/25/21 Page
                                                                            Page169
                                                                                 166ofof365
                                                                                         171




                             300. Fossil fael products are "corisumer goods" withiri the meaning of the CPA.

                            301.- The- City of Annapolis -and its residents .have purchased fossil fuel products
- --•-------•--------~~-- ------ -------------_r..._~ ----..._.. ---- -- ---___._.-__~...__..~.____-_. . __-.---,- -   _..... .._--___   •-------.•-.- -       ---•---
                    marketed and produced.by Defendants..

                                       - Defendants'--rriarketing -and--promotion-of-•fossil--fuels -are-unfair;-deceptive;and-----                            V ~

                    violate Maryland law because they deceived consumers in the City of Annapolis, led to the sale

                    and consumption of fossil fuels that would otherwise not be consumed, and thereby caused the

                    City of Annapolis and its residents .to suffer losses from, inter alia, rising sea levels, increased
     .. ..          -             ..     - _.. .                 .                             . .     . .         . . . . ..                  . .         _
        -           flooding; and extreme heat.
                                 _ ._                                                                ....                                _ .
                             303: Defendants have marketed fossil fuels- through misstatements and omissions of

                    material facts regarding: (i) the reasonably foreseeable or knowable severe risks posed by their

                    fossil fuel products; (ii) the purported environmental benefits of their fossil fuel products; (iii) the

                    actions they have taken to reduce their- carbon footprint, invest in more reiiewables, oir lower

                    their fossil fuel production; and/or (iv) their purportedly diversified energy portfolio with

 - f~        -- -------meaningful-renewab-l-eand-low=carbon"fuel -components.-For-example;-Defendants engaged-iri — -                                          ---
     ---                                                                .                              - .
                    deceptive-marketing and -promotion--of their products -by; -inter alia, - disseminating misleading                               -- --

                    marketing materials and publications refuting the scientific knowledge generally accepted at the

-=            ---_time, advancing_pseudo-seientifie theories_of their-_own,_and-developing-public-relations

                    materials that prevented reasonable consumers from recognizing the risk that fossil fuel products_

             _      would cause grave climate changes, undermining and rendering ineffective any warnings that                                                 _

                    Defendants may have separately disseminated. Defendants also engaged in misleading

                    -"greenwashirig"-         advertisemerits; which deceitfully - represented Defendarits as leaders: iri~:: _:-:

                    renewable energy, made misleading claims that Defendants' businesses were substantially



                                                                             161
                                Case
                                Case1:21-cv-00772-SAG
                                     1:21-cv-00772-ELH Document
                                                       Document 17
                                                                2 Filed
                                                                   Filed03/25/21
                                                                         03/25/21 Page
                                                                                   Page170
                                                                                        167ofof365
                                                                                                171




                         invested in lower carbon -technologies and renewable energy sources, and misrepresented

                         inaterial facts about the environrriental -impacts -of their products.
--------_--_----~------------- -- - --------- .~------__..-_. -..----        ._-------- --    . _         _   . --   ---------   -------."_-_....__---------
                                      304. Defendants' . various false and misleading material omissions rendered even their ..

    ----- ------ - apparently-truthful--statements-about-their--fossil-fuel-products'--,effects-on-the-cliinate false and                       ---

                         misleading, because those statements were materially incomplete, At the time Defendants

                         disseminated their false and misleading statements or caused such statements to be made or

                         disseminated, they knowingly failed to include material facts regarding the risks and benefits of .

    =. =_                their fossil fuel ptoducts;. arid intended ahat reeipients of their marketing-inessages would rely                        -.-
      ..                        -..                -            ..      -.               ..    ..             ..-                                      .   .
                         upon such omissions.

                                      305. Based on information passed to them from their internal research divisions- and

                         affiliates, from trade associations and industry groups, and/or from the interriational scientific

                         community, Defendants knew of or recklessly disregarded the climate effects inherently caused

                         by the normal use and operation of their fossil f-uel products, including the likelihood and likely

                     -   severity-of global-warming, global and-local sea level-rise, more-frequent-and-extreme drought;---------
                 .
           ---           more fiequent-and extreme precipitation events, increased frequency and severity of heat waves                            -

                         and extreme temperatures, and the associated consequences of those physical and environmental

-                        changes-,including-the-liarms-and=injuries-described-liereiri=by-the C-ityofArulapolis:Defendants=                       -

                         had a duty to disclose this infotination to Maiyland consumers to prevent their advertising and

                         marketing statements from being misleading, and their failure to do so constituted a

                         misrepresentation and/or omission in violation of the CPA.

                            =         306:. Based- ori' info"rrriatioti passed to them -from their internal research divisioris -and

                         affiliates, from trade associatioris and industry groups, and/or from the international scientific

                 -----community,--Defendants- kriew- or--recklessly--disregarded - the --fact -that--the--~cliinatic--effects-

                                                                                   162
                              Case
                              Case1:21-cv-00772-SAG
                                   1:21-cv-00772-ELH Document
                                                     Document 17
                                                              2 Filed
                                                                 Filed03/25/21
                                                                       03/25/21 Page
                                                                                 Page171
                                                                                      168ofof365
                                                                                              171




                         described-herein rendered their fossil fuel products-dangeroi.is, or likely to be dangerous, when

                         used as interided
                                 -
                                           or
                                            -
                                              in- a reasonably
                                                        -..... foreseeable manner. Defendants
                                                                                       _
                                                                                              had a duty to disclose
                                                                                                                 -
                                                                                                                     -this,
----- . .___ .._ ~._           t_~_r-__._. - - - _- --- ---   ---- -. __ ------- --- - _ --- - — -- -_-.... _~_ __- ---------     • --. _. ._ s. .--- ------- - -•- --- -•-- --
                         information to. Maryland consumers. in .order to prevent- their- advertising and marketing

                        --staternents---from -being-rnisleading; -and--their----failure-to- do=so -constituted-a--misrepresentation                                          --

                         and/or omission in violation of the CPA.

                                  307. Defendants omitted, suppressed, or concealed frorim Maryland consumers their

                      : knowledge of the material fact.-that the use of their fossil fuel products contributes to climate
             _                                                                                                                                                           ..
       --                change: Deferidants iritended for consumers; including-those in the City of Arinapolis; to rely.on --

                         these omissions to continue purchasing and using . Defendants' fossil fuel products . without

                         altering their behavior. Defendants' omissions occurred in the City of Annapolis and elsewhere.

                                  308. By reason- of Defendants' foregoing deception, misrepresentations, and omissions

                         of material fact, Defendants sold more fossil fuels than they would otherwise would have sold,

                         and Defendants obtained income, profits, and other benefits that they would not otherwise

           - -- --- - - --have obtained.- -- ------ ---       -- -- --- ---   - --           - -- -- -   - ------- ----- - -- -- ~- -- - - ----          -- -
                  .                                                                                                                               _       _ ...
       -          -               309. The City of Annapolis -has been injured as- a direct -and proximate- result-of                                                    -

                         Defendants' violations of the Consumer Protection Act, as alleged in this Complaint. These

                        -injuries have_occurred-as-a-direct-and_natural_c.onsequence.ofconsumers;=ineluding-the-Cityof

                         Arinapolis, relying on Defendarits' inisleadirig statements and omissions about their fossil

                         fuel products.

                                  310. Each instance in which Defendants have advertised or sold fossil fuel products and

                         either misrepresented material  facts or suppressed; concealed, or omitted material facts.related                                        `
   -                               -                 . _...                        -                                                                                          .

                         to the harms caused by the intended use of these products constitutes a violation of the CPA.



                                                                                     163
                                 Case
                                 Case1:21-cv-00772-SAG
                                      1:21-cv-00772-ELH Document
                                                        Document 17
                                                                 2 Filed
                                                                    Filed03/25/21
                                                                          03/25/21 Page
                                                                                    Page172
                                                                                         169ofof365
                                                                                                 171




                  VII.               PRAYER FOR RELIEF

                                    _ Plaintiff, the- CITY OF ANNAPOLIS, seeks judgment against these Defendants
                                  The                                                                      -
                                                                                                                 for: -
__._.~_.._._._-_-_.___._.---------------- --.~_-___-------- - -_--.-----@-----~--~------- -- ---_--------- -_—.___ _-             •-----~...~- .._ .__._._._._.___
                                                 Compensatory damages. in.an.amount according to proof; .

- - -- -- _-- - --------- 2.--------Equitable-relief,--including-abatement of-the-nuisances complained-of-herein; -----------                                  --{

                                 3.              Recovery for injury or loss sustained as the result of a practice prohibited by the

                                                Maryland Consumer Protection Act;

                                 4. ...          Reasonable attorneys' fees as permitted by_law;.
            .       .... . . .                                         ._                .. . . . . . ..             . ..
                                 5•:. .
                                 -              :Punitive amages;
        _                            _.     .                                                        ~ .. .   - ..
                                 .6.            Disgorgement of profits; . .

                                 7.              Costs of suit; and

                                 8.              For such and other relief as the court may deein proper.


                                                                               JURY DEMAND

                                          Plaintiff demands a trial by jury as to all issues triable by jury in this matter.


                ----- February 22; 2021                  -                                 Respectfully submitted;                        -       ---

                                                                                           CITY OF ANNAPOLIS
                                                                                           OFFICE OF LAW


                                                                                           /s/ D. Michael Lyles
    ---- - ---- _. _ _.. _. . . - - --      ----
-
------- --- -                    --               - -- - -- -
                                              --- -----           - - - -- - - -_- D.1Vlichael-Lyles;
                                                                 -- ---- - -                      '
                                                                                                      City Attorney== —_- _-                    -- -   - ----- -- --
                                                                                                                                                         --- -
                                                                                   CPF # 9-606050272
                           —                                                       160-Duke of Gloucester Street —           -
                                                                                   Annapolis, Maryland 21401
                                                                                           410-263-7954, 410-268-3916 Fax
                                            _.                              .. .:-.        dmlyles annapo is.gov                                          _


                                                                                           /s/ Joel A. BYaithwaite
    -               -            -                  - -                               -=-----Joel-A:--Braithwaite;-Assistant-City-Attorney-_--- -----            _-~
                                                                                            CPF #0604060001
                                                                                        164
                                  Case
                                  Case1:21-cv-00772-SAG
                                       1:21-cv-00772-ELH Document
                                                         Document 17
                                                                  2 Filed
                                                                     Filed03/25/21
                                                                           03/25/21 Page
                                                                                     Page173
                                                                                          170ofof365
                                                                                                  171



                             _. . .
                                                                                             160 Duke of Gloi.icester Street
 ----                  -_--                                           _____
                                                                                 -          Annapo is,- Mary ari -2-1401-------------                                       ---~--
                                                                                              410-263=7954,
                                                                                               _            410-268-3916 Fax
      -     -               --                                   --                  - -.
                                                                                              jabraithwaite@annapolis.gov

                                                                                               SHER EDLING LLP
__—_._-~.T-~...__.__-------------------T-----_~ _._,.--.                         ----•T •---- --Vietor M:-Sher (pro-•hac-vice-forthcoming)
                                                                                               Matthew K. Edling (pro liac vice forthcoming)
                                                                                               Martin D. Quinones (pro hac vice forthcoming)
                                                                                               Nicole E. Teixeira (pro hac vice forthcoming)
                                                                                               Katie H. Jones (pro hac vice forthcoming)
                                                                                               Quentin C. Karpilow (pro hac vice forthcoming
                                                                                               100 Montgomery St., Ste. 1410
                                                                                               San Francisco, CA 94104
          .._ . ._ . --- .._. . . . .... ... .   . - . . .. .-                       _            el:   . (628) 231-2500. . _.. ...:..   :. . .. . . . ... .. . ._ ......       __.
                                                                       - .....
                                                                                              Fax: (628) 231-2929
                                                                                              Email: vic@sheredling.com
                                                                                                     matt@sheredling.com
                                                                                                     marty@sheredling.com
                                                                                                     nicole@sheredling.com
                                                                                                     kati e@sheredling.coin
                                                                                                     quentin@sheredling.com

                                                                                              Attorneys for Plaintiff City ofAnnapolis .




                                                                                            165
                       Case
                       Case1:21-cv-00772-SAG
                            1:21-cv-00772-ELH Document
                                              Document 17
                                                       2 Filed
                                                          Filed03/25/21
                                                                03/25/21 Page
                                                                          Page174
                                                                               171ofof365
                                                                                       171




                                          - REOUEST FOR WRIT OF SUMMON

                        Plaiiitiff respectfully request that the Clerk issue a Writ of Summons for- Service on

                Defendants, BP- P.L.C.,-BP AlV1ERICA, INC., BP PRODUCTS NORTH AMERICA INC.,

-- ~       - •-GROWN-C-ENTRAL =L-L-G- CROWN-CENTRAL NEW-HOLDINGS-LLC-~.ROSEMORE; -1NC.; -------------

                CHEVRON CORP., CHEVRON U.S.A. INC., EXXON MOBIL CORP., EXXONMOBIL OIL

                CORPORATION, ROYAL DUTCH SHELL PLC, SHELL OIL COMPANY, CITGO

                PETROLEUM CORP., CONOCOPHILLIPS, CONOCOPHILLIPS COMPANY, PHILLIPS 66., .

                -PHIT IPS. : 66 - COMP .-NY; -MARATHON -' OIL-               COMPANY; . MARATHON '--OIL. - _

                CORPORATION, 1VIARATHON PETROLEUIVI CORPORATION, SPEEDWAY LLC, HESS

                CORP.; CNX RESOURCES CORPORATION, CONSOL ENERGY INC.,-CONSOL MARINE

                TERMINALS.LLC, AMERICAN PETROLEUM INSTITUTE and that the Summons be directed

                to Plaintiff's counsel.



       - - --      ------ ------             -- -   -- -- -   - -- -/s/- -D.--Michczel-Lyles --   - - --   -- -
                                                     _-
                                                                    D. Michael Lyles, City Attorney
                                                                                              .
 ..




                                                              166
